EXHIBIT A
0




            234567890
02690560

        57560858286060
    28680608780700690000
                        0
                        0
                        0
                        0
                        0
                        0
                        0
                        0
                        0
                        0

1
0
                                                380068670
                                                                                                                                4560
58000856556700
580002823875070
58000653567080
58090056:87286090
580;008570028238700
580<00858286038685700
580=007060;0
580700386857060785602078:580800
             5735590388085828608;0
580800256575:80225880;=0
580008680:575670<0
5800028628602880057656680060=90
580002565220386857060:87560056008:9060
             9870=;0
5800082602823870=80
58090035570282387070
580;006886702823870770
580<006560282387080
580=00556028238780
580700657028238708;0
                                                               0
!""#$%&&'()*&"1+,--./0$""*'*&*(121
0
5808006878028238708=0
580003>55602823870880
580007?857028238700
580003856028238700
580006?856028238700
58090088680282387090
580;007048602823870;0
580<0055702823870<0
580=005656028238790
580700705602823870;0
5808007?57702823870=0
5800086560282387070
58000805028238700
5800080856028238700




                                                         0
!""#$%&&'()*&"1+,--./0$""*'*&*(121
0
                                 5800085655670
         @33ABCDE0F64CG04CH0AC60AI0FAI60AJ0DK60JALLAMC5033ABCDG0F4CD4C6N0OH0DK60
IBGD660JAI04026FO6IP0
               IF0ACDIOBDACG033ABCD00K6033ABCD0DA0MK3K04LL0IF0ACDIOBDACG0F4N60
               OH0DK60IF0C0433AIN4C360MDK0763DAC004CN04LL064ICC5G0DK6I6AC0GK4LL0O60
               3I6ND6N0
               0
               74L4IH06NB3DAC0ACDIOBDACG033ABCD00K6033ABCD0DA0MK3K04LL074L4IH0
               6NB3DAC0ACDIOBDACG0F4N60C0433AIN4C360MDK0763DAC004CN04LL064ICC5G0
               DK6I6AC0GK4LL0O603I6ND6N008JJ63DQ604G0AJ0BC600<0DK6074L4IH06NB3DAC0
               ACDIOBDACG033ABCD0GK4LL0C3LBN6040G6R4I4D60GBO433ABCD0DK4D0GK4LL0O60I6J6II6N0DA0
               K6I6C04G0DK60@6G5C4D6N0ADK07BO433ABCDE0DA0MK3K04LL0ST06G5C4D6N0ADK0
               ACDIOBDACG0S4G0N6JC6N0C0763DAC0T0F4N60C0433AIN4C360MDK0763DAC004CN0
               4LL064ICC5G0DK6I6AC0GK4LL0O603I6ND6N04CN0ST0IALLAQ6I04FABCDG0JIAF0@N6G5C4D6N0
               ADK0433ABCDGE0S4G0N6JC6N0C0763DAC090AJ0DK60AN6T04336RD6N0OH0DK60L4C0C0
               433AIN4C360MDK0763DAC08SNT04CN04LL064ICC5G0DK6I6AC0GK4LL0O603I6ND6N0
               0
               JD6I4U0ACDIOBDACG033ABCD00K6033ABCD0DA0MK3K04LL0JD6I4U0
               ACDIOBDACG0F4N60C0433AIN4C360MDK0763DAC004CN04LL064ICC5G0DK6I6AC0GK4LL0
               O603I6ND6N0
               0
               ALLAQ6I033ABCD00K6033ABCD0DA0MK3K04LL0ALLAQ6I0ACDIOBDACG0F4N60C0
               433AIN4C360MDK0763DAC0804CN04LL064ICC5G0DK6I6AC0GK4LL0O603I6ND6N0
               ADK0ACQ6IGAC033ABCD0V0K6033ABCD0DA0MK3K04LL0ADK0ACQ6IGAC0
               ACDIOBDACG0F4N60C0433AIN4C360MDK0763DAC004CN04LL064ICC5G0DK6I6AC0GK4LL0
               O603I6ND6N0
026FO6IWG033ABCD0GK4LL0O60JBLLH0Q6GD6N04CN0CACJAIJ6D4OL604D04LL0DF6G0
         @NF CGDI4DQ60AFF DD66E0F64CG0DK603AFF DD6604RRACD6N0OH0DK60IBGD660DA0
4NF CGD6I0DK60L4C0
         @JD6I4U0ACDIOBDACGE0F64CG03ACDIOBDACG0F4N60AC0O6K4LJ0AJ04026FO6I0AC0
4C04JD6ID4U0O4GG0RBIGB4CD0DA0763DAC00
        9 @CCB4L0NNDACE0F64CG0MDK0I6GR63D0DA04026FO6I0DK60GBF0JAI04CH0L4C0964I0
AJ0S4T0IF0ACDIOBDACG0AC0O6K4LJ0AJ0GB3K026FO6I0SOT0074L4IH06NB3DAC0ACDIOBDACG0
SC3LBNC506G5C4D6N0ADK0ACDIOBDACGT0F4N60AC0O6K4LJ0AJ0GB3K026FO6I04CN0S3T0JD6I4U0

1
0
ACDIOBDACG0F4N60OH0GB3K026FO6I0
        ; @36C6J34IHE0F64CG0DK60CNQNB4LSGT0N6G5C4D6N0OH04026FO6I0DA0I636Q60DK60
26FO6IWG033ABCD0BCN6I0DK60L4C0ST0C0DK606Q6CD0AJ0DK6026FO6IWG0N64DK04G0F4H0O60RIAQN6N0C0
433AIN4C360MDK0DK60L4C0S643K040@IF4IH036C6J34IHET04CN0ST0C0DK606Q6CD0CAC60AJ0DK60
26FO6IWG0IF4IH036C6J34I6G0GBIQQ6G0DK6026FO6I0S643K040@ACDC56CD036C6J34IHET05C0DK60
6Q6CD0CAC60AJ0DK6026FO6IWG0IF4IH036C6J34I6G0AI0ACDC56CD036C6J34I6G0GBIQQ6G0DK60
26FO6I0AI0C0DK604OG6C360AJ0GB3K0N6G5C4DACG0DK6026FO6IWG0N6J4BLD036C6J34IH0GK4LL0O60ST0DK60
26FO6IWG0GBIQQC50GRABG604CN0J0CAC60ST0DK6026FO6IWG0GBIQQC503KLNI6C0SR6I0GDIR6GT04CN0J0
CAC60S T0DK6026FO6IWG0GBIQQC50R4I6CDG04CN0J0CAC60SQT0DK6026FO6IWG0GBIQQC50GOLC5G0SR6I0
GDIR6GT000
        < @3A4IN0AJ0I63DAIGE0F64CG0DK603A4IN0AJ0I63DAIG0AJ0234CG6H0
0AFR4CH0
5C30
        = @AN6E0F64CG0DK605CD6IC4L06Q6CB60AN60AJ087<04G04F6CN6N0
        7 @AFR6CG4DACE0F64CG0DK60DAD4L034GK0I6FBC6I4DAC0MK3K0G0R4N0DA04C08FRLAH660
 C040L4C0964I04JD6I0K60O63AF6G04026FO6I04G0G4L4IH0AI0M456G0JAI0AI0C0I6GR63D0AJ06FRLAHF6CD0OH0
DK60IF0C3LBNC50AQ6IDF60R4H0RIANB3DQDH0R4H04CN03AFF GGACG0S3AFRBD6N0RIAI0DA04CH0
I6NB3DAC0C0GB3K0G4L4IH0AI0M456G0RBIGB4CD0DA0DK60L4C04CH034J6D6I40RL4C0F4CD4C6N0OH0DK60IF0
RBIGB4CD0DA0763DAC0;0AJ0DK60AN604CH0XB4LJ6N0DI4CGRAID4DAC0JIC560F4CD4C6N0OH0DK60IF0
RBIGB4CD0DA0763DAC0SJTS9T0AJ0DK60AN604CH0G4L4IH0G43IJ360C0AIN6I0DA0OBH03KLN034I60QAB3K6IG0
RBIGB4CD0DA0DK604RRL34OL60L4MG0AJ0DK60CD6N04C5NAF0AI04CH03ACDIOBDAC0DA0DK60LA34L0KABGC50
JBCN04OAQ60DK60F4CN4DAIH03ACDIOBDAC0I6XBI6N0RBIGB4CD0DA0DK604RRL34OL60L4MG0AJ0DK606ARL6G0
6RBOL30AJ0KC4T006ADMDKGD4CNC504CHDKC503ACD4C6N0K6I6C0DA0DK603ACDI4IH0DK6I60GK4LL0O60
6U3LBN6N0JIAF0AFR6CG4DAC0JAI0RBIRAG6G0AJ0763DAC00ACLH04CH0OACBG0AI0ADK6I0GR634L0

                                           0
0
AFR6CG4DAC0R4N0DA04C08FRLAH660C03ACC63DAC0MDK0DK608FRLAH66WG03AFF6C36F6CD0AJ0
6FRLAHF6CD00AI0RBIRAG6G0AJ0N6D6IF CC503ACDIOBDACG0DA0DK60L4C0AC0O6K4LJ0AJ04026FO6I0
RBIGB4CD0DA0ID3L600SADK6I0DK4C0763DAC09T0C0CA06Q6CD0GK4LL0AFR6CG4DAC0JAI04CH0L4C0964I0
O65CCC504JD6I0636FO6I008806U366N0Y;04NZBGD6N0JAI0C3I64G6G0C0DK603AGD0AJ0LQC50
RBIGB4CD0DA0763DAC09S4TS=T0AJ0DK60AN600K60AFR6CG4DAC0AJ0643K08FRLAH660D4[6C0CDA0
433ABCD0JAI0N6D6IF CC504LLA34DACG0JAI04CH0L4C0964I0O65CCC504JD6I0636FO6I000GK4LL0
CAD06U366N0Y=00AI0RBIRAG6G0AJ0AN60763DAC09;0AFR6CG4DAC0GK4LL06U3LBN604CH0
4FABCD0R4N04JD6I0DK6026FO6IWG0G6Q6I4C360JIAF06FRLAHF6CD0BCL6GG0DK604FABCD0G0R4N0MDKC0
\0FACDKG04JD6I0DK6026FO6IWG0G6Q6I4C360JIAF06FRLAHF6CD04CN0GB3K04FABCD0G0I65BL4I0
3AFR6CG4DAC0JAI0G6IQ36G0DK4D0MABLN0K4Q60O66C0R4N0DA0DK6026FO6I0J0DK6026FO6I0K4N0
3ACDCB6N0C06FRLAHF6CD0MDK0DK60IF006ADMDKGD4CNC50DK60JAI65AC50DK60RI636NC50G6CD6C360
GK4LL0CAD04RRLH0DA0R4HF6CDG0DA04C0CNQNB4L0MKA0NA6G0CAD03BII6CDLH0R6IJAIF0G6IQ36G0JAI0DK60IF0
OH0I64GAC0AJ0XB4LJ6N0F LD4IH0G6IQ360S4G0N6JC6N0C0AN60763DAC099SBTT0DA0DK606UD6CD0DKAG60
R4HF6CDG0NA0CAD06U366N0DK604FABCD0DK60CNQNB4L0MABLN0K4Q60I636Q6N0K4N0K603ACDCB6N0DA0
R6IJAIF0G6IQ36G0JAI0DK606FRLAH6I0I4DK6I0DK4C06CD6IC50F LD4IH0G6IQ36005C04NNDAC06U36RD0MDK0
I6GR63D0DA0IF0ACDIOBDACG0BCN6I0763DAC00AFR6CG4DAC0GK4LL04LGA0C3LBN604CH034GK0
4FABCDG0R4N0OH0DK60IF04CN0N6G5C4D6N04G0@DI4CGDACE0R4HF6CDG0DA026FO6IG0MKA0M6I60
433IBC50O6C6JDG0BCN6I0DK60234CG6H0
0AFR4CH05C307BRRL6F6CD4L06DI6F6CD0L4C0
S4F6CN6N04CN0I6GD4D6N06JJ63DQ604G0AJ04CB4IH007T0RIAI0DA0DK60JI66]60AJ0GB3K0RL4C0OH0DK60
IF06JJ63DQ603DAO6I0;00
        8 @G4OLDHE0F64CG040DAD4L0R6IF4C6CD0RKHG34L0AI0F6CD4L0NG4OLDH0MK3K0I6CN6IG0
4C08FRLAH660C34R4OL60AJ03ACDCBC50DA0I6CN6I0I65BL4I043DQ60G6IQ360MDK0DK60IF0C0DK60
MIDD6C0ARCAC0AJ040RKHG34C0N6G5C4D6N0OH0DK60NF CGDI4DQ60AFF DD660

                                          0
0
         @8JJ63DQ604D6E0F64CG0BLH008;<00
         @8FRLAH66E0F64CG04C06FRLAH660AJ0DK60IF00AI0RBIRAG6G0AJ0DKG0L4C0DK60D6IF0
@8FRLAH66E0C3LBN6G0ACLH0R6IGACG0DI64D6N04G0GB3K0AC0DK60IFWG0R6IGACC6L0I63AING0SC3LBNC50
OADK0MIDD6C04CN06L63DIAC30I63AINGT04D0DK60DF60GB3K0N6D6IF C4DAC0G0F4N60AI0MKA04I60
N6G5C4D6N04G040IC3R4L0AI0I63DAI0AJ0DK60IF000
                6ADMDKGD4CNC50DK604OAQ60DK60D6IF0@8FRLAH66E06U3LBN6G0CNQNB4LG0I6D4C6N0
OH0DK60IF0DA0RIAQN60G6IQ36G04G04C0ABDGN603ACDI43DAI0AI03ACGBLD4CD0O4G6N0AC0DK6I0K5KLH0
GR634L]6N04CN0D63KC34L0[CAML6N560AI03ACD43DG0C040GR63J30OBGC6GG0G63DAI0AI04I6404CN0MKA04I60
GBOZ63D0DA0403ACGBLDC5045I66F6CD0MDK0DK60IF0DK4D0I6XBI6G0DK60GBOF GGAC0AJ0CQA36G0I6CN6I6N0
DA0DK60IF0JAI04RRIAQ4L0AJ0R4HF6CD04CN0JAI0R6IANG0RIAI0DA04CB4IH00<0MKA0OLL0DK60IF0
JAI0DK6I0G6IQ36G04D040I4D60C06U36GG0AJ0Y=;0R6I0N6F0SAI040FACDKLH0I6D4C6I0MK3K0AC0DK60O4GG0AJ0
0MAI[N4HG040FACDK0G04C0FRL6N0R6I0N6F0C06U36GG0AJ0Y=;0R6I0N4HT0CADMDKGD4CNC50
MK6DK6I0DK60IF0MDKKALNG0C3AF60D4U04CN0GGB6G040?0JAI0D4U0I6RAIDC50RBIRAG6G^0RIAQN6N0
DK4D0DK604OAQ606U3LBGAC0GK4LL0CAD04RRLH0DA0DKAG60CNQNB4LG0N6G5C4D6N04G0IC3R4LG0AI0I63DAIG0
AJ0DK60IF000K60CNQNB4LG06U3LBN6N0BCN6I0DKG0R4I45I4RK0GK4LL0O60I6J6II6N0DA0K6I6C04G0
@8U3LBN6N0ACDI43DAIGE0
                5C04NNDAC06JJ63DQ604G0AJ04CB4IH00<04C08FRLAH660GK4LL0CAD0C3LBN604CH0
R6IGAC0MKA0K4G0[CAMC5LH04CN0QALBCD4ILH0M4Q6N0R4ID3R4DAC0C0DK60L4C0C0MIDC50RIAQN6N0
DK4D0GB3K0M4Q6I0F4H0CAD04RRLH0DA0O6C6JDG04LI64NH0433IB6N0BCN6I0DK60D6IFG0AJ0DK60L4C0
                6IGACG0DI64D6N0OH0DK60IF04G0CN6R6CN6CD03ACDI43DAIG04CN0R6IGACG0G6IQC50DK60
IF0DKIAB5K0DKINR4IDH0R4HIALL0RIAQN6IG03ACGBLDC50JIFG04CN0D6FRAI4IH0K6LR0456C36G04D0DK60
DF60AJ0DK60N6D6IF C4DAC0AJ0DK60R6IGACWG0GD4DBG04I60GR63J34LLH06U3LBN6N0I654INL6GG0AJ0MK6DK6I0
DK6H04I60L64G6N06FRLAH66G0MDKC0DK60F64CC50AJ0763DAC099SCTST0AJ0DK60AN6008L5OLDH0

                                           90
0
GD4DBG04D0DK60DF60AJ040N6D6IF C4DAC0AJ040R6IGACWG06FRLAHF6CD0GD4DBG0GK4LL0CAD0O603K4C56N04G040
I6GBLD0AJ040I6DIA43DQ60I63L4GGJ34DAC0AJ0DK60R6IGACWG06FRLAHF6CD0GD4DBG00K6I6JAI60
CADMDKGD4CNC504CHDKC506LG60K6I6C0DA0DK603ACDI4IH04CH0R6IGAC0CAD0DI64D6N04G04C08FRLAH660AC0
DK60R6IGACC6L0I63AING0AJ0DK60IF0SC3LBNC50OADK0MIDD6C04CN06L63DIAC30I63AINGT04D0DK60DF60DK60
N6D6IF C4DAC0G0F4N60GK4LL0C0CA06Q6CD0O606L5OL60I6DIA43DQ6LH0JAI0R4ID3R4DAC0C0DK60L4C0
NBIC50DK606IAN03AQ6I6N0OH0GB3K0N6D6IF C4DAC0
         @857E0F64CG0DK608FRLAH6606DI6F6CD05C3AF60763BIDH03D0AJ08=90
         @IFE0F64CG0234CG6H0
0AFR4CH05C304CN04CH0GBOGN4IH0MK3K0F4H0O60
 C3LBN6N0C0DK60L4C0BRAC0GB3K0D6IFG04CN03ACNDACG04G0F4H0O60N6D6IF C6N0OH043DAC0AJ0DK60
3A4IN0AJ0I63DAIG0
        9 @IF0ACDIOBDACGE0F64CG03ACDIOBDACG0F4N60OH0DK60IF0AC0O6K4LJ0AJ040
26FO6I0RBIGB4CD0DA0763DAC0000
        ; @5CQ6GDF6CD0BCNE0F64CG04C0CQ6GDF6CD0JBCN04G0N6JC6N0C0763DAC090
        < @5CQ6GDF6CD024C456IE0GK4LL0F64C0DK60CNQNB4L03AFR4CH0AI03AIRAI4DAC0
4RRACD6N0OH0DK60IBGD660DA0F4C4560DK604GG6DG0AJ0DK60L4C0RBIGB4CD0DA0763DAC00
        = @26FO6IE0F64CG04C08FRLAH660AI0JAIF6I08FRLAH660MDK0I6GR63D0DA0MKAF0
3ACDIOBDACG04I60F4N60DA0AI0O6C6JDG04I60R4H4OL60JIAF0DK60IBGD0BCN0
        7 @2ACDKE0F64CG04034L6CN4I0FACDK00
        8 @L4CE0F64CG0DK60234CG6H0
0AFR4CH05C30IAJD7K4IC506DI6F6CD0L4C04G0
K6I6C0G6D0JAIDK04CN04G0D0F4H0O604F6CN6N0JIAF0DF60DA0DF600K60L4C0G0CD6CN6N0DA0O6040RIAJD
GK4IC50RL4C0JAI0RBIRAG6G0AJ0DK60XB4LJ34DAC0I6XBI6F6CDG0AJ0763DAC09S4T0AJ0DK60AN60
         @L4C0964IE0F64CG0ST0DK60DM6LQ60FACDK0R6IAN0O65CCC50AC04CB4IH0087704CN0
643K04CCQ6IG4IH0DK6I6AJ0ST0DK60GU0FACDK0R6IAN0O65CCC50BLH0087=04CN06CNC50636FO6I0

                                           ;0
0
087=04CN0S T0RIAI0DA0BLH0087=0DK60DM6LQ6FACDK0R6IAN0O65CCC50BLH008;<04CN04CH0
4CCQ6IG4IH0DK6I6AJ00K60L4C0964I0GK4LL0O60DK60LF D4DAC0H64I0JAI0RBIRAG6G0AJ0763DAC09;0AJ0
DK60AN60
         @6DI6F6CD04D6E0F64CG0DK60JIGD0N4H0AJ0DK60JIGD034L6CN4I0FACDK0GBOG6XB6CD0DA0
DK60N4D60AC0MK3K04026FO6I04DD4CG04560;00K60CAIF4L0I6DI6F6CD0N4D60AJ04026FO6I0GK4LL0O60
DK60N4D60AJ0KG0<;DK0OIDKN4H00026FO6I0C076IQ360MKA0K4G04DD4C6N04560;0OBD0CAD04560<;0GK4LL0
O60I6DI6N0AC0KG064ILH0I6DI6F6CD0N4D60MK3K0GK4LL0O60DK60N4D60N6G5C4D6N0OH0DK6026FO6I0C0
433AIN4C360MDK0DK60JIGD0G6CD6C360AJ0DKG0763DAC000
         @ALLAQ6I0ACDIOBDACE0F64CG0403ACDIOBDAC0F4N60OH04026FO6I04CN0GB3K0ADK6I0
4FABCDG04G0F4H0O60DI4CGJ6II6N0DA0DK60L4C0AC0O6K4LJ0AJ04026FO6I0RBIGB4CD0DA0763DAC080
         @ADK0ACQ6IGAC0ACDIOBDACGE0GK4LL0F64C0DKAG60IF0ACDIOBDACG074L4IH0
6NB3DAC0ACDIOBDACG0JD6I4U0ACDIOBDACG0AI0ALLAQ6I0ACDIOBDACG0DK4D04026FO6I0
6L63DG0DA03ACDIOBD604G0@XB4LJ6N0IALLAQ6I03ACDIOBDACGE0SMDKC0DK60F64CC50AJ0763DAC097S6T0
AJ0DK60AN604CN04CH04RRL34OL605BN4C360GGB6N0DK6I6BCN6IT0RBIGB4CD0DA0763DAC0000ADK0
ACQ6IGAC0ACDIOBDAC0GK4LL03ACGDDBD6040D4U4OL60IALLAQ6I0DA040N6G5C4D6N0IALLAQ6I0433ABCD0
GBOZ63D0DA0DK60I6XBI6F6CDG0AJ0763DAC09S3TS9T0AJ0DK60AN604CN04CH04RRL34OL605BN4C360
 GGB6N0DK6I6BCN6I0
        9 @74L4IH06NB3DAC0ACDIOBDACGE0F64CG03ACDIOBDACG0F4N60AC0O6K4LJ0AJ040
26FO6I0RBIGB4CD0DA0763DAC00
        ; @76IQ36E0F64CG0DK60G6IQ360AJ04C06FRLAH660MDK0DK60IF04CN04CH0GBOGN4IH0AI0
4JJL4D60AJ0DK60IF0
        < @IBGD0BCNE0F64CG0DK60234CG6H024GD6I06DI6F6CD0IBGD03I64D6N0DA0RIAQN60
DK60O6C6JDG0BCN6I0DK60L4C000

                                          <0
0
    = @IBGD66E0F64CG0DK60DIBGD66SGT0AJ0DK60IBGD0BCN0




                                        =0
0
                              5800028238750
        843K08FRLAH660GK4LL0O63AF604026FO6I04G0AJ0DK60N4D60K60JIGD0R6IJAIFG04C0KABI0
JAI0MK3K0K60G0R4N0AI06CDDL6N0DA0R4HF6CD0JIAF0DK60IF0JAI0KG0R6IJAIF4C360AJ0NBD6G00
6ADMDKGD4CNC50DK60JAI65AC504026FO6I0MKA0G0CAD040CD6N07D4D6G03D]6C0AI0I6GN6CD04CN0MKA0
 G0MAI[C50ABDGN60AJ0DK60CD6N07D4D6G0GK4LL0CAD0O606L5OL60DA06L63D0DA0K4Q6074L4IH06NB3DAC0
ACDIOBDACG0F4N60AC0KG0O6K4LJ0BCN6I0763DAC00J0ST0DK6026FO6I0G0CAD06L5OL60DA0F4[60
JD6I4U0ACDIOBDACG0BCN6I0763DAC00OH0I64GAC0AJ04CADK6I0RIAQGAC0AJ0DKG0L4C0AI0ST0DK60
26FO6I0G06FRLAH6N04D04C0AJJ360AJ0DK60IF0DK606FRLAH66G0AJ0MK3K04I60N6G5C4D6N0OH0DK60
NF CGDI4DQ60AFF DD6604G0CAD06L5OL60JAI074L4IH06NB3DAC0ACDIOBDACG0BCN6I0763DAC00
        C08FRLAH660MKA0O63AF6G04026FO6I0GK4LL03ACDCB60DA0O604026FO6I0BCDL0DK6I60
K4G0O66C0403AFRL6D60NGDIOBDAC0AJ0KG033ABCD0JIAF0DK60L4C0




                                         70
0
                               580006535670
        IF0ACDIOBDACG00843K0L4C0964I0DK603A4IN0AJ0I63DAIG0GK4LL0N6G5C4D60MDK0
I6GR63D0DA026FO6IG0MKA0M6I608FRLAH66G0AC0636FO6I00C0GB3K0L4C0964I04G0IF0
ACDIOBDACG040R6I36CD4560AJ0DK60AFR6CG4DAC0AJ0643K0GB3K026FO6I0DA0O603ACDIOBD6N0DA0DK60
L4C0JAI0DK603I6ND0AJ0DK6026FO6I00AI0643K0L4C0964I03AFF6C3C50AC04CN04JD6I04CB4IH00
0GB3K0R6I36CD4560G0CAD0I6XBI6N0DA0O606XB4L0JAI04LL0GB3K026FO6IG0
               AI04CH0L4C0964I0C0MK3K0AC60AI0FAI60GBOGN4I6G0C3LBN6N0C0DK60L4C0
RBIGB4CD0DA0763DAC00K4G0CGBJJ36CD064ICC5G0AI0RIAJDG0DA0F4[60DG0IF0ACDIOBDACG0BCN6I0
DKG0763DAC00DK603A4IN0AJ0I63DAIG0F4H0OH0I6GALBDAC04NARD6N0RIAI0DA0DK606CN0AJ0GB3K0L4C0
964I0NI63D0DK4D0DK60IF0F4[60DK604RRIARI4D60IF0ACDIOBDAC0RBIGB4CD0DA0DKG0763DAC00JAI0
26FO6IG0MKA04I606FRLAH66G0AJ0GB3K0GBOGN4IH0AI0GBOGN4I6G0MK3K0NA0CAD0K4Q60GBJJ36CD0
64ICC5G0AI0RIAJDG0JAI0DK4D0L4C0964I0DA0F4[60IF0ACDIOBDACG0
        74L4IH06NB3DAC0ACDIOBDACG005C04NNDAC0DA0DK60IF0ACDIOBDACG0F4N60OH0
DK60IF0BCN6I0763DAC00643K026FO6I0F4H06L63D0GBOZ63D0DA0763DAC0=0DA0K4Q60DK60IF0
3ACDIOBD60DA0DK60L4C0AC0KG0O6K4LJ04G074L4IH06NB3DAC0ACDIOBDACG0BR0DA0_0AJ0
AFR6CG4DAC0AI0GB3K0ADK6I0R6I36CD45604G0N6D6IF C6N0OH0DK60NF CGDI4DQ60AFF DD660MK3K0
 G0BCJAIFLH04RRL34OL60DA04LL0GF L4ILH0GDB4D6N026FO6IG0
               8JJ63DQ604G0AJ0BC600<0DK6026FO6I0GK4LL0II6QA34OLH0N6G5C4D60MK3K0
RAIDAC0AJ0DK6074L4IH06NB3DAC0ACDIOBDACG0F4N60BCN6I0DKG0763DAC00SC3LBNC5034D3KBR0
3ACDIOBDACGT0GK4LL0O606U3LBN6N0JIAF0D4U4OL60C3AF604G0409S[T0N6J6II4L06L63DAC04CN0MK3K0
RAIDAC0GK4LL0O60C3LBN6N0C0D4U4OL60C3AF604G040@6G5C4D6N0ADK0ACDIOBDACE005C03ACC63DAC0
MDK04CH0GBOG6XB6CD03K4C560DA0KG0AI0K6I03ACDIOBDAC0R6I36CD4560DK6026FO6I0GK4LL0454C0
 II6QA34OLH0N6G5C4D60MK3K0RAIDAC0AJ0DK603ACDIOBDAC0GK4LL03ACGDDBD60406G5C4D6N0ADK0

                                          80
0
ACDIOBDAC006G5C4D6N0ADK0ACDIOBDACG0GK4LL0O60F4CD4C6N0C03AFRL4C360MDK0AN60
763DAC0904CN0I64GBIH065BL4DACG0GGB6N0DK6I6BCN6I000
                LL074L4IH06NB3DAC0ACDIOBDACG0BCN6I0DKG0763DAC0GK4LL0O60R4N0OH0DK60IF0
DA0DK60IBGD6604G0GAAC04G0G04NF CGDI4DQ6LH0RI43D34OL60JALLAMC50DK60R4HIALL0R6IAN0DA0MK3K0DK60
N6J6II4L0G04RRL34OL60OBD0C0CA06Q6CD0L4D6I0DK4C0DK60;DK0OBGC6GG0N4H0AJ0DK60FACDK0JALLAMC50DK60
FACDK0C0MK3K0GB3K0AFR6CG4DAC0MABLN0ADK6IMG60K4Q60O66C0R4N0DA0DK6026FO6I00
6ADMDKGD4CNC50DK60JAI65AC50RIAQGACG0AJ0DKG0763DAC0C0CA06Q6CD0F4H0DK60IF0F4[6074L4IH0
6NB3DAC0ACDIOBDACG0SADK6I0DK4C034D3KBR03ACDIOBDACGT0JAI0DK60433ABCD0AJ04026FO6I0BCN6I0
DKG0763DAC0C04CH034L6CN4I0H64I0C06U36GG0AJ0Y;;04NZBGD6N0JAI0C3I64G6G0C0DK603AGD0AJ0LQC50
RBIGB4CD0DA0763DAC09S5TS;T0AJ0DK60AN6005J0KAM6Q6I04026FO6I0K4G06U366N6N0DK60JAI65AC50
LF D4DAC0JAI0DK6026FO6IWG0D4U4OL60H64I04G040I6GBLD0AJ03ACDIOBDACG0BCN6I0OADK0DKG0L4C04CN0
4CADK6I0D4UXB4LJ6N0RL4C0DA0MK3K0DK6026FO6I03ACDIOBD6G0GB3K026FO6I0F4H0CN34D60DA0DKG0
L4C04CH06U36GG0F4N60NBIC50GB3K0D4U4OL60H64I0OH0CADJHC50DK60NF CGDI4DQ60AFF DD660AC0AI0
O6JAI6024I3K0;0AJ0DK60JALLAMC50H64I0C0MIDC50AJ0DK604FABCD0AJ0DK606U36GG005J0DK60JAI65AC50
LF D4DAC0G06U366N6N0C04CH0L4C0964I0BCN6I0DK60L4C0AI0J0DK6026FO6I0CADJ6G0DK60
NF CGDI4DQ60AFF DD660AJ04CH06U36GG03ACDIOBDACG0DA0DK60L4C04G0RIAQN6N0C0DK60RI6QABG0
G6CD6C360DK604FABCD0AJ0DK606U36GG03ACDIOBDAC0OH0DK60IF0JAI0DK60433ABCD0AJ0GB3K026FO6I0
GK4LL0O60NGDIOBD6N0DA0DK6026FO6I0S4NZBGD6N0JAI04CH054C0AI0LAGG04LLA34OL60DK6I6DA0JAI0GB3K0L4C0
964I04CN0GAL6LH0JAI0DK60L4C0964I03AFF6C3C504CB4IH00=04CH054C0AI0LAGG04DDIOBD4OL60DA0
DK60R6IAN0O6DM66C0DK606CN0AJ0DK60L4C0964I04CN0DK60N4D60AJ0DK60NGDIOBDAC0DA0DK606UD6CD0
I6XBI6N0BCN6I04RRL34OL60I64GBIH065BL4DACGT0CAD0L4D6I0DK4C0DK60RIL0;0JALLAMC50DK606CN0AJ0
GB3K0H64I008JJ63DQ604G0AJ0BC600<04CN0DA0DK606UD6CD0R6IF DD6N0OH04RRL34OL60I64GBIH0
65BL4DACG04026FO6I0MKA0I636Q6G040NGDIOBDAC0RBIGB4CD0DA0DKG0R4I45I4RK0GK4LL0JIGD0I636Q6040

                                           0
0
NGDIOBDAC0JIAF0DK606U36GG04FABCD0DK4D0G0CAD04DDIOBD4OL60DA04CH06G5C4D6N0ADK0ACDIOBDACG0
DK4D0M6I60F4N60JAI0DK4D0L4C0964I0OH0DK6026FO6I000
               6A026FO6I0GK4LL0O60R6IF DD6N0DA06L63D0DA0K4Q6074L4IH06NB3DAC0ACDIOBDACG0
F4N60AC0KG0O6K4LJ0BCN6I0DKG0763DAC04CN06L63DQ60N6J6II4LG0DA04CH0ADK6I0RL4C0XB4LJ6N0BCN6I0
763DAC09S4T0AJ0DK60AN60MK3K0G0F4CD4C6N0OH0DK60IF0NBIC504CH0D4U4OL60H64I0C06U36GG0AJ0
DK60NALL4I0LF D4DAC03ACD4C6N0C0763DAC09S5T0AJ0DK60AN60C06JJ63D0JAI0GB3K0D4U4OL60H64I0
6U36RD0DA0DK606UD6CD0R6IF DD6N0C0DK60L4GD0R4I45I4RK0AJ0DKG0763DAC04CN0C0763DAC099SQT0AJ0DK60
AN60J04RRL34OL60
               LL026FO6IG0MKA0K4Q604DD4C6N04560;0O6JAI60DK603LAG60AJ0DK60L4C0964I0GK4LL0O60
6L5OL60DA0F4[6034D3KBR03ACDIOBDACG04JD6I0636FO6I000C0433AIN4C360MDK04CN0GBOZ63D0
DA0DK60LF D4DACG0AJ0763DAC099SQT0AJ0DK60AN6007B3K034D3KBR03ACDIOBDACG0GK4LL0CAD0O60D4[6C0
 CDA0433ABCD0JAI0RBIRAG6G0AJ0DK60RIAQGACG0AJ0DK60L4C0FRL6F6CDC50DK60I6XBI6N0LF D4DACG0AJ0
763DACG09S5T04CN09;0AJ0DK60AN600K60L4C0GK4LL0CAD0O60DI64D6N04G0J4LC50DA0G4DGJH0DK60
RIAQGACG0AJ0DK60L4C0FRL6F6CDC50DK60I6XBI6F6CDG0AJ0763DAC09S[TST09S[TSLT0
9LS[TST09SOT0AI09<0AJ0DK60AN604G04RRL34OL60OH0I64GAC0AJ0DK60F4[C50AJ0GB3K034D3KBR0
3ACDIOBDACG00
         JD6I4U0ACDIOBDACG00843K026FO6I0GK4LL0O60R6IF DD6N0DA0F4[60JD6I4U0
ACDIOBDACG0DA0DK60L4C0JAI0643K0L4C0964I007B3K03ACDIOBDACG0F4H0O60F4N60OH0R4HIALL0
N6NB3DACG0AI0OH0R6IAN30LBFR0GBF03ACDIOBDACG0RIAQN6N0KAM6Q6I0DK4D0GBOZ63D0DA0
763DAC0=0DK60DAD4L0JD6I4U0ACDIOBDACG0DA0DK60L4C0OH04026FO6I0GK4LL0CAD06U366N0_0AJ0
GB3K026FO6IWG0AFR6CG4DAC0AI0GB3K0ADK6I0R6I36CD45604G0N6D6IF C6N0OH0DK60NF CGDI4DQ60
AFF DD660MK3K0G0BCJAIFLH04RRL34OL60DA04LL0GF L4ILH0GDB4D6N026FO6IG00K60IF0GK4LL0
RIAFRDLH0DI4CGF D04CH0GB3K0LBFR0GBF03ACDIOBDACG0DA0DK60IBGD660

                                          0
0
        9 F D4DAC0AC0CCB4L0NNDACG006ADMDKGD4CNC50DK60JAI65AC50RIAQGACG0AJ0
DKG0ID3L6006U36RD0DA0DK606UD6CD0R6IF DD6N0BCN6I0DK60L4GD0R4I45I4RK0AJ0763DAC00AJ0DK60L4C0
4CN0763DAC099SQT0AJ0DK60AN60J04RRL34OL60DK60CCB4L0NNDAC0MDK0I6GR63D0DA04026FO6I0JAI0
4CH0LF D4DAC0H64I0GK4LL0CAD06U366N0DK60L6GG6I0AJP00
               S4T Y9<04G04NZBGD6N0JAI0C3I64G6G0C0DK603AGDAJLQC50BCN6I0763DAC0
        9;SNT0AJ0DK60AN60AI0
               SOT 0R6I36CD0AJ0DK6026FO6IWG03AFR6CG4DAC0MDKC0DK60F64CC50AJ0763DAC0
        9;S3TST0AJ0DK60AN60JAI0DK60LF D4DAC0H64I0
K603AFR6CG4DAC0LF D0I6J6II6N0DA04OAQ60GK4LL0CAD04RRLH0DA04CH03ACDIOBDAC0JAI0F6N34L0O6C6JDG0
4JD6I0G6R4I4DAC0JIAF0G6IQ360SMDKC0DK60F64CC50AJ0763DAC09SKT0AI0763DAC098SJTST0AJ0DK60
AN6T0MK3K0G0ADK6IMG60DI64D6N04G04C0CCB4L0NNDAC000
8JJ63DQ60JAI0LF D4DAC0H64IG0O65CCC50RIAI0DA0BLH00=0J0DK60CCB4L0NNDAC0MABLN0
6U366N0DK60LF D4DAC0DK60JD6I4U0ACDIOBDACG0F4N60OH0DK6026FO6I0JAI0DK60L4C0964I0BCN6I0
763DAC00MK3K034BG60DK606U36GG0S4NZBGD6N0JAI04CH054C0AI0LAGG04LLA34OL60DK6I6DA0JAI0GB3K0L4C0
964IT0GK4LL0O60I6DBIC6N0DA0DK6026FO6I005J04JD6I0I6DBICC50GB3K0JD6I4U0ACDIOBDACG0DA0DK60
26FO6I04C06U36GG0GDLL06UGDG0DK6074L4IH06NB3DAC0ACDIOBDACG0F4N60AC0O6K4LJ0AJ0DK6026FO6I0
JAI0DK60L4C0964I0BCN6I0763DAC00MK3K034BG60DK606U36GG0S4NZBGD6N0JAI04CH054C0AI0LAGG0
4LLA34OL60DK6I6DA0JAI0GB3K0L4C0964IT0GK4LL0O60I6DBIC6N0DA0DK6026FO6I04CN0J04C06U36GG0GDLL0
6UGDG0DK60IF0ACDIOBDACG0MK3K0MABLN0K4Q60O66C0F4N60BCN6I0763DAC00GK4LL0O60I6NB36N0
OH0DK604FABCD0C636GG4IH0GA0DK4D0CA06U36GG06UGDG008JJ63DQ604G0AJ0BC600<04CN0DA0DK606UD6CD0
R6IF DD6N0OH04RRL34OL60I64GBIH065BL4DACG026FO6IG0MKA0I636Q6040I6DBIC0AJ074L4IH0
6NB3DAC0ACDIOBDACG04G0G6D0JAIDK04OAQ60GK4LL0JIGD0I636Q6040NGDIOBDAC0JIAF0DK606U36GG0
4FABCD0DK4D0G0CAD04DDIOBD4OL60DA04CH06G5C4D6N0ADK0ACDIOBDACG0DK4D0M6I60F4N60JAI0DK4D0L4C0

                                           0
0
964I0OH0DK6026FO6I0
        AI0LF D4DAC0H64IG0O65CCC50AC0AI04JD6I0BLH00=0CCB4L0NNDACG0C06U36GG0AJ0DK60
LF D4DACG0AJ0AN60763DAC09;0GK4LL0O603AII63D6N0ACLH0DA0DK606UD6CD0R6IF DD6N0OH0IBL6G0G6D0JAIDK0
 C0570I6Q6CB60IBLC5G0CAD36G0AI0ADK6I05BN4C360RBOLGK6N0C0DK605CD6IC4L06Q6CB603BLL6DC0
        ; I4CGJ6IG0JIAF0ADK6I0IF0L4CG005J04026FO6I0G040F6FO6I0AJ04CH0ADK6I06FRLAH660
O6C6JD0RL4C0F4CD4C6N0OH0DK60IF04CN0GB3K026FO6I0SAI0DK60GBIQQC50GRABG60AJ0GB3K026FO6IT0
6L63DG0RBIGB4CD0DA0DK60D6IFG0AJ0GB3K0ADK6I0RL4C0DA0K4Q60DK60O6C6JDG0DA0MK3K0DK6026FO6I0SAI0
GBIQQC50GRABG6T0G06CDDL6N0BCN6I0DK4D0RL4C0DI4CGJ6II6N0DA0DK60L4C0C040LBFR0GBF0DK60IBGD660
GK4LL0BCN6I0GB3K0D6IFG04CN0GB3K0IBL6G04G0DK60NF CGDI4DQ60AFFDD660GK4LL0N6D6IF C60BCN6I0
IBL6G0AJ0BCJAIF04RRL34DAC04336RD0GB3K0DI4CGJ6I00CH0DI4CGJ6I04336RD6N0BCN6I0DKG0763DAC0;0
GK4LL0CAD0O60DI64D6N04G040JD6I4U0ACDIOBDACG0JAI0RBIRAG6G0AJ0763DACG004CN090AJ0DK60L4C0
        < ? DKNI4M4L0AJ0JD6I4U0ACDIOBDACG00RAC0MIDD6C0CAD360DA0DK60L4C040
26FO6I0GK4LL0O606CDDL6N0DA0MDKNI4M0BR0DA04C04FABCD03AII6GRACNC50DA0DK60L6GG6I0AJP0
                S4T DK60455I654D60DA0GB3K0N4D60AJ0KG0JD6I4U0ACDIOBDACG0^0AI0
                SOT DK60Q4LB60AJ0DK60JD6I4U0ACDIOBDACG03I6ND6N0DA0KG033ABCD04G0AJ0GB3K0
N4D60
                AM6Q6I0MDKABD0DK604RRIAQ4L0AJ0DK60NF CGDI4DQ60AFF DD660CA0GB3K0
MDKNI4M4L0GK4LL0O60R6IF DD6N0AC0AI04JD6I0DK60N4D60BRAC0MK3K0DK6026FO6IWG033ABCD0G0Q4LB6N0
JAI0DK60RBIRAG60AJ0N6D6IF CC50KG0CD4L0NGDIOBDAC0JIAF0DK60L4C0
        = F D4DAC0AC074L4IH06NB3DAC0ACDIOBDAC006ADMDKGD4CNC50DK60RIAQGACG0AJ0
763DAC0074L4IH06NB3DAC0ACDIOBDACG0GK4LL0O60GBOZ63D0DA0DK60LF D4DACG0AJ0DKG0763DAC005C0
643K0L4C0964I0DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK60L4C0964I0JAI0DK605IABR0AJ026FO6IG0
6L5OL60DA0F4[603ACDIOBDACG0BCN6I0763DAC00MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0FBGD0

                                            0
0
O64I040I6L4DACGKR0DA0DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK603BII6CD0L4C0964I0JAI04LL0ADK6I0
26FO6IG06L5OL60DA0F4[6074L4IH06NB3DAC0ACDIOBDACG0MK3K0F66DG06DK6I0AJ0DK60JALLAMC50
D6GDG0
                 ST DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK60L4C0964I0JAI0DK605IABR0AJ026FO6IG0
        6L5OL60DA0F4[6074L4IH06NB3DAC0ACDIOBDACG0MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0
         G0CAD0FAI60DK4C0DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK603BII6CD0L4C0964I0AJ04LL0ADK6I0
        26FO6IG06L5OL60DA0F4[6074L4IH06NB3DAC0ACDIOBDACG0FBLDRL6N0OH0;^0AI0
                 ST ST0DK606U36GG0AJ0DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK60L4C0964I0JAI0DK60
        5IABR0AJ026FO6IG06L5OL60DA0F4[6074L4IH06NB3DAC0ACDIOBDACG0MKA04I60K5KLH0
        3AFR6CG4D6N08FRLAH66G0AQ6I0DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK603BII6CD0L4C0964I0AJ0
        4LL0ADK6I026FO6IG06L5OL60DA0F4[6074L4IH06NB3DAC0ACDIOBDACG0G0CAD0FAI60DK4C0DMA0
        R6I36CD4560RACDG04CN0S3T0DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK60L4C0964I0JAI0DK605IABR0
        AJ0K5KLH03AFR6CG4D6N08FRLAH66G0G0CAD0FAI60DK4C0DK6043DB4L0N6J6II4L0R6I36CD4560JAI0DK60
        3BII6CD0L4C0964I0JAI04LL0ADK6I026FO6IG0FBLDRL6N0OH00
                5J0C6DK6I0AJ0DK60D6GDG0G6D0JAIDK0C0DK60RI636NC50R4I45I4RK0MABLN0O60G4DGJ6N0C0
4CH0L4C0964I0DK60NF CGDI4DQ60AFF DD660GK4LL0F4[60DK60JALLAMC504NZBGDF6CDG0JAI026FO6IG0
MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0DA0DK606UD6CD0I6XBI6N0DA06C4OL60AC60AJ0DK60D6GDG0DA0O60
G4DGJ6NP0
                ST0 JIGD0OH0I6NB3C50DK6074L4IH06NB3DAC0ACDIOBDACG0MDK0I6GR63D0DA0DK60
       O4L4C360AJ0DK60AFR6CG4DAC0R4H4OL60DA0GB3K026FO6IG0JAI0DK4D0L4C0964I^04CN0
                ST0 G63ACN0CA0L4D6I0DK4C0DK606CN0AJ0DK60JALLAMC50L4C0964I0OH06DK6I0ST0
       R4HC50DA0GB3K026FO6IG0C034GK040RAIDAC0AJ0DK6074L4IH06NB3DAC0ACDIOBDACG0
       S4NZBGD6N0JAI04CH054C0AI0LAGG04LLA34OL60DK6I6DA0JAI0GB3K0L4C0964I04CN06JJ63DQ60ACLH0JAI0

                                            90
0
        DK60L4C0964IG03AFF6C3C504CB4IH00<04CN04CB4IH00=04CH054C0AI0LAGG0
        4DDIOBD4OL60DA0DK60R6IAN0O6DM66C0DK606CN0AJ0DK60L4C0964I04CN0DK60N4D60AJ0DK60
        NGDIOBDAC0DA0DK606UD6CD0I6XBI6N0BCN6I04RRL34OL60I64GBIH065BL4DACGT^0RIAQN6N0
        KAM6Q6I0DK4D06JJ63DQ604G0AJ0BC600<04CN0DA0DK606UD6CD0R6IF DD6N0OH04RRL34OL60
        I64GBIH065BL4DACG026FO6IG0MKA0I636Q60GB3K0403AII63DQ60R4HF6CD0GK4LL0JIGD0I636Q60
        40NGDIOBDAC0AJ0DK606U36GG04FABCD0DK4D0G0CAD04DDIOBD4OL60DA04CH06G5C4D6N0ADK0
        ACDIOBDACG0DK4D0M6I60F4N60JAI0DK4D0L4C0964I0OH0DK6026FO6I0AI0S3T0J06L63D6N0OH0DK60
        26FO6I0DI64DC50DK60RAIDAC0AJ0DK6074L4IH06NB3DAC0ACDIOBDACG0SADK6I0DK4C04CH0
        6G5C4D6N0ADK0ACDIOBDACGT04G04C0JD6I4U0ACDIOBDACG0BCN6I0763DAC00JAI04LL0
        RBIRAG6G0BCN6I0DK60L4C^0RIAQN6N0KAM6Q6I0DK4D0CA0GB3K06L63DAC0F4H0O60F4N60J0
        DI64DC50GB3K03ACDIOBDACG04G0JD6I4U0ACDIOBDACG0MABLN0CAD0O60R6IF DD6N0OH0DK60
        LF D4DACG0AJ0763DAC000
K60NF CGDI4DQ60AFF DD660GK4LL0F4[60DK604NZBGDF6CDG0I6XBI6N0OH03L4BG60ST0AJ0DK60
RI636NC50G6CD6C360OH0L6Q6LC50DK60K5K6GD0NALL4I04FABCD0AJ0DK6074L4IH06NB3DAC0ACDIOBDACG0
AC0O6K4LJ0AJ026FO6IG0MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0BCDL0DK6043DB4L0N6J6II4L0
R6I36CD4560D6GDG0AJ0DKG0763DAC04I60G4DGJ6N00K604FABCD0AJ0DK604NZBGDF6CDG0RIAQN6N0JAI0C0
3L4BG60ST0AJ0DK60RI636NC50G6CD6C360GK4LL0O60I6NB36N0OH04CH06U36GG03ACDIOBDAC0NGDIOBD6N0DA0
DK6026FO6I0RBIGB4CD0DA0DK60R6CBLDF4D60G6CD6C360AJ0DK60DKIN0R4I45I4RK0AJ0763DAC00
               5J0DK604NZBGDF6CDG0I6J6II6N0DA04OAQ60DA034BG60DK60D6GDG0MDK0I6GR63D0DA040L4C0964I0
DA0O60G4DGJ6N04I60CAD0F4N60RIAI0DA0DK606CN0AJ0DK60JALLAMC50L4C0964I0DK60L4C0MLL0J4L0DA0F66D0
DK60I6XBI6F6CDG0AJ0763DAC09S[TST0AJ0DK60AN60MDK0I6GR63D0DA074L4IH06NB3DAC0
ACDIOBDACG0JAI0GB3K0L4C0964I04CN04LL0GB3366NC50L4C0964IG0BCDL04RRIARI4D603AII63DAC0G0
F4N60DA034BG60DK60D6GDG0DA0O60G4DGJ6N005J04NZBGDF6CDG0I6J6II6N0DA04OAQ604I60CAD0F4N60MDKC0\0

                                            ;0
0
FACDKG04JD6I0DK606CN0AJ0DK60L4C0964I0DK60IF0MLL0O60GBOZ63D0DA040_06U3G60D4U0MDK0I6GR63D0
DA0DK6074L4IH06NB3DAC0ACDIOBDACG0MK3K034BG6N0DK60D6GD0CAD0DA0O60G4DGJ6N0
               AI0RBIRAG6G0AJ0DKG0763DACP0
               ST0 K60@43DB4L0N6J6II4L0R6I36CD456E0JAI040GR63J305IABR0AJ026FO6IG0JAI040
        L4C0964I0G0DK604Q6I4560AJ0DK60I4DAG0S34L3BL4D6N0G6R4I4D6LH0JAI0643K026FO6I0C0DK60
        5IABRT0AJ0ST0DK6074L4IH06NB3DAC0ACDIOBDACG0AC0O6K4LJ0AJ0643K026FO6I0JAI0DK60L4C0
        964I0DA0S3T0DK60AFR6CG4DAC0AJ0DK6026FO6I0JAI0DK60L4C0964I00K60NF CGDI4DQ60
        AFF DD660F4H0JAI0RBIRAG6G0AJ0DKG0763DAC0ACLH0DI64D0DK60IF0ACDIOBDACG0RBIGB4CD0
        DA0763DAC00AC0O6K4LJ0AJ04026FO6I0MKA0G0CAD040K5KLH03AFR6CG4D6N08FRLAH6604G0J0
        DK6H0M6I6074L4IH06NB3DAC0ACDIOBDACG006ADMDKGD4CNC50DK60JAI65AC5074L4IH0
        6NB3DAC0ACDIOBDACG0AC0O6K4LJ0AJ04026FO6I0GK4LL0CAD0O60D4[6C0CDA0433ABCD0J0ST0GB3K0
        3ACDIOBDACG04I603ACDC56CD0AC0R4ID3R4DAC0AI0R6IJAIF4C360AJ0G6IQ36G04JD6I0DK60N4D60
        MDKC0DK60L4C0964I0GB3K03ACDIOBDACG04I604LLA34D6N0AC0O6K4LJ0AJ04026FO6I0AI0ST04I60
        CAD0R4N0DA0DK60L4C0MDKC00FACDKG04JD6I0DK606CN0AJ0DK60L4C0964I0
               ST0 0@K5KLH03AFR6CG4D6N08FRLAH66E0JAI04CH0L4C0964I0F64CG04C06FRLAH660
        AJ0DK60IF0AI04CH0GBOGN4IH0MKA0ST0NBIC50DK60L4C0964I0AI0DK60RI636NC50L4C0964I0
        AMC6N04D04CH0DF60FAI60DK4C0;_0AJ0DK607DA3[0S4G0N6JC6N0C0763DAC0T0AI0S3T0NBIC50
        DK60RI636NC50L4C0964I0K4N0AFR6CG4DAC0C06U36GG0AJ0Y0S4NZBGD6N0JAI0C3I64G6G0
         C0DK603AGD0AJ0LQC50RBIGB4CD0DA0763DAC099SXT0AJ0DK60AN6T04CN0M4G0C0DK60DARR4N0
        5IABR0AJ08FRLAH66G0JAI0GB3K0L4C0964I0
               S T0 K60@DARR4N05IABR0AJ08FRLAH66GE0JAI04CH0L4C0964I04I60DKAG60
        8FRLAH66G0C0DK60DAR0_0AJ08FRLAH66G0MK6C0I4C[6N0AC0DK60O4GG0AJ0AFR6CG4DAC0JAI0
        GB3K0L4C0964I0

                                          <0
0
       7 4INGKRG00K60RIAQGACG0AJ0DKG0763DAC070GK4LL0O606JJ63DQ604G0AJ0BC600=0
SBCL6GG0ADK6IMG60CAD6N0O6LAMT00026FO6I0MKA0K4G0F4N6040MDKNI4M4L0AJ0DK60F4UFBF0
4FABCD0R6IF DD6N0BCN6I0763DAC0<04CN0K4G0GBGD4C6N040JC4C34L0K4INGKR0F4H04RRLH0C0MIDC50
DA0DK60NF CGDI4DQ60AFF DD660JAI040MDKNI4M4L0JIAF0KG074L4IH06NB3DAC0ACDIOBDACG0
33ABCD04CN0IF0ACDIOBDACG033ABCD0S6U3LBNC50KG06G5C4D6N0ADK07BO433ABCD0BCL6GG0DK60
NF CGDI4DQ60AFF DD660N6D6IF C6G0C0D0GAL60NG3I6DAC0DK4D06G5C4D6N0ADK07BO433ABCDG0
F4H0O60C3LBN6N0JAI0RBIRAG6G0AJ0MDKNI4M4LG0BCN6I0DK60L4CT00AI0RBIRAG6G0AJ0DKG0763DAC0
@JC4C34L0K4INGKRE0F64CG0FF6N4D604CN0K64QH0JC4C34L0C66N0AC0433ABCD0AJ0S4T06UR6CG6G0JAI0
SAI0C636GG4IH0DA0AOD4CT0F6N34L034I60JAI0DK6026FO6I0KG0GRABG60AI0N6R6CN6CDG0DK4D0MABLN0O60
N6NB3DOL60BCN6I0763DAC0SNT0AJ0DK60AN60SN6D6IF C6N0MDKABD0I654IN0DA0MK6DK6I0DK606UR6CG6G0
6U366N0=;_0AJ04NZBGD6N05IAGG0C3AF6T0SOT03AGDG0NI63DLH0I6L4D6N0DA0DK60RBI3K4G60AJ040RIC3R4L0
I6GN6C360JAI0DK6026FO6I0SCAD0C3LBNC50FAID54560R4HF6CDGT0S3T0R4HF6CD0AJ0DBDAC0I6L4D6N0
6NB34DAC4L0J66G0AI0IAAF04CN0OA4IN06UR6CG6G0JAI0DK60C6UD00FACDKG0AJ0RAGDG63ACN4IH0
6NB34DAC0JAI0DK6026FO6I0AI0DK6026FO6IWG0GRABG603KLNI6C0AI0N6R6CN6CDG0S4G0N6JC6N0C0
763DAC0;0AJ0DK60AN604CN0JAI0L4C0964IG03AFF6C3C50AC0AI04JD6I04CB4IH00;0MDKABD0
I654IN0DA0AN60763DACG0;SOTST0SOTST04CN0SNTSTS3TT0SNT0R4HF6CDG0C636GG4IH0DA0RI6Q6CD0DK60
6Q3DAC0AJ0DK6026FO6I0JIAF0DK6026FO6IWG0RIC3R4L0I6GN6C360AI0JAI63LAGBI60AJ0DK60FAID54560AC0
DK6026FO6IWG0RIC3R4L0I6GN6C360S6T06JJ63DQ604CB4IH00<0R4HF6CDG0JAI0OBI4L0AI0JBC6I4L0
6UR6CG6G0JAI0DK6026FO6IWG0N6364G6N0R4I6CD0GRABG603KLNI6C0AI0N6R6CN6CDG0S4G0N6JC6N0C0AN60
763DAC0;0MDKABD0I654IN0DA0AN60763DAC0;SNTSTS3TT0SJT06JJ63DQ604CB4IH00<0
6UR6CG6G0JAI0DK60I6R4I0AJ0N4F4560DA0DK6026FO6IWG0RIC3R4L0I6GN6C360DK4D0MABLN0XB4LJH0JAI0DK60
34GB4LDH0N6NB3DAC0BCN6I0763DAC0<;0AJ0DK60AN60SN6D6IF C6N0MDKABD0I654IN0DA0MK6DK6I0DK60LAGG0
6U366NG0_0AJ04NZBGD6N05IAGG0C3AF6T0AI0S5T0ADK6I0I64GACG0RI6G3IO6N0OH0DK60NF CGDI4DQ60

                                           =0
0
AFF DD660MK3K04I60BCJAIFLH04RRL34OL60DA0GF L4ILH0GDB4D6N026FO6IG008JJ63DQ60JAI0L4C0
964IG03AFF6C3C50AC04CN04JD6I04CB4IH0080@JC4C34L0K4INGKRE0GK4LL04LGA0F64C0DK60
 FF6N4D604CN0K64QH0JC4C34L0C66N0AJ04026FO6IWG0IF4IH036C6J34IH0AC0433ABCD0AJ0DK60
6UR6CG6G04CN0R4HF6CDG0BCN6I0GBOG63DACG0S4T0S3T0AI0S6T04OAQ60
                K60NF CGDI4DQ60AFF DD660GK4LL0NI63D0DK60IBGD660DA0R4H0DA0GB3K026FO6I04LL0
AI04CH0RAIDAC0AJ0DK60Q4LB60AJ0KG074L4IH06NB3DAC0ACDIOBDACG033ABCD04CN0IF0
ACDIOBDACG033ABCD0DK4D0G0GBOZ63D0DA0MDKNI4M4L04G0DK60NF CGDI4DQ60AFF DD660C0DG0GAL60
NG3I6DAC0N66FG0C636GG4IH0DA0G4DGJH0GB3K0JC4C34L0K4INGKR0SC3LBNC504FABCDG0I6XBI6N0DA0R4H0
 C3AF60D4U6G0AI0R6C4LD6G0AC0GB3K0R4HF6CDT0RIAQN6N0DK4D0DK6026FO6I0K4G0CA0ADK6I0I6GABI36G0
DK4D04I60I64GAC4OLH04Q4L4OL60DA0KF005C0CA06Q6CD0KAM6Q6I0GK4LL0DK604FABCD0AJ040K4INGKR0
NGDIOBDAC0R4N0JIAF04026FO6IWG074L4IH06NB3DAC0ACDIOBDACG033ABCD06U366N0DK60GBF0AJ0
ST0DK60Q4LB60AJ0DK6026FO6IWG074L4IH06NB3DAC0ACDIOBDACG033ABCD04G0AJ0636FO6I008770
4CN0ST0DK6074L4IH06NB3DAC0ACDIOBDACG0F4N60AC0KG0O6K4LJ0RBIGB4CD0DA0763DAC00GC360DK4D0
N4D60S6U3LBNC50KG06G5C4D6N0ADK0ACDIOBDACG0BCL6GG0DK60NF CGDI4DQ60AFF DD660K4G0
N6D6IF C6N0DK4D0GB3K04FABCDG04I60GBOZ63D0DA0MDKNI4M4LT0I6NB36N0J04RRL34OL60OH0RIAI0
MDKNI4M4LG0BCN6I0DKG0763DAC0
        8 ALLAQ6I0ACDIOBDACG0
               S4T K60L4C0MLL04336RD040NI63D0IALLAQ6I0AJ04C06L5OL60IALLAQ6I0NGDIOBDAC0
S4G0N6JC6N0JAI0DK60RBIRAG6G0AJ0DKG0763DAC0C0763DAC09S3TS9T0AJ0DK60AN6T04G040ALLAQ6I0
ACDIOBDAC0DA0DK6026FO6IW0ALLAQ6I033ABCD0JIAFP0
                ST 40XB4LJ6N0RL4C0N6G3IO6N0C0763DAC09S4T0AI09S4T0AJ0DK60AN60
         C3LBNC504JD6ID4U06FRLAH6603ACDIOBDACG^0
                ST 4C04CCBDH03ACDI43D0N6G3IO6N0C0763DAC09SOT0AJ0DK60AN606U3LBNC50

                                          70
0
       4JD6ID4U06FRLAH6603ACDIOBDACG^00
                S T4C06L5OL60RL4C0BCN6I0763DAC09;=SOT0AJ0DK60AN60MK3K0G0F4CD4C6N0OH040
       GD4D60RALD34L0GBONQGAC0AJ040GD4D60AI04CH0456C3H0AI0CGDIBF6CD4LDH0AJ040GD4D60AI0
       RALD34L0GBONQGAC0AJ040GD4D6^04CN00
                SQTDK60RAIDAC0AJ0DK60NGDIOBDAC0JIAF04C0CNQNB4L0I6DI6F6CD0433ABCD0AI0
       4CCBDH0N6G3IO6N0C0763DAC097S4T0AI097SOT0AJ0DK60AN60DK4D0G06L5OL60DA0O60IALL6N0AQ6I0
       4CN0DK4D0MABLN0ADK6IMG60O60C3LBNOL60C05IAGG0C3AF60
               SOT K60L4C0MLL04336RD04026FO6I03ACDIOBDAC0AJ04C06L5OL60IALLAQ6I0
NGDIOBDAC04G040ALLAQ6I0ACDIOBDAC0DA0DK6026FO6IW0ALLAQ6I033ABCD0JIAFP0
                ST 40XB4LJ6N0RL4C0N6G3IO6N0C0763DAC09S4T0AI09S4T0AJ0DK60AN6^0
                ST 4C04CCBDH03ACDI43D0N6G3IO6N0C0763DAC09SOT0AJ0DK60AN6^0
                S T4C06L5OL60RL4C0BCN6I0763DAC09;=SOT0AJ0DK60AN60MK3K0G0F4CD4C6N0OH040
       GD4D60RALD34L0GBONQGAC0AJ040GD4D60AI04CH0456C3H0AI0CGDIBF6CD4LDH0AJ040GD4D60AI0
       RALD34L0GBONQGAC0AJ040GD4D6^04CN0
                SQTDK60RAIDAC0AJ0DK60NGDIOBDAC0JIAF04C0CNQNB4L0I6DI6F6CD0433ABCD0AI0
       4CCBDH0N6G3IO6N0C0763DAC097S4T0AI097SOT0AJ0DK60AN60DK4D0G06L5OL60DA0O60IALL6N0AQ6I0
       4CN0DK4D0MABLN0ADK6IMG60O60C3LBNOL60C05IAGG0C3AF6^0
RIAQN6N0DK4D0GB3K03ACDIOBDAC0G0F4N60ST0AC0AI0O6JAI60DK60<DK0N4H0JALLAMC50DK6026FO6IWG0
I636RD0AJ0DK60NGDIOBDAC0JIAF0GB3K0RL4C0AI03ACDI43D0AI0S3T0J0GB3K0NGDIOBDAC0K4N0RI6QABGLH0
O66C0N6RAGD6N0C04C0CNQNB4L0I6DI6F6CD0433ABCD0S4G0N6JC6N0C0763DAC0970AJ0DK60AN6T0AC0AI0
O6JAI60DK60<DK0N4H0JALLAMC50DK6026FO6IWG0I636RD0AJ040NGDIOBDAC0JIAF0DK60CNQNB4L0
I6DI6F6CD0433ABCD0
               S3T K60NF CGDI4DQ60AFF DD660GK4LL0N6Q6LAR0GB3K0RIA36NBI6G04CN0F4H0

                                          80
0
I6XBI60GB3K0CJAIF4DAC0JIAF0GB3K026FO6I0N6GIC50DA0F4[60ALLAQ6I0ACDIOBDAC04G0D0N66FG0
C636GG4IH0AI0N6GI4OL60DA0N6D6IF C60DK4D0DK60RIARAG6N0DI4CGJ6I0MLL0F66D0DK60I6XBI6F6CDG0AJ0DKG0
763DAC00FABCDG04DDIOBD4OL60DA0ALLAQ6I0ACDIOBDACG0GK4LL0O60DI64D6N04G0JD6I4U0
ACDIOBDACG0BCN6I0763DAC00JAI04LL0ADK6I0RBIRAG6G0BCN6I0DKG0L4C06U36RD0JAI0763DACG090
4CN00
                SNT 8JJ63DQ604G0AJ04CB4IH00<0CADMDKGD4CNC504CHDKC50C0DKG0763DAC0
80DA0DK603ACDI4IH0J0DK60NF CGDI4DQ60AFF DD660N6D6IF C6G0C0D0GAL60NG3I6DAC0DK4D0DK60L4C0
MLL04336RD0IALLAQ6I04FABCDG0JIAF040@N6G5C4D6N0ADK0433ABCDE04G0GB3K0D6IF0G0N6JC6N0C0
763DAC090AJ0DK60AN604C08FRLAH660F4H0DI4CGJ6I0GB3K04FABCDG0DA0DK60L4C0DA0O60K6LN0C0DK60
26FO6IWG06G5C4D6N0ADK07BO433ABCD00K60NF CGDI4DQ60AFF DD660GK4LL0N6Q6LAR0GB3K0
RIA36NBI6G04CN0F4H0I6XBI60GB3K0CJAIF4DAC0JIAF0DK608FRLAH660N6GIC50DA0F4[60GB3K0DI4CGJ6I0
4G0D0N66FG0C636GG4IH0DA0N6D6IF C60DK4D0DK60RIARAG6N0DI4CGJ6I0F66DG0DK60I6XBI6F6CDG0AJ0DKG0
763DAC08SNT04CN04RRL34OL60L4M0
         F D4DAC0AC0JD6I4U0ACDIOBDACG006ADMDKGD4CNC50DK60RIAQGACG0AJ0
763DAC00JD6I4U0ACDIOBDACG0OH04026FO6I0BCN6I0763DAC00GK4LL0O60GBOZ63D0DA0DK60
LF D4DACG0AJ0DKG0763DAC005C0643K0L4C0964I0DK603ACDIOBDAC0R6I36CD4560JAI0DK60L4C0964I0JAI0
DK605IABR0AJ026FO6IG0MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0FBGD0O64I040I6L4DACGKR0DA0DK60
3ACDIOBDAC0R6I36CD4560JAI0DK603BII6CD0L4C0964I0JAI04LL0ADK6I026FO6IG0MK3K0F66DG06DK6I0AJ0
DK60JALLAMC50D6GDGP0
                 ST DK603ACDIOBDAC0R6I36CD4560JAI0DK60L4C0964I0JAI0DK605IABR0AJ026FO6IG0
         MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0G0CAD0FAI60DK4C0DK603ACDIOBDAC0R6I36CD4560JAI0
         DK603BII6CD0L4C0964I0JAI04LL0ADK6I026FO6IG0FBLDRL6N0OH0;^0AI0
                 ST ST0DK606U36GG0AJ0DK603ACDIOBDAC0R6I36CD4560JAI0DK60L4C0964I0JAI0DK60

                                          0
0
         5IABR0AJ026FO6IG0MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0AQ6I0DK603ACDIOBDAC0
         R6I36CD4560JAI0DK603BII6CD0H64I0AJ04LL0ADK6I026FO6IG0G0CAD0FAI60DK4C0DMA0R6I36CD4560
         RACDG04CN0S3T0DK603ACDIOBDAC0R6I36CD4560JAI0DK60L4C0964I0JAI0DK605IABR0AJ0K5KLH0
         3AFR6CG4D6N08FRLAH66G0G0CAD0FAI60DK4C0DK603ACDIOBDAC0R6I36CD4560JAI0DK603BII6CD0L4C0
         964I0JAI04LL0ADK6I026FO6IG0FBLDRL6N0OH00
                5J0C6DK6I0AJ0DK60D6GDG0G6D0JAIDK0C0DK60RI636NC50R4I45I4RK0MABLN0O60G4DGJ6N0C0
4CH0L4C0964I0DK60NF CGDI4DQ60AFFDD660GK4LL0F4[60DK60JALLAMC504NZBGDF6CDG0JAI0DK60
26FO6IG0MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0DA0DK606UD6CD0I6XBI6N0DA06C4OL60AC60AJ0DK60
D6GDG0DA0O60G4DGJ6NP0
                ST0 JIGD0OH0I6NB3C50DK60JD6I4U0ACDIOBDACG0AC0O6K4LJ0AJ0GB3K026FO6IG0
         MDK0I6GR63D0DA0DK60O4L4C360AJ0DK60AFR6CG4DAC0R4H4OL60DA0DK6026FO6IG0JAI0DK4D0L4C0
         964I^04CN0
                ST0 G63ACN0MDKC0DM6LQ60FACDKG04JD6I0DK603LAG60AJ0DK60L4C0964I0JAI0MK3K0
         C6DK6I0D6GD0M4G0F6D0OH0R4HC50DA0GB3K026FO6IG0C034GK040RAIDAC0AJ0DK60JD6I4U0
         ACDIOBDACG0JAI0DK60L4C0964I04NZBGD6N0JAI04CH04LLA34OL6054C0AI0LAGG04LLA34OL60DK6I6DA0
         JAI0GB3K0L4C0964I04CN06JJ63DQ60ACLH0JAI0DK60L4C0964IG03AFF6C3C504CB4IH00<0
         4CN04CB4IH00=04CH054C0AI0LAGG04DDIOBD4OL60DA0DK60R6IAN0O6DM66C0DK606CN0AJ0DK60
         L4C0964I04CN0DK60N4D60AJ0DK60NGDIOBDAC0DA0DK606UD6CD0I6XBI6N0BCN6I04RRL34OL60
         I64GBIH065BL4DACG0
K60NF CGDI4DQ60AFF DD660GK4LL0F4[60DK604NZBGDF6CDG0I6XBI6N0OH03L4BG60ST0AJ0DK60
RI636NC50G6CD6C360OH0L6Q6LC50DK60K5K6GD0NALL4I04FABCD0AJ0JD6I4U0ACDIOBDACG0AC0O6K4LJ0AJ0
26FO6IG0MKA04I60K5KLH03AFR6CG4D6N08FRLAH66G0BCDL0DK603ACDIOBDAC0R6I36CD4560D6GDG0AJ0DKG0
763DAC04I60G4DGJ6N0

                                            0
0
                AI0RBIRAG6G0AJ0DKG0763DACP0
                ST0 K60@3ACDIOBDAC0R6I36CD456E0JAI040GR63J305IABR0AJ026FO6IG0JAI040L4C0
        964I0GK4LL0O60DK604Q6I4560AJ0DK60I4DAG0S34L3BL4D6N0G6R4I4D6LH0JAI0643K026FO6I0C0DK60
        5IABRT0AJ0ST0DK60JD6I4U0ACDIOBDACG0F4N60OH0DK6026FO6I0JAI0DK60L4C0964I0DA0S3T0
        DK60AFR6CG4DAC0AJ0DK6026FO6I0JAI0DK60L4C0964I00K60NFCGDI4DQ60AFF DD660
        F4H0JAI0RBIRAG6G0AJ0DKG0763DAC04CN0763DAC00ACLH0DI64D0DK60IF0ACDIOBDACG0AC0
        O6K4LJ0AJ04026FO6I0MKA0G0CAD040K5KLH03AFR6CG4D6N08FRLAH6604G0J0DK6H0M6I60JD6I4U0
        ACDIOBDACG0F4N60OH0GB3K026FO6I0
                ST0 0@K5KLH03AFR6CG4D6N08FRLAH66E0JAI04CH0L4C0964I04CN0DK60@DARR4N0
        5IABR0AJ06FRLAH66GE0GK4LL0643K0K4Q60DK60G4F60F64CC504G0DK603AII6GRACNC50D6IF0G0
        N6JC6N0C0763DAC070
         2 GD4[6G0AJ043D00CH0IF0ACDIOBDACG0F4N60DA0DK60L4C0AC0O6K4LJ0AJ04CH0
26FO6I04G040I6GBLD0AJ040F GD4[60AJ0J43D0F4H0O60I6DBIC6N0DA0DK60IF0MDKC0AC60ST0H64I0AJ0DK60
R4HF6CD0AJ0DK60F GD4[6C03ACDIOBDAC006ADMDKGD4CNC50DK60JAI65AC50DK60F4UFBF04FABCD0
DK4D0F4H0O60I6DBIC6N0DA0DK60IF0G0DK606U36GG0AJ0DK604FABCD03ACDIOBD6N0AQ6I0DK604FABCD0DK4D0
MABLN0K4Q60O66C03ACDIOBD6N0K4N0CA0F GD4[60AJ0J43D0A33BII6N0084ICC5G04DDIOBD4OL60DA0DK606U36GG0
3ACDIOBDAC0GK4LL0CAD0O60I6DBIC6N0DA0DK60IF0OBD0LAGG6G04DDIOBD4OL60DK6I6DA0GK4LL0I6NB360DK60
4FABCD0I6DBIC6N00K604FABCD0AJ0DK60F GD4[6C03ACDIOBDAC0I6DBIC6N0DA0DK60IF0GK4LL0O60LF D6N0
 J0MDKNI4M4L0AJ0GB3K04FABCD0MABLN034BG60DK6033ABCD0Q4LB60AJ04CH026FO6I0DA0O60I6NB36N0DA0
L6GG0DK4C0DK6033ABCD0Q4LB60K60MABLN0K4Q60K4N0K4N0DK60F GD4[6C04FABCD0CAD0O66C03ACDIOBD6N0
         ? DKNI4M4LG0OH08U3LBN6N0ACDI43DAIG008JJ63DQ60RIL0070BRAC0MIDD6C0
CAD360DA0DK60L4C04C08U3LBN6N0ACDI43DAI0GK4LL0O606CDDL6N0DA0MDKNI4M04FABCDG0SGBOZ63D0DA040
F CFBF0MDKNI4M4L0I6XB6GD6N04FABCD0AJ0DK60L6GG6I0AJ0Y0AI0DK60Q4LB60AJ0DK608U3LBN6N0

                                           0
0
ACDI43DAIWG033ABCDT0JIAF0KG033ABCD04G0JALLAMGP0
                S4T J0DK608U3LBN6N0ACDI43DAI0K4G04DD4C6N04560;8\0K60F4H0MDKNI4M0BR0DA0
4C04FABCD06XB4L0DA0DK60Q4LB60AJ0KG033ABCD04G0AJ0GB3K0N4D6^0AI0
                SOT J0DK608U3LBN6N0ACDI43DAI0K4G0CAD04DD4C6N04560;8\0K60F4H0MDKNI4M0BR0
DA04C04FABCD06XB4L0DA0DK60Q4LB60AJ0KG0IF0ACDIOBDACG033ABCD04DDIOBD4OL60DA03ACDIOBDACG0
OH0DK60IF0F4N60DA0DK60L4C0AC0KG0O6K4LJ04D0L64GD0DMA0H64IG0RIAI0DA0DK60N4D60AJ0GB3K0MDKNI4M4L0
 J0GB3K08U3LBN6N0ACDI43DAI0K4G0CAD03AFRL6D6N0;0H64IG0AJ076IQ360AI04DDIOBD4OL60DA03ACDIOBDACG0
OH0DK60IF0F4N60DA0DK60L4C0AC0KG0O6K4LJ04D04CH0DF60RIAI0DA0DK60N4D60AJ0GB3K0MDKNI4M4L0J0
GB3K08U3LBN6N0ACDI43DAI0K4G03AFRL6D6N0;0H64IG0AJ076IQ360
         ADK0ACQ6IGAC0ACDIOBDACG008JJ63DQ604G0AJ03DAO6I0004026FO6I0F4H0
 II6QA34OLH06L63D0DA0F4[6040ADK0ACQ6IGAC0ACDIOBDAC0AJ04LL0AI04CH0RAIDAC0AJ0DK6026FO6IWG0
Q6GD6N033ABCD0SADK6I0DK4C0JIAF0KG06G5C4D6N0ADK07BO433ABCDT0DK4D0G0R6IF DD6N0DA0O60
NGDIOBD6N0DA0DK6026FO6I0BCN6I0DK60AN60SI654INL6GG0AJ0MK6DK6I0GB3K04FABCD0G0NGDIOBD4OL60
BCN6I0DK60L4CT0DA0DK6026FO6IWG0ADK0ACQ6IGAC033ABCD00K604FABCD0AJ04CH0ADK0
ACQ6IGAC0ACDIOBDAC06L63D6N0OH04026FO6I0GK4LL0O60C3LBN6N0C0DK4D026FO6IWG05IAGG0C3AF60
DA0DK606UD6CD0DK604FABCD0MABLN0K4Q60O66C0C3LBN4OL60C05IAGG0C3AF60K4N0DK603ACQ6IGAC0O66C0
IALL6N0AQ6I0DA040ADK050C0DK60D4U4OL60H64I0C0MK3K0DK60ADK0ACQ6IGAC0ACDIOBDAC0A33BIG00
K60NF CGDI4DQ60AFF DD660GK4LL0N6Q6LAR0GB3K0RIA36NBI6G04CN0F4H0I6XBI60GB3K0CJAIF4DAC0
JIAF0DK6026FO6I0N6GIC50DA0F4[60GB3K03ACQ6IGAC04G0D0N66FG0C636GG4IH0DA0N6D6IF C60DK4D0DK60
RIARAG6N03ACQ6IGAC0F66DG0DK60I6XBI6F6CDG0AJ0DKG0763DAC004CN04RRL34OL60L4M0




                                           0
0
                                58090056:872860
        9 K60L4C0GK4LL06GD4OLGK04CN0F4CD4C040G6R4I4D60I63AIN04CN033ABCD0JAI0643K0
26FO6I00843K0GB3K033ABCD0GK4LL0O603I6ND6N04G0AJ0DK60N4D60DK4D0DK60IF0ACDIOBDACG074L4IH0
6NB3DAC0ACDIOBDACG0JD6I4U0ACDIOBDACG04CN0ALLAQ6I0ACDIOBDACG04I60I636Q6N0OH0
DK60IBGD660SAI04CH0N6G5C4D6N03BGDAN4CT0MDK0DK604FABCDG04LLA34D6N0C0433AIN4C360MDK0DK60
RIAQGACG0AJ0763DAC0;0
        9 7BOZ63D0DA0DK60IBL6G0AJ0DK60L4C0C3LBNC50DKAG60G6D0JAIDK0C0763DAC0904026FO6I0
SAI0C0DK606Q6CD0AJ0DK6026FO6I`G0N64DK0DK6026FO6I`G036C6J34IHT0F4H06L63D0DA0K4Q60KG0
33ABCD04CN0JBDBI603ACDIOBDACG0F4N60AC0KG0O6K4LJ0DA0GB3K033ABCD0CQ6GD6N0C0GB3K0
R6I36CD456G04G0R6IF DD6N0OH0DK60NF CGDI4DQ60AFF DD6604FAC50GB3K0JBCNG0AI0ADK6I0
 CQ6GDF6CDG0S643K04C0a5CQ6GDF6CD0BCNaT04G0GK4LL0JIAF0DF60DA0DF60O60N6G5C4D6N0OH0DK60IBGD660
4G05CQ6GDF6CD0BCNG0BCN6I0DKG0763DAC090MK3K0F4H0C3LBN60OBD04I60CAD0LFD6N0DA040G6I6G0AJ0
6XBDH0JU6N0C3AF60O4L4C36N0FAC6H0F4I[6D04CN0CGBI4C3603AFR4CH03ACDI43D0JBCNG00IAF0
DF60DA0DF60DK60IBGD660F4H0N6G5C4D604NNDAC4L05CQ6GDF6CD0BCNG0MDKNI4M0DK60N6G5C4DAC0AJ0
5CQ6GDF6CD0BCNG0AI03K4C560N6G5C4D6N05CQ6GDF6CD0BCNG00CH05CQ6GDF6CD0BCN0F4H0DA0DK60
6UD6CD0RIAQN6N0OH0DK60IBGD660C3LBN6034RD4L0GDA3[0AJ0DK60IF0GBOZ63D0DA0DK60LF D4DACG0
 FRAG6N0OH0763DAC00AJ0DK60IBGD05I66F6CD0
        9 RAC06CIALLF6CD0AI0BRAC0I6XB6GD0AJ0DK60NF CGDI4DQ60AFF DD660643K026FO6I0
GK4LL06L63D0JALLAMC50RIA36NBI6G0RI6G3IO6N0OH0DK60NF CGDI4DQ60AFF DD660DK60F4CC6I0C0
MK3K0KG0AI0K6I033ABCD04CN0JBDBI603ACDIOBDACG0F4N60AC0KG0O6K4LJ0DA0GB3K033ABCD04I60DA0O60
 CQ6GD6N04FAC50DK605CQ6GDF6CD0BCNG005J0CA06L63DAC0G0F4N60MDK0I6GR63D0DA04CH0RAIDAC0AJ040
26FO6IWG033ABCD04CNbAI04CH0JBDBI603ACDIOBDACG0DK6I6DA0GB3K04FABCDG0GK4LL0O60CQ6GD6N0C0
433AIN4C360MDK0DK60L4CWG0N6J4BLD06L63DAC0IBL6G04G0C06JJ63D0JIAF0DF60DA0DF6005J0DK6026FO6I0

                                          90
0
SAI0C0DK606Q6CD0AJ0DK6026FO6I`G0N64DK0DK6026FO6I`G036C6J34IHT0J4LG0DA03K4C560KG06L63DAC0
DK60RI6QABG0CQ6GDF6CD06L63DAC0GK4LL0I6F4C06JJ63DQ60BCDL0DK6026FO6I0SAI0C0DK606Q6CD0AJ0DK60
26FO6I`G0N64DK0DK6026FO6I`G036C6J34IHT04JJIF4DQ6LH03K4C56G0KG0AI0K6I0CQ6GDF6CD06L63DAC0
        026FO6I0SAI0C0DK606Q6CD0AJ0DK6026FO6I`G0N64DK0DK6026FO6I`G036C6J34IHT0F4H0
3K4C560KG06L63DAC0AJ0N6G5C4D6N05CQ6GDF6CD0BCNG0MDK0I654IN0DA0JBDBI603ACDIOBDACG04CN0
3BII6CD033ABCD0O4L4C36G04G0AJ0GB3K0N4D60AI0N4D6G0GR63J6N0OH0DK60NF CGDI4DQ60AFF DD660OH0
F4[C5040C6M06L63DAC0C0GB3K0F4CC6I04CN04D0GB3K0DF6G04G0F4H0O60RI6G3IO6N0OH0DK60
NF CGDI4DQ60AFFDD6604CN0MDK0GB3K0RIAI0CAD3604G0GR63J6N0OH0DK60NF CGDI4DQ60
AFF DD660C04NQ4C360AJ0DK60N4D60DK603K4C560G0DA0O63AF606JJ63DQ6007BOZ63D0DA0DK60IBL6G0AJ0DK60
NF CGDI4DQ60AFF DD660C3LBNC50MDKABD0LF D4DAC0IBL6G0I6GDI3DC50DK604Q4L4OLDH0AJ0
DI4CGJ6IG04CN0G6DDC50F CFBF0AI0F4UFBF04FABCDG0DK4D0F4H0O60DI4CGJ6II6N04CN0MK6C0DI4CGJ6IG0
4I60R6IF DD6N04026FO6I0SAI0C0DK606Q6CD0AJ0DK6026FO6I`G0N64DK0DK6026FO6I`G036C6J34IHT0F4H0
DI4CGJ6I04LL0AI040R4ID0AJ0KG033ABCD0JIAF0AC605CQ6GDF6CD0BCN0DA04CADK6I05CQ6GDF6CD0BCN0C0
GB3K0R6I36CD456G04G0R6IF DD6N0OH0DK60NF CGDI4DQ60AFF DD6604G0AJ0GB3K0N4D60AI0N4D6G0
GR63J6N0OH0DK60NF CGDI4DQ60AFF DD6600LL06L63DACG04CN0DI4CGJ6IG0GK4LL0O60GBOZ63D0DA0IBL6G0
6GD4OLGK6N0OH0DK60NF CGDI4DQ60AFF DD660
       99 S4T0 K60RAIDAC0AJ04026FO6IWG033ABCD0DK4D0G0DA0O60CQ6GD6N0C0433AIN4C360
MDK0RDAC080BCN6I0763DAC0<0GK4LL0O604RRL6N0DA0RBI3K4G604C0CQ6GDF6CD04CCBDH03ACDI43D0AI0
3ACDI43DG06CD6I6N0CDA0MDK04C0CGBI4C3603AFR4CH0AI03AFR4C6G0DA0O60N6G5C4D6N0OH0DK60
NF CGDI4DQ60AFF DD6600KG0CQ6GDF6CD04CCBDH03ACDI43D0AI03ACDI43DG0GK4LL0O6040I6C6M4OL60
D6IF04CCBDH0AI04CCBD6G0BCN6IMIDD6C0OH04C0CGBI4C3603AFR4CH0AI03AFR4C6G0OBD0K6LN0OH040
3BGDAN4C0GBOZ63D0DA0DK60D6IFG0AJ03ACDI43D0AI03ACDI43DG007B3K03ACDI43D0AI03ACDI43DG0GK4LL0R6IF D040
26FO6I0DA0D6IF C4D60R4ID3R4DAC04D04CH0DF60RIAI0DA0DK60DF60KG06L63DAC0BCN6I0RDAC080

                                             ;0
0
O63AF6G0II6QA34OL604CN0BRAC0GB3K0D6IF C4DAC04LL033ABCD04FABCDG0CQ6GD6N0MDK0DK60
3BGDAN4C0GK4LL0O604LLA34D6N0DA0GB3K05CQ6GDF6CD0BCN04G0DK6026FO6I0GK4LL0N6G5C4D60C0
433AIN4C360MDK0DK60BCJAIF0IBL6G0RI6G3IO6N0OH0DK60NF CGDI4DQ60AFF DD6600RAC0
I6DI6F6CD0DK603ACDI43D0AI03ACDI43DG0GK4LL0RIAQN60JAI0DK60R4HF6CD0AJ0I6DI6F6CD0O6C6JDG0MKL60
GDLL0R6IF DDC50DK6026FO6I0DA0I6D4C0CQ6GDF6CD03ACDIAL00026FO6I0GK4LL0O60R6IF DD6N0DA0
N6G5C4D60JAI0CQ6GDF6CD0BCN6I0DKG0GBOG63DAC0ACLH033ABCD04FABCDG0MK3K0K60MABLN0O606CDDL6N0
DA0I636Q60BCN6I0ID3L6070M6I60K60DA0G6R4I4D60JIAF076IQ3604D0DK60DF60AJ0F4[C50DKG0
N6G5C4DAC0
              SOT K60RAIDAC0AJ04026FO6IWG033ABCD0DK4D0G0DA0O60CQ6GD6N0C0433AIN4C360
MDK0RDAC080BCN6I0763DAC0<0GK4LL0O604RRL6N0DA0RBI3K4G604C0CQ6GDF6CD04CCBDH03ACDI43D0AI0
3ACDI43DG06CD6I6N0CDA0MDK04C0CGBI4C3603AFR4CH0AI03AFR4C6G0DA0O60N6G5C4D6N0OH0DK60
NF CGDI4DQ60AFF DD6600KG0CQ6GDF6CD04CCBDH03ACDI43D0AI03ACDI43DG0GK4LL0O6040I6C6M4OL60
D6IF04CCBDH0AI04CCBD6G0BCN6IMIDD6C0OH04C0CGBI4C3603AFR4CH0AI03AFR4C6G04CN0JBCN6N0OH0DK60
R4HF6CD0AJ0RI6F BFG0JIAF0DK6033ABCD0K6LN0JAI0DK6026FO6IWG0O6C6JD0
              S3T LL03AGDG04DDIOBD4OL60DA06DK6I0AFOC4DAC0RDAC080AI06DI6F6CD0
RDAC080C3LBNC50OBD0CAD0LF D6N0DA0CQ6GDF6CD06UR6CG6G03BGDAN4CWG0J66G04CN03K4I56G0AJ0DK60
 CGBI4C3603AFR4CH0AI03AFR4C6G0GK4LL0O603K4I56N0454CGD0DK6026FO6IWG033ABCD0
        9; S4T0 843K026FO6I0F4H0NI63D0DK60CQ6GDF6CD0AJ0KG033ABCD0C0AC60AI0FAI60
LJ60CGBI4C360RAL36G0AC0DK60LJ60AJ0DK6026FO6I0AI0DK60ZACD0LQ6G0AJ0DK6026FO6I04CN0KG0GRABG60
AI040R6IGAC0C0MKAF0K60K4G04C0CGBI4OL60CD6I6GD0MDK0RI6F BFG0DA0O60R4N0JIAF0KG033ABCD0
              LL0RI6F BFG0AC040LJ60CGBI4C360RAL3H0GK4LL0O603K4I56N0DA0DK6026FO6IWG0
33ABCD^0GB3K0RI6F BFG0GK4LL0O60LF D6N0C0433AIN4C360MDK0GB3K0BCJAIF0IBL6G04G0DK60
NF CGDI4DQ60AFF DD660F4H0RI6G3IO60OBD0C0CA06Q6CD0F4H0DK60455I654D60RI6F BFG0R4N0AC0

                                         <0
0
GB3K0RAL3H06U366N0ST0;_0AJ0DK60455I654D60IF03ACDIOBDACG04CN0JAIJ6DBI6G04LLA34D6N0DA0DK60
26FO6IWG0433ABCD0J0DK60RAL3H0G040D6IF0AI0BCQ6IG4L0LJ60CGBI4C360RAL3H0ST0;_0AJ0GB3K0
3ACDIOBDACG04CN0JAIJ6DBI6G0J0DK60RAL3H0G04C0AINC4IH0MKAL60CGBI4C360RAL3H0AI0S T0J040
3AFOC4DAC0AJ04C0AINC4IH0MKAL60LJ60CGBI4C360RAL3H04CN040D6IF0AI0BCQ6IG4L0LJ60CGBI4C360
RAL3H04I60RBI3K4G6N0JAI0DK6026FO6IWG0433ABCD0;_0AJ0DK60RI6FBFG0AC0DK60AINC4IH0MKAL60LJ60
 CGBI4C360RAL3H04CN04LL0AJ0DK60RI6F BFG0AC0D6IF04CN0BCQ6IG4L0LJ60CGBI4C360RAL36G0FBGD0CAD0
6U366N0;_0AJ03ACDIOBDACG04CN0JAIJ6DBI6G006ADMDKGD4CNC504CHDKC50DA0DK603ACDI4IH0C0DK60
RI636NC50G6CD6C360GBOZ63D0DA0GB3K0BCJAIF0IBL6G04G0DK60NF CGDI4DQ60AFF DD660F4H0
RI6G3IO604LL04FABCDG03I6ND6N0DA04026FO6IWG033ABCD0F4H0O60BG6N0DA0R4H0RI6F BFG0AC040LJ60
 CGBI4C360RAL3H0ADK6I0DK4C04FABCDG03I6ND6N0DA0KG0IF0ACDIOBDACG033ABCD04CN074L4IH0
6NB3DAC0ACDIOBDACG033ABCD0MK3K04I604DDIOBD4OL60DA03ACDIOBDACG0OH0DK60IF0F4N60DA0DK60
L4C0MDKC0DMA0H64IG0RIAI0DA0DK60N4D60AJ0R4HF6CD0AJ0GB3K0RI6FBFG0BCL6GG0DK6026FO6I0K4G0
3AFRL6D6N0;0H64IG0AJ076IQ360
               SOT K60L4C04D0DK60NI63DAC0AJ0DK6026FO6I0GK4LL0RBI3K4G6040LJ60CGBI4C360
RAL3H0N6G3IO6N0C0DK60JIGD0G6CD6C360AJ0R4I45I4RK0S4T0JIAF0DK6026FO6I0DA0O603I6ND6N0DA0DK60
26FO6IWG033ABCD0RIAQN6N0DK4D0DK60RBI3K4G60RI360NA6G0CAD06U366N0ST0DK6034GK0GBII6CN6I0Q4LB60
AJ0DK60RAL3H04CN0ST0DK60LF D4DAC0AC0RI6F BFG0C0DK60G63ACN0GBOR4I45I4RK0AJ0R4I45I4RK0S4T00
K60L4C0GK4LL04D0DK60NI63DAC0AJ0DK6026FO6I0G6LL040LJ60CGBI4C360RAL3H0K6LN0JAI0DK60433ABCD0AJ0
DK6026FO6I0DA0DK6026FO6I040DIBGD06GD4OLGK6N0OH0AI0JAI0DK60O6C6JD0AJ0DK6026FO6I0AI040
R4IDC6IGKR0C0MK3K0DK6026FO6I0G040R4IDC6I0RIAQN6N0DK4D0ST0DK60RAL3H0MABLN0O60GBII6CN6I6N0
OH0DK60L4C0OBD0JAI0DK60G4L604CN0ST0DK60G4L60RI360G04D0L64GD06XB4L0DA0DK604FABCD0C636GG4IH0DA0RBD0
DK60L4C0C0DK60G4F6034GK0RAGDAC04G0D0MABLN0K4Q60O66C0K4N0DK60L4C0GBII6CN6I6N0DK60RAL3H04CN0
F4N604CH04RRIARI4D60NGDIOBDAC0DA0DK6026FO6I0

                                            =0
0
               S3T K60RIA366NG0AJ0DK60GBII6CN6I0AI0G4L60AJ04CH0LJ60CGBI4C360RAL3H0K6LN0JAI0
DK60433ABCD0AJ04026FO6I0GK4LL0O604RRL6N0DAM4ING0DK60RBI3K4G60AJ04FABCDG0C0643K05CQ6GDF6CD0
BCN0C0433AIN4C360MDK0GB3K0BCJAIF0IBL6G04G0DK60NF CGDI4DQ60AFF DD660F4H0RI6G3IO6005C0
DK606Q6CD0AJ0DK60N64DK0AJ04026FO6I0RIAI0DA0L4D6I0AJ0ST0KG0G6R4I4DAC0JIAF076IQ360AI0ST0DK60
3AFF6C36F6CD0AJ0KG0O6C6JDG0DK60N64DK0O6C6JDG0AJ04CH0LJ60CGBI4C360RAL3H0K6LN0JAI0DK60
433ABCD0AJ0DK6026FO6I0GK4LL0O60R4N0DA0KG036C6J34IH0C0433AIN4C360MDK0DK60RIAQGAC0AJ0
763DAC07;0BCL6GG0DK60LJ60CGBI4C360RAL3H0G0AC0DK60ZACD0LQ6G0AJ0DK6026FO6I04CN04CADK6I0
R6IGAC04CN0DK6026FO6I0G0GBIQQ6N0OH0GB3K0ADK6I0R6IGAC0C0MK3K06Q6CD0DK60RAL3H0GK4LL0O60
NGDIOBD6N0DA0DK6026FO6IWG036C6J34IH0C0DK604OG6C360AJ04C06L63DAC0OH0GB3K036C6J34IH0DA0
I6D4C0GB3K0RAL3H0C0DK6026FO6IWG0433ABCD00AI0RBIRAG6G0AJ0DK60RI636NC50G6CD6C3604026FO6I0
F4H0N6G5C4D6040G6R4I4D6036C6J34IH0DA0I636Q6040NGDIOBDAC0AJ0DK60N64DK0O6C6JDG0BCN6I0DK60LJ60
 CGBI4C360RAL3H0AI040NGDIOBDAC0AJ0GB3K0RAL3H04G04RRL34OL6^0RIAQN6N0DK4D0J0DK6026FO6I0G0
F4II6N0GB3K036C6J34IH0FBGD0O60DK60GRABG60AJ0DK6026FO6I0BCL6GG0DK60GRABG60K4G03ACG6CD6N0C0
MIDC50DA0DK60N6G5C4DAC0AJ04CADK6I036C6J34IH00K60RIAQGACG0AJ0DK60L4GD0R4I45I4RK0AJ0RDAC0
0AJ0763DAC0<0GK4LL04RRLH0DA04CH0GRABG4L03ACG6CD0RBIGB4CD0DA0DKG0763DAC09;S3T0
               SNT RAC0MIDD6C0CAD360DA0DK60NF CGDI4DQ60AFF DD6604026FO6I0F4H0
6L63D0DA0MDKNI4M0JIAF0DK60L4C04CH0LJ60CGBI4C360RAL3H0K6LN0JAI0DK60433ABCD0AJ0DK6026FO6I0
RIAQN6N0DK4D0CA04FABCDG0BG6N0DA0R4H0DK60RI6F BFG0AC0GB3K0RAL3H04I604DDIOBD4OL60DA0
3ACDIOBDACG0F4N60DA0DK60L4C0OH0DK60IF0MDKC0DMA0H64IG0RIAI0DA0DK60N4D60AJ0GB3K0MDKNI4M4L0
BCL6GG0GB3K026FO6I0K4G03AFRL6D6N0;0H64IG0AJ076IQ3600026FO6I0MKA06L63DG0DA0F4[6040
MDKNI4M4L0AJ040LJ60CGBI4C360RAL3H0RBIGB4CD0DA0DK60RI636NC50G6CD6C360F4H04LGA06L63D0DA0
MDKNI4M0BRAC0MIDD6C0CAD360DA0DK60NF CGDI4DQ60AFF DD6604FABCDG0C636GG4IH0DA0R4H0
 C3AF60D4U6G0AI0R6C4LD6G0MDK0I6GR63D0DA0GB3K0MDKNI4M4L0ADK6I0DK4C0JIAF0KG0IF0

                                          70
0
ACDIOBDACG033ABCD04CN074L4IH06NB3DAC0ACDIOBDACG033ABCD0MK3K04I604DDIOBD4OL60DA0
3ACDIOBDACG0OH0DK60IF0F4N60DA0DK60L4C0MDKC0DMA0H64IG0RIAI0DA0DK60N4D60AJ0GB3K0MDKNI4M4L0
BCL6GG0DK6026FO6I0K4G03AFRL6D6N0;0H64IG0AJ076IQ360
              S6T 6ADMDKGD4CNC504CHDKC50DA0DK603ACDI4IH0C0DKG0763DAC09;04026FO6I0
F4H0CAD0NI63D0DK60CQ6GDF6CD0AJ04CH04FABCDG0C0KG06G5C4D6N0ADK07BO433ABCD0AI0ADK0
ACQ6IGAC033ABCD0C04CH0LJ60CGBI4C360RAL36G0
        9< 843K026FO6I0GK4LL0G6IQ604G0DK60@64F6N0NB34IHE0MDKC0DK60F64CC50AJ0
763DAC09S4TST0AJ08570MDK0I6GR63D0DA0DK60CQ6GDF6CD0AJ0KG0AI0K6I033ABCD0C04CN04FAC50
DK605CQ6GDF6CD0BCNG0AI0AC60AI0FAI60LJ60CGBI4C360RAL36G0
0




                                         80
0
                            580;00857002823870
        ; G0AJ0DK60L4GD0N4H0AJ0643K0L4C0964I0643K026FO6IWG0IF0ACDIOBDACG033ABCD0
GK4LL0O603I6ND6N0MDK0DK60IF0ACDIOBDACG0F4N60AC0O6K4LJ0AJ0DK6026FO6I0RBIGB4CD0DA0763DAC0
000
               G0AJ0DK60L4GD0N4H0AJ0643K0FACDK0MDK0I6GR63D0DA0MK3K0DK60IF0DI4CGF DD6N0DK60
IFWG074L4IH06NB3DAC0ACDIOBDACG0DA0DK60IBGD660643K0GB3K026FO6IWG074L4IH06NB3DAC0
ACDIOBDACG033ABCD0GK4LL0O603I6ND6N0MDK0DK604FABCD0AJ0GB3K074L4IH06NB3DAC0
ACDIOBDACG0
        ; G0AJ0DK60L4GD0N4H0AJ0643K0FACDK0MDK0I6GR63D0DA0MK3K0DK60IF0DI4CGF DD6N040
26FO6IWG0JD6I4U0ACDIOBDACG0DA0DK60IBGD660GB3K026FO6IWG0JD6I4U0ACDIOBDACG0
33ABCD0GK4LL0O603I6ND6N0MDK0DK604FABCD0AJ0GB3K0JD6I4U0ACDIOBDACG0




                                         0
0
                            580<0085828603868570
        < S4T0 RAC04026FO6IWG0G6R4I4DAC0JIAF076IQ360AC0AI0JALLAMC50KG06DI6F6CD0
4D60DK6026FO6I0SAI0C0DK606Q6CD0AJ0DK6026FO6I`G0N64DK0DK6026FO6I`G036C6J34IHT0GK4LL0O60
6CDDL6N0DA0DK60JBLL0Q4LB60AJ0KG033ABCD04CN0GBOZ63D0DA0763DAC0<80GB3K026FO6I0F4H0I6XB6GD0
DK4D0KG0O6C6JDG03AFF6C3604D04CH0DF60JALLAMC50DK60N4D60AJ0KG0G6R4I4DAC0JIAF076IQ360SDK60
N4D60DK6026FO6IWG0O65CG0I636QC50KG0O6C6JDG0BCN6I0DK60L4C0GK4LL0O60I6J6II6N0DA04G0KG0@O6C6JD0
3AFF6C36F6CD0N4D6ET007B3K06L63DAC0GK4LL0O60F4N60OH0GBOF DDC50DK604RRIARI4D60JAIF0DA0DK60
NF CGDI4DQ60AFF DD660MK3K06L63DAC0F4H0O60I6QA[6N0OH0DK6026FO6I04CN0I6RL436N0OH0
4CADK6I06L63DAC04D04CH0DF60RIAI0DA0KG0O6C6JD03AFF6C36F6CD0N4D6006ADMDKGD4CNC50DK60
JAI65AC504026FO6I0F4H06L63D0DA0NQN60KG033ABCD0CDA0DMA0AI0FAI60GBO433ABCDG04CN0DA0
N6G5C4D6040NJJ6I6CD036C6J34IH0JAI0643K0GB3K0GBO433ABCD005C0GB3K06Q6CD0DK60RIAQGACG0AJ0DKG0
ID3L60<0GK4LL04RRLH0G6R4I4D6LH0DA0DK60RAIDAC0AJ0KG033ABCD04CN0DK6036C6J34IH0MDK0I6GR63D0DA0
643K0GB3K0GBO433ABCD0
               SOT0 5J04026FO6I0MKA0G6R4I4D6G0JIAF076IQ3604JD6I0I643KC50KG06DI6F6CD0
4D60N6G0RIAI0DA0KG0O6C6JD03AFF6C36F6CD0N4D60KG033ABCD0GK4LL0O60R4N0DA0KG036C6J34IH0
RBIGB4CD0DA0RDACG0030008000AI050AJ0763DAC0<0SRIAQN6N0DK4D0GB3K036C6J34IH0GK4LL0
CAD0O60R6IF DD6N0DA0C4F6040ZACD04CCBD4CD0BCN6I04C04CCBDH0ARDACT04G0DK6026FO6I0GK4LL0K4Q60
6L63D6N0AI0J0CA06L63DAC0K4G0O66C0F4N604G0KG036C6J34IH0GK4LL06L63D0JIAF0DK60JAI65AC50
RDACG00AI0RBIRAG6G0AJ0DKG0763DAC0DK60GRABG60AJ040F4II6N026FO6I0GK4LL0O60KG036C6J34IH0
BCL6GG0GB3K0GRABG603ACG6CDG0C0MIDC50DA0DK60N6G5C4DAC0AJ04CADK6I036C6J34IH000
               S3T0 6ADMDKGD4CNC504CHDKC503ACD4C6N0K6I6C0DA0DK603ACDI4IH0NGDIOBDAC0AJ0
DK6033ABCD0AJ04026FO6I0MKA0I6F4CG0C076IQ3604JD6I0DK606CN0AJ0DK6034L6CN4I0H64I0C0MK3K0DK60
26FO6I04DD4CG04560=\0MLL0O60F4N60AI03AFF6C36N0CA0L4D6I0DK4C0RIL00AJ0DK6034L6CN4I0H64I0

                                          0
0
JALLAMC50DK6034L6CN4I0H64I0C0MK3K0DK6026FO6I0C3BIG040G6R4I4DAC0JIAF076IQ360BCL6GG0ST0DK60
26FO6I06L63DG0C0MIDC50DA03AFF6C360R4HF6CD0RIAI0DK6I6DA0AI0ST0DK6026FO6I0G040;0R6I36CD0
AMC6I0AJ0DK60IF0SMDKC0DK60F64CC50AJ0763DAC09<STSTS3T0AJ0DK60AN6T04D04CH0DF60NBIC50
DK60L4C0964I06CNC50C0DK6034L6CN4I0H64I0C0MK3K0DK6026FO6I04DD4C6N04560=\0C0MK3K06Q6CD0
R4HF6CD0AJ0GB3K033ABCD0FBGD0O60F4N60AI03AFF6C36N0CA0L4D6I0DK4C0RIL00AJ0DK6034L6CN4I0H64I0
JALLAMC50DK6034L6CN4I0H64I0C0MK3K0DK6026FO6I04DD4C6N04560=\0
        < ST0 026FO6I0MKA0G06L5OL60DA03AFF6C360O6C6JD0R4HF6CDG0BCN6I0763DAC0
<0F4H06L63D0DA0I636Q60KG0O6C6JDG0RBIGB4CD0DA0AC60AI0FAI60AJ0DK60JALLAMC50ARDACG0MDK0
I6GR63D0DA0KG033ABCD0GBOZ63D0DA0IBL6G0AJ0BCJAIF04RRL34DAC06GD4OLGK6N0OH0DK60NF CGDI4DQ60
AFF DD660SC3LBNC50F CFBF0R4HABD04CN0JI6XB6C3H0LF D4DACGT0
               RDAC00V0A0K4Q604LL0AI040RAIDAC0AJ0KG0Q6GD6N033ABCD0BG6N0DA0RBI3K4G6040
CACJAIJ6D4OL604CN0CACDI4CGJ6I4OL604CCBDH0RIAQNC50O6C6JDG0C0GB3K0JAIF04G0F4H0O60I64GAC4OLH0
RBI3K4G6N0JIAF04C0CGBI4C3603AFR4CH0G6L63D6N0OH0DK6026FO6I0JIAF0DK60RI6J6II6N04CCBDH0
RIAQN6IG0G6L63D6N0JIAF0DF60DA0DF60OH0DK60IBGD6600026FO6I0MKA0G0CAD0F4II6N0FBGD0I636Q60
R4HF6CD0DK6I6BCN6I0C0DK60JAIF0AJ040GC5L60LJ604CCBDH0MDK040FCFBF00FACDKLH0R4HF6CDG0
BCL6GG0K606L63DG0C0MIDC50DA0I636Q604C0ARDAC4L0JAIF0AJ0O6C6JD0R4HF6CD00? DK0I6GR63D0DA040
F4II6N026FO6I0BCL6GG0DK6026FO6IWG0GRABG60ADK6IMG603ACG6CDG0C0MIDC50GB3K04CCBDH0GK4LL0
O6040@XB4LJ6N0ZACD04CN0GBIQQAI04CCBDHE0RIAQNC50JAI0GBOGD4CD4LLH06XB4L0FACDKLH0R4HF6CDG0
JAI0DK60LJ60AJ0DK6026FO6I0MDK040GBIQQAI04CCBDH0JAI0DK60LJ60AJ0DK6026FO6IWG0ZACD04CCBD4CD0
MK3K0G06XB4L0DA0;_0AJ0DK604FABCD0AJ0DK604CCBDH0MK3K0G0R4H4OL60NBIC50DK60LJ60AJ0DK60
26FO6I006ADMDKGD4CNC50DK60JAI65AC50C0L6B0AJ040XB4LJ6N0ZACD04CN0GBIQQAI04CCBDH0GB3K0
F4II6N026FO6I0GK4LL0O606L5OL60DA06L63D04C04CCBDH0RIAQNC50JAI0GBOGD4CD4LLH06XB4L0FACDKLH0
R4HF6CDG0JAI0DK60LJ60AJ0DK6026FO6I0MDK040GBIQQAI04CCBDH0JAI0DK60LJ60AJ0DK6026FO6IWG0ZACD0

                                         0
0
4CCBD4CD0MK3K0G06XB4L0DA0=;_0AJ0DK604FABCD0AJ0DK604CCBDH0MK3K0G0R4H4OL60NBIC50DK60LJ60AJ0
DK6026FO6I0SMK3K04CCBDH0GK4LL0O60DK60XB4LJ6N0ARDAC4L0GBIQQAI04CCBDH0N6G3IO6N0C0763DAC0
9=S5T0AJ0DK60AN604CN0MK3K0GK4LL0O60F4N604Q4L4OL60C0433AIN4C360MDK0AN60763DAC09=S5TT0
               K60MIDD6C03ACG6CD0AJ0DK60GRABG60I6J6II6N0DA04OAQ60MLL0CAD0O606JJ63DQ60BCL6GG0
ST0DK60GRABG6WG03ACG6CD0G0MDC6GG6N0OH040L4C0I6RI6G6CD4DQ60AI040CAD4IH0RBOL3^0ST0DK60
26FO6IWG0N6G5C4DAC0AJ040ZACD04CCBD4CD04CN0DK60GRABG6WG03ACG6CD0GD4D60DK60GR63J3036C6J34IH0
SC3LBNC504CH0IF4IH036C6J34I6G0AI0ACDC56CD036C6J34I6GT0MK3K0F4H0CAD0O60FANJ6N0
S6U36RD0O43[0DA0DK60GRABG6T0MDKABD0GBOG6XB6CD0GRABG4L03ACG6CD0BCL6GG06URI6GGLH0R6IF DD6N0OH0
DK60GRABG6^04CN0S T0DK60GRABG6WG03ACG6CD043[CAML6N56G0DK606JJ63D0AJ0DK603ACG6CD00K60
NF CGDI4DQ60AFF DD660GK4LL0RIAQN6040MIDD6C06URL4C4DAC0AJ0DK60D6IFG04CN03ACNDACG0AJ0DK60
ZACD04CN0GBIQQAI04CCBDH0MDK0DK60GRABG604G0DK60ZACD04CCBD4CD04CN0DK606JJ63D0AJ04CH06L63DAC0CAD0
DA0D4[60GB3K04CCBDH0MDKC040I64GAC4OL60DF60O6JAI60DK604CCBDH0GD4IDC50N4D60N6G5C4D6N0OH0DK60
26FO6I0C0433AIN4C360MDK0I65BL4DACG0RI6G3IO6N0OH0DK60763I6D4IH0AJ0DK60I64GBIH00K60
N6G5C4DAC0AJ04CADK6I0ZACD04CCBD4CD0F4H0ACLH0O60F4N60NBIC50DK607N4H0R6IAN06CNC50AC0DK60
4CCBDH0GD4IDC50N4D6007B3K06L63DAC0F4H0O60I6QA[6N0C0MIDC504CN0I6RL436N0OH04CADK6I06L63DAC0
4D04CH0DF604CN04CH0CBFO6I0AJ0DF6G0NBIC50G4N0R6IAN008JJ63DQ604G0AJ04CB4IH0070DK60
MIDD6C06URL4C4DAC0N6G3IO6N0C0DKG0R4I45I4RK0GK4LL0C3LBN604056C6I4L0N6G3IRDAC0AJ0DK60
6L5OLDH03ACNDACG04CN0ADK6I0J64DBI6G0AJ0DK60ARDAC4L0JAIFG0AJ0O6C6JD0BCN6I0DK60L4C0GBJJ36CD0
 CJAIF4DAC0DA06URL4C0DK60I6L4DQ60Q4LB6G0AJ0DK6G60ARDAC4L0JAIFG0AJ0O6C6JDG04G03AFR4I6N0DA0DK60
CAIF4L0JAIF0AJ0O6C6JD04CN0J04RRL34OL60DK60JC4C34L06JJ63D0AJ0J4LC50DA0N6J6I0I636RD0AJ0GB3K0
O6C6JD0BCDL0GB3K026FO6IWG0CAIF4L0I6DI6F6CD0N4D60
               RDAC030V0A0K4Q60DK60Q4LB60AJ0KG033ABCD0R4N0DA0KF0C0AC60LBFR0GBF0
               RDAC00V0A0K4Q604C04FABCD0SCAD0L6GG0DK4C0YT0N6G5C4D6N0OH0DK6026FO6I0

                                          0
0
R4N0DA0DK6026FO6I0JIAF0KG033ABCD04G0AJ0DK60L4GD0OBGC6GG0N4H0AJ04034L6CN4I0XB4ID6I04CN0643K0
GBOG6XB6CD034L6CN4I0XB4ID6I0JALLAMC50KG0CD4L0R4HF6CD0BCN6I0DKG0RDAC00
               RDAC00V0A0I636Q60R4ID0AJ0KG033ABCD0C04CH04FABCD0I6XB6GD6N0OH0GB3K0
26FO6I0SGBOZ63D0DA040F CFBF0I6XB6GD6N04FABCD0AJ0YTc
               RDAC080V0026FO6I0F4H06L63D04CH0AJ0DK60JALLAMC50ARDACG0MDK0I6GR63D0DA04LL0
AI040RAIDAC0AJ0KG0I6DI6F6CD0O6C6JDP0
               ST0 RDAC080V0AFOC4DAC0RDACP00A0I636Q60GB3K04FABCD0BCN6I04C0
 CQ6GDF6CD04CCBDH03ACDI43D0AI03ACDI43DG0N6G3IO6N0C0763DAC099S4T0C0DK60JAIF04CN04G0G6D0JAIDK0
 C0DK604RRL34OL603ACDI43D0
               ST0 RDAC080V06DI6F6CD0RDACP00A0I636Q60GB3K04FABCD0BCN6I04C0
 CQ6GDF6CD04CCBDH03ACDI43D0AI03ACDI43DG0N6G3IO6N0C0763DAC099SOT0C0DK60JAIF04CN04G0G6D0JAIDK0
 C0DK604RRL34OL603ACDI43D0
               ST0 RDAC080V06C6I4L0CCBDH0RDACP00A0I636Q60GB3K04FABCD0RBIGB4CD0
DA04C04CCBDH0AI04CCBD6G0RBI3K4G6N0OH0DK60IBGD660C0DK6026FO6IWG0C4F60MDK0DK604RRL34OL60
RAIDAC0AJ0KG033ABCD0AC0GB3K0O4GG0C3LBNC503ACQ6CDAC4L0JU6N0NALL4I04CCBD6G0Q4I4OL60
4CCBD6G0AI04CH0ADK6I0JAIF0AJ04CCBDH04G0F4H0O60N6G5C4D6N0OH0DK6026FO6I0
               K60JALLAMC50RIAQGACG0GK4LL0O604RRL34OL60J04026FO6I06L63DG0DA0I636Q60
R4HF6CD0AJ0I6DI6F6CD0O6C6JDG0C0DK60JAIF0AJ04C04CCBDH03ACDI43D0BCN6I0DKG0RDAC080
CADMDKGD4CNC504CHDKC503ACD4C6N0K6I6C0DA0DK603ACDI4IHP0
               ST0 026FO6I0MKA0G0CAD0F4II6N0FBGD0I636Q60R4HF6CD0DK6I6BCN6I0C0DK60
        JAIF0AJ040GC5L60LJ604CCBDH0MDK040F CFBF00FACDKLH0R4HF6CDG0BCL6GG0K606L63DG0C0
        MIDC50DA0I636Q604C0ARDAC4L0JAIF0AJ0O6C6JD0R4HF6CD000F4II6N026FO6I0F4H0CAD06L63D0
        DA0I636Q60O6C6JD0R4HF6CDG0ADK6I0DK4C0C0DK60JAIF0AJ04C0FF6N4D60ZACD04CN0GBIQQAI0

                                          90
0
    4CCBDH0MDK0DK6026FO6IWG0GRABG604G0DK60ZACD04CCBD4CD0BCL6GG0ST0KG0GRABG603ACG6CDG0
    ADK6IMG60C0MIDC504CN0DK60GRABG6WG03ACG6CD0G0MDC6GG6N0OH040L4C0I6RI6G6CD4DQ60AI040
    CAD4IH0RBOL3^0ST0DK6026FO6IWG06L63DAC04CN0DK60GRABG6WG03ACG6CD0GD4D60DK60GR63J30
    36C6J34IH0SC3LBNC504CH0IF4IH036C6J34I6G0AI0ACDC56CD036C6J34I6GT04CN0DK60
    R4ID3BL4I0ARDAC4L0JAIF0AJ0O6C6JD0C6DK6I0AJ0MK3K0F4H0O60FANJ6N0S6U36RD0O43[0DA040
    ZACD04CN0GBIQQAI04CCBDHT0MDKABD0GBOG6XB6CD0GRABG4L03ACG6CD0BCL6GG06URI6GGLH0
    R6IF DD6N0OH0DK60GRABG6^04CN0ST0DK60GRABG6WG03ACG6CD043[CAML6N56G0DK606JJ63D0AJ0DK60
    6L63DAC00K60GGB6I0AJ0DK604CCBDH03ACDI43D0GK4LL0RIAQN6040MIDD6C06URL4C4DAC0AJ0DK60
    D6IFG04CN03ACNDACG0AJ0DK60ZACD04CN0GBIQQAI04CCBDH04CN0DK606JJ63D0AJ04CH06L63DAC0CAD0DA0
    D4[60GB3K04CCBDH0MDKC040I64GAC4OL60DF60O6JAI60DK604CCBDH0GD4IDC50N4D60N6G5C4D6N0OH0
    DK6026FO6I0C0433AIN4C360MDK0I65BL4DACG0RI6G3IO6N0OH0DK60763I6D4IH0AJ0DK60I64GBIH0
           ST0 C06L63DAC0AJ04C0ARDAC4L0JAIF0AJ0O6C6JD0R4HF6CD0BCN6I0DK604CCBDH0
    3ACDI43D0F4H0ACLH0O60F4N60NBIC50DK607N4H0R6IAN06CNC50AC0DK604CCBDH0GD4IDC50N4D600
    7B3K06L63DAC0F4H0O60I6QA[6N0C0MIDC504CN0I6RL436N0OH04CADK6I06L63DAC04D04CH0DF604CN0
    4CH0CBFO6I0AJ0DF6G0NBIC50G4N0R6IAN0
           S T0 5C0DK606Q6CD0AJ0DK60N64DK0AJ0DK6026FO6I04JD6I0KG0G6R4I4DAC0JIAF076IQ360
    4CN0RIAI0DA0DK604CCBDH0GD4IDC50N4D60J0DK6026FO6I0G0GBIQQ6N0OH0KG0GRABG60DK60
    26FO6IWG0I6DI6F6CD0O6C6JDG0GBOZ63D0DA0DK604CCBDH03ACDI43D0GK4LL0O60R4N0DA0DK60
    GBIQQC50GRABG60C0DK60JAIF0AJ04C04CCBDH0JAI0DK60LJ60AJ0DK60GRABG60BCL6GG0DK60GRABG60
    3ACG6CDG0C0MIDC50DA0R4HF6CD0C04C0ARDAC4L0JAIF00K60R4HF6CD0AJ0GB3K0O6C6JDG0GK4LL0
    3AFF6C360AC0DK60JIGD0N4H0AJ0DK6034L6CN4I0FACDK0JALLAMC50DK60N4D60N6G5C4D6N0OH0DK60
    GBIQQC50GRABG60RIAQN6N0DK4D0DK60GBIQQC50GRABG60K4G0CADJ6N0DK60CGBI4C36034II6I0C0
    MIDC504D0L64GD00N4HG0C04NQ4C3604JD6I0DK60N64DK0AJ0DK6026FO6I04CN0GK4LL0D6IF C4D60AC0

                                       ;0
0
        DK60JIGD0N4H0AJ0DK60FACDK0C0MK3K0DK60N64DK0AJ0GB3K0GBIQQC50GRABG60A33BIG00026FO6I0
        MKAG60GRABG60MABLN0O606L5OL60JAI040O6C6JD0BCN6I0DKG0GBOR4I45I4RK0S T0F4H06L63D0MDK0
        DK60MIDD6C03ACG6CD0AJ0KG0GRABG60DA0M4Q60GB3K0O6C6JD0RIAQN6N0ST0DK60GRABG6WG03ACG6CD0
         G0MDC6GG6N0OH040L4C0I6RI6G6CD4DQ60AI040CAD4IH0RBOL3^0ST0DK6026FO6IWG06L63DAC04CN0
        DK60GRABG6WG03ACG6CD0GD4D60DK60GR63J3036C6J34IH0SC3LBNC504CH0IF4IH036C6J34I6G0
        AI0ACDC56CD036C6J34I6GT0MK3K0F4H0CAD0O60FANJ6N0S6U36RD0O43[0DA0DK60GRABG6T0
        MDKABD0GBOG6XB6CD0GRABG4L03ACG6CD0BCL6GG06URI6GGLH0R6IF DD6N0OH0DK60GRABG6^04CN0ST0DK60
        GRABG6WG03ACG6CD043[CAML6N56G0DK606JJ63D0AJ0DK606L63DAC007B3K06L63DAC0GK4LL0O60C0
        MIDC50F4H0O60JL6N0MDK0DK60CGBI4C36034II6I04D04CH0DF60RIAI0DA0DK6026FO6IWG0N64DK0
        4CN0AC0AI04JD6I0DK60N4D60DK6026FO6I0G6R4I4D6N0JIAF0G6IQ3600JD6I0K4QC50O66C0JL6N0MDK0
        DK60CGBI4C36034II6I0GB3K06L63DAC0F4H0O60I6QA[6N0OH0GB3K026FO6I0C0MIDC504D04CH0
        DF604CN04CH0CBFO6I0AJ0DF6G0
                RDAC00V0026FO6I0F4H06L63D0AC60AJ0DK60JALLAMC50ARDACGP0
                ST0 RDAC0V0V0A0K4Q604C04FABCD0R4N0DA0KF04CCB4LLH03AFRBD6N0OH0
FBLDRLHC50KG033ABCD04G0AJ0KG0O6C6JD03AFF6C36F6CD0N4D60S4CN0DK6C0643K04CCQ6IG4IH0
DK6I6AJT0OH0DK60CQ6IG60AJ0DK6026FO6IWG0LJ606UR63D4C3H04G0AJ0GB3K0N6D6IF C4DAC0N4D6007B3K0
R4HF6CD0GK4LL0O60F4N60C04CCB4L0AI0XB4ID6ILH0CGD4LLF6CDG04G0N6D6IF C6N0OH0DK6026FO6I0
3AFF6C3C504G0AJ0DK60L4GD0N4H0AJ0DK6034L6CN4I0XB4ID6I04JD6I0DK6026FO6I06L63DG0R4HF6CD000
                ST0 RDAC0V0V0A0I636Q6040O6C6JD0N6D6IF C6N0C0DK60F4CC6I0RI6G3IO6N0
BCN6I0RDAC00OBD0BDL]C50DK60CQ6IG60AJ0DK60ZACD0LJ606UR63D4C3H0AJ0DK6026FO6I04CN0KG0
GRABG6005J0DK6026FO6I0G0DK60JIGD0DA0N60R4HF6CDG0GK4LL03ACDCB60DA0DK60GRABG60MDK0DK60CQ6IG60
AJ0DK60LJ606UR63D4C3H0AJ0DK60GRABG60GBOGDDBD6N0JAI0DK60ZACD0LJ606UR63D4C3H0AJ0DK6026FO6I04CN0
KG0GRABG60BCL6GG0DK6026FO6I0K4G0N6G5C4D6N04036C6J34IH0SC3LBNC5040N6G5C4DAC0AJ0DK60

                                            <0
0
GRABG604G0DK6036C6J34IHT04CN0DK6036C6J34IH06L63DG0DK4D0R4HF6CD0O60F4N60RBIGB4CD0DA04CH0AJ0
DK60RDACG0AJ0763DAC0<04Q4L4OL604D0DK4D0DF60OH05QC50MIDD6C0CAD360DA0DK60NF CGDI4DQ60
AFF DD660MDKC0<0N4HG04JD6I0I636RD0OH0DK60NF CGDI4DQ60AFFDD660AJ0MIDD6C0CADJ34DAC0
AJ0DK6026FO6IWG0N64DK005J0DK60GRABG60G0DK60JIGD0DA0N60R4HF6CDG0GK4LL03ACDCB60DA0DK6026FO6I0
MDK0DK60CQ6IG60AJ0DK60LJ606UR63D4C3H0AJ0DK6026FO6I0GBOGDDBD6N0JAI0DK60ZACD0LJ606UR63D4C3H0AJ0
DK6026FO6I04CN0KG0GRABG600RAC0DK60N64DK0AJ0DK60GBIQQAI0AJ0DK6026FO6I04CN0KG0GRABG60DK60
Q4LB60AJ0KG0I6F4CC5033ABCD0GK4LL0BCL6GG04C06L63DAC0I6J6II6N0DA04OAQ60K4G0O66C0F4N60O60R4N0
DA0DK6026FO6IWG036C6J34IH0
               RDAC00V0A0I636Q60DK60Q4LB60AJ0KG033ABCD0C0XB4ID6ILH0AI04CCB4L0
 CGD4LLF6CDG04G0DK6026FO6I06L63DG0AQ6I0DK60@U6N06IANE00K60@U6N06IANE0GK4LL0O604CH0
R6IAN0AJ0H64IG0N6D6IF C6N0OH0DK6026FO6I00G0AJ0643K0DKI660FACDK0AI0DM6LQ60FACDK04CCQ6IG4IH0
AJ0DK6026FO6IWG0O6C6JD03AFF6C36F6CD0N4D60S4G04RRL34OL6T04C04NNDAC4L0RAIDAC0AJ0KG0
I6F4CC5033ABCD0GK4LL0O60R4N0DA0KF0JAI0DK60I6F4CN6I0AJ0DK60@U6N06IANE00LL0GB3K0
R4HF6CDG0DA0O60F4N60C04CH0FACDK0R6IAN0GK4LL0O60N6D6IF C6N04CCB4LLH0AC0DK6026FO6IWG0
O6C6JD03AFF6C36F6CD0N4D604CN0AC0643K04CCQ6IG4IH0DK6I6AJ0OH0NQNC50DK60DK6C03BII6CD0Q4LB60
AJ0KG033ABCD0OH0DK60CBFO6I0AJ0R4HF6CDG0I6F4CC50DA0O60F4N60AQ6I0DK60NBI4DAC0AJ0DK60@U6N0
6IANE0
               RDAC00V0A0K4Q6040R6I36CD45604G0N6G5C4D6N0OH0DK6026FO6I0AJ0DK60Q4LB60AJ0
KG033ABCD0R4N0DA0KF04D0ST0DK606CN0AJ0643K0XB4ID6I0AI0ST0DK606CN0AJ0DK60JIGD0XB4ID6I0JALLAMC50
KG0O6C6JD03AFF6C36F6CD0N4D604CN0643K04CCQ6IG4IH0DK6I6AJ000
               RDAC050d0A0I636Q604G0GAAC04G0RI43D34OL604JD6I0DK606CN0AJ0643K0L4C0964I04C0
4FABCD06XB4L0DA0DK60C3I64G60C0DK60Q4LB60AJ0KG033ABCD0NBIC50DK60L4C0964I0
               026FO6I0MKA0G0I636QC50R4HF6CD0AJ04LL0AI040RAIDAC0AJ0KG033ABCD0BCN6I04CH0

                                           =0
0
ARDAC0ADK6I0DK4C0RDAC00AI0RDAC080F4H06L63D0C0MIDC50DK4D0R4HF6CD0AJ0DK60O4L4C360AJ0GB3K0
RAIDAC0AJ0KG033ABCD0O60F4N60BCN6I04CH0ADK6I0ARDAC00CH0GB3K06L63DAC0FBGD0G4DGJH0DK60
RIAQGACG0AJ0763DAC0<80
               S3T0 5J040NGDIOBDAC0G0AC60DA0MK3K0763DACG09S4TST04CN09=0AJ0DK60AN60
NA0CAD04RRLH0GB3K0NGDIOBDAC0F4H0O60F4N60AI03AFF6C36N0L6GG0DK4C00N4HG04JD6I0DK60CAD360
I6XBI6N0BCN6I0763DAC09S4TS3T0AJ0DK605C3AF604U065BL4DACG0G05Q6C0RIAQN6N0DK4DP0
               ST0 DK60NF CGDI4DQ60AFF DD6603L64ILH0CJAIFG0DK6026FO6I0DK4D0DK60
       26FO6I0K4G040I5KD0DA040R6IAN0AJ04D0L64GD00N4HG04JD6I0I636QC50DK60CAD360DA03ACGN6I0
       DK60N63GAC0AJ0MK6DK6I0AI0CAD0DA06L63D040NGDIOBDAC0S4CN0J04RRL34OL6040R4ID3BL4I0
       NGDIOBDAC0ARDACT04CN0
               ST0 DK6026FO6I04JD6I0I636QC50DK60CAD3604JJIF4DQ6LH06L63DG040NGDIOBDAC0
               ST0 6ADMDKGD4CNC504CHDKC50K6I6C0DA0DK603ACDI4IH0J0DK60L4C0G04F6CN6N04D0
4CH0DF60DA0RIAGR63DQ6LH06LF C4D60AI0FANJH04C0ARDAC4L0JAIF0AJ0O6C6JD0R4HF6CD0DK60O6C6JDG0
AJ04CH026FO6I0MKA06L63D6N0GB3K0ARDAC4L0O6C6JD0JAIF0RIAI0DA0DG06LF C4DAC0AI0FANJ34DAC0
GK4LL03ACDCB60DA0O60R4N0BCN6I0GB3K0ARDAC4L0JAIF04G0C06JJ63D0RIAI0DA0DG06LF C4DAC0AI0
FANJ34DAC0
       < 5J04026FO6I0N6G0RIAI0DA0DK60R4HF6CD0AJ0KG06CDI6033ABCD0BCN6I0RDACG000
000AI050KG0I6F4CC5033ABCD0GK4LL0O60R4N0DA0KG036C6J34IH0RBIGB4CD0DA0RDACG00300
08000AI050AJ0763DAC0<0SRIAQN6N0DK4D0GB3K036C6J34IH0GK4LL0CAD0O60R6IF DD6N0DA0C4F6040
ZACD04CCBD4CD0BCN6I04C04CCBDH0ARDACT04G0DK6026FO6I0GK4LL0K4Q606L63D6N0AI0J0CA06L63DAC0K4G0
O66C0F4N604G0KG036C6J34IH0GK4LL06L63D000
       <9 5C0DK606Q6CD0AC60AI0FAI60AJ0DK6026FO6IWG0IF4IH036C6J34I6G0RI6N6364G60GB3K0
26FO6I0RIAI0DA0DK60R4HF6CD0AJ0KG06CDI6033ABCD04CH0I6F4CC50RAIDAC0AJ0KG033ABCD0GK4LL0

                                         70
0
O60NGDIOBD6N0RIAI4D404FAC50DK60I6F4CC50IF4IH036C6J34I6G0AJ0DK6026FO6I005J0CA0IF4IH0
36C6J34IH0GBIQQ6G0DK6026FO6I04CH0I6F4CC50RAIDAC0AJ0KG033ABCD0GK4LL0O60NGDIOBD6N0RIA0
I4D404FAC50DK6026FO6IWG0GBIQQC50ACDC56CD036C6J34I6G005J0CA0IF4IH036C6J34IH0AI0
ACDC56CD036C6J34IH0GBIQQ6G0DK6026FO6I0AI0C0DK604OG6C360AJ0GB3K0N6G5C4DACG04CH0
I6F4CC50RAIDAC0AJ0KG033ABCD0GK4LL0O60NGDIOBD6N0DA0DK6026FO6IWG0N6J4BLD036C6J34IH04G0
N6D6IF C6N0C0433AIN4C360MDK0763DAC0;005J0DK6026FO6I0G0CAD0GBIQQ6N0OH04CH036C6J34IH0
4LL04FABCDG0I6F4CC50C0DK6026FO6IWG033ABCD0GK4LL0O60NGDIOBD6N0DA0DK6026FO6IWG06GD4D6005J0
KAM6Q6I04026FO6IWG036C6J34IH0N6G04JD6I0GB3K036C6J34IH0K4G0O63AF606CDDL6N0DA040O6C6JD0AI0
MKL60C0R4H0GD4DBG0DK60I6F4CC50RAIDAC0AJ0DK6026FO6IWG033ABCD0DA0MK3K0GB3K036C6J34IH0G0
6CDDL6N0DA0I636Q60O6C6JDG0GK4LL0O60R4N0DA0GB3K036C6J34IHWG0N6G5C4D6N0GB336GGAI0
O6C6J34IHS6GT04D0DK6036C6J34IHWG0N6G5C4D6N0GB336GGAI0O6C6J34IHWG06L63DAC04G0ST040LBFR0
GBF0NGDIOBDAC0AI0ST03ACDCB6N0NGDIOBDACG0AQ6I0DK6036C6J34IHWG0I6F4CC50LJ606UR63D4C3H0
GBOZ63D0DA0763DAC09S4TS8T0AJ0DK60AN60S4CN03AII6GRACNC50I64GBIH065BL4DACG0GGB6N0
DK6I6BCN6IT00
        <; 036C6J34IH04G0N6G3IO6N0C0763DAC0<90MKAG60O6C6JDG04I60C0R4HF6CD0GD4DBG0
GK4LL0O60N66F6N0DA0O604026FO6I0AJ0DK60L4C0
        << LL0R4HF6CDG0AI0MDKNI4M4LG0F4N60BCN6I0DKG0L4C0F4H0O60F4N60C034GK0C0C
[CN0RIAR6IDH0K6LN0C0DK60IBGD0BCN0AI0DKIAB5K0DK60RBI3K4G60AJ04C04CCBDH03ACDI43D0AI0R4ID0C0
34GK0R4ID0C0GB3K0C[CN0RIAR6IDH04CNbAI0R4ID0C0GB3K04CCBDH03ACDI43D04G0NI63D6N0OH0DK60
NF CGDI4DQ60AFFDD66008JJ63DQ604CB4IH000DA0DK606UD6CD04026FO6I0AI036C6J34IH0
I636Q6G040NGDIOBDAC0BCN6I0DKG0ID3L60<0AI04CH0ADK6I0RIAQGAC0AJ0DK60L4C0SC3LBNC50DKIAB5K0
DK60RBI3K4G60AJ04C04CCBDHT0JIAF0KG033ABCD0ADK6I0DK4C0C0DK60JAIF0AJ040GC5L60LBFR0GBF0
R4HF6CD0AJ0KG06CDI6033ABCD0BCL6GG0ADK6IMG60GR63J6N0OH0DK6026FO6I0AI036C6J34IH0DA0DK60

                                         80
0
6UD6CD0R6IF DD6N0BCN6I0I64GBIH065BL4DACG0GB3K0NGDIOBDACG0GK4LL0O60G4DGJ6N0JIAF0KG0ADK0
ACQ6IGAC033ABCD04CN06G5C4D6N0ADK07BO433ABCD0L4GD0
        <= CH04CCBDH0AI04CCBD6G0RBI3K4G6N0OH0DK60IBGD660BCN6I0DKG0ID3L60<0GK4LL0O604G0
G6L63D6N0OH0DK6026FO6I0JIAF0DK60RI6J6II6N04CCBDH0RIAQN6IG0G6L63D6N0JIAF0DF60DA0DF60OH0DK60
IBGD6604CN0F4H0O60AC04C0CNQNB4L0AI05IABR04CCBDH0O4GG04G0N6D6IFC6N0OH0DK60IBGD6604CN0
F4H0C3LBN604CH0AI04LL0AJ0DK60JALLAMC5P003ACQ6CDAC4L0JU6N0NALL4I04CCBD6G0Q4I4OL604CCBD6G0
4CN0CQ6GDF6CD04CCBD6G0
        <7 I63D0ALLAQ6IG006ADMDKGD4CNC504CH0RIAQGAC0AJ0DK60L4C0DA0DK603ACDI4IH0DK4D0
MABLN0ADK6IMG60LF D040NGDIOBD66WG06L63DAC0BCN6I0DKG0763DAC040NGDIOBD660F4H06L63D04D0DK60
DF604CN0C0DK60F4CC6I0RI6G3IO6N0OH0DK60NF CGDI4DQ60AFF DD660DA0K4Q604CH0RAIDAC0AJ04CH0
6L5OL60IALLAQ6I0NGDIOBDAC0R4N0NI63DLH0DA04C06L5OL60I6DI6F6CD0RL4C0GR63J6N0OH0DK60
NGDIOBD660C040NI63D0IALLAQ6I005C0CA06Q6CD0F4H0FAI60DK4C0AC606L5OL60I6DI6F6CD0RL4C0O60
GR63J6N0OH0DK60NGDIOBD660JAI0DK60NI63D0R4HF6CD0AJ04CH06L5OL60IALLAQ6I0NGDIOBDAC0
               AI0RBIRAG6G0AJ0DKG0763DAC0DK60JALLAMC50D6IFG0GK4LL0K4Q60DK60F64CC5G0G6D0JAIDK0
O6LAMP0
               S4T 8L5OL60IALLAQ6I0NGDIOBDACP00C06L5OL60IALLAQ6I0NGDIOBDAC0G04CH0
      NGDIOBDAC0AJ04LL0AI04CH0RAIDAC0AJ0DK60O4L4C360DA0DK603I6ND0AJ0DK60NGDIOBD6606U36RD0DK4D0
      4C06L5OL60IALLAQ6I0NGDIOBDAC0NA6G0CAD0C3LBN6P004CH0NGDIOBDAC0DK4D0G0AC60AJ040G6I6G0AJ0
      GBOGD4CD4LLH06XB4L0R6IAN30R4HF6CDG0SCAD0L6GG0JI6XB6CDLH0DK4C04CCB4LLHT0F4N60JAI0DK60LJ60
      SAI0LJ606UR63D4C3HT0AJ0DK60NGDIOBD660AI0DK60ZACD0LQ6G0SAI0ZACD0LJ606UR63D4C36GT0AJ0DK60
      NGDIOBD6604CN0DK60NGDIOBD66WG036C6J34IH0AI0JAI040GR63J6N0R6IAN0AJ0D6C0H64IG0AI0FAI6^0
      4CH0NGDIOBDAC0DA0DK606UD6CD0GB3K0NGDIOBDAC0G0I6XBI6N0BCN6I0763DAC09S4TS8T0AJ0DK60
      AN6^04CH04FABCD0DK4D0G0NGDIOBD6N0AC0433ABCD0AJ0K4INGKR0RBIGB4CD0DA0763DAC070AJ0DK60

                                           90
0
    L4C^04CN06U36RD04G0RIAQN6N0O6LAM0DK60RAIDAC0AJ04CH0NGDIOBDAC0DK4D0G0CAD0C3LBNOL60C0
    5IAGG0C3AF600AI0RBIRAG6G0AJ0DK60NI63D0IALLAQ6I0RIAQGACG0C0DKG0763DAC040RAIDAC0AJ040
    NGDIOBDAC0GK4LL0CAD0J4L0DA0O604C06L5OL60IALLAQ6I0NGDIOBDAC0F6I6LH0O634BG60DK60RAIDAC0
    3ACGGDG0AJ04JD6ID4U06FRLAH6603ACDIOBDACG0MK3K04I60CAD0C3LBNOL60C05IAGG0C3AF600
    AM6Q6I0GB3K0RAIDAC0F4H0O60DI4CGJ6II6N0ACLH0DA04C0CNQNB4L0I6DI6F6CD0433ABCD0AI0
    4CCBDH0N6G3IO6N0C0763DAC097S4T0AI097SOT0AJ0DK60AN60DA040XB4LJ6N0DIBGD0AI0DA04C0
    4CCBDH03ACDI43D0BCN6I0763DAC09SOT0AJ0DK60AN60DK4D045I66G0DA0G6R4I4D6LH0433ABCD0JAI0
    4FABCDG0GA0DI4CGJ6II6N0S4CN064ICC5G0DK6I6ACT0C3LBNC50G6R4I4D6LH0433ABCDC50JAI0DK60
    RAIDAC0AJ0GB3K0NGDIOBDAC0MK3K0G0C3LBNOL60C05IAGG0C3AF604CN0DK60RAIDAC0AJ0GB3K0
    NGDIOBDAC0MK3K0G0CAD0GA0C3LBNOL60
             SOT 8L5OL60I6DI6F6CD0RL4CP00C06L5OL60I6DI6F6CD0RL4C0G04C0CNQNB4L0
    I6DI6F6CD0433ABCD0N6G3IO6N0C0763DAC097S4T0AJ0DK60AN604C0CNQNB4L0I6DI6F6CD0
    4CCBDH0N6G3IO6N0C0763DAC097SOT0AJ0DK60AN604C04CCBDH0RL4C0N6G3IO6N0C0763DAC0
    9S4T0AJ0DK60AN60AI040XB4LJ6N0DIBGD0N6G3IO6N0C0763DAC09S4T0AJ0DK60AN60DK4D04336RDG0
    DK60NGDIOBD66WG06L5OL60IALLAQ6I0NGDIOBDAC00AI0RBIRAG6G0AJ0DK60NI63D0IALLAQ6I0
    RIAQGACG0C0DKG0763DAC04C06L5OL60I6DI6F6CD0RL4C0GK4LL04LGA0F64C04C04CCBDH03ACDI43D0
    N6G3IO6N0C0763DAC09SOT0AJ0DK60AN604CN04C06L5OL60RL4C0BCN6I0763DAC09;=SOT0AJ0DK60
    AN60MK3K0G0F4CD4C6N0OH040GD4D60RALD34L0GBONQGAC0AJ040GD4D60AI04CH0456C3H0AI0
     CGDIBF6CD4LDH0AJ040GD4D60AI0RALD34L0GBONQGAC0AJ040GD4D604CN0MK3K045I66G0DA0G6R4I4D6LH0
    433ABCD0JAI04FABCDG0DI4CGJ6II6N0CDA0GB3K0RL4C0JIAF0DKG0L4C00K60N6JCDAC0AJ06L5OL60
    I6DI6F6CD0RL4C0GK4LL04LGA04RRLH0C0DK6034G60AJ040NGDIOBDAC0DA040GBIQQC50GRABG60AI0DA040
    GRABG60AI0JAIF6I0GRABG60MKA0G0DK604LD6IC4D60R4H660BCN6I040XB4LJ6N0NAF6GD30I6L4DAC0
    AIN6I04G0N6JC6N0C0763DAC099SRT0AJ0DK60AN6008JJ63DQ60MDK0I6GR63D0DA0NGDIOBDACG0

                                         90
0
    F4N604JD6I0636FO6I00=04C0@6L5OL60I6DI6F6CD0RL4CE0GK4LL04LGA0F64C040ADK050
    N6G3IO6N0C0AN60763DAC0970
              S3T GDIOBD66P000NGDIOBD660C3LBN6G04C08FRLAH660AI0JAIF6I08FRLAH66005C0
    4NNDAC0DK608FRLAH66WG0AI0JAIF6I08FRLAH66WG0GBIQQC50GRABG604CN0DK608FRLAH66WG0AI0
    JAIF6I08FRLAH66WG0GRABG60AI0JAIF6I0GRABG60MKA0G0DK604LD6IC4D60R4H660BCN6I040XB4LJ6N0
    NAF6GD30I6L4DACG0AIN6I04G0N6JC6N0C0763DAC099SRT0AJ0DK60AN604I60NGDIOBD66G0MDK0
    I654IN0DA0DK60CD6I6GD0AJ0DK60GRABG60AI0JAIF6I0GRABG60
               8JJ63DQ604CB4IH00=04CN0C0433AIN4C360MDK0763DAC09S3TST0AJ0DK60AN60
    40CACGRABG6036C6J34IH0F4H0F4[604C06L5OL60IALLAQ6I0NGDIOBDAC0RIAQN6N0DK4D0GB3K0
    NGDIOBDAC0G0F4N604G040NI63D0DIBGD660DA0DIBGD660DI4CGJ6I0DA04C0CNQNB4L0I6DI6F6CD0433ABCD0
    AI0CNQNB4L0I6DI6F6CD04CCBDH0AC0O6K4LJ0AJ0DK60CACGRABG6036C6J34IH00K60CACGRABG60
    36C6J34IHWG0CNQNB4L0I6DI6F6CD0433ABCD0AI0CNQNB4L0I6DI6F6CD04CCBDH0GK4LL0DK6I64JD6I0
    O60DI64D6N04G04C0CK6ID6N0433ABCD04CN0GK4LL0O60GBOZ63D0DA0DK60I6XBI6N0F CFBF0NGDIOBDAC0
    IBL6G0AJ0AN60763DAC09S4TS8T0S4CN03AII6GRACNC50I64GBIH065BL4DACG0GGB6N0
    DK6I6BCN6IT00CH06L5OL60IALLAQ6I0NGDIOBDAC0DA040CACGRABG60O6C6J34IH0GK4LL0O60F4N60C0
    433AIN4C360MDK0DK606CGAC0IAD63DAC03D0AJ0<05CD6IC4L06Q6CB6076IQ3606AD360
    ==04CN04CH0GBOG6XB6CD05BN4C360
              SNT I63D0IALLAQ6IP000NI63D0IALLAQ6I0G040R4HF6CD0OH0DK60L4C0DA0DK606L5OL60
    I6DI6F6CD0RL4C0GR63J6N0OH0DK60NGDIOBD660
              S6T ADK0ALLAQ6IGP006ADMDKGD4CNC504CHDKC50C0DKG0763DAC0DA0DK603ACDI4IH0
    NGDIOBDACG0JIAF04026FO6IWG06G5C4D6N0ADK07BO433ABCD0AI0ADK0ACQ6IGAC033ABCD0
    F4H0O60DI4CGJ6II6N0ACLH0DA0KG0AI0K6I0AMC0@N6G5C4D6N0ADK0433ABCDE04G0N6JC6N0C0763DAC0
    90AJ0DK60AN60AI0KG0AI0K6I0AMC0@ADK05E04G0N6JC6N0C0763DAC0970AJ0DK60AN60

                                         90
0
      4CN0ACLH0DA0DK606UD6CD0DK60IALLAQ6I0G0R6IF DD6N0BCN6I0DK60IBL6G0AJ0763DAC09S3T0AJ0DK60
      AN6000
        <8 2 CFBF0GDIOBDAC06XBI6F6CDG006ADMDKGD4CNC504CHDKC50C0DKG0L4C0DA0
DK603ACDI4IH0DK60JALLAMC50RIAQGACG0MLL04RRLH0MDK0I6GR63D0DA0N6D6IF CC50I6XBI6N0F CFBF0
NGDIOBDACG0DA0O60F4N60BCN6I0DK60L4C0JAI034L6CN4I0H64IG0O65CCC50AC0AI04JD6I04CB4IH00P0
                      ST 6C6I4L0BL6G0
                ST K60I6XBI6F6CDG0AJ0DKG0763DAC0<80MLL0D4[60RI636N6C360AQ6I04CH0
 C3ACGGD6CD0RIAQGACG0AJ0DK60L4C0
                S3T LL0NGDIOBDACG0I6XBI6N0BCN6I0DKG0763DAC0<80MLL0O60N6D6IF C6N04CN0
F4N60C0433AIN4C360MDK0DK60I64GBIH065BL4DACG0BCN6I0763DAC09S4TS8T0AJ0DK60AN60
                ST 6ADMDKGD4CNC50DK60ADK6I0RIAQGACG0AJ0DKG0763DAC0<80ADK6I0DK4C0
763DAC0<8STS3T0NGDIOBDACG0F4H0O60F4N60BCN6I040N6G5C4DAC0F4N60O6JAI604CB4IH008790
 C0433AIN4C360MDK0763DAC09SOTST0AJ0DK604U08XBDH04CN0G34L06GRACGOLDH03D0S8T0
4CN0DK60RIAQGACG0AJ0DK60L4C0DK4D0I6L4D60DA0763DAC09SOTST0AJ080
                      ST F604CN024CC6I0AJ0GDIOBDAC0
                ST K6026FO6IWG06CDI60CD6I6GD0MLL0O60NGDIOBD6N0AI0O65C0DA0O60NGDIOBD6N0
DA0DK6026FO6I0CA0L4D6I0DK4C0DK6026FO6IWG06XBI6N0365CCC504D60
                S3T 5J0DK6026FO6I0N6G0O6JAI60NGDIOBDACG0O65C0DK6026FO6IWG06CDI60CD6I6GD0
MLL0O60NGDIOBD6N0AI0O65C0DA0O60NGDIOBD6N0CA0L4D6I0DK4C04G0JALLAMGP0
                             ST 5J0DK6026FO6IWG0GBIQQC50GRABG60G0DK6026FO6IWG0GAL60
        N6G5C4D6N0O6C6J34IH0DK6C0NGDIOBDACG0DA0DK60GBIQQC50GRABG60MLL0O65C0OH0636FO6I0
        0AJ0DK6034L6CN4I0H64I0FF6N4D6LH0JALLAMC50DK6034L6CN4I0H64I0C0MK3K0DK6026FO6I0
        N6N0AI0OH0636FO6I00AJ0DK6034L6CN4I0H64I0C0MK3K0DK6026FO6I0MABLN0K4Q604DD4C6N0
        4560=\0J0L4D6I0
                             ST 5J0DK6026FO6IWG0GBIQQC50GRABG60G0CAD0DK6026FO6IWG0GAL60
                                          90
0
        N6G5C4D6N0O6C6J34IH0DK6C0NGDIOBDACG0DA0DK60N6G5C4D6N0O6C6J34IH0MLL0O65C0OH0
        636FO6I00AJ0DK6034L6CN4I0H64I0FF6N4D6LH0JALLAMC50DK6034L6CN4I0H64I0C0MK3K0DK60
        26FO6I0N6N0
                             ST 5J0DK6I60G0CA0N6G5C4D6N0O6C6J34IH04G0AJ076RD6FO6I00AJ0
        DK60H64I0JALLAMC50DK60H64I0AJ0DK6026FO6IWG0N64DK0DK6026FO6IWG06CDI60CD6I6GD0MLL0O60
        NGDIOBD6N0OH0636FO6I00AJ0DK6034L6CN4I0H64I03ACD4CC50DK60JJDK04CCQ6IG4IH0AJ0DK60
        26FO6IWG0N64DK0
                             S9T 5J0DK6026FO6IWG0GBIQQC50GRABG60G0DK6026FO6IWG0GAL60
        N6G5C4D6N0O6C6J34IH04CN0DK60GBIQQC50GRABG60N6G04JD6I0DK6026FO6I0OBD0O6JAI60
        NGDIOBDACG0DA0DK60GBIQQC50GRABG60O65C0DKG0763DAC0<8STS3T0ADK6I0DK4C0763DAC0
        <8STS3TST0MLL04RRLH04G0J0DK60GBIQQC50GRABG60M6I60DK6026FO6I0
                             S;T AI0RBIRAG6G0AJ0DKG0763DAC0<8STS3T04CN0763DAC0<8SQT0
        NGDIOBDACG04I603ACGN6I6N0DA0O65C0AC0DK6026FO6IWG06XBI6N0365CCC504D60SAI0J0
        763DAC0<8STS3TS9T04RRL6G0DK60N4D60NGDIOBDACG04I60I6XBI6N0DA0O65C0DA0DK60GBIQQC50
        GRABG60BCN6I0763DAC0<8STS3TSTT005J04CCBDH0R4HF6CDG0II6QA34OLH03AFF6C360DA0DK60
        26FO6I0O6JAI60DK6026FO6IWG06XBI6N0365CCC504D60SAI0DA0DK6026FO6IWG0GBIQQC50
        GRABG60O6JAI60DK60N4D60NGDIOBDACG04I60I6XBI6N0DA0O65C0DA0DK60GBIQQC50GRABG60BCN6I0
        763DAC0<8STS3TSTT0DK60N4D60NGDIOBDACG04I603ACGN6I6N0DA0O65C0G0DK60N4D60
        NGDIOBDACG043DB4LLH03AFF6C360
CL6GG0DK6026FO6IWG0CD6I6GD0G0NGDIOBD6N0C0DK60JAIF0AJ04C04CCBDH0RBI3K4G6N0JIAF04C0
 CGBI4C3603AFR4CH0AI0C040GC5L60GBF0AC0AI0O6JAI60DK606XBI6N0365CCC504D604G0AJ0DK60JIGD0
NGDIOBDAC034L6CN4I0H64I0NGDIOBDACG0MLL0O60F4N60C0433AIN4C360MDK0763DACG0<8S T0<8SQT0
AI0<8SQT0K6I6AJ005J0DK6026FO6IWG0CD6I6GD0G0NGDIOBD6N0C0DK60JAIF0AJ04C04CCBDH0RBI3K4G6N0JIAF0
4C0CGBI4C3603AFR4CH0NGDIOBDACG0DK6I6BCN6I0MLL0O60F4N60C0433AIN4C360MDK0DK60
I6XBI6F6CDG0AJ0763DAC09S4TS8T0AJ0DK60AN604CN0DK60I64GBIH065BL4DACG00CH0R4ID0AJ0DK60
26FO6IWG0CD6I6GD0MK3K0G0C0DK60JAIF0AJ04C0CNQNB4L0433ABCD0N6G3IO6N0C0763DAC099S[T0AJ0
DK60AN60MLL0O60NGDIOBD6N0C040F4CC6I0G4DGJHC50DK60I6XBI6F6CDG0AJ0763DAC09S4TS8T0AJ0DK60
AN604CN0DK60I64GBIH065BL4DACG0DK4D04RRLH0DA0CNQNB4L0433ABCDG0

                                          990
0
                      S T 6D6IF C4DAC0AJ0FABCD0DA0O60GDIOBD6N0843K0964I0
                ST 5J0DK6026FO6IWG0CD6I6GD0G0R4N0C0DK60JAIF0AJ04CCBDH0NGDIOBDACG0BCN6I0
DK60L4C0R4HF6CDG0BCN6I0DK604CCBDH0MLL0G4DGJH0DK60JALLAMC50I6XBI6F6CDGP0
                             ST DK604CCBDH0NGDIOBDACG0MLL0O60R4N0C0R6IAN30R4HF6CDG0
        F4N604D0CD6IQ4LG0CAD0LAC56I0DK4C0AC60H64I^0
                             ST DK60NGDIOBDAC0R6IAN0MLL0O60AQ6I040LJ60SAI0LQ6GT0AI0AQ6I040
        R6IAN036ID4C0CAD0LAC56I0DK4C0DK60R6IAN0N6G3IO6N0C0763DAC0<8SQT0AI0<8SQT^0
                             ST AC360R4HF6CDG0K4Q60O65BC0AQ6I040R6IAN036ID4C0DK60R6IAN0
        36ID4C0MLL0CAD0O603K4C56N06Q6C0J0DK60R6IAN036ID4C0G0GKAID6I0DK4C0DK60F4UFBF0
        R6IF DD6N^0
                             S9T R4HF6CDG0MLL06DK6I0O60CACC3I64GC50AI0C3I64G60ACLH04G0
        JALLAMGP0
                                     S5T OH04C04CCB4L0R6I36CD4560C3I64G60DK4D0NA6G0CAD0
              6U366N0DK604CCB4L0R6I36CD4560C3I64G60C0403AGDAJLQC50CN6U0DK4D0G0O4G6N0AC0
              RI36G0AJ04LL0D6FG04CN0GGB6N0OH0DK603BI64B0AJ04OAI07D4DGD3G^0
                                     S55T DA0DK606UD6CD0AJ0DK60I6NB3DAC0C0DK604FABCD0AJ0DK60
              26FO6IWG0R4HF6CDG0DA0RIAQN60JAI040GBIQQAI0O6C6JD0BRAC0N64DK0OBD0ACLH0J0DK60
              O6C6J34IH0MKAG60LJ60M4G0O6C50BG6N0DA0N6D6IF C60DK60NGDIOBDAC0R6IAN0
              N6G3IO6N0C0763DAC0<8SQT0N6G0AI0G0CA0LAC56I0DK6026FO6IWG0O6C6J34IH0RBIGB4CD0
              DA040XB4LJ6N0NAF6GD30I6L4DACG0AIN6I0MDKC0DK60F64CC50AJ0AN60763DAC099SRT^0
                                     S555T DA0RIAQN6034GK0I6JBCNG0AJ06FRLAH6603ACDIOBDACG0
              BRAC0DK6026FO6IWG0N64DK^0AI0
                                     S5:T DA0R4H0C3I64G6N0O6C6JDG0DK4D0I6GBLD0JIAF040L4C0
              4F6CNF6CD0
                S3T K604FABCD0DK4D0FBGD0O60NGDIOBD6N0AC0AI0O6JAI60DK6026FO6IWG06XBI6N0
                                          9;0
0
365CCC504D60SAI0J0DK6026FO6I0N6G0O6JAI60NGDIOBDACG0O65C0DK60N4D60NGDIOBDACG04I60
I6XBI6N0DA0O65C0BCN6I0763DAC0<8STST0AI0S3TT0G0DK60R4HF6CD0DK4D0G0I6XBI6N0JAI0AC60R4HF6CD0
 CD6IQ4L0K60G63ACN0R4HF6CD0C66N0CAD0O60F4N60BCDL0DK606CN0AJ0DK60C6UD0R4HF6CD0CD6IQ4L06Q6C0J0
DK4D0R4HF6CD0CD6IQ4L06CNG0C0DK60C6UD034L6CN4I0H64I004HF6CD0CD6IQ4LG04I60DK60R6IANG0JAI0MK3K0
R4HF6CDG04I60I636Q6N0650OFACDKLH0FACDKLH0G6F 4CCB4LLH0AI04CCB4LLH00LL0AJ0DK60
26FO6IWG0O6C6JD0433IB4LG04G0AJ0DK60L4GD0N4H0AJ0DK60JIGD0NGDIOBDAC034L6CN4I0H64I0MLL0O60
 C3LBN6N0C0DK6034L3BL4DAC0AJ0DK604FABCD0AJ0DK604CCBDH0R4HF6CDG0JAI0R4HF6CD0CD6IQ4LG06CNC50
AC0AI04JD6I0DK6026FO6IWG06XBI6N0365CCC504D60
                ST CH04NNDAC4L0O6C6JDG0433IBC50DA0DK6026FO6I0C04034L6CN4I0H64I04JD6I0
DK60JIGD0NGDIOBDAC034L6CN4I0H64I0MLL0O60NGDIOBD6N0O65CCC50MDK0DK60JIGD0R4HF6CD0CD6IQ4L0
6CNC50C0DK6034L6CN4I0H64I0FF6N4D6LH0JALLAMC50DK6034L6CN4I0H64I0C0MK3K0GB3K04FABCD0
433IB6G0
                     SQT 6XBI6F6CDG0AI0CCBDH0GDIOBDACG0K4D0AFF6C360BIC50
                     26FO6IWG0J6DF60
                ST 5J0DK6026FO6IWG0CD6I6GD0G0O6C50NGDIOBD6N0C0DK60JAIF0AJ040ZACD04CN0
GBIQQAI04CCBDH0JAI0DK60ZACD0LQ6G0AJ0DK6026FO6I04CN040CACGRABG60O6C6J34IH04CCBDH0
R4HF6CDG0DA0O60F4N60AC0AI04JD6I0DK6026FO6IWG06XBI6N0365CCC504D60DA0DK60N6G5C4D6N0
O6C6J34IH04JD6I0DK6026FO6IWG0N64DK0FBGD0CAD04D04CH0DF606U366N0DK604RRL34OL60R6I36CD4560AJ0
DK604CCBDH0R4HF6CD0JAI0GB3K0R6IAN0DK4D0MABLN0K4Q60O66C0R4H4OL60DA0DK6026FO6I0BGC50DK60D4OL60
G6D0JAIDK0C0e
0AJ00763DAC09S4TS8T<0AJ0DK60I64GBIH065BL4DACG005J0DK60JAIF0AJ0
NGDIOBDAC003AFOC6G040ZACD04CN0GBIQQAI04CCBDH0JAI0DK60ZACD0LQ6G0AJ0DK6026FO6I04CN040
CACGRABG60O6C6J34IH04CN040R6IAN036ID4C04CCBDH0DK60I6XBI6F6CD0C0DK60RI636NC50G6CD6C360
MLL04RRLH0DA04CCBDH0R4HF6CDG0DA0O60F4N60DA0DK60N6G5C4D6N0O6C6J34IH04JD6I0DK606URI4DAC0AJ0

                                          9<0
0
DK60R6IAN036ID4C0
               S3T CL6GG0DK6026FO6IWG0GRABG60G0DK60GAL60N6G5C4D6N0O6C6J34IH04CN0DK60
JAIF0AJ0NGDIOBDAC0G040R6IAN036ID4C04CN0CA0LJ604CCBDH0DK60R6IAN036ID4C0JAI04C04CCBDH0
NGDIOBDAC03AFF6C3C50NBIC50DK6026FO6IWG0LJ6DF60F4H0CAD06U366N0DK604RRL34OL60
NGDIOBDAC0R6IAN0JAI0DK6026FO6I0BCN6I0DK60CJAIF0J6DF604OL60G6D0JAIDK0C0763DAC0
9S4TS8T80AJ0DK60I64GBIH065BL4DACG0JAI0DK6034L6CN4I0H64I0DK4D03ACD4CG0DK604CCBDH0GD4IDC50
N4D605J0DK604CCBDH0GD4IDC50N4D60RI636N6G0DK60H64I0C0MK3K0DK6026FO6I0I643K6G04560=0DK60
4RRL34OL60NGDIOBDAC0R6IAN0JAI0DK6026FO6I0G0DK60NGDIOBDAC0R6IAN0JAI04560=0BCN6I0DK60
CJAIF0J6DF604OL60G6D0JAIDK0C0763DAC09S4TS8T80AJ0DK60I64GBIH065BL4DACG0RLBG0DK60
6U36GG0AJ0=0AQ6I0DK604560AJ0DK6026FO6I04G0AJ0DK6026FO6IWG0OIDKN4H0C0DK60H64I0DK4D03ACD4CG0
DK604CCBDH0GD4IDC50N4D605J0DK6026FO6IWG0GRABG60G0DK6026FO6IWG0GAL60N6G5C4D6N0O6C6J34IH0
4CN0DK60JAIF0AJ0NGDIOBDAC0G040R6IAN036ID4C04CN0CA0LJ604CCBDH0DK60R6IAN036ID4C0F4H0CAD0
6U366N0DK60LAC56I0AJ0DK6026FO6IWG04RRL34OL60NGDIOBDAC0R6IAN04G0N6D6IF C6N0BCN6I0DKG0
763DAC0<8SQTS3T0AI0DK60ZACD0LJ604CN0L4GD0GBIQQAI06UR63D4C3H0AJ0DK6026FO6I04CN0DK60
26FO6IWG0GRABG604G0N6D6IF C6N0BCN6I0DK60ACD04CN04GD07BIQQAI04OL60G6D0JAIDK0C0763DAC0
9S4TS8T80AJ0DK60I64GBIH065BL4DACG0BGC50DK6026FO6IWG04CN0GRABG6WG04DD4C6N0456G04G0AJ0
DK6026FO6IWG04CN00GRABG6WG0OIDKN4HG0C0DK6034L6CN4I0H64I0DK4D03ACD4CG0DK604CCBDH0GD4IDC50N4D60
                     SQT 6XBI6F6CDG0AI02 CFBF0GDIOBDACG0?K6I6026FO6I06G0
                     36JAI604D60GDIOBDACG0365C0
               ST 5J0DK6026FO6I0N6G0O6JAI60DK60N4D60NGDIOBDAC0AJ0KG0AI0K6I0CD6I6GD0O65CG0
4CN0DK6I60G040N6G5C4D6N0O6C6J34IH0DK6026FO6IWG06CDI60CD6I6GD0MLL0O60NGDIOBD6N0O65CCC50
CA0L4D6I0DK4C0DK60DF60N6G3IO6N0C0763DAC0<8STST0AI0S3T0AQ6I0DK60LJ60AJ0DK60N6G5C4D6N0
O6C6J34IH0AI0AQ6I040R6IAN036ID4C0CAD06U366NC5P0

                                           9=0
0
                           ST BCL6GG0DK604CCBDH0GD4IDC50N4D60 G0O6JAI60DK60JIGD0
       NGDIOBDAC034L6CN4I0H64I0DK60LJ606UR63D4C3H0AJ0DK60N6G5C4D6N0O6C6J34IH0N6D6IF C6N0
       BGC50DK60O6C6J34IHWG045604G0AJ0DK60O6C6J34IHWG0OIDKN4H0C0DK6034L6CN4I0H64I0
        FF6N4D6LH0JALLAMC50DK6034L6CN4I0H64I0AJ0DK6026FO6IWG0N64DK^0AI0
                           ST SJ0DK604CCBDH0GD4IDC50N4D60G0O6JAI60DK60JIGD0NGDIOBDAC0
       34L6CN4I0H64I0DK60LJ606UR63D4C3H0AJ0DK60N6G5C4D6N0O6C6J34IH0N6D6IF C6N0BGC50DK60
       O6C6J34IHWG045604G0AJ0DK60O6C6J34IHWG0OIDKN4H0C0DK6034L6CN4I0H64I0DK4D03ACD4CG0DK60
       4CCBDH0GD4IDC50N4D60
              S3T 5J0DK6026FO6I0N6G0O6JAI60DK60N4D60NGDIOBDACG0O65C04CN0DK6I60G0CA0
N6G5C4D6N0O6C6J34IH04G0AJ076RD6FO6I00AJ0DK60H64I0JALLAMC50DK60H64I0AJ0DK6026FO6IWG0N64DK0
NGDIOBDAC0AJ0DK6026FO6IWG06CDI60CD6I6GD0MLL0O603AFRL6D6N0OH0636FO6I00AJ0DK6034L6CN4I0
H64I03ACD4CC50DK60JJDK04CCQ6IG4IH0AJ0DK6026FO6IWG0N64DK0
              ST 5J0DK6026FO6I0N6G0O6JAI60DK60N4D60NGDIOBDAC0AJ0KG0AI0K6I0CD6I6GD0
O65CG0DK6026FO6IWG0GBIQQC50GRABG60G0DK6026FO6IWG0GAL60N6G5C4D6N0O6C6J34IH04CN0DK60
GBIQQC50GRABG60N6G0O6JAI60NGDIOBDACG0DA0DK60GBIQQC50GRABG60O65C0DKG0763DAC0<8SQT0MLL0
4RRLH04G0J0DK60GBIQQC50GRABG60M6I60DK6026FO6I06U36RD0DK4D0DK60DF60OH0MK3K0NGDIOBDACG0
FBGD0O65C0MLL0O60N6D6IF C6N0MDKABD0I654IN0DA0763DAC0<8STS3TST0
                    SQT 6JCDACG0
              ST 6G5C4D6N0O6C6J34IH00K60CNQNB4L0MKA0G0N6G5C4D6N04G0DK60
36C6J34IH0BCN6I0DK60L4C04CN0G0DK60N6G5C4D6N0O6C6J34IH0BCN6I0AN60763DAC09S4TS8T04CN0
I64GBIH065BL4DAC0763DAC09S4TS8T90e
0
              S3T GDIOBDAC034L6CN4I0H64I00034L6CN4I0H64I00JAI0MK3K040F CFBF0
NGDIOBDAC0G0I6XBI6N00AI0NGDIOBDACG0O65CCC50O6JAI60DK6026FO6IWG0N64DK0DK60JIGD0
NGDIOBDAC034L6CN4I0H64I0G0DK6034L6CN4I0H64I0FF6N4D6LH0RI636NC50DK6034L6CN4I0H64I0MK3K0
3ACD4CG0DK6026FO6IWG06XBI6N0365CCC504D600AI0NGDIOBDACG0O65CCC504JD6I0DK60

                                         970
0
26FO6IWG0N64DK0DK60JIGD0NGDIOBDAC034L6CN4I0H64I0G0DK6034L6CN4I0H64I0C0MK3K0NGDIOBDACG0
4I60I6XBI6N0DA0O65C0RBIGB4CD0DA0763DAC0<8STS3T0
               ST J606UR63D4C3H00J606UR63D4C3H04G03AFRBD6N0OH0BG60AJ0DK607C5L60J60
4OL60C0763DAC09S4TS8T80AJ0DK60I64GBIH065BL4DACG0
               ST 6XBI6N0365CCC504D600K60N4D60GR63J6N0C0763DAC0<S3T0AJ0DK60
L4C0
                     SQ T 8L63DAC0DA0LLAM026FO6IG0AI036C6J34I6G0DA08L63D0;964I0BL6000
        26FO6IG0AI0O6C6J34I6G0F4H06L63D0AC04C0CNQNB4L0O4GG0MK6DK6I0DK60;H64I0IBL60AI0DK60
LJ606UR63D4C3H0IBL60C0763DACG0<8STS3T04CN0<8SQT04RRL6G0DA0NGDIOBDACG04JD6I0DK60N64DK0AJ0DK60
26FO6I00K606L63DAC0FBGD0O60F4N60CA0L4D6I0DK4C0DK6064IL6I0AJ076RD6FO6I00AJ0DK6034L6CN4I0
H64I0C0MK3K0NGDIOBDAC0MABLN0O60I6XBI6N0DA0O65C0BCN6I0763DAC0<8STS3T0AI0OH076RD6FO6I0
0AJ0DK6034L6CN4I0H64I0MK3K03ACD4CG0DK60JJDK04CCQ6IG4IH0AJ0DK6026FO6IWG0SAI0J04RRL34OL60
GBIQQC50GRABG6WGT0N64DK005J0C6DK6I0DK6026FO6I0CAI0O6C6J34IH0F4[6G04C06L63DAC0BCN6I0DKG0
R4I45I4RK0NGDIOBDACG0MLL0O60F4N60C0433AIN4C360MDK0763DACG0<8STS3T04CN0<8SQT0
                     SQ T 8L63DAC0DA0LLAM06G5C4D6N036C6J34IH0636QC50GDIOBDACG0
                     CN6I0;964I0BL60DA08L63D0J608UR63D4C3H0GDIOBDACG000
       0N6G5C4D6N0O6C6J34IH0MKA0G0I636QC50R4HF6CDG0BCN6I0DK60;H64I0IBL60F4H0F4[6040
C6M06L63DAC0DA0I636Q60R4HF6CDG0BCN6I0DK60LJ606UR63D4C3H0IBL60BCDL0636FO6I000
RIAQN6N0DK4D04LL04FABCDG0DK4D0MABLN0K4Q60O66C0I6XBI6N0DA0O60NGDIOBD6N0BCN6I0DK60LJ60
6UR63D4C3H0IBL60JAI04LL0NGDIOBDAC034L6CN4I0H64IG0O6JAI60904I60NGDIOBD6N0OH0DK6064IL6I0AJ0
636FO6I000AI0DK606CN0AJ0DK60;H64I0R6IAN0
                     SUT 8JJ63DQ604CB4IH0080CADMDKGD4CNC504CHDKC50C0DKG0L4C0DA0
DK603ACDI4IH04026FO6I0AI036C6J34IH0MKA0MABLN0K4Q60O66C0I6XBI6N0DA0I636Q60I6XBI6N0

                                          980
0
F CFBF0NGDIOBDACG0JAI080S@802GET0OBD0JAI0DK606C43DF6CD0AJ0763DAC09S4TS8TST0
AJ0DK60AN604CN0MKA0MABLN0K4Q60G4DGJ6N0DK4D0I6XBI6F6CD0OH0I636QC50NGDIOBDACG0DK4D04I60ST0
6XB4L0DA0DK60802G0MLL0CAD0I636Q60DKAG60NGDIOBDACG0JAI080BCL6GG0DK6026FO6I0AI0
36C6J34IH03KAAG6G0DA0I636Q60GB3K0NGDIOBDACG0AI0ST0AC60AI0FAI60R4HF6CDG0C040G6I6G0AJ0
GBOGD4CD4LLH06XB4L0NGDIOBDACG0SDK4D0C3LBN60DK60802GT0F4N604D0L64GD04CCB4LLH04CN0
6UR63D6N0DA0L4GD0JAI0DK60LJ60SAI0LJ606UR63D4C3HT0AJ0DK6026FO6I0DK60ZACD0LQ6G0SAI0ZACD0LJ60
6UR63D4C3HT0AJ0DK6026FO6I04CN0DK6026FO6IWG0N6G5C4D6N036C6J34IH0AI0JAI040R6IAN0AJ04D0L64GD0
0H64IG0S@8UD6CN6N0802GET0MLL0I636Q60DKAG60NGDIOBDACG0JAI080BCL6GG0DK6026FO6I0
AI036C6J34IH03KAAG6G0CAD0DA0I636Q60GB3K0NGDIOBDACG0026FO6IG04CN036C6J34I6G0N6G3IO6N0
 C0DK60RI636NC50G6CD6C360MLL0O605Q6C0DK60ARRAIDBCDH0DA06L63D0DA0I636Q60AI0DA06L63D0DA0GDAR0
I636QC504G04RRL34OL60DK60NGDIOBDACG0N6G3IO6N0C0DK60RI636NC50G6CD6C36005C04NNDAC0
CADMDKGD4CNC504CHDKC50C0DK60L4C0DA0DK603ACDI4IH04CN0GAL6LH0JAI0RBIRAG6G0AJ04RRLHC50DK60
NI63D0IALLAQ6I0RIAQGACG0AJ0DK60L4C0802G04CN08UD6CN6N0802G0GK4LL0O60DI64D6N04G0
6L5OL60IALLAQ6I0NGDIOBDACG0JAI0DK60RBIRAG6G0AJ0763DAC0<70




                                         ;0
0
                                 580=007060
        = K60IBGD0BCN0GK4LL0O60Q4LB6N04G0RIAQN6N0C0DK60IBGD05I66F6CD04D0643K0
Q4LB4DAC0N4D60MDK04RRIARI4D604LLA34DACG04CN04NZBGDF6CDG0JAI04CH0D6FG0AJ0C3AF606UR6CG6G0
54CG04CN0LAGG6G04CN04LL0ADK6I0DI4CG43DACG0JAI0DK60L4C0964I00K60C6D0C3AF60DKBG04IIQ6N04D0
6U3LBGQ60AJ0JAIJ6DBI6G0S4CN0C6D0C3AF60DK6I6ACT0GK4LL0O604LLA34D6N04G0RIAQN6N0C0763DAC0=00
K6033ABCD0AJ0643K026FO6I0GK4LL0O64I04CH0J66G0AJ0DK60L4C03K4I56N0C0433AIN4C360MDK0763DAC0
=0C3LBNC50MDKABD0LFD4DAC04CH0J66G0AJ0DK60IBGD660AI05CQ6GDF6CD0BCN03K4I56N0MDK0
I654IN0DA0F4CD4CC50KG033ABCD0DK4D04I60CAD0R4N0OH0DK60IF00K60CD6I6GD0AJ0643K026FO6I0C0
DK605CQ6GDF6CD0BCNG0GK4LL0O606URI6GG6N0C0433AIN4C360MDK0DK60Q4LB4DAC0F6DKANG04CN0RI43D36G0
AJ0DK606CDDH0F4CD4CC50DK605CQ6GDF6CD0BCN0
        = 7A0LAC504G026FO6IGW0CQ6GDF6CD06L63DACG04I60R6IF DD6N0RBIGB4CD0BCN6I0DK60L4C0
4LL0C3AF60I64L]6N04CN0BCI64L]6N054CG04CN0LAGG6G0AJ0DK60IBGD0BCN0I6L4DC50DA0643K0
5CQ6GDF6CD0BCN0GK4LL0O603I6ND6N0AI0N6OD6N04G0DK6034G60F4H0O604G0AJ0643K0:4LB4DAC04D60DA0
DK6033ABCD0AJ0643K026FO6I0CQ6GD6N0C0GB3K05CQ6GDF6CD0BCN0C0DK60RIARAIDAC0DK4D0DK60Q4LB60
AJ0DK60RAIDAC0AJ04026FO6IWG033ABCD0CQ6GD6N0C0GB3K05CQ6GDF6CD0BCN0S4JD6I0I6NB3C50GB3K0
33ABCD0JAI04CH0NGDIOBDAC0GC360GB3K0:4LB4DAC04D604CN0O6JAI60DK604LLA34DAC0AJ04CH0
3ACDIOBDACG04G0AJ0GB3K0:4LB4DAC04D6T0O64IG0DA0DK60DAD4L0Q4LB60AJ04LL026FO6IGW033ABCDG0MK3K0
4I60CQ6GD6N0C0GB3K05CQ6GDF6CD0BCN0SGF L4ILH04NZBGD6N04G0RIAQN6N04OAQ6T04G0AJ0DK60:4LB4DAC0
4D600QN6CNG0CD6I6GD04CN0ADK6I0NGDIOBDACG0I636Q6N0AI04GG6DG0K6LN0BCN6I0DK60L4C0MDK0
I6GR63D0DA0643K05CQ6GDF6CD0BCN0GK4LL0O60I6CQ6GD6N0C0DK60I6GR63DQ605CQ6GDF6CD0BCN0




                                          ;0
0
       = CH0NQN6CNG0AI0I6DBIC0AJ0RI6F BFG0AC040LJ60CGBI4C360RAL3H0RBI3K4G6N04D0DK60
NI63DAC0AJ04026FO6I0RBIGB4CD0DA0763DAC09;0GK4LL0O603I6ND6N0DA0DK6026FO6IWG033ABCD04CN0
 CQ6GD6N0C0643K0BCN0GBOZ63D0DA0GB3K0BCJAIF0IBL6G04G0DK60NF CGDI4DQ60AFF DD660F4H0
RI6G3IO60




                                        ;0
0
  580700386857060785602078:5808005735590
                                    38808582860800
        7 RAC04026FO6IWG0G6R4I4DAC0JIAF076IQ360RIAI0DA0KG06DI6F6CD04D60N64DK0AI0
G4OLDH0GB3K026FO6I0SAI0C0DK606Q6CD0AJ0DK6026FO6I`G0N64DK0DK6026FO6I`G036C6J34IHT0GK4LL0
O606CDDL6N0DA0DK60JBLL0Q4LB60AJ0KG033ABCD04CN0GBOZ63D0DA0763DAC0<80GB3K026FO6I0F4H0I6XB6GD0
DK4D0KG0O6C6JDG03AFF6C3604D04CH0DF60JALLAMC50DK60N4D60AJ0KG0G6R4I4DAC0JIAF076IQ3600
6ADMDKGD4CNC504CHDKC50K6I6C0DA0DK603ACDI4IH0403IDGK026FO6I0F4H06L63D0DA0K4Q60DK60
RAIDACG0AJ0KG033ABCD04DDIOBD4OL60DA03ACDIOBDACG0F4N60BCN6I0ID3L6004CN03ACDIOBDACG0
F4N60BCN6I0ID3L60903AFF6C3604D0G6R4I4D60DF6G007B3K06L63DAC0GK4LL0O60F4N60OH0GBOF DDC50
DK604RRIARI4D60JAIF0DA0DK60NF CGDI4DQ60AFF DD660MK3K06L63DAC0F4H0O60I6QA[6N0OH0DK60
26FO6I04CN0I6RL436N0OH04CADK6I06L63DAC04D04CH0DF60RIAI0DA0KG0O6C6JD03AFF6C36F6CD0N4D60
BCN6I0DKG0ID3L607006ADMDKGD4CNC50DK60JAI65AC504026FO6I0F4H06L63D0DA0NQN60KG033ABCD0
 CDA0DMA0AI0FAI60GBO433ABCDG04CN0DA0N6G5C4D6040NJJ6I6CD036C6J34IH0JAI0643K0GB3K0GBO
433ABCD005C0GB3K06Q6CD0DK60RIAQGACG0AJ0DKG0ID3L6070GK4LL04RRLH0G6R4I4D6LH0DA0DK60RAIDAC0AJ0KG0
33ABCD04CN0DK6036C6J34IH0MDK0I6GR63D0DA0643K0GB3K0GBO433ABCD0
        7 026FO6I0MKA0G06L5OL60JAI040O6C6JD0BCN6I0763DAC070F4H06L63D0DA0I636Q60KG0
O6C6JDG0C04CH0AJ0DK60JALLAMG0JAIFG0GBOZ63D0DA0IBL6G0AJ0BCJAIF04RRL34DAC06GD4OLGK6N0OH0DK60
NF CGDI4DQ60AFF DD660SC3LBNC50F CFBF0R4HABD04CN0JI6XB6C3H0LF D4DACGTP0
               S4T K6026FO6I0F4H0I6XB6GD0DK4D0KG06CDI60Q6GD6N033ABCD0O60R4N0DA0KF04D0
4CH0DF60C0AC60LBFR0GBF0
               SOT K6026FO6I0F4H06L63D0DA0K4Q60DK60IBGD6604RRLH04LL0AI04CH0RAIDAC0AJ0KG0
Q6GD6N033ABCD0DAM4ING0DK60RBI3K4G60AJ04C04CCBDH0JAI0DK6026FO6I0SAI0JAI0DK6026FO6I04CN0KG0
GRABG6T0MK3K04CCBDH0GK4LL0RIAQN60JAI0DMA0AI0FAI60R4HF6CDG0AQ6I040R6IAN0C06U36GG0AJ0AC60
JBLL0H64I0JIAF0DK60N4D60AJ0DK60JIGD0R4HF6CD00CH0I6F4CC50RAIDAC0AJ0DK6026FO6IWG0Q6GD6N0
                                           ;0
0
33ABCD0MLL0O60R4N0DA0KF0C0AC60LBFR0GBF04D0DK60DF60DK60JIGD0R4HF6CD0BCN6I0DK604CCBDH0
RBI3K4G6N0BCN6I0DKG0GBOR4I45I4RK0SOT0G0F4N600K60RIAQGACG0AJ0DK60L4GD0R4I45I4RK0AJ0RDAC080
AJ0763DAC0<ST0GK4LL0O604RRL34OL60DA04CH04CCBDH0RBI3K4G6N0RBIGB4CD0DA0DKG0GBOR4I45I4RK0SOT0
                S3T K6026FO6I0F4H06L63D0DA0K4Q60KG033ABCD0NGDIOBD6N0DA0KF0AC04CH0N4D60
AC0AI04JD6I0KG06DI6F6CD04D60C0433AIN4C360MDK0DK60O6C6JD0ARDACG04Q4L4OL60BCN6I0763DAC0
<000
        7 8JJ63DQ604CB4IH000DA0DK606UD6CD04026FO6I0AI036C6J34IH0I636Q6G040
NGDIOBDAC0BCN6I0DKG0ID3L6070SC3LBNC50DKIAB5K0DK60RBI3K4G60AJ04C04CCBDHT0JIAF0KG033ABCD0
ADK6I0DK4C0C0DK60JAIF0AJ040GC5L60LBFR0GBF0R4HF6CD0AJ0KG06CDI6033ABCD0BCL6GG0ADK6IMG60
GR63J6N0OH0DK6026FO6I0AI036C6J34IH0DA0DK606UD6CD0R6IFDD6N0BCN6I0I64GBIH065BL4DACG0
GB3K0NGDIOBDACG0GK4LL0O60G4DGJ6N0JIAF0KG0ADK0ACQ6IGAC033ABCD04CN06G5C4D6N0ADK0
7BO433ABCD0L4GD0
        79 6ADMDKGD4CNC50DK60JAI65AC50J04026FO6I0MKA0G6R4I4D6G0JIAF076IQ360RIAI0DA0
I643KC50KG06DI6F6CD04D60N6G0RIAI0DA0KG0O6C6JD03AFF6C36F6CD0N4D60BCN6I0DKG0ID3L6070
KG033ABCD0GK4LL0O60R4N0DA0KG036C6J34IH0RBIGB4CD0DA0RDAC0030008000AI050AJ0
763DAC0<0SRIAQN6N0DK4D0GB3K036C6J34IH0GK4LL0CAD0O60R6IF DD6N0DA0C4F6040ZACD04CCBD4CD0
BCN6I04C04CCBDH0ARDACT04G0DK6026FO6I0GK4LL0K4Q606L63D6N0AI0J0CA06L63DAC0K4G0O66C0F4N604G0
KG036C6J34IH0GK4LL06L63D0JIAF0DK60JAI65AC50RDACG00AI0RBIRAG6G0AJ0DKG0763DAC0DK60GRABG60
AJ040F4II6N026FO6I0GK4LL0O60KG036C6J34IH0BCL6GG0GB3K0GRABG603ACG6CDG0C0MIDC50DA0DK60
N6G5C4DAC0AJ04CADK6I036C6J34IH00K60RIAQGACG0AJ0DK60L4GD0R4I45I4RK0AJ0RDAC00AJ0763DAC0
<0GK4LL04RRLH0DA04CH0GRABG4L03ACG6CD0RBIGB4CD0DA0DKG0763DAC0790
        7; 5J04026FO6IWG076IQ360G0D6IF C4D6N0OH0KG0N64DK0RIAI0DA0KG06DI6F6CD04D60KG0
33ABCD0GK4LL0O60R4N0DA0KG036C6J34IH0RBIGB4CD0DA0RDAC0030008000AI050AJ0763DAC0

                                          ;90
0
<0SRIAQN6N0DK4D0GB3K036C6J34IH0GK4LL0CAD0O60R6IF DD6N0DA0C4F6040ZACD04CCBD4CD0BCN6I04C0
4CCBDH0ARDACT04G0DK6026FO6I0GK4LL0K4Q606L63D6N0AI0J0CA06L63DAC0K4G0O66C0F4N604G0KG0
36C6J34IH0GK4LL06L63D0JIAF0DK60JAI65AC50RDACG00AI0RBIRAG6G0AJ0DKG0763DAC0DK60GRABG60AJ040
F4II6N026FO6I0GK4LL0O60KG036C6J34IH0BCL6GG0GB3K0GRABG603ACG6CDG0C0MIDC50DA0DK60
N6G5C4DAC0AJ04CADK6I036C6J34IH00K60RIAQGACG0AJ0DK60L4GD0R4I45I4RK0AJ0RDAC00AJ0763DAC0
<0GK4LL04RRLH0DA04CH0GRABG4L03ACG6CD0RBIGB4CD0DA0DKG0763DAC07;006ADMDKGD4CNC50DK60
JAI65AC50J0DK60G6IQ360AJ04026FO6I0NAF 3L6N0MDKC0DK60CD6N04C5NAF0G0GA0D6IF C4D6N0
DK6C0DK60Q4LB60AJ0KG033ABCD0GK4LL0O60R4N0AI04RRL6N0C0433AIN4C360MDK0DK60RIAQGACG0AJ0
763DAC090
        7< 0
              S4T 5J04026FO6I0C3BIG040G6R4I4DAC0JIAF076IQ360NB60DA0KG0GBJJ6IC5040
G4OLDH0RIAI0DA0KG06DI6F6CD04D60DK60Q4LB60AJ0KG033ABCD0GK4LL0O60R4N0DA0KF0MDKABD0
I654IN0DA0DK60L6C5DK0AJ0KG076IQ36007B3K026FO6I0F4H0BCN6I0IBL6G0AJ0BCJAIF04RRL34DAC0
6GD4OLGK6N0OH0DK60NF CGDI4DQ60AFF DD660SC3LBNC50F CFBF0R4H0ABD04CN0JI6XB6C3H0
LF D4DACGT0I6XB6GD0DK4D0DK60Q4LB60AJ04LL0AI0R4ID0AJ0KG033ABCD0O60NGDIOBD6N0DA0KF0C0
433AIN4C360MDK0DK60RIAQGACG0AJ0ID3L60<0
              SOT 5J04026FO6I0N6G3IO6N0C0R4I45I4RK0S4T0N6G0RIAI0DA0DK603AFF6C36F6CD0AJ0
R4HF6CD0AJ0KG033ABCD0KG033ABCD0GK4LL0O60R4N0DA0KG036C6J34IH0RBIGB4CD0DA0RDAC00300
08000AI050AJ0763DAC0<0SRIAQN6N0DK4D0GB3K036C6J34IH0GK4LL0CAD0O60R6IF DD6N0DA0C4F6040
ZACD04CCBD4CD0BCN6I04C04CCBDH0ARDACT04G0DK6026FO6I0GK4LL0K4Q606L63D6N0AI0J0CA06L63DAC0K4G0
O66C0F4N604G0KG036C6J34IH0GK4LL06L63D0JIAF0DK60JAI65AC50RDACG00AI0RBIRAG6G0AJ0DKG0
763DAC0DK60GRABG60AJ040F4II6N026FO6I0GK4LL0O60KG036C6J34IH0BCL6GG0GB3K0GRABG603ACG6CDG0C0
MIDC50DA0DK60N6G5C4DAC0AJ04CADK6I036C6J34IH00K60RIAQGACG0AJ0DK60L4GD0R4I45I4RK0AJ0RDAC0

                                          ;;0
0
0AJ0763DAC0<0GK4LL04RRLH0DA04CH0GRABG4L03ACG6CD0RBIGB4CD0DA0DKG0763DAC07<SOT000




                                            ;<0
0
                        580800256575:80225880
        8 K60L4C0GK4LL0O604NFCGD6I6N0OH04C0NF CGDI4DQ60AFF DD660MK3K0GK4LL0
3ACGGD0AJ04D0L64GD0DKI660R6IGACG0MKA0F4H0AI0F4H0CAD0O6026FO6IG0AJ0DK60L4C0F6FO6IG0AJ0DK60
3A4IN0AJ0I63DAIG04CNbAI0IBGD6604CN0MKA0GK4LL0O604RRACD6N0OH04CN0GK4LL0G6IQ604D0DK60RL64GBI60
AJ0DK60IBGD660026FO6IG0AJ0DK60NF CGDI4DQ60AFF DD660GK4LL0G6IQ60MDKABD0OACN04CN0MDKABD0
3AFR6CG4DAC0
        8 0R6IGAC04RRACD6N040F6FO6I0AJ0DK60NF CGDI4DQ60AFF DD660GK4LL0G5CJH0KG0
4336RD4C360OH0JLC5040MIDD6C04336RD4C360MDK0DK60IBGD66000F6FO6I0AJ0DK60NF CGDI4DQ60
AFF DD660F4H0I6G5C0OH0N6LQ6IC50KG0MIDD6C0I6G5C4DAC0DA0DK60IBGD660
        8 K60NF CGDI4DQ60AFF DD660GK4LL0F66D0BRAC0GB3K0CAD3604CN04D0GB3K0RL436G0
4CN0DF6G04G0D0F4H0N6D6IF C6006AD360GK4LL0CAD0O60I6XBI6N0J0M4Q6N0C0MIDC5000F4ZAIDH0AJ0
DKAG606CDDL6N0DA0QAD60GK4LL03ACGDDBD6040XBAIBF00K60NF CGDI4DQ60AFF DD660F4H043D0OH0
F4ZAIDH0QAD60AJ0F6FO6IG0RI6G6CD04CN06CDDL6N0DA0QAD604D040F66DC5^0AI0F4H043D0MDKABD040F66DC50
BRAC040MIDD6C03ACG6CD0G5C6N0OH040F4ZAIDH0AJ0DK60F6FO6IG06CDDL6N0DA0QAD60
        89 K60NF CGDI4DQ60AFF DD660GK4LL03KAAG60AC60CNQNB4L0SMKA0NA6G0CAD0C66N0DA0
O6040F6FO6I0AJ0DK60NF CGDI4DQ60AFF DD66T0DA0O60763I6D4IH00K60763I6D4IH0GK4LL0[66R040
I63AIN0AJ0DK60F66DC504CN0GK4LL05Q60CAD360DA04LL0F6FO6IG0AJ04CH043DAC0D4[6C0OH0DK60
NF CGDI4DQ60AFF DD660MDKABD040F66DC50
        8; 6A0F6FO6I0AJ0DK60NF CGDI4DQ60AFF DD660GK4LL0QAD60AC04CH0F4DD6I0I6L4DC50
GAL6LH0DA0KFG6LJ0AI0KG0I5KDG0BCN6I0DK60L4C0
        8< 7BOZ63D0DA0DK60LF D4DACG0AJ0DK60L4C0DK60NF CGDI4DQ60AFFDD660GK4LL0
6GD4OLGK0IBL6G0JAI0DK604NF CGDI4DAC0AJ0DK60L4C04CN0DK60DI4CG43DAC0AJ0DG0OBGC6GG005D0GK4LL0K4Q60
DK606U3LBGQ60I5KD0S6U36RD04G0DA0F4DD6IG0I6G6IQ6N0DA0DK603A4IN0AJ0I63DAIG0OH0DK60L4C0AI0MK3K0

                                            ;=0
0
DK603A4IN0AJ0I63DAIG0F4H0I6G6IQ60DA0DG6LJT0DA0CD6IRI6D0DK60L4C04CN0DA0N63N604LL0F4DD6IG04IGC50
K6I6BCN6I0C3LBNC50DK60I5KD0DA0I6F6NH0RAGGOL604FO5BD6G0C3ACGGD6C36G0AI0AF GGACG00LL0
N6D6IF C4DACG0AJ0DK60NF CGDI4DQ60AFF DD660AI0DK603A4IN0AJ0I63DAIG0C0I6GR63D0AJ04CH0
F4DD6I0K6I6BCN6I0GK4LL0O603AC3LBGQ604CN0OCNC50AC04LL0R6IGACG005C0DK606Q6CD0AJ040G3IQ6C6IWG0
6IIAI0DK4D0I6CN6IG040L4C0D6IF0C3ACGGD6CD0MDK0DK60IFWG0CD6CD0DK60IFWG0CD6CD03ACDIALG04CN0
4CH0C3ACGGD6CD0L4C0D6IF0G0F4N606URI6GGLH0GBOZ63D0DA0DKG0I6XBI6F6CD00K60NF CGDI4DQ60
AFF DD660K4G0DK604BDKAIDH0DA0I6Q6M0AOZ63DQ606QN6C360DA03ACJAIF0DK60L4C0D6IF0DA0O60
3ACGGD6CD0MDK0DK60IFWG0CD6CD00CH0N6D6IF C4DAC0F4N60OH0DK60NF CGDI4DQ60AFF DD660
GK4LL0O605Q6C0N6J6I6C360C0DK606Q6CD0D0G0GBOZ63D0DA0ZBN34L0I6Q6M04CN0GK4LL0O60JALLAM6N0C04LL0
 CGD4C36G0BCL6GG0D0G04IODI4IH04CN034RI3ABG0
        8= K60NF CGDI4DQ60AFF DD660F4H06FRLAH0DK60G6IQ36G0AJ0GB3K0R6IGACG04G0D0F4H0
N66F0C636GG4IH0AI0N6GI4OL60C03ACC63DAC0MDK0DK60L4C00K60NFCGDI4DQ60AFF DD660DK60
IF04CN04LL0R6IGACG03ACC63D6N0DK6I6MDK0F4H0I6LH0BRAC04LL0D4OL6G0Q4LB4DACG036IDJ34D6G0
I6RAIDG04CN0ARCACG0JBICGK6N0OH04CH0NBLH04RRACD6N043DB4IH0433ABCD4CD0AI0L654L03ABCG6L04CN0
DK6H0GK4LL0O60JBLLH0RIAD63D6N0C0I6GR63D0AJ04CH043DAC0D4[6C0AI0R6IF DD6N0C05AAN0J4DK0C0I6L4C360
BRAC04CH0GB3K0CGDIBF6CD00LL043DAC0GA0D4[6C0AI0R6IF DD6N0GK4LL0O603AC3LBGQ60BRAC04LL0R6IGACG0
        87 K60NF CGDI4DQ60AFF DD660F4H0N6G5C4D60AC60AI0FAI60R6IGACG04G0D0F4H0
N66F0C636GG4IH0AI0N6GI4OL60C03ACC63DAC0MDK0DK60L4C0MKA0C66N0CAD0O60F6FO6IG0AJ0DK60
NF CGDI4DQ60AFF DD660AI06FRLAH66G0AJ0DK60IF0DA0G6IQ60GAF60AI04LL0AJ0DK60JBC3DACG0AJ0DK60
NF CGDI4DQ60AFF DD660AC0DG0O6K4LJ007B3K0R6IGACSGT0GK4LL0K4Q60DK60G4F60I5KDG04CN04BDKAIDH0
4G0DK60NF CGDI4DQ60BDKAIDH0MABLN0K4Q60J043DC50NI63DLH0
        88 K60IF0MLL0CN6FCJH04CN0G4Q60K4IFL6GG0643K0F6FO6I0AJ0DK60NF CGDI4DQ60
AFF DD660S4CN0643K0R6IGAC0N6G5C4D6N0OH0DK60NF CGDI4DQ60AFF DD660RBIGB4CD0DA0763DAC0

                                           ;70
0
87T0454CGD04CH03AGD06UR6CG60AI0L4OLDH0C3LBNC50KG04DDAIC6HGW0J66G04CN04CH0GBF0R4N0C0
G6DDL6F6CD0AJ04CH03L4F0MDK0DK604RRIAQ4L0AJ0DK60IF04IGC50ABD0AJ04CH043D0AI0AF GGAC0DA043D0
I6GBLDC50JIAF0KG0R6IJAIF4C360AJ0KG0NBD6G04CN0AOL54DACG04G040F6FO6I0AJ0DK60NF CGDI4DQ60
AFF DD660ADK6I0DK4C0JAI043DG0AI0AF GGACG03ACGDDBDC50MLLJBL0FG3ACNB3D0O4N0J4DK0AI05IAGG0
C65L56C360




                                         ;80
0
                         580008680:575670
        K60IBGD660AI0GB3K0R6IGACG04G0DK60IBGD660F4H0N6G5C4D60JIAF0DF60DA0DF60GK4LL0
K4Q60DK60RAM6I0DA04RRACD0AC60AI0FAI605CQ6GDF6CD024C456IG0S4G0N6JC6N0C0857T0DA0F4C4560
SC3LBNC50DK60RAM6I0DA043XBI604CN0NGRAG60AJT04CH04GG6DG0AJ0DK60L4C00C05CQ6GDF6CD024C456I0
4RRACD6N0OH0DK60IBGD660SAI0GB3K0R6IGACGT0GK4LL0G5CJH0KG04336RD4C360C0MIDC504CN0GK4LL0
43[CAML6N560C0DK60G4F60MIDC50DK4D0K60G040JNB34IH0MDK0I6GR63D0DA0DK60L4C0
        026FO6I0F4H0N6G5C4D60AC60AI0FAI6036C6J34I6G0DA0I636Q60O6C6JDG0BCN6I0DK60
L4C04JD6I0KG0N64DK006G5C4DAC0AJ04036C6J34IH0AI036C6J34I6G0BCN6I0DK60L4C0GK4LL0O60
5AQ6IC6N0OH0DK60JALLAMC50IBL6GP0
              S4T 7BOZ63D0DA0DK60RIAQGACG0AJ0GBOG63DAC0SOT0643K026FO6I0JIAF0DF60DA0
DF60F4H0N6G5C4D604CH0R6IGAC0AI0R6IGACG0SMKA0F4H0O60N6G5C4D6N04G040IF4IH036C6J34IH0AI040
ACDC56CD036C6J34IH04CN0MKA0F4H0O604C06CDDH0ADK6I0DK4C040C4DBI4L0R6IGACT04G0KG036C6J34IH0
AI036C6J34I6G0DA0MKAF0KG0L4C0O6C6JDG04I60R4N0J0K60N6G0O6JAI60I636RD0AJ04LL0GB3K0O6C6JDG00
60F4H0I6QA[60AI03K4C560GB3K0N6G5C4DAC0MDKABD0CAD360DA0AI03ACG6CD0AJ0KG036C6J34IH04D04CH0
DF60RIAI0DA0KG0N64DK00843K036C6J34IH0N6G5C4DAC0GK4LL0O60C040JAIF0RI6G3IO6N0OH0DK60
NF CGDI4DQ60AFFDD6604CN0MLL0O606JJ63DQ60ACLH0MK6C0JL6N0MDK0DK60NF CGDI4DQ60
AFF DD660NBIC50DK6026FO6IWG0LJ6DF60
               843K036C6J34IH0N6G5C4DAC0JL6N0MDK0DK60NF CGDI4DQ60AFFDD660MLL0
34C36L04LL036C6J34IH0N6G5C4DACG0RI6QABGLH0JL6N0MDK0DK60NF CGDI4DQ60AFF DD6600K60
I6QA34DAC0AJ04036C6J34IH0N6G5C4DAC0CA0F4DD6I0KAM06JJ63D6N0GK4LL0CAD0I6XBI60DK603ACG6CD0AJ0
4CH0IF4IH036C6J34IH0AI0ACDC56CD036C6J34IH06U36RD04G0RIAQN6N0C0GBOR4I45I4RK0SOT0
O6LAM0


                                          <0
0
              SOT 6A036C6J34IH0N6G5C4DAC0OH040F4II6N026FO6I0ADK6I0DK4C0DA0KG0GRABG60
GK4LL0O606JJ63DQ60BCN6I0DK60L4C0BCL6GG0DK6026FO6IWG0GRABG603ACG6CDG0C0MIDC50DA0GB3K0
N6G5C4DAC0DK60GRABG6WG03ACG6CD043[CAML6N56G0DK606JJ63D0AJ0GB3K0N6G5C4DAC04CN0DK60GRABG6WG0
G5C4DBI60G0MDC6GG6N0OH040L4C0I6RI6G6CD4DQ60AI040CAD4IH0RBOL300K603ACG6CD0FBGD0GD4D60DK60
GR63J30CACGRABG6036C6J34IH0C3LBNC504CH03L4GG0AJ0IF4IH036C6J34I6G0AI04CH0ACDC56CD0
36C6J34I6G005J040DIBGD0G0DK6036C6J34IH0DK6C0DK60N6G5C4DAC0C66N0ACLH0I6J6I0DA0DK60DIBGD00K60
3ACG6CD0FBGD04LGA0GR63JH0DK60ARDAC4L0JAIF0AJ0O6C6JD0R4HF6CD0J04CH0
               CH03K4C560C0DK60N6G5C4D6N036C6J34IH0AI0JAIF0AJ0R4HF6CD0MLL0I6XBI6040C6M0
GRABG4L03ACG6CD0BCL6GG0403K4C560G0F4N60GBOG6XB6CD0DA0DK60GRABG6`G0N64DK0AI040NQAI360
               6ADMDKGD4CNC50DK60JAI65AC50GRABG4L03ACG6CD0DA04026FO6IWG036C6J34IH0
N6G5C4DAC0GK4LL0CAD0O60I6XBI6N0J0D0G06GD4OLGK6N0DA0DK60G4DGJ43DAC0AJ0DK60NF CGDI4DQ60
AFF DD660DK4D0GRABG4L03ACG6CD034CCAD0O60AOD4C6N0O634BG60DK6I60G0CA0GRABG60O634BG60DK60
GRABG6034CCAD0O60LA34D6N0AI0O634BG60AJ0GB3K0ADK6I03I3BFGD4C36G04G0F4H0O60RI6G3IO6N0C0
I65BL4DACG0GGB6N0OH0DK60763I6D4IH0AJ0DK60I64GBIH00CH03ACG6CD0OH040GRABG60AI04CH0
N6D6IF C4DAC0DK4D0DK603ACG6CD0G0CAD0I6XBI6N0GK4LL0O606JJ63DQ60ACLH0MDK0I6GR63D0DA0GB3K0GRABG60
               S3T 5J0DK6I60G0NABOD04G0DA0DK60I5KD0AJ04CH036C6J34IH0DA0I636Q604CH04FABCD0
DK60IBGD660F4H0I6D4C0GB3K04FABCD0BCDL0DK60I5KDG0DK6I6DA04I60N6D6IF C6N0MDKABD0L4OLDH0JAI0
4CH0CD6I6GD0DK6I6AC0AI0D0F4H0R4H0GB3K04FABCD0CDA04CH03ABID0AJ04RRIARI4D60ZBIGN3DAC0C0
6DK6I0AJ0MK3K06Q6CDG0C6DK6I0DK60NF CGDI4DQ60AFF DD660IBGD660CAI0IF0GK4LL0O60BCN6I0
4CH0JBIDK6I0L4OLDH0DA04CH0R6IGAC006G5C4DAC0OH04026FO6I0AJ040R6IGAC04G0KG0ZACD04CCBD4CD0
GK4LL0CAD0F4[60GB3K0R6IGAC040N6G5C4D6N036C6J34IH0
         6A0O6C6JD0BCN6I0DK60L4C0GK4LL0O60GBOZ63D0DA04CH04CD3R4DAC04L6C4DAC0G4L60
DI4CGJ6I0RL6N5604GG5CF6CD03K4I560AI06C3BFOI4C3604CN04CH04DD6FRD0DA0NA0GA0GK4LL0O60QAN006A0

                                           <0
0
O6C6JDG0BCN6I0DK60L4C0GK4LL0O60C04CH0F4CC6I0L4OL60JAI0AI0GBOZ63D0DA0DK60N6ODG03ACDI43D0
L4OLD6G06C5456F6CDG0AI0DAIDG0AJ04CH0R6IGAC005J04CH0R6IGAC06CDDL6N0DA0O6C6JDG0BCN6I0DK60L4C0
O63AF6G0O4C[IBRD0AI04DD6FRDG0DA04CD3R4D604L6C4D60G6LL0DI4CGJ6I04GG5C0RL6N5606C3BFO6I0AI0
3K4I5604CH0O6C6JD0BCN6I0DK60L4C0AI0J04CH04DD6FRD0G0F4N60DA0GBOZ63D04CH0O6C6JDG0DA0DK60N6ODG0
3ACDI43DG0L4OLD6G06C5456F6CDG0AI0DAIDG0AJ0DK60R6IGAC06CDDL6N0DA0GB3K0O6C6JDG0DK6C0GB3K0
O6C6JDG0GK4LL0C0DK60NG3I6DAC0AJ0DK60NF CGDI4DQ60AFF DD660364G604CN0D6IF C4D604CN0DK60
NF CGDI4DQ60AFF DD660GK4LL0KALN0AI04RRLH0DK60G4F60AI04CH0R4ID0DK6I6AJ0JAI0DK60O6C6JD0AJ04CH0
N6R6CN6CDG0AI0O6C6J34IH0AI0GB3K0R6IGAC0C0GB3K0F4CC6I04CN0RIARAIDAC04G0D0F4H0N66F0RIAR6I0
               K60JAI65AC50GK4LL0CAD0RI6Q6CD0R4HF6CD0AJ0O6C6JDG0RBIGB4CD0DA040XB4LJ6N0
NAF6GD30I6L4DACG0AIN6I04G0N6JC6N0C0763DAC0<SNT0AJ0857006ADMDKGD4CNC504CHDKC50
3ACD4C6N0C0DK60L4C0DA0DK603ACDI4IH040XB4LJ6N0NAF6GD30I6L4DACG0AIN6I0F4H0RIAQN60JAI0DK60
R4HF6CD0AJ0O6C6JDG0DA0DK60@4LD6IC4D60R4H66E0S4G0GB3K0D6IF0G0N6JC6N0C0763DAC0<SNT0AJ0
857T0RIAI0DA0DK60N4D604026FO6I0K4G04DD4C6N0@64IL6GD0I6DI6F6CD0456E0S4G0GB3K0D6IF0G0N6JC6N0
 C0763DAC0SNT0AJ0857T0J0GB3K0R4HF6CD0DA0DK604LD6IC4D60R4H660G0DA0O60F4N60C040LBFR0GBF0
        9 K60IBGD660GK4LL0J0DK60NF CGDI4DQ60AFF DD6604RRIAQ6G0L6CN04026FO6I04C0
4FABCD0CAD0C06U36GG0AJ0DK60L6GG6I0AJ0ST0;_0AJ0DK60Q4LB60AJ0DK60Q6GD6N0RAIDAC0AJ0KG033ABCD0AC0
DK60N4D60AC0MK3K0DK60LA4C0G04RRIAQ6N0AI0ST0Y;0I6NB36N0OH0DK606U36GG0J04CH0AJ0ST0DK60
K5K6GD0ABDGD4CNC50O4L4C360AJ04LL0LA4CG0DA0DK6026FO6I0JIAF0DK60L4C0NBIC50DK600FACDKG0
6CNC50AC0DK60N4H0O6JAI60DK60N4D60AJ0DK60LA4C0AQ6I0S3T0DK60ABDGD4CNC50O4L4C360AJ04LL0LA4CG0JIAF0
DK60L4C0DA0DK6026FO6I0AC0DK60N4D60AJ0DK60LA4C^0RIAQN6N0KAM6Q6I0CA0LA4C0RIA366NG0F4H0O60
D4[6C0JIAF0DK6026FO6IWG06G5C4D6N0ADK07BO433ABCD0AI0ADK0ACQ6IGAC033ABCD0BCL6GG0DK60
NF CGDI4DQ60AFF DD660N6D6IF C6G0C0D0GAL60NG3I6DAC0DK4D06G5C4D6N0ADK07BO433ABCDG0AI0
ADK0ACQ6IGAC033ABCDG0F4H0O60BG6N0JAI0GB3K0RBIRAG6G00LL0XB4LJ6N0RL4CG0SC3LBNC50DK60

                                           <0
0
L4CT0AJ0DK60IF0GK4LL0O603ACGN6I6N04G040GC5L60RL4C0JAI0RBIRAG6G0AJ0N6D6IF CC50DK60F4UFBF0
4FABCD0AJ0LA4C0R6IF DD6N0C0433AIN4C360K6I6MDK000LA4C0GK4LL0CAD0O60F4N60JAI04C04FABCD0AJ0
L6GG0DK4C0Y0AI0GB3K0LAM6I04FABCD04G0DK60NF CGDI4DQ60AFF DD660F4H0RI6G3IO60JIAF0
DF60DA0DF600LL0LA4CG0GK4LL0O60GBOZ63D0DA0DK604RRIAQ4L0AJ0DK60NF CGDI4DQ60AFF DD660
                5C04NNDAC0DA0GB3K0ADK6I0IBL6G04CN0I65BL4DACG04G0DK60NF CGDI4DQ60AFF DD660
F4H04NARD04LL0LA4CG0GK4LL03AFRLH0MDK0DK60JALLAMC50D6IFG04CN03ACNDACGP0
                S4T C04RRL34DAC0JAI040LA4C0OH04026FO6I0GK4LL0O60F4N60C0MIDC50DA0DK60
        NF CGDI4DQ60AFF DD660MKAG6043DAC0DK6I6AC0GK4LL0O60JC4L0
                SOT RAC04RRIAQ4L0AJ040LA4C0OH0DK60NF CGDI4DQ60AFF DD660DK6I60GK4LL0O60
        DI4CGJ6II6N0ABD0AJ0DK60Q6GD6N0RAIDAC0AJ0DK60OAIIAM6IWG033ABCD04C04FABCD06XB4L0C0Q4LB60
        DA0DK604FABCD0AJ0GB3K0LA4C0
                S3T 843K0LA4C0GK4LL0O60G63BI6N0OH0DK604GG5CF6CD0AJ0;_0AJ0DK60OAIIAM6IWG0
        33ABCD04CN0GB3K04NNDAC4L0G63BIDH04G0DK60NF CGDI4DQ60AFF DD660F4H0I6XBI60
                SNT 843K0LA4C0GK4LL0O60GBRRAID6N0OH0DK60OAIIAM6IWG03ALL4D6I4L0RIAFGGAIH0CAD60
        JAI0DK604FABCD0AJ0DK60LA4C0C3LBNC50CD6I6GD0R4H4OL60DA0DK60AIN6I0AJ0DK60IBGD660
                S6T 843K0LA4C0GK4LL0O64I0CD6I6GD04D040I4D60DA0O60JU6N0OH0DK60NF CGDI4DQ60
        AFF DD6604CN0C0N6D6IF CC50DK60CD6I6GD0I4D60DK60NF CGDI4DQ60AFF DD660GK4LL0D4[60
         CDA03ACGN6I4DAC0CD6I6GD0I4D6G03BII6CDLH0O6C503K4I56N0OH0R6IGACG0C0DK60OBGC6GG0AJ0
        L6CNC50FAC6H0JAI0LA4CG0MK3K0MABLN0O60F4N60BCN6I0GF L4I03I3BFGD4C36G00K60
        NF CGDI4DQ60AFFDD660GK4LL0CAD0NG3IF C4D604FAC5026FO6IG0C0DK60F4DD6I0AJ0
         CD6I6GD0I4D6G0OBD0LA4CG05I4CD6N04D0NJJ6I6CD0DF6G0F4H0O64I0NJJ6I6CD0CD6I6GD0I4D6G0J0C0
        DK60ARCAC0AJ0DK60NF CGDI4DQ60AFF DD660DK60NJJ6I6C360C0I4D6G0G0ZBGDJ6N0OH040
        3K4C560C056C6I4L063ACAF 303ACNDACG0

                                            <0
0
                SJT K60I6R4HF6CD0JAI040LA4C0F4N60RBIGB4CD0DA0DKG0763DAC0GK4LL0O60F4N60C0
        433AIN4C360MDK040G3K6NBL60AJ0I6R4HF6CD0AQ6I040R6IAN0CAD0DA06U366N0;0H64IG04RRIAQ6N0OH0
        DK60NF CGDI4DQ60AFF DD66007B3K0LA4C0GK4LL0O60CACI6C6M4OL60
                5C0N6D6IF CC50MK6DK6I0DA04RRIAQ604C04RRL34DAC0JAI040LA4C0DK60NFCGDI4DQ60
AFF DD660GK4LL0D4[60CDA0433ABCD0ACLH0DKAG60J43DAIG0MK3K0MABLN0O603ACGN6I6N0C040CAIF4L0
3AFF6I34L0G6DDC50OH04C06CDDH0C0DK60OBGC6GG0AJ0F4[C50GFL4I0DHR6G0AJ0LA4CG007B3K0J43DAIG0
GK4LL0C3LBN60MK6DK6I0DK60LA4C0MLL0O60I6R4N0OH0R4HIALL0N6NB3DACG0AI0OH0NI63D0R4HF6CD0OH0DK60
26FO6I0
                5J04026FO6I0N6J4BLDG0C0DK60I6R4HF6CD0AJ040LA4C0DK60ABDGD4CNC50RIC3R4L04FABCD0
GK4LL0O63AF60NB604CN0R4H4OL60FF6N4D6LH005J0DK60N6J4BLD03ACDCB6G04JD6I04RRIARI4D606JJAIDG0
K4Q60O66C0F4N60DA06CJAI360R4HF6CD0AJ0DK60LA4C0DK60L4C0F4H0G4DGJH0DK604FABCD0NB60DA0DK60L4C0
OH0I6NB3C50DK60Q4LB60AJ0DK6026FO6IWG033ABCD0MK3K04I60RL6N56N04G0G63BIDH0JAI0DK60LA4C^0
RIAQN6N0KAM6Q6I0DK4D0CA0GB3K0I6NB3DAC0GK4LL0O60F4N60BCDL040NGDIOBDAC0AJ0GB3K04FABCD0
3ABLN0K4Q60O66C0F4N60RBIGB4CD0DA0ID3L60<0AI070
                A0DK606UD6CD0I6XBI6N0OH0L4M04CN0GBOZ63D0DA0GB3K0BCJAIF04CN0CACNG3IF C4DAIH0
IBL6G06GD4OLGK6N0OH0DK60NF CGDI4DQ60AFF DD660LA4CG0GK4LL04LGA0O60F4N604Q4L4OL60C0
433AIN4C360MDK0DK60RIAQGACG0AJ0DKG0763DAC0DA0DK6036C6J34IH0AJ040N6364G6N026FO6I0JIAF0DK60
4FABCD03I6ND6N0DA0DK60433ABCD0AJ0GB3K036C6J34IH0RIAQN6N0GB3K036C6J34IH0G0DK6C040@R4IDH0C0
 CD6I6GDE04G0N6JC6N0C0763DAC0S9T0AJ08570MDK0I6GR63D0DA0DK60L4C0
        ; 5J0DK60NF CGDI4DQ60AFF DD660N6D6IF C6G0DK4D04CH0R6IGAC06CDDL6N0DA0R4HF6CDG0
BCN6I0DK60L4C0G04C0CJ4CD0AI0C3AFR6D6CD0OH0I64GAC0AJ0RKHG34L0AI0F6CD4L0NG4OLDH0D0F4H0
34BG604LL0R4HF6CDG0DK6I64JD6I0O63AF C50NB60DA0GB3K0R6IGAC0DA0O60F4N60DA04CH0ADK6I0R6IGAC0JAI0KG0
O6C6JD0MDKABD0I6GRACGOLDH0DA0JALLAM0DK604RRL34DAC0AJ04FABCDG0GA0R4N004HF6CDG0F4N60

                                           <90
0
RBIGB4CD0DA0DKG0763DAC0GK4LL03AFRL6D6LH0NG3K4I560DK60NF CGDI4DQ60AFF DD660IBGD6604CN0
IF0
        < K60NF CGDI4DQ60AFF DD660GK4LL04G0GAAC04G0RI43D34OL604JD6I0643K0636FO6I0
0N6LQ6I0DA0643K026FO6I040GD4D6F6CD0C0GB3K0JAIF04G0D0F4H0G6L63D0G6DDC50JAIDK0KG0CD6I6GD0C0
DK60L4C04G0AJ0GB3K0N4D600843K0GB3K0GD4D6F6CD0GK4LL0O60N66F6N03AII63D0BCL6GG0CAD360DA0DK60
3ACDI4IH0G05Q6C0DA0DK60NF CGDI4DQ60AFF DD660MDKC00N4HG04JD6I0GGB4C360AJ0GB3K0
GD4D6F6CD00
        = LL06UR6CG6G0C3BII6N0C0DK604NF CGDI4DAC0AJ0DK60L4C0MK3K04IG60C03ACC63DAC0
MDK0DK60RBI3K4G604CN0G4L60AJ0G63BID6G0C3LBNC50OIA[6I45603AFFGGACG04CN0DI4CGJ6I0D4U6G0
GK4LL0O60R4N0JIAF0DK60IBGD0BCN00LL0ADK6I06UR6CG6G0C3BII6N0C0DK604NF CGDI4DAC0AJ0DK60L4C0
GK4LL0O60R4N04D0DK60NG3I6DAC0AJ0DK60NF CGDI4DQ60AFF DD660OH0DK60IBGD660ABD0AJ0DK60IBGD0
BCN0BCL6GG0R4N0OH0DK60IF007B3K0ADK6I06UR6CG6G0GK4LL0C3LBN604CH06UR6CG6G0C3N6CD0DA0DK60
JBC3DACC50AJ0DK60NF CGDI4DQ60AFF DD660C3LBNC50DK60J66G0AJ0433ABCD4CDG043DB4I6G0
3ABCG6L04CN0ADK6I0GR634LGDG04CN0ADK6I03AGDG0AJ04NF CGD6IC50DK60L4C^0GB3K03AFR6CG4DAC0DA0
DK60IBGD660J04CH04G0F4H0O60G6D0JAIDK0JIAF0DF60DA0DF60C040MIDD6C045I66F6CD0MDK0DK60IBGD660
MDK0I6GR63D0DA0DK60L4C^0GB3K03AFR6CG4DAC0DA0DK605CQ6GDF6CD024C456I0J04CH04G0F4H0O60G6D0
JAIDK0JIAF0DF60DA0DF60C040MIDD6C045I66F6CD0MDK0DK605CQ6GDF6CD024C456I0MDK0I6GR63D0DA0DK60
L4C^04CN04LL0ADK6I0RIAR6I03K4I56G04CN0NGOBIG6F6CDG0AJ0DK60IBGD660DA56DK6I0MDK04LL0D4U6G0AJ0
4CH04CN04LL0[CNG0MK4DGA6Q6I0DK4D0F4H0O60L6Q6N0AI04GG6GG6N0BCN6I06UGDC50AI0JBDBI60L4MG0BRAC0
AI0C0I6GR63D0DA0DK60IBGD0BCN0AI0DK60C3AF60DK6I6AJ00K60IBGD660GK4LL0K4Q6040L6C0BRAC0DK60
IBGD0BCN0JAI04LL06UR6CG6G0BCDL0R4N0



                                          <;0
0
       7 LL03AFFBC34DACG0C03ACC63DAC0MDK0DK60L4C0F4N60OH04026FO6I0GK4LL0O63AF60
6JJ63DQ60ACLH0MK6C0NBLH06U63BD6N0AC0JAIFG0RIAQN6N0OH0DK60NF CGDI4DQ60AFF DD6604CN0JL6N0
MDK0D0
       8 K60L4C0GK4LL0CAD03ACJ6I0BRAC04CH0R6IGAC0DK60I5KD0DA0O60I6D4C6N0C0DK60G6IQ360AJ0
DK60IF0CAI0GK4LL0D0CD6IJ6I60MDK0DK60I5KD0AJ0DK60IF0DA0NG3K4I560AI0ADK6IMG60N64L0MDK0KF0
MDKABD0I654IN0DA0DK606UGD6C360AJ0DK60L4C0
       LL04GG6DG0AJ0DK60L4C04CN0IBGD0BCN0GK4LL0O60K6LN0C0DIBGD0JAI0BG60C0433AIN4C360
MDK0DK60L4C04CN0CA0R4ID0AJ0GB3K04GG6DG0GK4LL0O60BG6N0JAI0RBIRAG6G0ADK6I0DK4C0DK606U3LBGQ60
O6C6JD0AJ026FO6IG04CN0DK6I036C6J34I6G0BCN6I0DK60L4C006A0R6IGAC0GK4LL0K4Q604CH0CD6I6GD0C0
AI0I5KD0DA04CH0R4ID0AJ0GB3K04GG6DG06U36RD04G04CN0DA0DK606UD6CD06URI6GGLH0RIAQN6N0C0DK60L4C0
       5C0DK606Q6CD0DK4D0DK60NF CGDI4DQ60AFFDD660N6D6IF C6G0DK4D04026FO6I0G0AI0
K4G0O63AF60GBOZ63D0DA03BII6CD0C3AF60D4U0SAI04C06XBQ4L6CD0JAIF0AJ0D4UT0OH040JAI65C03ABCDIH0AC0
3ACDIOBDACG0DA0DK60L4C0OH0DK60IF0JAI0DK60433ABCD0AJ0GB3K026FO6I0AI0AC0C3I64G6G0C0Q4LB60AJ0
DK6033ABCD0AJ0GB3K026FO6I0AI0OADK0DK60NF CGDI4DQ60AFF DD660C0DG0GAL60NG3I6DAC0F4H0
NI63D0DK60IBGD660DA0R4H0DA0GB3K026FO6I0JIAF0KG033ABCD0GB3K04FABCD04G0DK6026FO6I0F4H0
I6XB6GD0BR0DA0DK60DAD4L0Q4LB60AJ0KG033ABCD04DDIOBD4OL60DA0KG076IQ360C0GB3K0JAI65C03ABCDIH04G0
I6FOBIG6F6CD0JAI04CH0D4U0GA0C3BII6N0
       CH043DAC0D4[6C0MDK0I6GR63D0DA0DK60L4C04D0DK60NI63DAC0AJ0DK60NF CGDI4DQ60
AFF DD660IBGD660AI0IF0GK4LL0O603AC3LBGQ60BRAC04LL0R6IGACG0
       76D0JAIDK0O6LAM0C0DKG0763DAC004I60DK603L4FG0RIA36NBI6G06GD4OLGK6N0BCN6I0
DK60L4CP0
                S4T 5CD4L0L4F005C0DK606Q6CD04026FO6I04RRL6G0JAI0R4HF6CD0AJO6C6JDG0
BCN6I0DK60L4C4CN0GB3K04RRL34DAC0G0N6C6N0C0MKAL60AI0C0R4ID0DK6026FO6I0S40@3L4F4CDET0F4H0

                                           <<0
0
NGRBD60GB3K0N6C4L0OH0CADJHC50DK60R6IGAC0AI0R6IGACG0N6G5C4D6N0OH0DK60NF CGDI4DQ60
AFF DD660DA0I636Q603L4FG0BCN6I0DK60L4C0SDK60@NF CGDI4DQ606L654D66ET0C0MIDC50AJ0GB3K0
403L4F007B3K0CADJ34DAC0F4H0O60C04CH0JAIF04N6XB4D60DA05Q60I64GAC4OL60CAD360DA0DK60
NF CGDI4DQ606L654D6604CN0D0GK4LL0G6D0JAIDK0DK60O4GG0AJ0GB3K03L4F04CN0GK4LL04BDKAI]60DK60
NF CGDI4DQ606L654D660DA03ACNB3D0GB3K06U4FC4DACG04G0F4H0O60C636GG4IH0DA0N6D6IF C60DK60
Q4LNDH0AJ0DK603L4F04CN0DA0D4[60GB3K0GD6RG04G0F4H0O60C636GG4IH0DA0J43LD4D60DK60R4HF6CD0AJ04CH0
O6C6JDG0DA0MK3K0DK603L4F4CD0F4H0O606CDDL6N0BCN6I0DK60L4C0
               K603L4F4CD0MLL0O60CJAIF6N0AJ0DK60NF CGDI4DQ606L654D66WG0N63GAC0MDK0
I6GR63D0DA0DK603L4F0CAD0L4D6I0DK4C080N4HG04JD6I0I636RD0AJ0DK603L4F0OH0DK60NF CGDI4DQ60
6L654D660BCL6GG0DK60NF CGDI4DQ606L654D660N6D6IF C6G0DK4D0GR634L03I3BFGD4C36G0I6XBI604C0
6UD6CGAC0AJ0DF60JAI0RIA36GGC50DK603L4F005J04C06UD6CGAC0G0I6XBI6N0DK60NF CGDI4DQ60
6L654D660GK4LL0JBICGK0MIDD6C0CAD360AJ0DK606UD6CGAC0DA0DK603L4F4CD0RIAI0DA0DK60D6IF C4DAC0AJ0
DK60CD4L08N4H0R6IAN00K606UD6CGAC0CAD360GK4LL0N6G3IO60DK60GR634L03I3BFGD4C36G0I6XBIC50
4C06UD6CGAC0DK60N4D60OH0MK3K0DK60NF CGDI4DQ606L654D6606UR63DG0DA0I6CN6I040N63GAC04CN0
4CH04NNDAC4L0CJAIF4DAC0C66N6N0C0AIN6I0DA0RIA36GG0DK603L4F00K606UD6CGAC0F4H0CAD06U366N0
70N4HG0JIAF0DK60N4D60DK60NF CGDI4DQ606L654D660I636Q6N0DK603L4F4CDWG03L4F000
               5J0403L4F0G0N6C6N0C0MKAL60AI0C0R4ID0DK603L4F4CD0MLL0O60CADJ6N0C0MIDC50AJ0
DK60GR63J30I64GACSGT0JAI0DK60N6C4L0DK60RL4C0RIAQGACSGT0AC0MK3K0DK60N63GAC0M4G0O4G6N0MK4D0
4NNDAC4L0F4D6I4L0AI0CJAIF4DAC0G0C66N6N0DA0R6IJ63D0KG0AI0K6I03L4F04C06URL4C4DAC0AJ0MKH0
GB3K0F4D6I4L0AI0CJAIF4DAC0G0C636GG4IH04CN0MK4D0RIA36NBI60DK603L4F4CD0GKABLN0JALLAM0DA056D0
DK603L4F0I6Q6M6N0454C0SC3LBNC5040GD4D6F6CD0AJ0DK603L4F4CDWG0I5KD0DA0OIC50403QL043DAC0
BCN6I0763DAC0;S4T0AJ08570GBOZ63D0DA0763DACG0S3T04CN0SNT04CN0=0O6LAMT0


                                          <=0
0
               SOT RR64L0DA0DK60NF CGDI4DQ60AFF DD6600C04RR64L0AJ0403L4F0N6C6N0OH0
DK60NF CGDI4DQ606L654D660FBGD0O60GBOF DD6N0C0MIDC50DA0DK60NF CGDI4DQ60AFF DD660
MDKC0GUDH0S<T0N4HG0JALLAMC50I636RD0AJ040CADJ34DAC0AJ04C04NQ6IG60N63GAC005C03ACC63DAC0
MDK0DKG0I6XB6GD0DK603L4F4CD0SAI0DK603L4F4CDWG0NBLH04BDKAI]6N0I6RI6G6CD4DQ6T0G06CDDL6N0DA0ST0
O60RIAQN6N0BRAC0MIDD6C0I6XB6GD04CN0JI660AJ03K4I560MDK0I64GAC4OL604336GG0DA0S4CN03AR6G0AJT0
4LL0NA3BF6CDG0I63AING04CN0ADK6I0CJAIF4DAC0I6L6Q4CD0DA0DK603L4F^04CN0ST0GBOF D0DA0DK60
NF CGDI4DQ60AFF DD660MIDD6C03AFF6CDG0NA3BF6CDG0I63AING04CN0ADK6I0CJAIF4DAC0I6L4D6N0
DA0DK603L4F00K603L4F0I6Q6M0MLL0D4[60CDA0433ABCD04LL03AFF6CDG0NA3BF6CDG0I63AING04CN0
ADK6I0CJAIF4DAC0GBOF DD6N0OH0DK603L4F4CD0I6L4DC50DA0DK603L4F0MDKABD0I654IN0DA0MK6DK6I0GB3K0
 CJAIF4DAC0M4G0GBOF DD6N0AI03ACGN6I6N0C0DK60CD4L0O6C6JD0N6D6IF C4DAC0
                K60NF CGDI4DQ60AFF DD660MLL0F4[6040JC4L0MIDD6C0N63GAC0AC0403L4F0
I6Q6M0C0FAGD034G6G0MDKC0GUDH0S<T0N4HG04JD6I0I636RD0AJ040I6XB6GD0JAI040I6Q6M005C0GAF60
34G6G0DK603L4F0F4H0D4[60FAI60DF60DA0I6Q6M04CN04C04NNDAC4L0RIA36GGC50R6IAN0AJ0BR0DA0GUDH0
S<T0N4HG0F4H0O60I6XBI6N005J0DK4D0K4RR6CG0DK603L4F4CD0MLL0I636Q6040MIDD6C0CAD360AJ0DK4D0J43D0
RIAI0DA0DK60D6IF C4DAC0AJ0DK60CD4L0GUDH0S<T0N4H0R6IAN0MK3K0MLL04LGA0CN34D60DK60GR634L0
3I3BFGD4C36G0I6XBIC50DK606UD6CGAC0AJ0DF604CN0DK60N4D60OH0MK3K0DK60NF CGDI4DQ60
AFF DD6606UR63DG0DA0F4[6040N6D6IF C4DAC0MDK0I6GR63D0DA0DK603L4F005J0DK606UD6CGAC0G0
I6XBI6N0NB60DA0DK603L4F4CDWG0J4LBI60DA0GBOF D0CJAIF4DAC0C636GG4IH0DA0N63N60DK603L4F0DK60
R6IAN0JAI0F4[C50DK60N6D6IF C4DAC0MLL0O60DALL6N0JIAF0DK60N4D60AC0MK3K0DK606UD6CGAC0CAD360G0
G6CD0DA0DK603L4F4CD0BCDL0DK60N4D60AC0MK3K0DK603L4F4CD0I6GRACNG0DA0DK60L4CWG0I6XB6GD0JAI0
 CJAIF4DAC0
                5J0403L4F4CDWG04RR64L0G0N6C6N0C0MKAL60AI0C0R4ID0OH0DK60NF CGDI4DQ60
AFF DD660K60AI0GK60MLL0O60CADJ6N0C0MIDC50AJ0DK60GR63J30I64GACSGT0JAI0DK60N6C4L0DK60L4C0

                                           <70
0
RIAQGACSGT0AC0MK3K0DK60N63GAC0M4G0O4G6N0DK603L4F4CDWG06CDDL6F6CD0DA0I636Q60BRAC0MIDD6C0
I6XB6GD04CN0JI660AJ03K4I560I64GAC4OL604336GG0DA0S4CN03AR6G0AJT04LL0NA3BF6CDG0I63AING04CN0ADK6I0
 CJAIF4DAC0I6L6Q4CD0DA0DK603L4F04CN0DK603L4F4CDWG0I5KD0DA0OIC50403QL043DAC0BCN6I0763DAC0
;S4T0AJ08570SGBOZ63D0DA0763DACG0S3T04CN0SNT04CN0=0O6LAMT00K60N63GAC0AJ0DK60
NF CGDI4DQ60AFFDD660AC04C04RR64L0GK4LL0O60JC4L04CN0OCNC50AC04LL0R4ID6G04CN0R6IGACG0
4JJ63D6N0DK6I6OH0
                K60RIA36NBI6G0G6D0JAIDK0C0DKG0763DAC00GK4LL0O60CD6IRI6D6N0C0433AIN4C360
MDK0I65BL4DACG0RIAFBL54D6N0OH0DK60CD6N07D4D6G06R4IDF6CD0AJ04OAI0AI04CH0GB336GGAI0
4BDKAIDH0I65BL4DC503L4FG0RIA36NBI6G0JAI06FRLAH660O6C6JD0RL4CG0
               S3T F D4DAC0C0?K6C00L4F024H03605CD4D6N00CH03L4F0BCN6I0DK60
3L4FG0RIA36NBI604G0G6D0JAIDK0C0763DAC0S4T04OAQ60FBGD0O60GBOF DD6N0MDKC0AC60ST0H64I0
JIAF0DK6064IL6I0AJP00ST0DK60N4D60AC0MK3K0DK603L4F4CD0L64IC6N0AJ0J43DG0GBJJ36CD0DA06C4OL60KF0AI0
K6I0DA0JAIFBL4D60GB3K03L4F0AI0ST0DK60N4D60AC0MK3K0DK603L4F4CD0GKABLN0I64GAC4OLH0K4Q60O66C0
6UR63D6N0DA0L64IC0DK60J43DG0GBJJ36CD0DA06C4OL60KF0AI0K6I0DA0JAIFBL4D60GB3K03L4F00L4FG0
GBOF DD6N04JD6I0GB3K0R6IAN0GK4LL0O60N66F6N0DA0K4Q60O66C0M4Q6N0OH0DK603L4F4CD04CN0GK4LL0
DK6I64JD6I0O60MKALLH0BC6CJAI364OL6006ADKC50C0DKG0G63DAC0GK4LL0O603ACGDIB6N0DA06UD6CN04CH0
ADK6IMG604RRL34OL60GD4DBD60AJ0LF D4DACG0G6D0JAIDK0BCN6I08570AI04CH0BCN6I04CH0ADK6I0
4RRL34OL60L4M00
               SNT F D4DAC0AC0?K6C0404MGBD024H03607D4ID6N0003L4F4CD0ADK6I0DK4C040
3L4F4CD0GBOZ63D0DA0F4CN4DAIH0JC4L04CN0OCNC504IODI4DAC0RBIGB4CD0DA0763DAC0=0F4H0GD4ID0
40L4MGBD0DA0AOD4C0O6C6JDG0ACLH04JD6I0K60AI0GK60K4G06UK4BGD6N0DK603L4FG0RIA36NBI6G0N6G3IO6N0C0
763DAC0S4T04CN0SOT04OAQ604CN040JC4L0N63GAC0K4G0O66C0I6CN6I6N0AC04RR64L0AI0DK60
4RRIARI4D60DF60JI4F60N6G3IO6N04OAQ60K4G06L4RG6N0GC360DK603L4F4CD0JL6N040I6XB6GD0JAI0I6Q6M0

                                            <80
0
4CN0DK603L4F4CD0K4G0CAD0I636Q6N040JC4L0N63GAC0AI0CAD360DK4D04C06UD6CGAC0MLL0O60C636GG4IH0DA0
I643K040JC4L0N63GAC000
                6ADMDKGD4CNC504CHDKC50K6I6C0DA0DK603ACDI4IH0BCL6GG0RIAKOD6N0OH0L4M04CH0
L4MGBD0DA0AOD4C0O6C6JDG0BCN6I0DK60L4C0FBGD0O603AFF6C36N0MDKC0DMA0ST0H64IG0JIAF0DK60
64IL6GD0AJ0S4T0DK60N4D60DK4D0DK603L4F0M4G0I6RBN4D6N0SOT0DK60N4D60DK4D040JC4L0N63GAC0AC04RR64L0
M4G0I6CN6I6N0AI0S3T0DK606URI4DAC0AJ0DK60DF60OH0MK3K0DK60L4C0M4G0I6XBI6N0DA0I6CN6I040
N63GAC0BCN6I0DK60RIA36NBI6G0G6D0JAIDK04OAQ600LL0L4MGBDG03AFF6C36N04JD6I0GB3K0R6IAN0GK4LL0
O60N66F6N0DA0K4Q60O66C0M4Q6N0OH0DK603L4F4CD04CN0GK4LL0DK6I64JD6I0O60MKALLH0BC6CJAI364OL600
6ADKC50C0DKG0G63DAC0GK4LL0O603ACGDIB6N0DA06UD6CN04CH0ADK6IMG604RRL34OL60GD4DBD60AJ0
LF D4DACG0R6IAN0G6D0JAIDK0BCN6I08570AI04CH0BCN6I04CH0ADK6I04RRL34OL60L4M0
        924G3BLC60J6F CC60AI0C6BD6I056CN6I0C3LBN6G0ADK6I056CN6IG0BCL6GG0DK603ACD6UD0
 CN34D6G0ADK6IMG60
        ;AQ6ICC504M00K60RIAQGACG0AJ0DK60L4C0GK4LL0O603ACGDIB6N04NF CGD6I6N04CN0
5AQ6IC6N0C0433AIN4C360MDK0DK60RIAQGACG0AJ08570DK60AN604CN0ADK6I04RRL34OL60J6N6I4L0
L4M0C3LBNC50MDKABD0LF D4DAC0DK606J6CG60AJ024II45603D04CN0DA0DK606UD6CD0CAD0
 C3ACGGD6CD0DK6I6MDK0J04CH0N6D6IF C4DAC0G0DA0O60F4N60MDK0I6GR63D0DA0DK60L4C0BCN6I0
4RRL34OL60GD4D60L4M0DK60L4MG0AJ0DK607D4D60AJ066M09AI[0GK4LL04RRLH00AI0DK604QAN4C360AJ0NABOD0
DK60D6IFG0@GRABG6E0@F4II6NE0AI0@F4II456E04G0BG6N0K6I6C0GK4LL0I6J6I0DA040F4II4560DA040GRABG60
4G0N6JC6N0BCN6I0J6N6I4L0L4M0
        <6ADMDKGD4CNC504CH0RIAQGAC0AJ0DKG0L4C0DA0DK603ACDI4IH03ACDIOBDACG0O6C6JDG0
4CN0G6IQ3603I6ND0MDK0I6GR63D0DA0XB4LJ6N0F LD4IH0G6IQ360MLL0O60RIAQN6N0C0433AIN4C360MDK0
763DAC099SBT0AJ0DK60AN604CN0LA4C0I6R4HF6CDG0MLL0O60GBGR6CN6N0BCN6I0DKG0L4C04G0R6IF DD6N0
BCN6I0763DAC099SBT0AJ0DK60AN60

                                           =0
0
                6ADMDKGD4CNC504CHDKC50C0DK60L4C0DA0DK603ACDI4IH0C0DK6034G60AJ040N64DK0
A33BIIC50AC0AI04JD6I04CB4IH00=0C0433AIN4C360MDK0AN60763DAC09S4TS=T0J04026FO6I0
N6G0MKL60R6IJAIF C50XB4LJ6N0F LD4IH0G6IQ360S4G0N6JC6N0C0AN60763DAC099SBTS;TT04CN0
DK6I6JAI60MABLN0O606CDDL6N0DA0I66FRLAHF6CD0I5KDG0RBIGB4CD0DA0DK60CJAIF6N076IQ36G0
8FRLAHF6CD04CN066FRLAHF6CD05KDG03D0S78T0AC0DK60N4D60AJ0N64DK0DK60GBIQQAIG0AJ0
DK6026FO6I04I606CDDL6N0DA04CH0O6C6JDG0SADK6I0DK4C0O6C6JD0433IB4LG0I6L4DC50DA0DK60R6IAN0AJ0
XB4LJ6N0F LD4IH0G6IQ36T0RIAQN6N0BCN6I0DK60L4C04G0J0DK6026FO6I0K4N0I6GBF6N04CN0DK6C0
D6IF C4D6N06FRLAHF6CD0AC0433ABCD0AJ0N64DK0MK3K0O6C6JDG0GK4LL0C3LBN60I636QC50G6IQ3603I6ND0
JAI0Q6GDC50RBIRAG6G0BCN6I0DKG0L4C0JAI0DK60R6IAN0AJ0DK60N6364G6N026FO6IWG0XB4LJ6N0F LD4IH0
G6IQ360
                6ADMDKGD4CNC504CHDKC50C0DK60L4C0DA0DK603ACDI4IH0JAI0H64IG0O65CCC504JD6I0
636FO6I0070ST04C0CNQNB4L0I636QC5040NJJ6I6CD4L0M4560R4HF6CD04G0N6JC6N0OH0AN60
763DAC09SKTST0GK4LL0O60DI64D6N04G04C08FRLAH660AJ0DK60IF0GAL6LH0DA0DK606UD6CD0I6XBI6N0OH0
L4M0ST0DK60NJJ6I6CD4L0M4560R4HF6CD0GK4LL0O60DI64D6N04G03AFR6CG4DAC0JAI0RBIRAG6G0AJ0DK60AN60
GAL6LH0DA0DK606UD6CD0I6XBI6N0OH0L4M04CN0S T0DK60L4C0GK4LL0CAD0O60DI64D6N04G0J4LC50DA0F66D0DK60
I6XBI6F6CDG0AJ04CH0RIAQGAC0N6G3IO6N0C0AN60763DAC099SBTSTST0OH0I64GAC0AJ04CH0
3ACDIOBDAC0AI0O6C6JD0MK3K0G0O4G6N0AC0DK60NJJ6I6CD4L0M4560R4HF6CD0
        =24CN4DAIH0C4L04CN03CNC50IODI4DAC006A0R6IGAC0F4H0OIC504CH03L4F0
L4MGBD0AI0ADK6I034BG60AJ043DAC04IGC50JIAF0403AFOC6N0CQ6GDF6CDI6L4D6N0LAGG0C06U36GG0AJ0
Y06UR6I6C36N0AC0DK604FABCD0AJ04026FO6IWG0433ABCDG0C0DK60L4C04CN0DK60234CG6H0
0
AFR4CH05C302AC6H0BI3K4G606CGAC0L4CcC04CH03ABID0SJ6N6I4L0GD4D60AI0ADK6IMG6T005CGD64N0
GB3K0R6IGAC0FBGD0GBOF D0GB3K0NGRBD60DA0F4CN4DAIH0JC4L04CN0OCNC504IODI4DAC04G0KGbK6I0
6U3LBGQ60I6F6NH0JAI03L4FG0DK4D0F66D0DK603ID6I40G6D0JAIDK0K6I6C0BCL6GG0RIAKOD6N0OH0L4M006A0

                                           =0
0
ADK6I03L4FG0GK4LL0O60I6GALQ6N0DKIAB5K04IODI4DAC0
                 6ADMDKGD4CNC504CHDKC50K6I6C0DA0DK603ACDI4IH0BCL6GG0RIAKOD6N0OH0L4M04CH0
4IODI4DAC0FBGD0O603AFF6C36N0MDKC0DMA0ST0H64IG0JIAF0DK60N4D60AC0MK3K0DK603L4F4CD0[C6M0
AI0GKABLN0K4Q60[CAMC0AJ0J43DG0GBJJ36CD0DA06C4OL60KF0AI0K6I0DA0JAIFBL4D60GB3K03L4F00A0DK60
6UD6CD04RRL34OL60DK603L4F4CD0FBGD06UK4BGD0KG0AI0K6I04NF CGDI4DQ60I6F6N6G0RBIGB4CD0DA0DK60
RIA36NBI6G0N6G3IO6N04OAQ60C0763DAC00NBIC50MK3K0DF60DK60R6IAN0DA03AFF6C3604C0
4IODI4DAC0MLL0O60DALL6N0
                 LL04IODI4DACG03AFF6C36N04JD6I0GB3K0R6IAN0GK4LL0O60N66F6N0DA0K4Q60O66C0
M4Q6N0OH0DK603L4F4CD04CN0GK4LL0DK6I64JD6I0O60MKALLH0BC6CJAI364OL6006ADKC50C0DKG0G63DAC0
GK4LL0O603ACGDIB6N0DA06UD6CN04CH0ADK6IMG604RRL34OL60GD4DBD60AJ0LF D4DACG0G6D0JAIDK0BCN6I0
8570AI04CH0BCN6I04CH0ADK6I04RRL34OL60L4M0
                 0R6IGAC0FBGD0CADJH0DK60L4C0C0MIDC50OH036IDJ6N0F4L0I6DBIC0I636RD0
I6XB6GD6N0AJ0KG0AI0K6I0CD6CD0DA04IODI4D60OH0G6CNC50CAD360DA0DK60NF CGDI4DQ60AFF DD660
                 K604IODI4DAC0MLL0O603ACNB3D6N0C0433AIN4C360MDK04CN0GBOZ63D0DA0DK60L4C0
NA3BF6CD0DK60IBGD05I66F6CD0DK60L4CWG0GBFF4IH0RL4C0N6G3IRDAC0DK60CQ6GDF6CD0N63GACG0
OAA[L6D04CN0ADK6I0L4C03AFFBC34DACG0NGDIOBD6N0DA026FO6IG04CN036C6J34I6G08570S4CN0
DK60IBL6G0I65BL4DACG04CN0N63GAC4L0L4M0DK6I6BCN6I0C3LBNC50MDKABD0LF D4DAC04LL04RRIARI4D60
GD4CN4ING0AJ0I6Q6MT04CN06U36RD04G0ADK6IMG60RIAQN6N0K6I6C0DK60F6I34C0IODI4DAC0
GGA34DAC0S@ET036C6JD0L4CG0L4FG0IODI4DAC0BL6G0SDK60@BL6GET00K603AGDG0AJ0DK60
4IODI4DAC0GK4LL0O60OAIC606XB4LLH0O6DM66C0DK60L4C04CN0DK603L4F4CD005C0DK606Q6CD0AJ04CH03ACJL3D0
O6DM66C08570AI0DK60IBGD05I66F6CD04CN0DK60BL6G0DK604IODI4DAI0GK4LL04RRLH04CN0O60OABCN0OH0
DK60RIAQGACG0AJ085704CN0DK60IBGD05I66F6CD0
                 K60N63GAC0AJ0DK604IODI4DAI0GK4LL0O60JC4L04CN0OCNC504G0DA04LL0R6IGACG04JJ63D6N0

                                           =0
0
DK6I6OH0OBD0GK4LL0C0CA06Q6CD03ACJ6I04CH0I5KDG0AC04CH0ADK6I0R6IGAC04CN0GK4LL0CAD0G6IQ604G040
RI636N6CD0JAI04CH0ADK6I03L4F4CD0




                                          =0
0
        5800028628602880057656680060
         K603A4IN0AJ0I63DAIG0I6G6IQ6G0DK60I5KD0DA04F6CN0AI0NG3ACDCB60DK60L4C04D04CH0
DF600CH0GB3K04F6CNF6CD0AI0NG3ACDCB4C360GK4LL0O606JJ63DQ604D0GB3K0N4D604G0DK603A4IN0AJ0
I63DAIG0GK4LL0N6D6IF C606U36RD0DK4D0CA04F6CNF6CD0GK4LL0I6DIA43DQ6LH0I6NB360DK60I5KDG0AJ040
26FO6I0CAI0O606JJ63DQ60BCDL0DK60N4D60AC0MK3K0DK603A4IN0AJ0I63DAIG0GK4LL05Q60CAD360DA0DK60
IBGD66006A04F6CNF6CD0AI0NG3ACDCB4C360GK4LL04LLAM0DK60I6DBIC0DA0DK60IF0AJ04CH0R4ID0AJ0DK60
IBGD0BCN0CAI0DG0BG60JAI04CH0RBIRAG60ADK6I0DK4C0JAI0DK606U3LBGQ60O6C6JD0AJ026FO6IG04CN0DK6I0
36C6J34I6G0
         RAC0DK60D6IF C4DAC0AJ0DK60L4C0R4ID4L0D6IF C4DAC0AJ0DK60L4C0AI03AFRL6D60
NG3ACDCB4C360AJ03ACDIOBDACG0DA0DK60L4C0643K026FO6I04JJ63D6N0DK6I6OH0GK4LL0O606CDDL6N0DA0DK60
JBLL0Q4LB60AJ0KG033ABCD00D0DK60NI63DAC0AJ0DK60NF CGDI4DQ60AFFDD660DK60Q4LB60AJ0GB3K0
33ABCD0GK4LL0O60R4N0DA0DK6026FO6I0AI0KG036C6J34IH0AI0ZACD04CCBD4CD0AI04RRL6N0DA0RBI3K4G60
JU6N0AI0Q4I4OL604CCBD6G0JIAF04C0CGBI4C3603AFR4CH0JAI0DK60O6C6JD0AJ0GB3K026FO6I0S4CN04CH0
ZACD04CCBD4CDT000
         6A0F6I56I0AI03ACGALN4DAC0AJ0DKG0L4C0MDK0AI0DI4CGJ6I0AJ0DG04GG6DG0AI0L4OLD6G0
DA04CH0ADK6I0RL4C0GK4LL0O606JJ63D6N0BCL6GG0643K026FO6I0MABLN0I636Q604C0433ABCD0O4L4C360
 FF6N4D6LH04JD6I0DK60F6I56I03ACGALN4DAC0AI0DI4CGJ6I0J0DK60L4C0M4G0DK6C0D6IF C4D6N0MK3K0G0
4D0L64GD06XB4L0DA0DK60433ABCD0O4L4C360K60MABLN0K4Q60O66C06CDDL6N0DA0I636Q60K4N0DK60L4C0
D6IF C4D6N0FF6N4D6LH0O6JAI60GB3K0F6I56I03ACGALN4DAC0AI0DI4CGJ6I0




                                          =90
0
                   580002565220386857060:875600
                                  56008:90609870
       6JCDACG00AI0RBIRAG6G0AJ0N6D6IF CC50MK6DK6I0DK60L4C0G0AR064QH0DK60
JALLAMC50N6JCDACG0GK4LL0O604RRL34OL6P0
              S4T @46H08FRLAH66E0F64CG04C08FRLAH660MKA04D04CH0DF60NBIC50DK60L4C0
      964I06CNC50AC0DK606D6IF C4DAC04D60AI04CH0AJ0DK60RI636NC50JABI0L4C0964IG0ST0G0SAI0
      M4GT0AC60AJ0DK60AJJ36IG0AJ0DK60IF0SLF D6N0DA0DK60L6GG6I0AJ0;0AI0D6C0S_T0R6I36CD0AJ04LL0
      6FRLAH66GT0MKA0K4N0DK605I64D6GD04CCB4L03AFR6CG4DAC05I64D6I0DK4C0;_0AJ0DK604FABCD0
       C06JJ63D0BCN6I0763DAC09;S3TSTST0AJ0DK60AN60AI0ST0AMCG0SAI0AMC6NT0AC60AJ0DK60D6C0
      L4I56GD0CD6I6GDG0C0DK60IF04D0L64GD0;_0AJ0DK607DA3[04CN0K4G0AI0K4N03AFR6CG4DAC0
      5I64D6I0DK4C0DK604FABCD0C06JJ63D0BCN6I0763DAC09;S3TSTST0AJ0DK60AN60S T0AMCG0AI0
      AMC6N0FAI60DK4C0JQ60S;_T0R6I36CD0AJ0DK607DA3[0AI0SQT0AMCG0AI0AMC6N0FAI60DK4C0AC60
      S_T0R6I36CD0AJ0DK607DA3[04CN0K4G0SAI0K4NT0DAD4L03AFR6CG4DAC0JIAF0DK60IF0C06U36GG0AJ0
      Y;0
              SOT0 @7DA3[E0F64CG0DK60ABDGD4CNC50GDA3[0AJ0DK60IF0MDKC0DK60F64CC50AJ0
      763DAC09<STSTS3T0AJ0DK60AN60
              S3T0 @6AC46H08FRLAH66E0F64CG04CH08FRLAH660MKA0G0CAD04046H08FRLAH660
              SNT0 @6D6IF C4DAC04D6E0F64CG0JAI04CH0L4C0964I0DK60L4GD0N4H0AJ0DK60
      RI636NC50L4C0964I0
              S6T0 @eB4LJ6N0L4CE0F64CG04CH0RL4C0F4CD4C6N0OH0DK60IF0MK3K0G4DGJ6G0
      DK60XB4LJ34DAC0I6XBI6F6CDG0AJ0763DAC09S4T0AJ0DK60AN60
              SJT0 @55I654DAC0IABRE0F64CG0643K0eB4LJ6N0L4C0C0MK3K0AC60AI0FAI60
      46H08FRLAH66G04I60R4ID3R4CDG0643K0eB4LJ6N0L4C0DK4D06C4OL6G040eB4LJ6N0L4C0C0
      MK3K0AC60AI0FAI6046H08FRLAH66G04I60R4ID3R4CDG0DA0G4DGJH0DK60I6XBI6F6CDG0AJ0763DAC0
                                            =;0
0
        9S4TS9T0AI0763DAC090AJ0DK60AN604CN0643K0eB4LJ6N0L4C0DK4D0DK60IF0N6G5C4D6G04G0
        R4ID0AJ0DK6055I654DAC0IABR0RIAQN6N0DK4D0DK60I6GBLDC5055I654DAC0IABR0G4DGJ6G0
        DK60I6XBI6F6CDG0AJ0763DAC09S4TS9T04CN0763DAC090AJ0DK60AN60
                K60L4C0MLL0O60AR064QH0JAI04CH0L4C0964I0O65CCC50AC0AI04JD6I04CB4IH00
8790J04G0AJ0DK606D6IF C4DAC04D60JAI0GB3K0L4C0964I0DK60GBF0AJ0ST0DK60455I654D60AJ0DK60
RI6G6CD0Q4LB60AJ0433IB6N0O6C6JDG0JAI046H08FRLAH66G0BCN6I0643K0N6JC6N0O6C6JD0RL4C0S4G0N6JC6N0
 C0763DAC099SZT0AJ0DK60AN6T0C0DK6055I654DAC0IABR04CN0ST0DK60455I654D60AJ0DK60Q4LB60AJ0DK60
433ABCDG0JAI046H08FRLAH66G0BCN6I0643K0N6JC6N03ACDIOBDAC0RL4C0S4G0N6JC6N0C0763DAC099ST0
AJ0DK60AN6T0C0DK6055I654DAC0IABR06U366NG0GUDH0S<_T0R6I36CD0AJ0DK60GBF0AJ0DK60455I654D60
AJ0DK60RI6G6CD0Q4LB60AJ0433IB6N0O6C6JDG04CN0DK60Q4LB60AJ0433ABCDG0JAI046H08FRLAH66G04CN0
6AC46H08FRLAH66G0BCN6I0643K0eB4LJ6N0L4C0C0DK6055I654DAC0IABR005C0N6D6IF CC50DK60
RI6G6CD0Q4LB60AJ0433IB6N0O6C6JDG04CN0DK60455I654D60Q4LB60AJ0433ABCDG0DK6I60GK4LL0O60C3LBN6N04CH0
NGDIOBDACG0F4N60JIAF0DK60eB4LJ6N0L4C0MDK0I6GR63D0DA0DK6046H08FRLAH660AI06AC46H0
8FRLAH660NBIC50DK60JQ6H64I0R6IAN06CNC50AC0DK606D6IF C4DAC04D604CN0DK6I60GK4LL0O60
6U3LBN6N0DK60RI6G6CD0Q4LB60AJ0433IB6N0O6C6JDG04CN0DK60Q4LB60AJ0433ABCDG0MDK0I6GR63D0DA04046H0
8FRLAH660AI06AC46H08FRLAH660MKA0K4G0CAD0I636Q6N04CH03AFR6CG4DAC0JIAF0DK60IF04D04CH0
DF60NBIC50DK60JQ6H64I0R6IAN06CNC50AC0DK606D6IF C4DAC04D60
         2 CFBF0ACDIOBDACG005J0DK60L4C0G0AR064QH0C04CH0L4C0964I0643K0
26FO6I0MKA0G0406AC46H08FRLAH660I654INL6GG0AJ0DK60R6IAN0AJ0DF60NBIC50GB3K0L4C0964I0C0
MK3K0K60G04C08FRLAH660GK4LL0I636Q6040F CFBF03ACDIOBDAC0JIAF0DK60IF0AJ0_0AJ0KG0DAD4L0
3AFR6CG4DAC0JAI0GB3K0L4C0964I006ADMDKGD4CNC50DK60JAI65AC5P0
                S4T0 40F CFBF03ACDIOBDAC0GK4LL0CAD0O60F4N60MDK0I6GR63D0DA0406AC46H0
        8FRLAH660DA0DK606UD6CD0K60K4G0O66C0RIAQN6N0MDK0DK60F CFBF0O6C6JD0I6XBI6N0OH0

                                            =<0
0
       763DAC09<S3T0AJ0DK60AN60MDK0I6GR63D0DA0GB3K0L4C0964I0BCN6I040eB4LJ6N0L4C0MK3K0
        G040N6JC6N0O6C6JD0RL4C^04CN0
               SOT0 DK60F CFBF03ACDIOBDAC0R6I36CD4560BCN6I0DKG0763DAC0GK4LL0C0CA06Q6CD0
       6U366N0DK60K5K6GD0R6I36CD4560AJ0DK60DAD4L03AFR6CG4DAC04D0MK3K03ACDIOBDACG04I60F4N60
       OH0DK60IF0JAI0GB3K0L4C0964I0JAI0DK60433ABCD0AJ04CH046H08FRLAH660
AI0RBIRAG6G0AJ0R4I45I4RK0SOT0AJ0DKG0763DAC03ACDIOBDACG0OH0DK60IF0RBIGB4CD0DA0763DAC00
4CN0@6L63DQ60N6J6II4LGE0S4G0N6JC6N0BCN6I0763DAC09S5T0AJ0DK60AN6T0DA04CH0ADK6I0eB4LJ6N0
L4C0C0DK6055I654DAC0IABR0GK4LL0O60D4[6C0CDA0433ABCD0J0C636GG4IH0GA0DK4D0DK60K5K6GD0
R6I36CD4560AJ0DAD4L03AFR6CG4DAC04D0MK3K03ACDIOBDACG04I60F4N60JAI0DK60433ABCD0AJ04CH046H0
8FRLAH660G06XB4L0DA0_0
        2ANJ34DAC0AJ0AR064QH0BL6G00KG0763DAC00GK4LL04RRLH0JAI0RBIRAG6G0AJ0
N6D6IF CC50MK6DK6I0DK60L4C0G040AR064QH0RL4C0BCN6I0763DAC09<S5T0AJ0DK60AN60JAI0L4C0
964IG0O65CCC504JD6I0636FO6I0004CN0MK6DK6I0DK60L4C0G4DGJ6G0DK60F CFBF0O6C6JDG0
I6XBI6F6CDG0AJ0763DAC09<S3T0AJ0DK60AN60JAI0GB3K0L4C0964IG00KG0763DAC004F6CNG0DK60
RI6QABG0G63DACG0AJ0DKG0ID3L60
              @46H08FRLAH66E0F64CG04CH08FRLAH660AI0JAIF6I08FRLAH660SC3LBNC504CH0
N6364G6N08FRLAH66T0MKA04D04CH0DF60NBIC50DK60L4C0964I0DK4D0C3LBN6G0DK606D6IF C4DAC04D60
M4G04C0AJJ36I0AJ0DK60IF0K4QC504CCB4L03AFR6CG4DAC05I64D6I0DK4C0Y0S4G04NZBGD6N0BCN6I0
G63DAC09<STST0AJ0DK60AN60JAI0L4C0964IG0O65CCC504JD6I0636FO6I00T040;R6I36CD0
AMC6I0AJ0DK60IF0AI040R6I36CD0AMC6I0AJ0DK60IF0K4QC504CCB4L03AFR6CG4DAC0AJ0FAI60DK4C0
Y;00AI0DKG0RBIRAG60@4CCB4L03AFR6CG4DACE0F64CG03AFR6CG4DAC0MDKC0DK60F64CC50AJ0
G63DAC09;S3TST0AJ0DK60AN600K60N6D6IF C4DAC0AJ0MKA0G04046H08FRLAH660MLL0O60F4N60C0
433AIN4C360MDK0763DAC09<STSLT0AJ0DK60AN604CN0DK604RRL34OL60I65BL4DACG04CN0ADK6I05BN4C360

                                         ==0
0
AJ056C6I4L04RRL34OLDH0GGB6N0DK6I6BCN6I0
               K60RIAQGACG0AJ0DKG0763DAC00GK4LL04RRLH0JAI0RBIRAG6G0AJ0N6D6IFCC50DK60
RI6G6CD0Q4LB6G0AJ0433IB6N0O6C6JDG04CN0DK604FABCDG0AJ0433ABCD0O4L4C36G0AJ08FRLAH66G04G0AJ0DK60
6D6IF C4DAC04D600K60RI6G6CD0Q4LB6G0AJ0433IB6N0O6C6JDG04CN0DK604FABCDG0AJ0433ABCD0O4L4C36G0
AJ04C08FRLAH6604G0AJ0DK606D6IF C4DAC04D60GK4LL0O60C3I64G6N0OH0DK60NGDIOBDACG0F4N60MDK0
I6GR63D0DA0DK608FRLAH660BCN6I0DK60L4C04CN04CH0L4C0455I654D6N0MDK0DK60L4C0BCN6I0763DAC0
9<S5TST0AJ0DK60AN60NBIC50DK60H64I0R6IAN06CNC50AC0DK606D6IF C4DAC04D600K60
RI636NC50G6CD6C360GK4LL04LGA04RRLH0DA0NGDIOBDACG0BCN6I040D6IFC4D6N0RL4C0MK3K0K4N0D0CAD0
O66C0D6IF C4D6N0MABLN0K4Q60O66C0455I654D6N0MDK0DK60L4C0BCN6I0763DAC09<S5TSTSTST0AJ0DK60
AN6005C0DK6034G60AJ040NGDIOBDAC0F4N60JAI040I64GAC0ADK6I0DK4C0G6Q6I4C360JIAF06FRLAHF6CD0
N64DK0AI0G4OLDH0DKG0RIAQGAC0GK4LL0O604RRL6N0OH0GBOGDDBDC50@;H64I0R6IANE0JAI0@H64I0
R6IANE00K60433IB6N0O6C6JDG04CN0433ABCDG0AJ04CH0CNQNB4L0MKA0K4G0CAD0R6IJAIF6N0G6IQ36G0JAI0
DK60IF04CN0DG04JJL4D6G0NBIC50DK60H64I0R6IAN06CNC50AC0DK606D6IF C4DAC04D60GK4LL0CAD0O60
D4[6C0CDA0433ABCD0
0




                                          =70
0
                            5800082602823870
        CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L600GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C06IF4CH04CN0ST0GBOZ63D0DA0D4U4DAC04G0406IF4C0I6GN6CD0
BCN6I06IF4C0 C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@6IF4C026FO6IGET00
6ADMDKGD4CNC50DK60JAI65AC506JJ63DQ604CB4IH0006IF4C026FO6IG0N6G5C4D6N04G0
24C456F6CD0IABR026FO6IG0GK4LL0O606U3LBN6N0JIAF0R4ID3R4DAC0C0DK60L4C0
        6IF4C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC04G0N6D6IF C6N0
643K0H64I0OH0DK603A4IN0AJ0I63DAIG00
        K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0JAI04CH0L4C0964I0AC0O6K4LJ0AJ0406IF4C026FO6I04CH04FABCD0
R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K06IF4C026FO6I0NBIC50GB3K0L4C0
964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0
BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ06IF4CH0JAI0DK60O6C6JD0AJ0GB3K026FO6I0
       9 5C0DK606Q6CD0406IF4C026FO6IWG0G6IQ360G0D6IF C4D6N0JAI04CH0I64GAC0DK60RAIDAC0
AJ0GB3K026FO6IWG0IF0ACDIOBDACG033ABCD0MK3K0G06XB4L0C0Q4LB60DA0DK6026FO6IWG06CGAC0
IAF G60S4G0N6JC6N0C0763DAC0;0O6LAMT04CN0J04RRL34OL604CH0L64QC50CN6FCDH0AI0ADK6I0
D6IF C4DAC0R4HF6CDG0DA0MK3K0GB3K026FO6I0F4H0O606CDDL6N0BCN6I04RRL34OL60RIAQGACG0AJ0
6IF4C0L4M0SAI0KG06CDI60IF0ACDIOBDACG033ABCD0J0DG0Q4LB60G0L6GG0DK4C0DK606CGAC0
IAF G60L64QC50CN6FCDH04CNbAI0D6IF C4DAC0R4HF6CDGT0GK4LL0O60R4N0DA0GB3K026FO6I0AI0KG0
36C6J34IH0SAI0DA0DK60IF0DA0DK606UD6CD0DK60IF0K4G04LI64NH0R4N0DK606CGAC0IAF G60L64QC50
 CN6FCDH04CNbAI0D6IF C4DAC0R4HF6CDG0DA0GB3K026FO6I0AI0KG036C6J34IHT00A0DK606UD6CD0DK4D0
4CH0RAIDAC0AJ0GB3K026FO6IWG033ABCD0I6F4CG04JD6I0GB3K0R4HF6CDG0GB3K0RAIDAC0GK4LL0O60R4N0

                                         =80
0
 C0433AIN4C360MDK0DK604RRL34OL60RIAQGACG0AJ0DK60L4C0
        ; @6CGAC0IAF G6E0JAI0RBIRAG6G0AJ0DKG0ID3L60GK4LL0F64C0DK604FABCD0DA0MK3K0
DK606IF4C026FO6I0G06CDDL6N0BCN6I0DK60IFWG06CGAC0IAF G60C06IF4CH0MK3K0RIAQN6G0
BRAC0I6DI6F6CD0AI0D6IF C4DAC04D0L64GD0AC60O6C6JD0GBOGD4CD4LLH0GF L4I0DA0DK60O6C6JD0RIAQN6N0
 C0DK60L4C000
        < 763DACG004CN00AJ0DK60L4C0GK4LL0CAD04RRLH0DA06IF4C026FO6IG00K60I5KD0AJ0
 CQ6GDF6CD03ACJ6II6N0OH0ID3L6090GK4LL0CAD04RRLH0DA06IF4C026FO6IG00LL0ADK6I0RIAQGACG0AJ0
DK60L4C0GK4LL0O606XB4LLH04RRL34OL60DA06IF4C026FO6IG06U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0
MDK0DKG0ID3L6006ADMDKGD4CNC50DK604OAQ604LL0RIAQGACG0AJ0DKG0ID3L6004G0C06JJ63D0RIAI0DA0
4CB4IH008880GK4LL03ACDCB60DA04RRLH0JAI03ACDIOBDACG0F4N60RIAI0DA0GB3K0N4D6000




                                           70
0
                            580900355702823870
        9 CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L60GK4LL04RRLH0DA03IDGK026FO6IG0C0I6L4DAC0DA03ACDIOBDACG0OH0DK60IF04CN0R6CGACG0AI0
ADK6I0O6C6JDG0AJ03IDGK026FO6IG0C0I6GR63D0AJ063[AC4OL6076IQ360OBD0MDKABD0RI6ZBN360DA0DK60
I5KDG0AJ0GB3K03IDGK026FO6IG0C0I6GR63D0AJ0ADK6I06FRLAHF6CD0MDK0DK60IF0
        9 AI0DK60RBIRAG6G0AJ0DKG0ID3L60
               S4T @BDKAIG6N04HF6CDE0F64CG04C04BDKAIG6N0R4HF6CD04G0N6JC6N0C0
G63DAC0<90AJ0DK60C4C3603D090
               SOT @3IDGK026FO6IE0F64CG04026FO6I0AJ0DK60L4C0MKA0K4G0433IB6N0AI0G0
433IBC50S4G0DK603ACD6UD0CN34D6GT0O6C6JDG0BCN6I0DKG0ID3L60C0I6GR63D0AJ06FRLAHF6CD0AC040
GBOGD4CD4LLH0JBLL0DF60O4GG0OH0DK60IF04D04C0AJJ360C0I64D03ID4C0MKL60NAF 3L6N04CN0I6GN6CD0
 C0I64D03ID4C0
               S3T @QL04IDC6IE0F64CG0403QL0R4IDC6I0AJ0403IDGK026FO6I04G0N6JC6N0C0
G63DAC00AJ0DK60QL04IDC6IGKR03D090
               SNT @C4C3603DE0F64CG0C4C3603D090
               S6T @IFE0F64CG0234CG6H0
0AFR4CH05C30234CG6H05CD6IC4DAC4L05C30
AI0234CG6H0
0AFR4CH05C30CD6N04C5NAF04G04RRIARI4D60
               SJT @I64D03ID4CE0F64CG0DK60CD6N04C5NAF0AJ0I64D03ID4C04CN06AIDK6IC0
5I6L4CN0
               S5T @2E0F64CG06I024Z6GDHWG06Q6CB604CN0BGDAFG0
               SKT @5CGBI4C360AFR4CHE0F64CG04C0CGBI4C3603AFR4CH04G0N6JC6N0C0
G63DAC0=;0AJ0DK60C4C3603D0
               ST @64F6N0L4GGE0F64CG04CN0C3LBN6GP0

                                         70
0
                      ST 4CH0GRABG60JAIF6I0GRABG60QL04IDC6I0JAIF6I0
              QL04IDC6I03KLN0GD6R03KLN04NARD6N03KLN0LL65DF4D603KLN0
              OIADK6I0AI0GGD6I0SMK6DK6I0AJ0DK60MKAL60OLAAN0AI0DK60K4LJ0OLAANT0AJ040
              3IDGK026FO6I0
                      ST 4CH04C36GDAI0N6G36CN4CD0AI03ALL4D6I4L0I6L4DQ60
              SMK6DK6I0AJ0MKAL60OLAAN0AI0DK60K4LJ0OLAANT0ADK6I0DK4C0DK60R6IGACG0
              4JAI6G4N0AJ0403IDGK026FO6I0
                      S T 4CH0R6IGAC0ADK6I0DK4C0DK60R6IGACG04JAI6G4N0MKA0G0
              AI0M4G0MKALLH0AI0C0R4ID0N6R6CN4CD0AI0C0DK60ARCAC0AJ0DK60
              NF CGDI4DQ60AFFDD660G0AI0M4G0MKALLH0AI0C0R4ID0N6R6CN4CD0
              BRAC0DK6064ICC5G0AJ0403IDGK026FO6I0AI0JAI0MKAG60F4CD6C4C360
              4CN0GBRRAID0DK603IDGK026FO6I0M4G0L654LLH0L4OL60FF6N4D6LH0
              O6JAI60KG0N64DK0
                      SQT 4CH0C4DBI4L0R6IGAC0ADK6I0DK4C0DK60R6IGACG04JAI6G4N0
              MKAG60C4F60K4G0O66C0CADJ6N0C0MIDC50DA0DK60NF CGDI4DQ60
              AFF DD660OH0DK603IDGK026FO6I04G0O6C5040R6IGAC0MKAF0DK60
              3IDGK026FO6I0MGK6G0DK60NF CGDI4DQ60AFF DD660DA03ACGN6I0
              4G040I63R6CD0AJ04CH0O6C6JD0R4H4OL60AC0DK603IDGK026FO6IWG0N64DK0
              4CN0
                      SQT 4CH03K4ID4OL60AI54CG4DAC0C4F6N0OH0DK603IDGK0
              26FO6I0
    SZT @6AIF4L06DI6F6CD04D6E0K4G0DK60F64CC50N6G3IO6N0C0G63DAC09;0
    S[T @6CGAC07K4IC50IN6IE0F64CG04C0AIN6I0AI0RIAQGAC04G0N6JC6N0C06DK6I0

                                70
0
763DAC080AI00AJ0DK60?6LJ4I606JAIF04CN06CGACG03D08880
              SLT @eB4LJHC5063A5CG6N0Q6IG64G06CGAC073K6F6E0F64CG040XB4LJHC50
I63A5CG6N0AQ6IG64G0R6CGAC0G3K6F604G0N6JC6N0C0G63DAC0<80AJ0DK60C4C3603D0
              SFT @63[AC4OL3076IQ36E0F64CG0G6CN660MDK0DK60IF0OH0403IDGK026FO6I0
MKAG603AFR6CG4DAC0JIAF0DK60IF0G03K4I564OL60DA0C3AF60D4U0C0DK6040
              SCT @65GD6I6N06CGAC073K6F6E0F64CG040I65GD6I6N0R6CGAC0G3K6F604G0
N6JC6N0C0DK60C4C3603D0
              SAT @74L4IH0743IJ360II4C56F6CDE0F64CG04C04II4C56F6CD0O6DM66C0DK60
3IDGK026FO6I04CN0DK60IF0BCN6I0MK3K0DK6026FO6IWG0I6FBC6I4DAC0G0I6NB36N0C06U3K4C560
JAI0DK60IFWG045I66F6CD0DA0RIAQN6040O6C6JD0C0CACFAC6D4IH0JAIF0
              SRT @40NF CGDI4DAIE0F64CG0DK60I6RI6G6CD4DQ60AJ0DK60NF CGDI4DQ60
AFF DD660C0DK6040MKA0G04RRACD6N0DA043D04G0NF CGDI4DAI0AJ0DK60L4C0
        9 26FO6IGKR0026FO6IGKR0AJ0DK60L4C0BCN6I0ID3L6090MLL0O60AR6C0DA06FRLAH66G0
AJ0DK60IF0MKA04I60C063[AC4OL6076IQ3604CN0MKA0K4Q60O66C0CQD6N0DA0ZAC0OH0DK60CC0
        99 ACDIOBDACG0
              S4T K60IF0MLL0N6G5C4D603IDGK026FO6IG0MKA04I606L5OL60DA0I636Q604C0
4CCB4L03ACDIOBDAC0DA0DK60L4C0JIAF0DK60IF04G0N6D6IF C6N04CN0R4N0C0433AIN4C360MDK0
BL60006ADMDKGD4CNC50DK60JAI65AC50JAI0L4C0964IG0GD4IDC50AC0AI04JD6I04CB4IH00<04CH0
26FO6I0MKA0G04LGA040IC3R4L0AI0I63DAI0AJ0DK60IF04CN0MKA0G0C0R6CGAC4OL60G6IQ3604G040
F6FO6I0AJ0DK60234CG6H0NNDAC4L0L4C0AI04CH0ADK6I0R6CGAC0RL4C0GRACGAI6N0OH0234CG6H0
0
AFR4CH05C300CD6N04C5NAF04D04CH0DF60NBIC504034L6CN4I0H64I0MLL0CAD0O606L5OL60DA0
I636Q604CH03ACDIOBDAC0DA0DK60L4C0
              SOT 03IDGK026FO6I0F4H0F4[60QALBCD4IH03ACDIOBDACG0DA0DK60L4C0C0AIN6I0

                                           70
0
DA0C3I64G60KG0R6CGAC04CN0ADK6I0O6C6JDG0BCN6I0DK60L4C00K60NF CGDI4DQ60AFF DD660F4H0
F4[6065BL4DACG0I654INC50DK60N4D6G0AC0MK3K0GB3K0QALBCD4IH03ACDIOBDACG0F4H03AFF6C3604CN0
DK604FABCDG0AJ0GB3K0QALBCD4IH03ACDIOBDACG0
              S3T ACDIOBDACG0F4H0O60F4N60OH0M4H0AJ04074L4IH0743IJ360II4C56F6CD000
3IDGK026FO6I0F4H0D6IF C4D60AI0LF D03ACDIOBDACG04D04CH0DF60
              SNT 6ADMDKGD4CNC504CHDKC50DA0DK603ACDI4IH0DK603ACDIOBDAC0DK4D0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0DA0DK60L4C0JAI04CH0L4C0964I0AC0O6K4LJ0AJ0403IDGK026FO6I0MLL0
O60I6NB36N0OH04CH04FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K03IDGK0
26FO6I0NBIC50GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH0
3AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ0DK60CD6N04C5NAF0JAI0DK60
O6C6JD0AJ0GB3K026FO6I0SOBD06U3LBNC504CH03ACDIOBDACG0F4N60OH0DK60IF0DA0RIAQN60GA34L0
G63BIDH0O6C6JDGT0
              S6T ACDIOBDACG0I636Q6N0JIAF0DK60IF0AI0DK603IDGK026FO6I0MLL0O60
3I6ND6N0DA0643K033ABCD0MDK0DK604FABCDG04LLA34D6N0C040F4CC6I03ACGGD6CD0MDK0G63DAC0;0
       9; K606AIF4L06DI6F6CD04D60C0I6GR63D0AJ0403IDGK0F6FO6I0F64CG0DK60N4D60AC0
MK3K0DK603IDGK0F6FO6I04DD4CG04560<0AI04CH0ADK6I0N4D60GBOG6XB6CD0DA0DK603IDGK0F6FO6IWG0
;;DK0OIDKN4H0N6G5C4D6N0OH0FBDB4L045I66F6CD0AJ0DK603IDGK026FO6I04CN0DK60IF0
       9< 03IDGK0F6FO6I0MKA0K4G0L6JD076IQ360F4H04D04CH0DF604JD6I0KG0AI0K6I0
;;DK0OIDKN4H0I6XB6GD0DK4D0DK6040NF CGDI4DAI0BG60DK6026FO6IWG0DA0R4H040LBFR0GBF04CNbAI0
RBI3K4G6040LJ6DF604CCBDH0AI0ADK6I0R6CGAC0O6C6JD0C0DK60F4CC6I04CN0DA0DK606UD6CD0DK4D0GB3K0
R4HF6CDG0MLL0O60BDKAIG6N04HF6CDG0
       9= 5J0403IDGK026FO6IWG076IQ360G0D6IF C4D6N0OH0I64GAC0AJ0G4OLDH04D04CH0DF60
RIAI0DA04560;;0KG033ABCD0F4H0O60BG6N04D04CH0DF60DA0RIAQN6040LBFR0GBF04CN04C04CCBDH0

                                         790
0
MK3K0GK4LL0O60R4N0DA0KF0C0433AIN4C360MDK0DK60D6IFG0AJ0DK604CCBDH03ACDI43D0RIAQN6N0DK4D0
GB3K0R4HF6CD0MABLN0O604C0BDKAIG6N04HF6CD0
        97 03IDGK026FO6I0MKA0K4G0L6JD076IQ360F4H04D04CH0DF60DI4CGJ6I0KG0AI0K6I0
26FO6IWG033ABCD0DA04065GD6I6N06CGAC073K6F60AI0eB4LJHC5063A5CG6N0Q6IG64G06CGAC0
73K6F60003IDGK026FO6I0MKA0K4G0CAD0L6JD076IQ360F4H04D04CH0DF60DI4CGJ6I0KG0AI0K6I0
26FO6IWG033ABCD0DA04065GD6I6N06CGAC073K6F60AI0eB4LJHC5063A5CG6N0Q6IG64G06CGAC0
73K6F60GRACGAI6N0OH0DK60CC0AI04C04JJL4D60AJ0DK60CC0
        98 LL0O6C6JDG0433IB6N0BCN6I0DKG0ID3L6090MLL0O60R4H4OL60OH0DK60
40NF CGDI4DAI0MKA0MLL0F64GBI60DK60O6C6JDG0R4N0454CGD0DK60LJ6DF604LLAM4C360BCN6I0DK60
C4C3603D04CN04II4C560DA0R4H04CH0LJ6DF604LLAM4C3603K4I560NB604CN0433ABCD0DA020JAI0
CD6N04C5NAF0C3AF60D4U0DK6I6AC0J04CH0
        9K6040NF CGDI4DAI0F4H0N6NB3D0D4U03K4I56G0L6Q6G0J66G0AI0NBD6G04CN04CH0
 CD6I6GD0DK6I6AC0JAI0MK3K0DK6040NF CGDI4DAI0AI0DK603IDGK0F6FO6I0F4H0O63AF60L4OL60JIAF0
O6C6JDG0AI0R4HF6CDG0JIAF0DK6026FO6IWG033ABCD00K6040NFCGDI4DAI0MLL0N6NB3D04CH0D4U0
3K4I560SC3LBNC503K4I560DA0C3AF60D4UT0JAI0MK3K0DK603IDGK0F6FO6I0G0L4OL60JIAF0O6C6JDG0AI0
R4HF6CDG0MK6I60I6XBI6N0DA0NA0GA0OH0L4M0
        9ID3L6G0<0SI6DI6F6CD0O6C6JDGT070SO6C6JDG0AC0G6R4I4DAC0N64DK04CN0NG4OLDHT0
4CN00SF CFBF0O6C6JDGT0C0DK6I06CDI6DH0G63DACG00SF6FO6IGKRT00DKIAB5K00
S3ACDIOBDACGT0990DKIAB5K09<0SCQ6GDF6CDT07904CN090SL6CNC5T0MLL0CAD04RRLH0DA03IDGK0
26FO6IG008U36RD0DA0DK606UD6CD0DK4D0DK6H04I60C3ACGGD6CD0MDK0DK60RIAQGACG0AJ0DKG0ID3L60
4CNbAI0DK604NF CGDI4DAC0AJ0DK603IDGK0763DAC0AJ0DK6073K6F604G04065GD6I6N06CGAC073K6F60
4LL0ADK6I0RIAQGACG0AJ0DK60L4C0GK4LL04RRLH0DA03IDGK026FO6IG0
        936C6JDG0AC0N64DK0

                                        7;0
0
               S4T 0LBFR0GBF0I6RI6G6CDC50DK60Q4LB60AJ0DK603IDGK026FO6IWG026FO6IWG0
33ABCD0MLL0O60R4H4OL60JIAF0DK60L4C0
               SOT K60NF CGDI4DQ60AFF DD660F4H04BDKAI]60DK60IBGD660DA0R4H0AI04RRLH0
4CH0LBFR0GBF0R4H4OL60AC0DK60N64DK0AJ0403IDGK026FO6I0RBIGB4CD0DA0DKG0ID3L60DA0AI0JAI0DK60
O6C6JD0AJ0AC60AI0FAI60F6FO6IG0AJ0DK6064F6N0L4GG0AI0DA0DK60R6IGAC4L0I6RI6G6CD4DQ6G0AJ0DK60
N6364G6N03IDGK026FO6I0C0GB3K04FABCDG04D0GB3K0DF6G04CN056C6I4LLH0C0GB3K0F4CC6I04G0DK60
NF CGDI4DQ60AFF DD660C0DG04OGALBD60NG3I6DAC0GK4LL0JIAF0DF60DA0DF60DKC[0JD0
               S3T CH0O4L4C360AJ0DK60G4N04FABCD0I6F4CC50BCR4N0AI0BC4RRL6N0AC0DK60
6URI4DAC0AJ040R6IAN0AJ0DMA0H64IG0JIAF0DK60N4D60AC0MK3K0DK60NF CGDI4DQ60AFF DD660JIGD0
[C6M0AI0GKABLN0K4Q60[CAMC0AJ0DK603IDGK026FO6IWG0N64DK0MLL0O60R4N0DA0DK603IDGK026FO6IWG0
R6IGAC4L0I6RI6G6CD4DQ6G0
       9K60NF CGDI4DQ60AFF DD660F4H04CN04D0DK60I6XB6GD0AJ0403IDGK026FO6I0MLL0
G63BI60DK60R4HF6CD0AJ04CH0R6CGAC0AI04CCBDH0R4H4OL60C0433AIN4C360MDK0DKG0ID3L60OH0DK60
RBI3K4G60JIAF04C05CGBI4C360AFR4CH0AJ040N6J6II6N0AI0FF6N4D604CCBDH0RAL3H0AI04CH0ADK6I0
RAL3H0AJ0CGBI4C360S4G04RRIARI4D6T0
       99?K6C0403IDGK026FO6I0364G6G0DA0O60C063[AC4OL6076IQ360O634BG60KG0
AFR6CG4DAC0364G6G0DA0O603K4I564OL60DA040C3AF60D4U0DKAG60O6C6JDG04LI64NH0G63BI6N0BCN6I0
DKG0ID3L60C0I6GR63D0AJ063[AC4OL6076IQ360MLL03ACDCB60DA0O60K6LN0BCN6I04CN0O60GBOZ63D0DA04LL0
AJ0DK60RIAQGACG0AJ0DKG0ID3L604CN0MK6C0DK6H0O63AF60R4H4OL60MLL0O60R4H4OL60OH0DK60
40NF CGDI4DAI0C0433AIN4C360MDK0763DAC09;0
       9;?K6I60406CGAC07K4IC50IN6I0K4G0O66C0F4N60DK4D04RRL6G0DA0403IDGK026FO6IWG0
O6C6JDG0C0I6GR63D0AJ0KG063[AC4OL6076IQ360BCN6I0DK60L4C0DK60RIAQGACG0AJ0DK60?6LJ4I60
65AC04CN06CGACG03D08880GK4LL04RRLH0

                                          7<0
0
       9<KG0ID3L6090MLL0O604NF CGD6I6N0C0433AIN4C360MDK0DK60C4C3603D0
 C3LBNC504LL0RIAQGACG0I654INC50F64GBI6F6CD04CN0R4HF6CD0AJ04CH0D4U03K4I56G0
       9=6CGAC07K4IC50AC0NQAI360
?K6I60406CGAC07K4IC50IN6I0K4G0O66C0F4N60DK4D04RRL6G0DA0403IDGK026FO6IWG0O6C6JDG0C0
I6GR63D0AJ0KG063[AC4OL6076IQ360BCN6I0DK60L4C0DK60RIAQGACG0AJ0DK60?6LJ4I606JAIF04CN0
6CGACG03D08880GK4LL04RRLH00K603IDGK026FO6IWG06UGRABG60F4H0O60R6IF DD6N0DA0ZAC0DK60
L4C0MK6I60DK60NF CGDI4DQ60AFF DD660C0DK6I0NG3I6DAC0N63N600K60D6IFG0AC0MK3K0DK606U
GRABG60F4H0ZAC0DK60L4C04CN0DK60O6C6JDG0R4H4OL60DA0GB3K06UGRABG60GK4LL0O6045I66N0OH0DK60
NF CGDI4DQ60AFF DD660
0




                                        7=0
0
                         580;006886702823870
       ; 66DK6IL4CNG026FO6IG04I604LL026FO6IG0MKAG60C3AF604G08FRLAH66G0K4G04D04CH0
DF60O66C0GBOZ63D0DA066DK6IL4CNG0C3AF60D4U0ADK6IMG60DK4C0C0433AIN4C360MDK040GR634L0D4U0
4II4C56F6CD0JAI0CNQNB4LG04GG5C6N0DA0DK6066DK6IL4CNG0AC040D6FRAI4IH0O4GG0
       ; 66DK6IL4CNG026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60
L4C04G0N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG00K6I60GK4LL0O60N6NB3D6N0JIAF0DK60
4FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0ADK6IMG60O60F4N60OH0DK60IF0BCN6I0DKG0763DAC0JAI0
4CH0L4C0964I0AC0O6K4LJ0AJ04066DK6IL4CNG026FO6I04CH04FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60
IF0AC0O6K4LJ0AJ0GB3K066DK6IL4CNG026FO6I0NBIC50GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50
I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ0
DK6066DK6IL4CNG0JAI0DK60O6C6JD0AJ0GB3K026FO6I0
       ; 0R4ID0AJ0DK60Q4LB60AJ0DK6033ABCD0AJ04066DK6IL4CNG026FO6I0MKA0I6DI6G0AI0
ADK6IMG60D6IF C4D6G0KG076IQ360MKL604GG5C6N0DA0DK6066DK6IL4CNG0AJJ360GK4LL0O60BG6N04G0
K6I6C4JD6I0G6D0JAIDK0BCL6GG0GB3K026FO6I0GK4LL06F 5I4D60JIAF0DK6066DK6IL4CNG0MDKC0DKI660
FACDKG04JD6I0GB3K0D6IF C4DAC0AJ076IQ36005J0GB3K026FO6I0GK4LL0GA06F 5I4D60DK60RIAQGACG0AJ0
DKG0ID3L60;0GK4LL0CA0LAC56I0O604RRL34OL60DA0GB3K026FO6I0
       ;9 74N0R4ID0GK4LL0O60RIARAIDAC4D60DA00AC0DK60AC60K4CN004LL03ACDIOBDACG0F4N60AC0
O6K4LJ0AJ0GB3K026FO6I0OH0DK60IF04CN0OH0DK6026FO6I0RBIGB4CD0DA0403AFF DF6CD0AQ6I0DK60
R6IAN0GB3K026FO6I0K4G0O66C0GBOZ63D0DA066DK6IL4CNG0C3AF60D4U0ADK6IMG60DK4C0C0433AIN4C360
MDK040GR634L0D4U04II4C56F6CD0JAI0CNQNB4LG04GG5C6N0DA0DK6066DK6IL4CNG0AC040D6FRAI4IH0O4GG0
4G03AFR4I6N0DA00AC0DK60ADK6I0K4CN004LL03ACDIOBDACG0F4N60OH04CN0AC0O6K4LJ0AJ0GB3K026FO6I0
OH0DK60IF0AQ6I0DK60MKAL60R6IAN0AJ0KG076IQ360


                                          770
0
        ;; K60BG60AJ0G4N0R4ID0GK4LL0O60DA0RBI3K4G60AC0O6K4LJ0AJ0GB3K026FO6I0JIAF040LJ60
 CGBI4C3603AFR4CH04BDKAI]6N04G0RIAQN6N0C0763DAC070AJ0DK6066DK6IL4CNG03D0AC0DK60J60
5CGBI4C3603BGC6GG040LJ64CCBDH0JAI0GB3K026FO6I04CN0J0GA0N6GI6N0OH0GB3K026FO6I0JAI0DK60
34G60DK4D0DK6H0GKABLN0GBIQQ60GB3K026FO6I0JAI0KG0MJ604CN0OBD0ACLH0BCDL0DK6H0MLL0K4Q60
O63AF60AJ04560JAI0KG03KLNI6C04CN0JAGD6I03KLNI6C0
        ;< 5J04066DK6IL4CNG026FO6I0K4G0CAD04DD4C6N04560<04D0KG06DI6F6CD04D60DK60
4CCBD6G0F64CD0C0763DAC0;;0GK4LL0CAD03AFF6C360O6JAI60DK6064IL6I0AJ0GB3K026FO6I04DD4CC50
4560<0AI0KG0NG4OLDH0AI0N64DK0
        ;= 5J04066DK6IL4CNG026FO6IWG076IQ360G0D6IF C4D6N0AI0DK60L4C0G0NG3ACDCB6N0RIAI0
DA0DKG06DI6F6CD04D60N64DK0AI0NG4OLDH040R4ID04G0N6JC6N0C0763DAC0;90AJ0DK60R6I36CD4560AJ0
DK60Q4LB60AJ0DK6033ABCD0DA0MK3K0GB3K026FO6I0G06CDDL6N0C0433AIN4C360MDK0763DAC070GK4LL0
O60BG6N0DA0RBI3K4G6040LJ64CCBDH0AI04CCBD6G04G0RIAQN6N0C0763DAC0;;00763DAC0;<0G0
4RRL34OL60DA0GB3K0LJ64CCBDH0AI04CCBD6G0
        ;7 5J04066DK6IL4CNG026FO6IWG076IQ360G0D6IF C4D6N0OH0N64DK0AI0NG4OLDH040R4ID04G0
N6JC6N0C0763DAC0;90AJ0DK60Q4LB60AJ0DK6033ABCD0AJ0GB3K026FO6I0GK4LL0O60BG6N0DA0RBI3K4G60C0
34G60AJ0KG0NG4OLDH040LJ64CCBDH0AI04CCBD6G04G0RIAQN6N0C0763DAC0;;04CN0C034G60AJ0KG0
N64DK040LJ64CCBDH0JAI0KG0MNAM04CN0OBD0ACLH0BCDL0DK6H0MLL0K4Q60O63AF60AJ04560JAI0KG0
3KLNI6C04CN0JAGD6I03KLNI6C0
        ;8 5J04066DK6IL4CNG026FO6IWG076IQ360G0D6IF C4D6N0OH0N64DK0MDKABD0GB3K026FO6I0
L64QC5040MJ60AI0F CAI03KLNI6C0AI0JAGD6I03KLNI6C0GB3K0R4ID04G0N6JC6N0C0763DAC0;90AJ0DK60
Q4LB60AJ0KG033ABCD04G0ADK6IMG60GK4LL0K4Q60DA0O60BG6N04G0RIAQN6N0C0763DAC0;70GK4LL0O60
JAIJ6D6N0MDKABD04CH0R4HF6CD0


                                          780
0
        ;K60AOL54DAC0DA0RBI3K4G604C04CCBDH0C0433AIN4C360MDK0DK60RIAQGACG0AJ0DK60
RI636NC50763DACG0MLL03AF60CDA06JJ63D0DKI660FACDKG04JD6I0D6IF C4DAC0AJ04066DK6IL4CNG0
26FO6IWG076IQ360BCL6GG0GB3K0D6IF C4DAC0AJ076IQ360G0O634BG60AJ0N64DK0AI0BCL6GG0DK60
66DK6IL4CNG026FO6I0N6G0MDKC0DKI660FACDKG04JD6I0D6IF C4DAC0AJ076IQ360C0MK3K034G604C0
4CCBDH0MLL0O60RBI3K4G6N04G0I6J6II6N0DA0C0763DAC0;704G0GAAC04G0RI43D34OL604JD6I0KG0N64DK0
        ;K60IF0MLL0CADJH0DK605CGR63DAI0AJ05CL4CN06Q6CB60C0FGD6IN4F0DK60
66DK6IL4CNG0AJ04CH0D6IF C4DAC0AJ076IQ360AJ04066DK6IL4CNG026FO6I04CN0AJ040NG3ACDCB4DAC0AJ0
DK60L4C0J04D0DK60DF60AJ0GB3K0NG3ACDCB4DAC0DK6I604I604CH066DK6IL4CNG026FO6IG0C0643K034G60
MDK0GB3K0JBIDK6I0CJAIF4DAC04G0I64GAC4OLH0I6XBI6N0OH0GB3K05CGR63DAI0DA06C4OL60KF0DA0Q6IJH0
DK4D0DK60RIAQGACG0AJ0DK60L4C0I654INC504066DK6IL4CNG026FO6I04I603AFRL6N0MDK0
        ;6ADMDKGD4CNC504CHDKC50C0DKG0ID3L60DA0DK603ACDI4IH0DK60NFCGDI4DQ60
AFF DD660F4H04BDKAI]60DK60R4HF6CD0AI04RRL34DAC0AJ0DK6033ABCD0AJ04CH066DK6IL4CNG0
26FO6I0C0433AIN4C360MDK0DK6056C6I4L0RIAQGACG0AJ0DK60L4C0RIAQN6N0G4F60F66DG0MDK0DK60
4RRIAQ4L0AJ0DK6066DK6IL4CNG02 CGDIH0AJ0C4C3606Q6CB6076IQ360AI0GBONQGAC0DK6I6AJ0




                                         80
0
                           580<0065602823870
        < CHDKC50C0DKG0L4C0DA0DK60ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L60<0GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C04C4N404CN0ST0GBOZ63D0DA0D4U4DAC04G0404C4N4C0I6GN6CD0
BCN6I0DK606N6I4L05C3AF604U04M0AJ0DK60AF CAC0AJ04C4N40SK6I6C4JD6I0I6J6II6N0DA04G0
@4C4N4C026FO6IGET00
        < 4C4N4C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C0
4G0N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
        < K60IF0GK4LL0CAD0O60AOL54D6N0DA0F4[604CH03ACDIOBDAC0C0I6GR63D0AJ04CH0L4C0
964I0JAI04026FO6I0AJ0DK60L4C0MKA0G0404C4N4C026FO6I0RIAQN6N0KAM6Q6I0DK4D0JAI04CH0L4C0
964I0DK603A4IN0AJ0I63DAIG0AJ0DK60IF0F4H0C0DG04OGALBD60NG3I6DAC04BDKAI]60403ACDIOBDAC0AC0
O6K4LJ0AJ04C4N4C026FO6IG0C0GB3K04FABCDG04G0DK6H0F4H0N66F04RRIARI4D60OBD0CAD0C06U36GG0AJ0
DK604FABCDG0RIAQN6N0OH0763DAC0^04CN0RIAQN6N0JBIDK6I0KAM6Q6I0DK4D0DK6I60GK4LL0O60
N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0GA04BDKAI]6N0AC0O6K4LJ0AJ0404C4N4C026FO6I0
4CH04FABCDG0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K04C4N4C026FO6I0NBIC50
GB3K0L4C0964I0DA040I65GD6I6N0R6CGAC0RL4C0AI0GF L4I0RL4C03I64D6N0BCN6I0DK60L4MG0AJ04C4N40JAI0
DK60O6C6JD0AJ0GB3K026FO6I0
        <9 K60RIAQGACG0AJ0763DAC070GK4LL0CAD0O604RRL34OL60DA04C4N4C026FO6IG06U36RD0
DK4D0J04026FO6IWG076IQ360G0D6IF C4D6N0RIAI0DA0KG06DI6F6CD04D60OH0N64DK0AI0NG4OLDH0K60AI0
KG036C6J34IH0GK4LL0O606CDDL6N0DA0DK60JBLL0Q4LB60AJ0KG0JD6I4U0ACDIOBDACG033ABCD0




                                          80
0
        <; ST00IAI0DA04DD4CC5045609;0ST0MDKC0<0N4HG04JD6I0O6C50KI6N0J0KI6N04D0AI0
4JD6I045609;0AI0S T0MDKC0<0N4HG04JD6I0DK606JJ63DQ60N4D60AJ0DKG0763DAC0<;0J045609;0AI0ALN6I0
AC0GB3K06JJ63DQ60N4D60404C4N4C026FO6I0F4H0II6QA34OLH06L63D0DA0K4Q60DK60RIAQGACG0AJ0
763DAC0704RRLH0DA0KF0
        << 5C0DK606Q6CD0404C4N4C026FO6I0F4[6G04C06L63DAC0RBIGB4CD0DA0763DAC0<;0DK60
6DI6F6CD04D60JAI0GB3K026FO6I04G0N6JC6N0C0763DAC00GK4LL0C0CA06Q6CD0O6064IL6I0DK4C0
DK60JIGD0N4H0AJ0DK60FACDK0JALLAMC50DK604DD4CF6CD0AJ04560;;04CN0DK60MAIN0@;;DKE0GK4LL0O60
GBOGDDBD6N0JAI0DK60MAIN0@;DKE04RR64IC50C0763DAC07S4TST04CN0ST0
        <= LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA04C4N4C0
26FO6IG06U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0DK60RIAQGACG0AJ0DKG0ID3L60




                                           80
0
                              580=0055602823870
       = CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L60=0GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF04D04C0AJJ360AJ0DK60IF0C05D4LH04CN0ST0GBOZ63D0DA0D4U4DAC04G04C05D4L4C0I6GN6CD0BCN6I0
DK60C3AF60D4U0L4MG0AJ05D4LH0SK6I6C4JD6I0I6J6II6N0DA04G0@5D4L4C026FO6IGET0
       = 5D4L4C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG006ADMDKGD4CNC50C0L6B0AJ03ACDIOBDACG0F4N60
RBIGB4CD0DA0DKG0763DAC0DK60IF0F4H03ACDIOBD60DA040RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0
3I64D6N0BCN6I0DK60L4MG0AJ05D4LH0JAI0DK60O6C6JD0AJ05D4L4C026FO6IG0
       = K6033ABCD0AJ04C05D4L4C026FO6I0MKA0K4G0CAD03AFRL6D6N00H64IG0AJ03ACDCBABG0
76IQ360GK4LL0O60CQ6GD6N04G0N6D6IF C6N0OH0DK60IBGD660
       =9 5C0DK606Q6CD0DK4D04C05D4L4C026FO6IWG076IQ360G0D6IF C4D6N0JAI04CH0I64GAC04C0
4FABCD06XB4L0DA0DK60L64QC50CN6FCDH0AI0CN6FCDH0C0L6B0AJ0CAD3604G0DK6034G60F4H0O60DA0
MK3K0GB3K026FO6I0G06CDDL6N0BCN6I04RRL34OL60RIAQGACG0AJ05D4L4C0L4M0GK4LL0DA0DK606UD6CD0DK4D0
DK60Q4LB60AJ0GB3K026FO6IWG0IF0ACDIOBDACG033ABCD0G0GBJJ36CD0DK6I6JAI0O60R4N0DA0GB3K0
26FO6I0SAI0DA0DK60IF0DA0DK606UD6CD0DK60IF0K4G04LI64NH0R4N0DK6026FO6I0DK60I6XBI6N04FABCDT0
4D0GB3K0DF604G0DK604RRL34OL60RIAQGACG0AJ05D4L4C0L4M0F4H0I6XBI60C0JBLL04CN03AFRL6D60SJ0DK60
Q4LB60AJ0DK6026FO6IWG0IF0ACDIOBDACG033ABCD06XB4LG0AI06U366NG0DK604FABCD0AJ0DK60L64QC50
 CN6FCDH0AI0CN6FCDH0C0L6B0AJ0CAD360DA0MK3K0GB3K026FO6I0G06CDDL6NT0AI0C0R4ID4L0SJ0DK60
4FABCD0AJ0DK60L64QC50CN6FCDH0AI0CN6FCDH0C0L6B0AJ0CAD360DA0MK3K0GB3K026FO6I0G06CDDL6N0
6U366NG0DK60Q4LB60AJ0DK6026FO6IWG0IF0ACDIOBDACG033ABCD0T0G4DGJ43DAC0AJ0DK60IFWG0
AOL54DAC0DA0R4H0GB3K0CN6FCDH0AI0CN6FCDH0C0L6B0AJ0CAD3600A0DK606UD6CD0S4CN0ACLH0DA0DK60
6UD6CDT0DK4D04CH0RAIDAC0AJ0DK60IF0ACDIOBDACG033ABCD0AJ0GB3K026FO6I0I6F4CG04JD6I0

                                          80
0
R4HF6CD0AJ0GB3K0CN6FCDH0GB3K0RAIDAC0DA56DK6I0MDK0GB3K026FO6IWG0JD6I4U0ACDIOBDACG0
33ABCD0J04CH0GK4LL0O60R4N0C0433AIN4C360MDK04RRL34OL60RIAQGACG0AJ0DK60L4C0
       =; LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA05D4L4C026FO6IG0
6U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0DK60RIAQGACG0AJ0DKG0ID3L60




                                         890
0
                             58070065702823870
        7 CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L6070GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C06CF4I[^04CN0ST0GBOZ63D0DA0D4U4DAC04G0404CGK0I6GN6CD0
BCN6I0DK604CGK0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@4CGK026FO6IGET0
        7 4CGK026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
        7 5C0L6B0AJ03ACDIOBDACG0O4G6N0BRAC0DK60AFR6CG4DAC0AJ04CGK026FO6IG04G0
RIAQN6N0OH0763DAC00S4T0234CG6H0
0AFR4CH05C30734CNC4Q40S@234CG6H0
734CNC4Q4ET0F4H03ACDIOBD60DA040R6CGAC0G4QC5G0RIAJDGK4IC50AI0G6Q6I4C360G3K6F60AI0RL4C0
AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ06CF4I[0JAI0DK60O6C6JD0AJ0
GB3K026FO6I04CN0C04NNDAC0SOT0DK60IF0F4H03ACDIOBD60DA0407R634L033ABCD0MDK0I6GR63D0DA0
DK60AOL54DAC03I64D6N0OH0DK606CGAC0IAF G60F4N60OH0234CG6H0734CNC4Q400CH04FABCD0
3ACDIOBD6N0DA0407R634L033ABCD0GK4LL0O60CQ6GD6N0C0BCN00BCN6I0DK60IBGD05I66F6CD00?K6C0
4CH04CGK026FO6I0D6IF C4D6G0KG076IQ360AI0C0GAF60ADK6I0M4H0O63AF6G06CDDL6N0DA0O6C6JDG0
BCN6I04CH06CGAC0IAF G60F4N60OH0234CG6H0734CNC4Q404C04FABCD0C636GG4IH0DA0G4DGJH0GB3K0
6CGAC0IAF G60GK4LL0O60MDKNI4MC0OH0DK60IF0JIAF0DK607R634L033ABCD04CN04RRL6N0OH0DK60
IF0DA0RIAQN60O6C6JDG0BCN6I0GB3K06CGAC0IAF G600K604FABCD0MDKNI4MC0OH0DK60IF0MDK0
I6GR63D0DA04CH04CGK026FO6I0GK4LL0CAD06U366N0DK604FABCD0DA0MK3K0K60MABLN0K4Q60O66C06CDDL6N0
 J0GB3K04FABCDG0K4N0O66C03I6ND6N0DA04C0433ABCD0JAI0KG0O6C6JD0BCN6I0DK60L4C005J0404CGK0
26FO6IWG06CGAC0IAF G60G0I6QA[6N0OH0234CG6H0734CNC4Q404C04FABCD06XB4L0DA0DK60
4FABCD0MK3K0MABLN0K4Q60O66C03I6ND6N0DA04C0433ABCD0JAI0KG0O6C6JD0BCN6I0DK60L4C0L6GG04CH0
4FABCDG0R4N0DA0KF0RBIGB4CD0DA0KG06CGAC0IAF G60GK4LL0O60R4N0DA0DK6026FO6I0SAI0DA0DK60

                                          8;0
0
IF0DA0DK606UD6CD0DK60IF0K4G0F4N6040D6IF C4DAC0AI0ADK6I0GR634L0R4HF6CD0DA0DK6026FO6I04G040
I6GBLD0AJ0DK60I6QA34DAC0AJ0DK606CGAC0IAF G6T0
        79 @6CGAC0IAF G6E0JAI0RBIRAG6G0AJ0DKG0ID3L6070GK4LL0F64C040R6CGAC0RIAF G60
F4N60OH0234CG6H0734CNC4Q40BCN6I0DK60L4MG0AJ06CF4I[0MK3K0RIAQN6G0BRAC0I6DI6F6CD04D0
L64GD0AC60O6C6JD0GBOGD4CD4LLH0GF L4I0DA040O6C6JD0RIAQN6N0OH0DK60L4C0
        7; LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA04CGK026FO6IG0
6U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0RIAQGACG0AJ0DKG0ID3L60




                                         8<0
0
                            580800687802823870
        8 CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L6080GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0MKA0AC0DK60L4GD0N4H0AJ04CH0L4C0964I0G0
R6IF4C6CDLH0AI0D6FRAI4ILH04GG5C6N0DA04C0AJJ360AJ0DK60IF0LA34D6N0C04R4C0SK6I6C4JD6I0
I6J6II6N0DA04G0@4R4C6G6026FO6IGET0
        8 4R4C6G6026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
        8 K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0AC0O6K4LJ0AJ040
4R4C6G6026FO6I04CH04FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K04R4C6G60
26FO6I0NBIC50DK60L4C0964I0DA04CH0eB4LJ6N06DI6F6CD0L4C03I64D6N0BCN6I0DK60L4MG0AJ04R4C0
JAI0DK60O6C6JD0AJ0GB3K026FO6I0
        89 S4T0 ACDIOBDACG0F4N60BCN6I0763DAC00I6NB36N0OH04FABCDG0N6G3IO6N0C0
763DAC080GK4LL0O603I6ND6N0DA0DK60433ABCDG0AJ04R4C6G6026FO6IG04G0RIAQN6N0C0ID3L600AJ0
DK60L4C^0RIAQN6N0KAM6Q6I0DK4D0DK604FABCD0GA03I6ND6N0GK4LL0O60I6NB36N0OH04CH04FABCD0
3I6ND6N0OH0DK60IF0DA0406DI6F6CD0L4C06G6IQ60JAI0GB3K04R4C6G6026FO6I00K60O4L4C360J0
4CH0GK4LL0O603I6ND6N0DA0407R634L033ABCD0MDK0I6GR63D0DA04R4C6G6026FO6IG0MK3K0GK4LL0O60
 CQ6GD6N0C0DK60IBGD0BCN0C0GB3K0BCN0AI0BCNG04G0DK605CQ6GDF6CD024C456I0AI0J0CAC60
4RRACD6N0DK60IBGD660GK4LL0NI63D0AI0C0DK604OG6C360AJ0GB3K0NI63DAC0C0BCN00
                SOT ?K6C04CH04R4C6G6026FO6I0D6IF C4D6G0KG076IQ360AI0C0GAF60ADK6I0M4H0
O63AF6G06CDDL6N0DA0O6C6JDG0JIAF0DK606DI6F6CD0L4C06G6IQ604CN04D0DK60G4F60DF60K4G0G4DGJ6N0
DK603ACNDACG0JAI040NGDIOBDAC0AJ0O6C6JDG0BCN6I0DK60L4C04C04FABCD06XB4L0DA0DK60O6C6JD0DA0O60
R4N0JIAF0DK606DI6F6CD0L4C06G6IQ60GK4LL0O60MDKNI4MC0OH0DK60IF0JIAF0DK607R634L033ABCD0
4CN04RRL6N0OH0DK60IF0DA0RIAQN60GB3K0O6C6JD00K604FABCD0MDKNI4MC0OH0DK60IF0MDK0

                                         8=0
0
I6GR63D0DA04CH04R4C6G6026FO6I0GK4LL0CAD06U366N0DK604FABCD0DA0MK3K0K60MABLN0O606CDDL6N0J0DK60
4FABCD03I6ND6N0DA0DK606DI6F6CD0L4C06G6IQ60JAI0KG0433ABCD0K4N0O66C03I6ND6N0DA0KG0433ABCD0
BCN6I0DK60L4C0
        8; @eB4LJ6N06DI6F6CD0L4CE04CN0@6DI6F6CD0L4C06G6IQ6E0JAI0DK60RBIRAG60AJ0
DKG0ID3L60GK4LL0F64C040XB4LJ6N0I6DI6F6CD0RL4C0AI0I6DI6F6CD0RL4C0I6G6IQ60I6GR63DQ6LH0BCN6I0
DK60L4MG0AJ04R4C0MK3K0RIAQN60BRAC0I6DI6F6CD04D0L64GD0AC60O6C6JD0GBOGD4CD4LLH0GF L4I0DA040
O6C6JD0RIAQN6N0OH0DK60L4C0
        8< LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA04R4C6G6026FO6IG0
6U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0DK60RIAQGACG0AJ0DKG0ID3L60




                                          870
0
                             580003>55602823870
        CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50234CG6H0F D4N40GK4LL0
O60N66F6N0DA0O6040GBOGN4IH0AJ0DK60IF0C3LBN6N0C0DK60L4C04CN0DK60RIAQGACG0AJ0DKG0ID3L60
0GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0DK60IF0
 C04C0AJJ360AJ0DK60IF0C03I4]L04CN0ST0GBOZ63D0DA0D4U4DAC04G0403I4]L4C0I6GN6CD0BCN6I0DK60
3I4]L4C0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@3I4]L4C026FO6IGET0
        3I4]L4C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
        K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0AC0O6K4LJ0AJ040
3I4]L4C026FO6I04CH04FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K0
3I4]L4C026FO6I0NBIC50GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0G6Q6I4C360
G3K6F60AI0RL4C0AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ03I4]L0JAI0
DK60O6C6JD0AJ0GB3K026FO6I0
       9 LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA03I4]L4C026FO6IG0
6U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0RIAQGACG0AJ0DKG0ID3L60




                                          880
0
                            580007?85702823870
         6ADMDKGD4CNC504CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0DK60RIAQGACG0AJ0DKG0
ID3L600GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C07M6N6C04CN0ST0GBOZ63D0DA0D4U4DAC04G0407M6NGK0I6GN6CD0
BCN6I0DK607M6NGK0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@7M6NGK026FO6IGET0
         7M6NGK026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
         K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0DA0DK60L4C0JAI04CH0L4C0964I0AC0O6K4LJ0AJ0407M6NGK026FO6I0
4CH04FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K07M6NGK026FO6I0NBIC50
GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ0
3I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ07M6N6C0JAI0DK60O6C6JD0AJ0GB3K026FO6I0
        9 5C0DK606Q6CD0DK4D0407M6NGK026FO6IWG076IQ360G0D6IF C4D6N0JAI04CH0I64GAC04C0
4FABCD06XB4L0DA0DK6076Q6I4C3604HF6CDG0DA0MK3K0GB3K026FO6I0G06CDDL6N0GK4LL0DA0DK606UD6CD0
DK4D0DK60Q4LB60AJ0GB3K026FO6IWG0IF0ACDIOBDACG033ABCD0G0GBJJ36CD0DK6I6JAI0O60R4N0DA0
GB3K026FO6I0SAI0DA0DK60IF0DA0DK606UD6CD0DK4D0DK60IF0K4G04LI64NH0R4N0DK6026FO6I0DK60
I6XBI6N04FABCDGT00A0DK606UD6CD0S4CN0ACLH0DA0DK606UD6CDT0DK4D04CH0RAIDAC0AJ0GB3K026FO6IWG0
IF0ACDIOBDACG033ABCD0GK4LL0I6F4C04JD6I0R4HF6CD0AJ0DK6076Q6I4C3604HF6CDG0GB3K0
RAIDAC0DA56DK6I0MDK0GB3K026FO6IWG0JD6I4U0ACDIOBDACG033ABCD0J04CH0GK4LL0O60R4N0C0
433AIN4C360MDK0DK604RRL34OL60RIAQGACG0AJ0DK60L4C0
        ; @76Q6I4C3604HF6CDGE0JAI0RBIRAG6G0AJ0DKG0ID3L60GK4LL0F64C0DK604FABCDG0DA0
MK3K0DK607M6NGK026FO6I0G06CDDL6N0BCN6I0DK60IFWG076Q6I4C360L4C0C07M6N6C0MK3K0
RIAQN6G0BRAC0I6DI6F6CD04D0L64GD0AC60O6C6JD0GBOGD4CD4LLH0GF L4I0DA040O6C6JD0RIAQN6N0C0DK60

                                        0
0
L4C0
        < ? DK0I6GR63D0DA04LL026FO6IG0JAI0MKAF0433ABCDG0K4N0O66C06GD4OLGK6N0BCN6I0DK60
7M6NGK08FRLAH66036C6JD0L4C0AJ0234CG6H0
0AFR4CH05C30SDK60@7M6NGK0L4CET0GB3K0
26FO6IWG0433ABCD0O4L4C36G0BCN6I0DK60L4C0GK4LL0O60C3I64G6N06JJ63DQ604G0AJ0DK60N4D60AJ0DK60
F6I56I0AJ0DK607M6NGK0L4C0CDA0DK60L4C0OH0DK604FABCDG0GD4CNC50DA0DK6I03I6ND0BCN6I0DK60
7M6NGK0L4C04G0AJ0GB3K0N4D60
        = LL0ADK6I0RIAQGACG0AJ0DK60L4C0GK4LL0O604RRL34OL60DA07M6NGK026FO6IG06U36RD0
DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0DKG0ID3L60




                                        0
0
                              58000385602823870
        CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L600GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C036L5BF04CN0ST0GBOZ63D0DA0D4U4DAC04G04036L54C0I6GN6CD0
BCN6I0DK6036L54C0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@36L54C026FO6IGET0ADK6I0DK4C040
26FO6I0AJ0DK60L4C0N6G3IO6N0C0ID3L6090
        36L54C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
        K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0DA0DK60L4C0JAI04CH0L4C0964I0AC0O6K4LJ0AJ04036L54C026FO6I04CH0
4FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K036L54C026FO6I0NBIC50GB3K0
L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ0
3I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ036L5BF0JAI0DK60O6C6JD0AJ0GB3K026FO6I0
       9 RAC0MIDD6C0CAD360DA0DK60NF CGDI4DQ60AFFDD6604036L54C026FO6I0GK4LL0O60
6CDDL6N0DA0MDKNI4M0C034GK04G0AJ0DK60L4GD0N4H0AJ0DK602ACDK0C6UD0GB3366NC50I636RD0OH0DK60
NF CGDI4DQ60AFF DD660AJ0GB3K0CAD360BR0DA04C04FABCD06XB4L0DA0DK60Q4LB60AJ0KG0IF0
ACDIOBDACG033ABCD04G0AJ0GB3K0N4D604DDIOBD4OL60DA0IF0ACDIOBDACG0F4N60DA0DK60L4C0AC0KG0
O6K4LJ04D0L64GD0DMA0H64IG0RIAI0DA0DK60N4D60AJ0GB3K0MDKNI4M4L00A0DK606UD6CD0GB3K036L54C0
26FO6IWG0IF0ACDIOBDACG033ABCD0C04CH0BCN0GK4LL0O60GBJJ36CD0DK6I6JAI0DK6026FO6I0GK4LL0
O60R6IF DD6N0DA0N6G5C4D60DK60BCN0454CGD0MK3K0DK604FABCD0MDKNI4MC0G0DA0O603K4I56N0
       ; LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA036L54C026FO6IG0
6U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0RIAQGACG0AJ0DKG0ID3L60


                                        0
0
                          580006?85602823870
         CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L600GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C06AIM4H04CN0ST0GBOZ63D0DA0D4U4DAC04G0406AIM654C0I6GN6CD0
BCN6I0DK606AIM654C0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@6AIM654C026FO6IGET0
         6AIM654C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C0
4G0N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
         K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0DA0DK60L4C0JAI04CH0L4C0964I0AC0O6K4LJ0AJ0406AIM654C026FO6I0
4CH04FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K06AIM654C026FO6I0NBIC50
GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ0
3I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ06AIM4H0JAI0DK60O6C6JD0AJ0GB3K026FO6I0
        9 LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA06AIM654C0
26FO6IG06U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0RIAQGACG0AJ0DKG0ID3L60




                                        0
0
                          580900886802823870
       9 CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L6090GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0D6FRAI4ILH04GG5C6N0DA04CN06FRLAH6N0OH0DK60
IF04D0DK608BIA36CD6I0AJJ360AJ0DK60IF0C036L5BF0SK6I6C4JD6I0I6J6II6N0DA04G0@8BIA36CD6I0
26FO6IGET0
       9 K60RIAQGACG0AJ0ID3L6G00DKIAB5K00SAI04CH04NNDAC4L0ID3L6G0DK4D0F4H0O60
4NN6N0DA0DK60L4C0JIAF0DF60DA0DF60MDK0I6GR63D0DA026FO6IG06FRLAH6N0OH0DK60IF0C040
GR63J6N03ABCDIHT0AJ0DK60L4C04G0DK6034G60F4H0O60GK4LL04RRLH0DA0643K08BIA36CD6I026FO6I0
N6D6IF C6N04G0J0DK608BIA36CD6I026FO6I0K4N0I6F4C6N04D0DK60AJJ360AJ0DK60IF04D0MK3K0K60M4G0
RIC3R4LLH06FRLAH6N0FF6N4D6LH0RIAI0DA0KG0DI4CGJ6I0DA0DK608BIA36CD6I0AJJ360AJ0DK60IF0
       9 LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA08BIA36CD6I0
26FO6IG06U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0RIAQGACG0AJ0DKG0ID3L60




                                        90
0
                         580;007048602823870
        ; CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L60;0GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF04D04C0AJJ360AJ0DK60IF0C07ABDK04AI6404CN0ST0GBOZ63D0DA0D4U4DAC04G0407ABDK04AI64C0
I6GN6CD0BCN6I0DK607ABDK04AI64C0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@7ABDK04AI64C0
26FO6IGET0
        ; 8U36RD04G0RIAQN6N0C0763DAC0;0DK6I60GK4LL0O60CA03ACDIOBDACG0F4N60OH0DK60
IF0AC0O6K4LJ0AJ04CH07ABDK04AI64C026FO6I0BCL6GG0K60G040CD6N07D4D6G03D]6C0AI0I6GN6CD0
AI5C4LLH0KI6N0DA0MAI[04D04C0AJJ360AJ0DK60IF0C0DK60CD6N07D4D6G0
        ; K60RIAQGACG0AJ0ID3L6G00DKIAB5K00SAI04CH04NNDAC4L0ID3L6G0DK4D0F4H0O60
4NN6N0JIAF0DF60DA0DF60MDK0I6GR63D0DA026FO6IG06FRLAH6N0OH0DK60IF0C040GR63J6N03ABCDIHT0
AJ0DK60L4C04G0DK6034G60F4H0O60GK4LL04RRLH0DA0643K07ABDK04AI64C026FO6I0N6D6IF C6N04G0J0DK60
7ABDK04AI64C026FO6I0K4N0I6F4C6N04D0DK60AJJ360AJ0DK60IF04D0MK3K0K60M4G0RIC3R4LLH0
6FRLAH6N0FF6N4D6LH0RIAI0DA0KG0DI4CGJ6I0DA04C0AJJ360AJ0DK60IF0C07ABDK04AI640
        ;9 LL0ADK6I0RIAQGACG0AJ0DKG0L4C0GK4LL0O606XB4LLH04RRL34OL60DA07ABDK04AI64C0
26FO6IG06U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0RIAQGACG0AJ0DKG0ID3L60




                                          ;0
0
                              580<0055702823870
        < CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0ID3L60
<0GK4LL04RRLH0DA05IGK026FO6IG0C0I6L4DAC0DA03ACDIOBDACG0OH0DK60IF04CN0R6CGACG0AI0ADK6I0
O6C6JDG0AJ05IGK0F6FO6IG0C0I6GR63D0AJ063[AC4OL6076IQ360OBD0MDKABD0RI6ZBN360DA0DK60I5KDG0AJ0
GB3K05IGK026FO6IG0C0I6GR63D0AJ0ADK6I06FRLAHF6CD0MDK0DK60IF0DA0MK3K0DK60RI6G6IQ4DAC0
I6XBI6F6CDG0AJ0DK606CGACG03D0880F4H04RRLH0
        < AI0DK60RBIRAG60AJ0DKG0ID3L6P0
               S4T @5I6L4CNE0F64CG0DK606RBOL30AJ05I6L4CN0
               SOT @5IGK026FO6IE0F64CG04026FO6I0AJ0DK60L4C0NAF 3L6N0C04CN0I6GN6CD0C0
5I6L4CN0MKA0G04026FO6I0AJ0DK60L4C0C0I6GR63D0AJ06FRLAHF6CD0AC040GBOGD4CD4LLH0JBLLDF60O4GG0
OH0DK60IF04D04C0AJJ360C05I6L4CN0
               S3T ST00@63[AC4OL6076IQ36E0F64CG0G6IQ360MDK0DK60IF0OH0DK605IGK0
26FO6I0MKL60KG0AFR6CG4DAC0JIAF0DK60IF0G0BLLH0K4I564OL604CN0GK4LL0C3LBN604CH0R6IAN0
NBIC50MK3K0DK605IGK026FO6I0G0I6D4C6N0C0F6FO6IGKR0C0433AIN4C360MDK0763DAC030AJ0DKG0
6JCDAC0
               S3T ?K6I60D04RR64IG0DK4D04026FO6I0MLL0364G60DA0O60BLLH0K4I564OL60DA05IGK0
         C3AF60D4U0BCN6I073K6NBL6080AI073K6NBL6004G605550AC0KG0I6FBC6I4DAC0O634BG60DK60
        R6IANG0K60MLL0GR6CN0AQ6IG64G04I60L[6LH0DA0XB4LJH0KF0JAI040N6NB3DAC0BCN6I0763DAC0
        ;90C4C3603D08890K60F4H0C6Q6IDK6L6GG04D0DK60NG3I6DAC0AJ0DK60IBGD66G0O60I6D4C6N0
         C0F6FO6IGKR0JAI040R6IAN0AJ0BR0DA0;0H64IG0SAI0GB3K0LAC56I0R6IAN04G0DK606Q6CB60
        AFF GGAC6I0F4H04LLAMT0J0DK6I60G040L[6LKAAN0DK4D0K60MLL0O63AF60BLLH0K4I564OL60
        DA05IGK0C3AF60D4U0BCN6I073K6NBL6080AI073K6NBL6004G605550454C04CN0ADK6IMG60C0GB3K0
        3I3BFGD4C36G04CN0AC0GB3K03ACNDACG04G04RRIAQ6N0OH0DK606Q6CB60AFF GGAC6I0

                                         <0
0
        RIAQN6N0K60NA6G0CAD0C0DK60F64CDF60O63AF6040F6FO6I0AJ04CH0ADK6I0G3K6F605QC50
        O6C6JDG0AC0N64DK0AI0I6DI6F6CD^0J0GB3K03ACNDACG04I60CAD0G4DGJ6N0K60GK4LL0364G60DA0O604C0
       5IGK026FO6I04CN0KG0433IB6N0O6C6JDG0GK4LL0O60K6LN0BCN6I0DK60RIAQGACG0AJ0DKG0ID3L60
       BCDL0K60L64Q6G0G6IQ360AI0I6DI6G0
               SNT @6DI6F6CD04D6E0F64CG0DK60JIGD0N4H0AJ0DK6034L6CN4I0XB4ID6I0GBOG6XB6CD0
DA0DK6034L6CN4I0XB4ID6I0C0MK3K04C05IGK026FO6I04DD4CG04560<0AI0DK60JIGD0N4H0AJ04CH0ADK6I0
34L6CN4I0XB4ID6I0GBOG6XB6CD0DA0DK6034L6CN4I0XB4ID6I0C0MK3K04C05IGK026FO6I04DD4CG04560;0
N6G5C4D6N0OH0FBDB4L045I66F6CD0AJ0DK605IGK026FO6I04CN0DK60IF0
               S6T @IGD05IGK0L4C06IANE0GK4LL0F64C0DK60R6IAN0JIAF0RIL0<08890DA0RIL0
;088;0
               SJT @K4RD6I055E0F64CG0K4RD6I0550AJ04ID050AJ0DK605IGK0C4C3603D08=0
               S5T @6DI6F6CD036C6JDG073K6F6E0F64CG04CH0JBCN0G3K6F60AI04II4C56F6CD0
4RRIAQ6N0BCN6I0K4RD6I0550AI04CH0ADK6I0JBCN0G3K6F60AI04II4C56F6CD04RRIAQ6N0JAI0DK60RBIRAG6G0
AJ0DKG0ID3L60OH0DK606Q6CB60AFF GGAC6IG0
               SKT @DK603DB4IHE0F64CG04C03DB4IH04RRACD6N0OH0DK60IBGD660MDK0DK60
3ACG6CD0AJ0DK60NF CGDI4DQ60AFF DD660JAI0DK60RBIRAG6G0AJ0DKG0ID3L60
               ST @BLLH0K4I564OL6E0F64CG03K4I564OL60DA05IGK05C3AF604U0BCN6I073K6NBL60
80AI073K6NBL6004G6055505C3AF604U03D08<=0C0I6GR63D0AJ06FALBF6CDG04IGC50BCN6I040
3ACDI43D0AJ0G6IQ360MDK0DK60IF0
               SZT @5IGK0NF CGDI4DAIE0F64CG0DK60I6RI6G6CD4DQ60AJ0DK60NF CGDI4DQ60
AFF DD660C05I6L4CN0MKA0G04RRACD6N0DA043D04G0NF CGDI4DAI0AJ0DK60L4C0JAI0DK60RBIRAG6G0AJ0
K4RD6I0550


                                          =0
0
               S[T @IFE0F64CG0234CG6H0
0AFR4CH05C30234CG6H05CD6IC4DAC4L05C30
AI0234CG6H0
0AFR4CH05C305I6L4CN04G04RRIARI4D60
        < 5C034L3BL4DC50DK60AFR6CG4DAC0AJ04C05IGK026FO6I04LL04FABCDG0I636Q4OL60OH0
M4H0AJ06UR6CG604LLAM4C360GK4LL0O60NGI654IN6N0
        <9 S4T0 5IGK026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60
L4C04G0N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
               SOT K60IF0GK4LL0F4[60CA03ACDIOBDAC0DA0DK60L4C0C0I6GR63D0AJ04CH05IGK0
26FO6I0JAI04CH0R6IAN0RIAI0DA0DK60IGD05IGK0L4C06IAN005C0I6GR63D0AJ0DK60IGD05IGK0L4C0
6IAN0DK60IF0GK4LL0F4[60403ACDIOBDAC0DA0DK60L4C0JAI0DK603I6ND0AJ0643K05IGK026FO6I0MKA0
M4G0DK6C0C063[AC4OL6076IQ360C0433AIN4C360MDK0763DAC00AC0DK60O4GG0AJ0DK6043DB4L0
AFR6CG4DAC0I636Q6N0OH0DK605IGK026FO6I0NBIC50DK60IGD05IGK0L4C06IAN005C0I6GR63D0AJ0
643K0L4C0964I0GBOG6XB6CD0DA0DK60IGD05IGK0L4C06IAN0DK60IF0GK4LL03ACDIOBD60DA0DK60L4C0C0
I6GR63D0AJ0643K05IGK026FO6I0MKA0G0C063[AC4OL6076IQ360C0DK4D0L4C0964I0C0433AIN4C360MDK0
763DAC00
               S3T 6ADMDKGD4CNC504CHDKC50DA0DK603ACDI4IH0DK603ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0DA0DK60L4C0JAI04CH0L4C0964I0AC0O6K4LJ0AJ04C05IGK026FO6I0GK4LL0
O60I6NB36N0OH04CH04FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K05IGK0
26FO6I0NBIC50GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH0
3AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ0DK606RBOL30AJ05I6L4CN0JAI0DK60
O6C6JD0AJ0GB3K026FO6I0SOBD06U3LBNC504CH03ACDIOBDACG0F4N60OH0DK60IF0DA0RIAQN60GA34L0
G63BIDH0O6C6JDGT0
               SNT Q60H64IG0O6JAI60DK606DI6F6CD04D60AJ0643K05IGK026FO6I0DK60
NF CGDI4DQ60AFF DD660GK4LL0I6Q6M0DK60I6DI6F6CD0O6C6JDG0DK6C0433IB6N0DA0GB3K05IGK0

                                         70
0
26FO6I0BCN6I0DK60L4C0DA06CGBI60DK4D0DK6H0NA0CAD06U366N0DK60LF D4DACG0C0763DAC0<0
       <; C0DK60I6DI6F6CD0AJ04C05IGK0F6FO6I04D0KG06DI6F6CD04D60KG033ABCD0GK4LL0O60
3ACQ6ID6N0CDA04CCBDH0C3AF600CL6GG040F4II6N05IGK026FO6I06L63DG0DA0DK603ACDI4IH0K60MLL0O60
N66F6N0DA0K4Q606L63D6N0RDAC00AJ0DKG0763DAC005C0DK6034G60AJ04C05IGK026FO6I0MKA0G0CAD0
F4II6N0KG033ABCD0GK4LL0O604RRL6N0OH0DK60NF CGDI4DQ60AFF DD6604G0JALLAMGP0
               IGD0C0DK60R4HF6CD0DA0DK605IGK026FO6I0AJ02ACDKLH0CGD4LLF6CDG0AJ04CCBDH0
        C3AF60AC0DK60JIGD0N4H0AJ0643K02ACDK03AFF6C3C50MDK0DK602ACDK0C0MK3K0KG0
       6DI6F6CD04D60A33BIG04CN06CNC50MDK0DK602ACDK0C0MK3K0KG0N64DK0A33BIG005J0DK60
       4FABCD0AJ0643K0GB3K02ACDKLH0R4HF6CD0MABLN0O60L6GG0DK4C0f90DK60NF CGDI4DQ60
       AFF DD660F4H0NI63D0DK4D0DK6043DB4I4L06XBQ4L6CD0O60R4N0XB4ID6ILH04CCB4LLH0AI0C0AC60
       LBFR0GBF000
               6ADMDKGD4CNC504CHDKC50DA0DK603ACDI4IH0C0DKG0763DAC04D0L64GD0DKIDH0N4HG0RIAI0
       DA0KG06DI6F6CD04D604C05IGK026FO6I0F4H06L63D0AC60AJ0DK60JALLAMC50ARDACG0MDK0
       I6GR63D0DA04LL0AI0R4ID0AJ0GB3K04CCBDH0C3AF6P0
               RDAC000A0I636Q60C0L6B0AJ0DK60G4N02ACDKLH0CGD4LLF6CDG0AJ04CCBDH0C3AF60
       I6NB36N02ACDKLH0CGD4LLF6CDG0C0AIN6I0DK4D0AC0DK60N64DK0AJ04C05IGK026FO6I0O6JAI60AC60
       KBCNI6N04CN0DM6CDH0GB3K02ACDKLH0R4HF6CDG0K4Q60O66C0R4N0GB3K0R6CGAC0GK4LL03ACDCB60
       DA0O60R4N0DA0DK605IGK026FO6IWG0R6IGAC4L0I6RI6G6CD4DQ6G0BCDL0DK60455I654D60AJ0DK60
       2ACDKLH0R4HF6CDG043DB4LLH0F4N60DA0DK60N6364G6N05IGK026FO6I04CN0DA0KG0R6IGAC4L0
       I6RI6G6CD4DQ6G0DAD4L0AC60KBCNI6N04CN0DM6CDH0GB3K0R4HF6CDG0
               RDAC0300A0K4Q60DK60Q4LB60AJ04LL0AI0R4ID0AJ0KG0IF0ACDIOBDACG033ABCD00
       R4N0DA0KF0C034GK0AC0KG0I6DI6F6CD0RIAQN6N0DK4DP0


                                        80
0
                   ST K60Q4LB60GA0R4N0GK4LL0CAD06U366N0b7DKG0AJ0KG0C4L0
            6FBC6I4DAC0S4G0N6JC6N0C0763DAC0<T0JIAF0DK60IF0JAI0643K0H64I0AJ0KG0
            63[AC4OL6076IQ360AI0GB3K05I64D6I04FABCD04G0F4H0O604RRIAQ4OL60OH0DK606Q6CB60
            AFF GGAC6IG0BCN6I0K4RD6I0550
                   S3T A0DK606UD6CD0DK4D0GB3K034GK0R4HF6CD0GK4LL0CAD0O60F4N60DK60
            O4L4C360AJ0DK605IGK026FO6IWG033ABCD0GK4LL0O60R4N0DA0KF0C0DK60JAIF0AJ040CAC
            3AFFBD4OL60CAC4GG5C4OL60R6CGAC0C0433AIN4C360MDK0DK60JAI65AC50RIAQGACG0
            AJ0DKG0763DAC06U36RD0DK4D0DK605IGK026FO6I0F4H06L63D0DK4D0RDAC00AI00GK4LL0
            4RRLH0DA0GB3K0R6CGAC04CN0C06U36RDAC4L034G6G0AJ0G6IABG0LL0K64LDK0DK60O4L4C360AJ0
            DK605IGK026FO6IWG033ABCD0F4H04D0DK60IBGD66WG0NG3I6DAC04LGA0O60R4N0DA0DK60
            5IGK026FO6I0C034GK0
            RDAC0005J04CN0DA0DK606UD6CD0DK4D0DK60G4N04CCBDH0C3AF60GK4LL04JD6I05QC50
    6JJ63D0DA0R4I45I4RK0IGD0AJ0DKG0763DAC0O60CGBJJ36CD0DA0RIA3BI604C04CCBDH0JAI040
    GBIQQC50GRABG60AJ0DK60F4UFBF04FABCD0GDRBL4D6N0OH0IAQGA0S4T0DA0R4I45I4RK0763ACN0
    AJ0DKG0763DAC0DA0I636Q60C0L6B0AJ0DK602ACDKLH0CGD4LLF6CDG0AJ04CCBDH0C3AF60I6J6II6N0
    DA0C0DK60G4N0R4I45I4RK0IGD0I6NB36N0CGD4LLF6CDG0AJ04CCBDH0C3AF60C0AIN6I0DK4D0DK6I60
    F4H0O60R4H4OL60DA0GB3K0GBIQQC50GRABG60GB3K04C04CCBDH04G0MDK04CH04CCBDH0R4H4OL60DA0
    GB3K0GRABG60RBIGB4CD0DA0DK60G4N0R4I45I4RK0763ACN0MLL0CAD06U366N0DK60G4N0F4UFBF0
    4FABCD04CN0RIAQN6N0DK4D0DK604FABCD0AJ0I6DI6F6CD0C3AF60I6F4CC50R4H4OL60DA0DK60
    26FO6I0GK4LL0CAD0O60L6GG0DK4C0DK604FABCD0GBII6CN6I6N0JAI0DK60GRABG604CN0RIAQN6N0
    C6Q6IDK6L6GG0DK4D0GB3K05IGK026FO6I0F4H06L63D0DK4D0RDAC00AI030GK4LL04RRLH0DA0DK60
    2ACDKLH0CGD4LLF6CDG0AJ04CCBDH0C3AF60I6F4CC50R4H4OL60DA0KF0


                                       0
0
            763ACN0C0DK60RIAQGAC0AJ04C04CCBDH0AI04CCBD6G0JAI040GBIQQC50GRABG604CNbAI0
    GB3K0AC60AI0FAI60AJ0DK60ADK6I0N6R6CN4CDG0AJ0DK605IGK026FO6I0C0GB3K0RIARAIDACG04G0DK60
    NF CGDI4DQ60AFF DD660GK4LL0DKC[0JD0DA03AFF6C360AC0DK60N64DK0AJ0DK605IGK026FO6I0
    SAI0C0DK6034G60AJ04C05IGK026FO6I0MKA06L63DG0RDAC00C0R4I45I4RK0IGD0AJ0DKG0763DAC0
    AC0DK60D6CDK04CCQ6IG4IH0AJ0DK60N4D60AJ0KG0I6DI6F6CD0J0DKG04CCQ6IG4IH0J4LLG04JD6I0KG0
    N64DKT04CN0DA0364G60AC0DK60N64DK0AJ0DK60N6R6CN4CD0AI0C0DK6034G60AJ0403KLN0d0AC0DK60
    64IL6I04DD4CF6CD0AJ0456070SBCL6GG0GB3K03KLN0G0I636QC50JBLLDF606NB34DAC0AI0
    QA34DAC4L0DI4CC50AI0G0GBJJ6IC50JIAF0G6IABG0NG4OLDH0MK3K0F4N60D0JC4C34LLH0
    N6R6CN4CD0BRAC0DK6026FO6IT0RIAQN6N0DK4DP0
                    S4T 4CH04CCBDH0R4H4OL60DA040GBIQQC50GRABG60AI0ADK6I0N6R6CN4CD0GK4LL0
            CAD06U366N0DMADKING0AJ0DK60F4UFBF0R6CGAC0MK3K03ABLN0K4Q60O66C0RIAQN6N0
            OH0DK60IF0JAI0DK60N6364G6N05IGK026FO6I0C0433AIN4C360MDK0763DAC0<S4T^0
            4CN0
                    SOT J0DK605IGK026FO6I0L64Q6G0GBIQQC5040GRABG604CN0AC60AI0FAI60
            ADK6I0N6R6CN4CDG0AI0CA0GRABG60OBD0AC60AI0FAI60ADK6I0N6R6CN4CDG0DK60455I654D60AJ0
            DK604CCBD6G0R4H4OL60DA0GB3K0GBIQQC50GRABG604CN0ADK6I0N6R6CN4CDG0GK4LL0CAD0C0
            DAD4L06U366N0DK60F4UFBF0R6CGAC0MK3K03ABLN0K4Q60O66C0RIAQN6N0OH0DK60IF0
            JAI0DK60N6364G6N05IGK026FO6I0C0433AIN4C360MDK0763DAC0<S4T0
            AI0DK60RBIRAG60AJ0DKG0763DAC0DK606URI6GGAC0@N6R6CN4CDE0GK4LL0C0I6L4DAC0DA04C0
CNQNB4L0F64C04CN0C3LBN6P0
            ST 4CH0MNAM0AI0MNAM6I0AJ0DK4D0CNQNB4L^0
            ST 4CH03KLN0AJ0DK4D0CNQNB4L0MK6I603KLN0F64CG0DK60L654L04CNbAI0C4DBI4L0
    3KLN0AI03KLNI6C0MK6DK6I0AJ0DK60MKAL60OLAAN0AI0DK60K4LJ0OLAAN0C3LBNC50L654LLH04NARD6N0

                                         0
0
       3KLNI6C0BCN6I0DK604560AJ070AI00J0C0I636RD0AJ0JBLLDF606NB34DAC0LQC50AI0ghijghklgi
       mnioglg04D0DK60N4D60AJ0N64DK0AJ0DK4D0CNQNB4L0RIAQN6N0GB3K03KLN0AI03KLNI6C0G0AI04I60
       OAIC04LQ60GBOG6XB6CDLH04CN0RIAQN6N0DK4D0DK60I6L4DACGKR0JAI0DK60RBIRAG6G0AJ0DKG0L4C0
       O6DM66C04CH03KLN04CN0KGbK6I0J4DK6I04CN0FADK6I0SAI06DK6I0AJ0DK6FT0GK4LL0O60N6D6IF C6N0
        II6GR63DQ60AJ0MK6DK6I0KGbK6I0J4DK6I0AI0FADK6I0K4Q60O66C0F4II6N0DA0643K0ADK6I^04CN0
               S T 4CH0ADK6I0R6IGAC0MKA0C0DK60ARCAC0AJ0DK60NF CGDI4DQ60AFF DD660M4G0
       MKALLH0AI0C0R4ID0N6R6CN4CD0BRAC0DK6064ICC5G0AJ0DK4D0CNQNB4L0AI0MKAG60F4CD6C4C360
       4CN0GBRRAID0GB3K0CNQNB4L0K4N0BCN6ID4[6C0O6JAI60KG0N64DK0
       << 5C0DK606Q6CD0DK4D0AC0DK60I6DI6F6CD0AJ04C05IGK026FO6I0KG033ABCD0GK4LL0O60
 CGBJJ36CD0DA0RIA3BI60DK60MKAL60AJ0DK60O6C6JDG0I6J6II6N0DA0C0763DAC0<;0DK6C0DK6033ABCD0
4Q4L4OL60GK4LL0O604RRL6N0JIGD0DA0RIA3BI60DK60O6C6JDG0JAI0DK605IGK026FO6I0BCN6I0R4I45I4RK0IGD0
AJ0763DAC0<;04CN04CH0O4L4C360DK6I64JD6I0I6F4CC50GK4LL0O604RRL6N0GA0J4I04G0F4H0O60RAGGOL60DA0
RIA3BIC50DK60O6C6JDG0JAI040GBIQQC50GRABG604CN0N6R6CN4CDG0BCN6I0R4I45I4RK0763ACN0AJ0763DAC0
<;0
       <= 5J04C05IGK026FO6IWG063[AC4OL6076IQ360G0D6IF C4D6N0OH0I64GAC0AJ0G4OLDH04D0
4CH0DF60RIAI0DA0KG06DI6F6CD04D60KG033ABCD0GK4LL0O60R4N0DA0KF0C0DK60F4CC6I0G6D0ABD0C0
R4I45I4RK0IGD0AJ0763DAC0<;0
       <7 5J0DK605IGK026FO6IWG063[AC4OL6076IQ360G0D6IF C4D6N0OH0N64DK0RIAI0DA0KG0
6DI6F6CD04D60DK6I60GK4LL0O60R4H4OL60C0433AIN4C360MDK0763DAC0<04C04FABCD06XB4L0DA0DK60
Q4LB60AJ0KG033ABCD04G0AJ0DK60L4GD0N4H0AJ0DK60FACDK0C0MK3K0KG0N64DK0A33BIG0DA56DK6I0MDK04C0
4FABCD06XB4L0DA04CH0QALBCD4IH03ACDIOBDACG0F4N60OH0GB3K05IGK026FO6I0C0433AIN4C360MDK0
763DAC0<<00IAQN6N0DK4D0J0DK60455I654D60AJ0DK604FABCDG0GA0R4H4OL60BCN6I0DK60L4C04CN0
BCN6I04LL0ADK6I06DI6F6CD036C6JDG073K6F6G04RRIAQ6N0OH0DK606Q6CB60AFF GGAC6IG0MABLN0

                                          0
0
6U366N0DK604FABCD04RRIAQ4OL60OH0DK606Q6CB60AFF GGAC6IG0DK60O4L4C360GK4LL0O604RRL6N0C0
RIA3BIC50JAI0GB3K0N6364G6N05IGK026FO6IWG0MNAM0AI0N6R6CN4CDG04C04CCBDH0AI04CCBD6G0C0
433AIN4C360MDK0R4I45I4RK0763ACN0AJ0763DAC0<;0
       <8 S4T05J04C05IGK026FO6IWG063[AC4OL6076IQ360G0D6IF C4D6N0RIAI0DA0KG06DI6F6CD0
4D60ADK6I0DK4C0OH0I64GAC0AJ0N64DK0AI0G4OLDH0K60GK4LL0O606CDDL6N0DA0K4Q60KG033ABCD0P0
               ST 4RRL6N04D0DK60N4D60AJ0D6IF C4DAC0C0RIA3BIC50JAI0GB3K05IGK026FO6I0JIAF0
       DK605IGK0OI4C3K0AJ040LJ60AJJ36040CAC4GG5C4OL60R6CGAC03AFF6C3C504D04560<0
       3AFFBD4OL60ACLH0DA0DK606UD6CD0F6CDAC6N0C0RDAC030C0763DAC0<;^0AI0
               ST C0DK606Q6CD0AJ0GB3K05IGK026FO6I0O6C504NF DD6N0DA0F6FO6IGKR0AJ0GAF60
       ADK6I06DI6F6CD036C6JDG073K6F60O60DI4CGJ6II6N0DA0DK60DIBGD660AI0DIBGD66G0AJ0DK4D0ADK6I0
       6DI6F6CD036C6JDG073K6F6^0AI0
               ST 4RRL6N04D06DI6F6CD04D60C0RIA3BIC50ABD0AJ0DK60L4C0AI0JIAF0DK605IGK0
       OI4C3K0AJ040LJ60AJJ360O6C6JDG0C0433AIN4C360MDK0R4I45I4RK0ST0AJ0DKG0763DAC0
               S9T 5J0DK605IGK026FO6I0K4G03AFRL6D6N0D6C0H64IG0AJ063[AC4OL6076IQ360RIAI0
       DA0KG0D6IF C4DAC0AJ06FRLAHF6CD0MDK0DK60IF04RRL6N0DAM4IN0DK60RBI3K4G60C0GB3K0
       RIARAIDAC04G0DK605IGK026FO6I0GK4LL0N6G5C4D60AJ0BCDG0C0BCNG00300AI000D0GB3K0
       DF604G0G4N05IGK026FO6I04DD4CG04560<0SAI0RIAI0DA0GB3K0DF60J0GA0I6XB6GD6N0OH0DK605IGK0
       26FO6IT0DK60MKAL60AJ0KG033ABCD0GK4LL0O604RRL6N0C0433AIN4C360MDK0GBOR4I45I4RKG0
       ST0ST0AI0ST0AJ0DKG0R4I45I4RK0AI0C0DK606Q6CD0AJ0KG064IL6I0G4OLDH0AI0N64DK0GK4LL0O60
       4RRL6N0C0433AIN4C360MDK0763DAC0<=0AI0763DAC0<70I6GR63DQ6LH0
               SOT K60Q4LB60AJ04C05IGK026FO6IWG033ABCD0GK4LL0Q4IH0BCDL0KG06DI6F6CD0
4D60AC0DK60G4F60O4GG04G0MABLN0K4Q604RRL6N0K4N0DK605IGK026FO6I0I6F4C6N0C063[AC4OL60
76IQ360BCDL0KG06DI6F6CD04D60OBD0CA0JBIDK6I03ACDIOBDACG0OH0AI0C0I6GR63D0AJ0DK605IGK0

                                           0
0
26FO6I0F4H0O603I6ND6N0DA0KG033ABCD0C0I6GR63D0AJ04CH0R6IAN04JD6I0DK60N4D60AJ0L64QC50
63[AC4OL6076IQ3604CN0RIAQN6N0DK4D0MK6I604C05IGK026FO6I0L64Q6G063[AC4OL6076IQ360C0
433AIN4C360MDK0DKG0763DAC0<80K4QC503AFRL6D6N0CAD0L6GG0DK4C0JQ60H64IG063[AC4OL6076IQ360
DK604FABCD0AJ0GB3K0Q4I4DAC0GK4LL0C0CA06Q6CD0O60L6GG0DK4C0DK60Q4LB60AJ0DK6033ABCD04D0DK60N4D60AJ0
D6IF C4DAC0AJ063[AC4OL6076IQ360C3I64G6N0OH0DK60I6Q4LB4DAC0R6I36CD4560RI6G3IO6N0BCN6I0DK60
6CGACG03D0C0I6GR63D0AJ0643K0I6Q4LB4DAC0H64I0S4G0N6JC6N0C0DK606CGACG03DT0O6DM66C0DK60
N4D60AC0MK3K0DK605IGK026FO6I0L6JD063[AC4OL6076IQ3604CN0DK6064IL6GD0AJ0DK60N4D60AJ0KG0N64DK0
4CN0KG043DB4L06DI6F6CD04D60
               S3T 6ADMDKGD4CNC504CHDKC50DA0DK603ACDI4IH0C0DKG0763DACP0
                                     ST GB3K05IGK026FO6I0F4H06L63D0DK4D0R4I45I4RK0763ACN0
                              C0763DAC0<;0GK4LL04RRLH0DA0KG033ABCD0AI04CH04FABCD0R4H4OL60
                             AC0N64DK0BCN6I04CH0AL3H06JJ63D6N0BCN6I0763DAC0<;^04CN0
                                     ST C0DK606Q6CD0AJ0KG0N64DK0RIAI0DA0DK603AFF6C36F6CD0
                             AJ0KG0AMC0R6CGAC04C04FABCD06XB4L0DA0DK4D0R4ID0AJ0KG033ABCD0
                             34L3BL4D6N04G04JAI6G4N0MK3K0G04DDIOBD4OL60DA0KG0AMC0R6CGAC0
                             GK4LL0O60R4N0DA0KG0R6IGAC4L0I6RI6G6CD4DQ6G0
         <5J0MDK0DK603ACG6CD0AJ0DK60IF04C05IGK026FO6I0I6F4CG0C063[AC4OL6076IQ360
4JD6I04DD4CF6CD0AJ04560<0I6J6I6C360DA06DI6F6CD04D60C0DKG0ID3L60GK4LL0MK6I60DK603ACD6UD0GA0
I6XBI6G0AI04NF DG0O60N66F6N0DA0C3LBN60DK6043DB4L0N4D60AJ0I6DI6F6CD0AJ0GB3K05IGK026FO6I00K60
O6C6JDG0AJ0GB3K05IGK026FO6I0BCN6I0DKG0ID3L60GK4LL0O6043DB4I4LLH0C3I64G6N0OBD0DK604FABCD0AJ0
GB3K0C3I64G60GK4LL0CAD0O60GB3K04G0MABLN0I6GBLD0C0DK60L4C0364GC50DA0O604RRIAQ6N0OH0DK60
6Q6CB60AFF GGAC6IG0BCN6I0K4RD6I0550


                                           90
0
        <763DAC004CN0ID3L60<04CN0763DAC00S6U36RD0DA0DK606UD6CD0F6CDAC6N0C0
763DAC0<=SQTT04CN0763DACG0;09907904CN090GK4LL0CAD04RRLH0DA05IGK026FO6IG0OBD06U36RD0
DA0DK606UD6CD0DK4D0DK6H04I60C3ACGGD6CD0MDK0DK60RIAQGACG0AJ0DKG0ID3L604LL0ADK6I0RIAQGACG0AJ0
DK60L4C0GK4LL04RRLH0DA05IGK026FO6IG0
        <C05IGK026FO6I0F4H0CAF C4D60KG0GRABG60AI04CH0ADK6I0R6IGAC0C3LBN6N0C0DK60
64F6N0L4GG0C0J4QABI0AJ0MKAF0K60RI6J6IG0DK60IBGD660DA06U6I3G60DK60RAM6I03ACJ6II6N0BRAC0D0
OH0DKG0763DAC00K60NF CGDI4DQ60AFF DD660GK4LL0K4Q60RAM6I0DA0I63AFF6CN0DK60IBGD660DA0
R4H0AI04RRLH04CH04FABCD0R4H4OL60AC0DK60N64DK0AJ04C05IGK026FO6I0RBIGB4CD0DA0DKG0ID3L60DA0AI0
JAI0DK60O6C6JD0AJ0GB3K0AC60AI0FAI60AJ0DK6064F6N0L4GG0S4G0K6I6C4JD6I0N6JC6NT0AI0DA0DK60R6IGAC4L0
I6RI6G6CD4DQ6G0AJ0GB3K0N6364G6N05IGK026FO6I0C0GB3K04FABCDG04D0GB3K0DF6G04CN056C6I4LLH0C0
GB3K0F4CC6I04G0DK60IBGD660C0DG04OGALBD60NG3I6DAC0GK4LL0JIAF0DF60DA0DF60DKC[0JD0RIAQN6N0
DK4D04CH0O4L4C360AJ0DK60G4N04FABCD0I6F4CC50BCR4N0AI0BC4RRL6N04G04JAI6G4N04JD6I0DK60
6URI4DAC0AJ040R6IAN0AJ0DMA0H64IG0JIAF0DK60N4D60AJ0DK605IGK026FO6IWG0N64DK0GK4LL0O60R4N0DA0DK60
5IGK026FO6IWG0R6IGAC4L0I6RI6G6CD4DQ6G0
                AI0DK60RBIRAG6G04JAI6G4N0DK606URI6GGAC0@DK6064F6N0L4GGE0GK4LL0F64C04CN0
 C3LBN6P0
                S4T 4CH0N6R6CN4CD04G0GB3K0D6IF0G0N6JC6N0C0763DAC0<;0K6I6C^0
                SOT 4CH04C36GDAI0N6G36CN4CD0AI03ALL4D6I4L0I6L4DQ60SMK6DK6I0AJ0MKAL60OLAAN0AI0
        DK60K4LJ0OLAANT0ADK6I0DK4C0DK60R6IGACG04JAI6G4N0AJ04C05IGK026FO6I^0
                S3T 4CH0R6IGAC0ADK6I0DK4C0DK60R6IGACG04JAI6G4N0MKA0G0AI0M4G0MKALLH0AI0C0
        R4ID0N6R6CN4CD0AI0C0DK60ARCAC0AJ0DK60IBGD660G0AI0M4G0MKALLH0AI0C0R4ID0N6R6CN4CD0BRAC0
        DK6064ICC5G0AJ04C05IGK026FO6I0AI0JAI0MKAG60F4CD6C4C3604CN0GBRRAID0DK605IGK026FO6I0
        M4G0L654LLH0L4OL60FF6N4D6LH0O6JAI60KG0N64DK^04CN0

                                           ;0
0
              SNT 4CH0C4DBI4L0R6IGAC0ADK6I0DK4C0DK60R6IGACG04JAI6G4N0MKAG60C4F604CN0
       4NNI6GG0K4Q60O66C0CADJ6N0C0MIDC50DA0DK60NF CGDI4DQ60AFFDD660OH0DK605IGK0
       26FO6I04G0O6C5040R6IGAC0MKAF0DK605IGK026FO6I0MGK6G0DK60IBGD660DA03ACGN6I04G040
       I63R6CD0AJ04CH0O6C6JD0R4H4OL60AC0DK605IGK026FO6IWG0N64DK0
              843K05IGK026FO6I0F4H0CAF C4D60403KLN0GRABG60AI0ADK6I0R6IGAC0C0DK6064F6N0
L4GG0C0J4QABI0AJ0MKAF0K60MABLN0RI6J6I0DK60IBGD660DA06U6I3G60DG0NG3I6DAC4IH0RAM6I0BCN6I0
DKG0763DAC0
       <K60O6C6JDG0K6I6C0N6G3IO6N0GK4LL0J0C636GG4IH0DA06CGBI60DK604RRIAQ4L0AI0
3ACDCB6N04RRIAQ4L0AJ0DK60L4C04G04C06U6FRD04RRIAQ6N0G3K6F60MDKC0DK60F64CC50AJ0K4RD6I0550
O60I6NB36N0DA0GB3K0L6Q6L04G0G03ACGN6I6N04RRIARI4D60OH0DK606Q6CB60AFF GGAC6IG005C0
R4ID3BL4IP0
                                   ST DK60R6CGAC0R4H4OL60C0I6GR63D0AJ04C05IGK026FO6I0
                            JIAF06DI6F6CD04D60GK4LL0CAD06U366N0DK605I64D6I0AJP0
                      S4T0 MK6C0455I654D6N0MDK04LL04CCBD6G04CN0DK604CCBDH06XBQ4L6CD0AJ0
              4LL0CACR6CGAC0O6C6JDG0I636Q6N0AI0I636Q4OL60BCN6I04LL0ADK6I0I6DI6F6CD0O6C6JD0
              G3K6F6G0AJ0DK60IF0AC6GUD6DK0AJ0DK4D026FO6IWG0C4L06FBC6I4DAC0JAI0643K0
              H64I0AJ063[AC4OL6076IQ360MDK0DK60IF0GBOZ63D0DA040F4UFBF0AJ0JAIDH0H64IG^0AI0
                      SOT0 4JD6I0D4[C50CDA0433ABCD04LL06D4C6N06CGAC036C6JDG0GB3K0
              RIARAIDAC0AJ0DK604FABCD0MK3K0MABLN0O604RRL34OL60BCN6I0DK60JALLAMC50D4OL604G0
              DK60CBFO6I0AJ0H64IG0AJ0G6IQ3603AFRL6D6N0MDK0DK60IF0O64IG0DA0DK60CBFO6I0AJ0
              H64IG0O6DM66C0DK60N4D60AJ06CDIH0CDA0G6IQ360MDK0DK60IF04CN06DI6F6CD04D60
              4CH0H64IG0C06U36GG0AJ0JAIDH0H64IG0NGI654IN6NP0
                      0

                                        <0
0
     964IG0AJ043DB4L076IQ360                    I43DAC0AJ0C4L0
     MDK0DK60IF00000000000000000               6FBC6I4DAC0
     0                                          0
     0           ;0                           b<DK0JAI0643K0H64I0
     0           <0                             7b<DKG0
     0           =0                             <b<DKG0
     0           70                             9b<DKG0
     0           80                             b<DKG0
     0 0AI0FAI60                              9b<DKG0
0
                            ST K604FABCD0AJ0DK604CCBDH0R4H4OL60C0I6GR63D0AJ04C0
                   5IGK026FO6I0MK3K0F4H0O60D4[6C0C0LBFR0GBF0JAIF0FBGD0CAD0
                   6U366N0DK605I64D6I0AJP0
            S4T00MK6C0455I654D6N0MDK04LL0ADK6I0LBFR0GBF0O6C6JDG0I636Q6N0AI0
    I636Q4OL60JIAF04LL0ADK6I0I6DI6F6CD0O6C6JD0G3K6F6G0AJ0DK60IF0DKI6665KD6DKG0
    AJ0DK4D026FO6IWG0C4L06FBC6I4DAC0JAI0643K0H64I0AJ0G6IQ360MDK0DK60IF0
    GBOZ63D0DA040F4UFBF0AJ0JAIDH0H64IG^0AI0
            SOT004JD6I0D4[C50CDA0433ABCD04LL06D4C6N0BFR07BF036C6JDG0GB3K0
    RIARAIDAC0AJ0DK604FABCD0MK3K0MABLN0O604RRL34OL60BCN6I0DK60JALLAMC50D4OL604G0
    DK60CBFO6I0AJ0H64IG0AJ0G6IQ3603AFRL6D6N0MDK0DK60IF0O64IG0DA0DK60CBFO6I0AJ0
    H64IG0O6DM66C0DK60N4D60AJ06CDIH0CDA0G6IQ360MDK0DK60IF04CN06DI6F6CD04D60
    4CH0H64IG0C06U36GG0AJ0JAIDH0O6C50NGI654IN6NP0
     964IG0AJ043DB4L076IQ360                    I43DAC0AJ0C4L0
     MDK0DK60IF0000000000000000                6FBC6I4DAC0
     0                                          0
     0           70                           b7DKG0JAI0643K0H64I0
     0           80                             b7DKG0
                 0                            <b7DKG0
                 0                            9b7DKG0
                               =0
0
               0                              97b7DKG0
               0                              ;9b7DKG0
               90                              <b7DKG0
               ;0                              =b7DKG0
               <0                              7b7DKG0
               =0                              8b7DKG0
               70                              88b7DKG0
               80                              7b7DKG0
               0AI0FAI60                      b7DKG0
0
    RIAQN6N04LM4HG0DK4D0DK60LBFR0GBF0O6C6JD0G0CAD0I6GDI3D6N0J0DK604CCBDH0
    6XBQ4L6CD0AJ04LL0O6C6JDG0I636Q6N0AI0I636Q4OL60BCN6I04LL0I6DI6F6CD0O6C6JD0
    G3K6F6G0AJ0DK60IF0MABLN0O60L6GG0DK4C0f<0R6I04CCBF0AI0GB3K05I64D6I04FABCD0
    4G0DK606Q6CB60AFF GGAC6IG0R6IF D0AI0J0DK605IGK026FO6I0G0C040GD4D60AJ0
    G6IABG0LLK64LDK0
                         S T DK604FABCD0AJ06R6CN4CDWG04CCBDH0AI04CH0
                  3KLNI6CWG04CCBDH0C3LBNC504CH06D4C6N06R6CN4CDWG036C6JD0C0
                  I6GR63D0AJ0DK4D0CNQNB4L0GK4LL0CAD06U366N0DMADKING0AJ0DK60
                  F4UFBF0R6CGAC0MK3K03ABLN0O60RIAQN6N0JAI0DK605IGK026FO6I0
                  BCN6I0DK60L4C0MDKABD0D4[C50433ABCD0AJ04CH06D4C6N06CGAC0
                  36C6JD0
                         SQT DK60455I654D604FABCD0AJ04LL06R6CN4CDWG04CCBD6G0
                  4CN03KLNI6CWG04CCBD6G0C3LBNC50DK60455I654D60AJ04CH06D4C6N0
                  6R6CN4CDWG06CGAC0GK4LL0CAD06U366N0DK60F4UFBF0R6CGAC0MK3K0
                  3ABLN0O60RIAQN6N0JAI0DK605IGK026FO6I0BCN6I0DK60L4C0MDKABD0
                  D4[C50433ABCD0AJ04CH06D4C6N06CGAC036C6JDG0


                              70
0
                                 SQT 4CH0R6CGACG0MK3K04I606URI6GG6N0DA0C3I64G60OH04C0
                         4FABCD0C06U36GG0AJ0_0R6I04CCBF03AFRABCN0GK4LL0O60I6GDI3D6N0DA0
                         DK60F4UFBF04FABCD0AJ0R6CGAC04RRIAQ4OL60OH0DK606Q6CB60
                         AFF GGAC6IG0C3I64GC50OH0DK60L6GG6I0AJ0DK60R6I36CD4560C3I64G60
                         6URI6GG6N0C0DK60BL6G04CN0DK60C3I64G60C0DK605CN6U0JIAF0DK60N4D60
                         AJ0I6GR63DQ60R6CGACG03AFF6C36N0R4HF6CD0
           AI0RBIRAG6G0AJ0DKG0ID3L6P0
           @C4L06FBC6I4DACE0F64CG0
           S4T00C0I6GR63D0AJ04C05IGK026FO6I0MKA0G0CAD040_0I63DAI0DK605I64D6GD0AJ0
    R4I45I4RK0ST0ST04CN0S T0O6LAM0AI0
           SOT00C0I6GR63D0AJ04C05IGK026FO6I0MKA0G040_0I63DAI0DK604FABCD0C0
    GBOR4I45I4RK0ST0O6LAM0
                  ST00O4G60R4H0AJ0DK605IGK026FO6I0JAI04CH0AC60AJ0DK60JQ60H64IG0RI636NC50
           6DI6F6CD04D60RLBG0DK604Q6I4560AQ6I040R6IAN0AJ0DKI660H64IG0AI0GB3K0ADK6I0R6IAN0
           4G0DK606Q6CB60AFF GGAC6IG0MLL0R6IF D0AJ04CH0JLB3DB4DC506FALBF6CDG0MK3K0
           4Q6I45C50FBGD06CN0AC0DK60L4GD0N4H0AJ0DK60H64I0JAI0MK3K0O4G60R4H0G0D4[6C0JAI0DK60
           RBIRAG6G0AJ0DKG034L3BL4DAC0AI0
                  ST00DK604Q6I4560AJ0DK6026FO6IWG0DAD4L06FALBF6CDG0JAI04CH0DKI660AI0FAI60
           3ACG63BDQ60H64IG06CNC50CAD064IL6I0DK4C00H64IG0O6JAI606DI6F6CD04D60AI0
                  S T00G4Q60ACLH0C0GB3K034G6G04G0DK606Q6CB60AFF GGAC6IG0MLL0CAD0
           R6IF D0DK604CCB4L0I4D60AJ0O4G30R4H04D0DK60N4D60AJ0I6DI6F6CD0AI04D04CH0N4D60MDKC0
           DK60RI6QABG0H64I0RLBG0DK604Q6I4560AJ04CH0JLB3DB4DC506FALBF6CDG034L3BL4D6N0AQ6I0
           40R6IAN0AJ0DKI660H64IG06CNC50AC0DK60I6L6Q4CD0N4D60AI0AQ6I0GB3K0ADK6I0R6IAN04G0DK60

                                        80
0
              6Q6CB60AFF GGAC6IG0GK4LL0R6IF D0
              IAQN6N0DK4D0JAI0DK60RBIRAG6G0AJ034L3BL4DC50C4L06FBC6I4DAC0MK6I60
              I6FBC6I4DAC0BCN6I0ST04CN0ST04OAQ60G034L3BL4D6N0OH0I6J6I6C360DA040H64I0AI0H64IG0
              ADK6I0DK4C0DK60DM6LQ60FACDKG06CNC50MDK06DI6F6CD04D60643K0GB3K0H64IWG0
              I6FBC6I4DAC0F4H0O60C3I64G6N0C0RIARAIDAC0DA0DK60C3I64G60C0DK603AGD0AJ0LQC50
              4G0F64GBI6N0OH0DK605CN6U0JAI040R6IAN0JIAF0DK606CN0AJ0DK60H64I0BR0DA06DI6F6CD0
              4D600IAQN6N0LM4HG0DK4D0DK60RI636NC50RIAQGA0F4H0CAD0O604RRL6N0C0I6GR63D0
              AJ04C05IGK026FO6I0MKA0G040_0I63DAI0BCL6GG0D034C0O60GKAMC0DA0DK60
              G4DGJ43DAC0AJ0DK606Q6CB60AFF GGAC6IG0DK4D0DK604FABCD0AJ0DK60
              CAC3AFFBD4OL60R6CGAC0R4H4OL60AI0I6F4CC50R4H4OL60AI0R4H4OL60O6JAI60DK60
              4RRL34DAC0AJ0BL6G0R6IF DDC503AFFBD4DAC0AJ0DK60MKAL60AJ0DK60O6C6JDG0DA0DK60
              I63DAI0G0CAD0L6GG0DK4C0DMADKING0AJ0DK604CCBDH06XBQ4L6CD0AJ04LL0I6DI6F6CD0
              O6C6JDG0R4H4OL60DA0DK60NI63DAI0SAI0DA0MK3K0K60G06CDDL6NT0BCN6I04LL0G3K6F6G0AJ0
              DK60IF04D0DK60DF604CH0LBFR0GBF0O6C6JDG04I60DA0O60R4N0DA0KF0BCN6I0DK60BL6G0
              @5CN6UE0F64CG0DK60ACGBF6I0I3605CN6U0AI04CH0ADK6I0AJJ34L03AGD0AJ0LQC50CN6U0
RBOLGK6N0OH04BDKAIDH0C0RL4360AJ0AI0C0GBOGDDBDAC0JAI0DK4D05CN6U04CN045I66N0OH0DK606Q6CB60
AFF GGAC6IG04G0O6C50GBD4OL60
              @_0I63DAIE0F64CG04CH05IGK026FO6I0MKA0G040NI63DAI04CN0MKA06DK6I04LAC60
AI0DA56DK6I0MDK0KG0GRABG604CNbAI0F CAI03KLNI6C0G0AI0O63AF6G04D04CH0DF60MDKC0DK60DKI660
H64IG0AJ06AIF4L06CGAC04D60AI064IL6I0I6DI6F6CD0AI0L64QC50G6IQ360M4G0DK60O6C6J34L0AMC6I0
AJ0GK4I6G0MK3K0MK6C04NN6N0DA04CH0GK4I6G0K6LN0OH0DK60DIBGD66G0AJ04CH0G6DDL6F6CD0DA0MK3K0DK60
NI63DAI0AI0KG0GRABG60K4N0DI4CGJ6II6N04GG6DG034IIH0AI034II6N0FAI60DK4C0_0AJ0DK60QADC50I5KDG0
 C0DK60IF0

                                          0
0
              @6D4C6N06CGAC036C6JDGE0F64CG0O6C6JDG0DA0MK3K0DK605IGK026FO6I0G06CDDL6N0
BCN6I0ADK6I0I6DI6F6CD0O6C6JD0G3K6F6G0AJ0DK60IF0AI0BCN6I0I6DI6F6CD0O6C6JD0G3K6F6G0AJ0
RI6QABG06FRLAH6IG04CN0C3LBN6GP0
              S4T00R6CGACG0MK6DK6I0N6J6II6N0AI04LI64NH0C0R4HF6CD0C3LBNC504CH0R4ID0AJ040
      N6J6II6N0R6CGAC0MK3K0G03AFFBD4OL60
              SOT00DK604CCBDH06XBQ4L6CD0AJ0LBFR0GBFG0I636Q6N0AI0I636Q4OL60C3LBNC504CH0
      4LI64NH0I636Q6N0C03AFFBD4DAC0AJ0R6CGAC0
              S3T00MK6I60GA0I6XBI6N0OH0DK606Q6CB60AFF GGAC6IG06DI6F6CD0CCBD6G0
      BCN6I0763DAC0;0AJ0DK605IGK05C3AF604U03D0AJ08<=0C0I6GR63D0AJ0RI6QABG0
      G6LJ6FRLAHF6CD0AI0CACR6CGAC4OL60G6IQ360
              SNT00DK604CCBDH06XBQ4L6CD0AJ04CH04FABCD0I636Q6N0OH0M4H0AJ0I6JBCN0AJ0
      3ACDIOBDACG04CN04CH0CD6I6GD0DK6I6AC0J0DK6H0M6I60I636Q6N04JD6I0DK604560AJ09;04CN0
      6U366NC50f0
      IAQN6N0DK4D0O6C6JDG0C0S4T0SOT04CN0S3T04OAQ60F4H0O605CAI6N0J0DK6I04CCBDH06XBQ4L6CD0
      NA6G0CAD06U366N0f<0R6I04CCBF0C04LL0AI0GB3K05I64D6I04FABCD04G0DK606Q6CB60
      AFF GGAC6IG0GK4LL0R6IF D0
              @6D4C6N06R6CN4CDWG06CGACE0F64CG040R6CGAC0DA0MK3K0DK60I6GR63DQ60
6R6CN4CD0AJ0DK605IGK026FO6I0G06CDDL6N0AC0KG0N64DK0BCN6I0ADK6I0I6DI6F6CD0O6C6JD0G3K6F6G0AJ0
DK60IF0AI0BCN6I0I6DI6F6CD0O6C6JD0G3K6F6G0AJ0RI6QABG06FRLAH6IG0AI0OH0QIDB60AJ0763DAC0;0
AI0;0AJ0DK605IGK05C3AF604U03D08<=0I6L4DC50DA0RI6QABG06FRLAHF6CDG04CN06U366NC50
5f<0R6I04CCBF0AI0GB3K05I64D6I04FABCD04G0DK606Q6CB60AFF GGAC6IG0GK4LL0R6IFD0



                                        0
0
                 @6D4C6N0BFR07BF036C6JDGE0F64CG0LBFR0GBFG0DA0MK3K0DK605IGK026FO6I0G0
6CDDL6N0BCN6I0ADK6I0I6DI6F6CD0O6C6JDG0G3K6F6G0AJ0DK60IF0AI0BCN6I0I6DI6F6CD0O6C6JD0G3K6F6G0
AJ0RI6QABG06FRLAH6IG04CN0C3LBN6GP0
                 S4T00LBFR0GBFG0I636Q6N0AI0I636Q4OL60JIAF04CH0I6DI6F6CD0O6C6JD0G3K6F60
         C3LBNC50GBFG0I636Q6N0AI0I636Q4OL60C03AFFBD4DAC0AI0R6CGAC0
                 SOT00GBFG0I636Q6N0AI0I636Q4OL60C03AFFBD4DAC0AJ0I6DI6F6CD04CCBD6G0BCN6I0
        3ACDI43DG04RRIAQ6N0BCN6I0763DAC0;0AJ0DK605IGK05C3AF604U03D08<=0
                 S3T004FABCDG0I636Q6N0OH0M4H0AJ0I6JBCN0AJ03ACDIOBDACG04CN04CH0CD6I6GD0DK6I6AC0
         J0DK6H0M6I60I636Q6N04JD6I0DK604560AJ09;04CN06U366N6N0f0
        IAQN6N0DK4D0O6C6JDG0C0S4T04CN0SOT04OAQ60F4H0O605CAI6N0J0DK6H0NA0CAD06U366N0f<0C0
        4LL0AI0GB3K05I64D6I04FABCD04G0DK606Q6CB60AFF GGAC6IG0GK4LL0R6IF D0
        <9S4T00IAQN6N0DK4D04RRIAQ4L0AJ0DK60L4C0OH0DK606Q6CB60AFF GGAC6IG0BCN6I0
K4RD6I0550MABLN0CAD0DK6I6OH0O60RI6ZBN36N0DK60IBGD6604D0DK60I6XB6GD0AJ0DK60IF0F4H0SRBIGB4CD0
DA0IBL6G0AJ0BCJAIF04RRL34DACT03I6ND04C05IGK026FO6I0MDK0AC60AI0FAI60H64IG0AJ063[AC4OL60
76IQ3604CN0KG0O6C6JDG0GK4LL0DK6I6BRAC0O6034L3BL4D6N0433AINC5LH0
                 SOT K60IBGD660F4H0RIAQN60JAI0DK60C3I64G60AJ04CH04CCBDH0R4H4OL60BCN6I0
DKG0ID3L604G0JIAF0DK60N4D60AJ0DG03AFF6C36F6CD0C0RIARAIDAC0DA0OBD0CAD06U366NC50DK60IG60C0
DK603AGD0AJ0LQC50GC360DK4D0N4D60F64GBI6N0OH0I6J6I6C360DA0DK605CN6U0
        <;K60IBGD660F4H04CN04D0DK60I6XB6GD0AJ04C05IGK026FO6I0GK4LL0G63BI60DK60R4HF6CD0
AJ04CH0R6CGAC0AI04CCBDH0R4H4OL60C0433AIN4C360MDK0DKG0ID3L60OH0DK60RBI3K4G60JIAF0DK605IGK0
3I4C3K0AJ040LJ60AJJ360AJ040N6J6II6N0AI0FF6N4D604CCBDH0RAL3H0AI04CH0ADK6I0RAL3H0AJ0CGBI4C360
S4G04RRIARI4D6T06CNAIG6N0GA04G0DA0O60CAC4GG5C4OL604CN03AFFBD4OL60ACLH0DA0DK606UD6CD0
RIAQN6N0OH0DKG0ID3L60

                                          0
0
        <<S4T0C05IGK026FO6I0F4H0F4[60QALBCD4IH03ACDIOBDACG0DA0DK60L4C0C0AIN6I0DA0
 C3I64G60KG0R6CGAC04CN0ADK6I0O6C6JDG0BCN6I0DK60L4C0
                SOT K60IBGD660F4H0F4[6065BL4DACG0I654INC50DK60N4D6G0AC0MK3K0GB3K0
QALBCD4IH03ACDIOBDACG0F4H03AFF6C3604CN0DK604FABCDG0AJ0GB3K0QALBCD4IH03ACDIOBDACG0GBOZ63D0
DA0DK60LF D0I6J6II6N0DA0C0R4I45I4RK0S6T0AJ0DKG0763DAC0
                S3T 7BOZ63D0DA0R4I45I4RK0S6T0AJ0DKG0763DAC04CN0DA0DK60G4N065BL4DACG04CH0
GB3K0QALBCD4IH03ACDIOBDACG0F4H0O60C3I64G6N04D04CH0DF604CN0F4H0O60I6NB36N0AI0NG3ACDCB6N0
 C034G6G0AJ0K4INGKR0MDK0DK603ACG6CD0AJ0DK60IBGD660
                SNT K60O6C6JDG0G63BI6N0OH0GB3K0QALBCD4IH03ACDIOBDACG0GK4LL0O60N6D6IF C6N0
OH0DK603DB4IH04CN04RRIAQ6N0OH0DK60IBGD660RIAQN6N0DK4D0DK60F4UFBF04FABCD0AJ0R6CGAC0
GDRBL4D6N0OH0763DAC0<0GK4LL0CAD0O606U366N6N0DK6I6OH0
                S6T K60455I654D60AJ0DK603ACDIOBDACG0F4N60OH04C05IGK026FO6I0BCN6I0DKG0
763DAC04CN04CH0ADK6I0ID3L60GK4LL0CAD06U366N0;_0AJ0KG0AFR6CG4DAC0C0643K0H64I0OBD0C0CA0
6Q6CD0GK4LL0GB3K03ACDIOBDACG06U366N0DK60LF D0GR63J6N0C0763DAC090
        <=LL0GBR6I4CCB4DAC0O6C6JDG0433IB6N0BCN6I0DKG0ID3L60MLL0O60R4H4OL60OH0DK605IGK0
NF CGDI4DAI0MKA0MLL0433ABCD0DA0DK606Q6CB60AFF GGAC6IG0JAI05IGK05C3AF604U0DK6I6AC0C0
433AIN4C360MDK0DK60BCN6ID4[C50MK3K0K60K4G05Q6C04G0403ACNDAC0AJ0DK604RRIAQ4L0AJ0DK60L4C0
BCN6I0K4RD6I0550
        <7?K6C04C05IGK026FO6I0364G6G0DA0O60C063[AC4OL6076IQ360O634BG60KG0
AFR6CG4DAC0364G6G0DA0O60BLLH0K4I564OL60DKAG60GBR6I4CCB4DAC0O6C6JDG04LI64NH0G63BI6N0
BCN6I0DKG0ID3L60C0I6GR63D0AJ063[AC4OL6076IQ360MDK0DK60IF0GK4LL03ACDCB60DA0O60K6LN0BCN6I0
4CN0O60GBOZ63D0DA04LL0AJ0DK60RIAQGACG0AJ0DKG0ID3L604CN0MK6C0DK6H0O63AF60R4H4OL60MLL0O60
R4H4OL60OH0DK605IGK0NF CGDI4DAI0C0433AIN4C360MDK0763DAC0<=0

                                         0
0
                              580=00565602823870
        = CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L60=0GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C05CN404CN0ST0GBOZ63D0DA0D4U4DAC04G04C05CN4C0I6GN6CD0BCN6I0
DK605CN4C0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@5CN4C026FO6IGET0
        = 5CN4C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
        = 8U36RD04G0RIAQN6N0C0763DAC0=90DK6I60GK4LL0O60CA03ACDIOBDACG0F4N60OH0DK60
IF0AC0O6K4LJ0AJ04CH05CN4C026FO6I0BCL6GG0K60G040CD6N07D4D6G03D]6C0AI0I6GN6CD0AI5C4LLH0
KI6N0DA0MAI[04D04C0AJJ360AJ0DK60IF0C0DK60CD6N07D4D6G0
        =9 5J04C05CN4C026FO6I0M4G0RI6QABGLH06FRLAH6N0OH04C0AJJ360ABDGN60AJ05CN404CN0
K4G0DI4CGJ6II6N0DA05CN40DK60RIAQGACG0AJ0ID3L600DKIAB5K00AJ0DK60L4C0SAI04CH04NNDAC4L0
ID3L6G0DK4D0F4H0O604NN6N0JIAF0DF60DA0DF60MDK0I6GR63D0DA026FO6IG06FRLAH6N0OH0DK60IF0C040
GR63J6N03ABCDIHT04G0DK6034G60F4H0O60GK4LL04RRLH0DA0643K05CN4C026FO6I0N6D6IF C6N04G0J0DK60
5CN4C026FO6I0K4N0I6F4C6N04D0DK60AJJ360AJ0DK60IF04D0MK3K0K60M4G0RIC3R4LLH06FRLAH6N0
 FF6N4D6LH0RIAI0DA0KG0DI4CGJ6I0DA04C0AJJ360AJ0DK60IF0C05CN40
        =; K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0JAI04CH0L4C0964I0AC0O6K4LJ0AJ04CH05CN4C026FO6I04CH04FABCD0
R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K05CN4C026FO6I0NBIC50GB3K0L4C0964I0
BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0
AI0F4CN4D6N0OH0DK60L4MG0AJ05CN40JAI0DK60O6C6JD0AJ0GB3K05CN4C026FO6I0
        =< LL0ADK6I0RIAQGACG0AJ0DK60L4C0GK4LL0O604RRL34OL60DA05CN4C026FO6IG06U36RD0DA0
DK606UD6CD03L64ILH03ACGGD6CD0MDK0DKG0ID3L60

                                         90
0
                        580700705602823870
        7 CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L6070GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C07ABDK0JI3404CN0ST0GBOZ63D0DA0D4U4DAC04G0407ABDK0JI34C0
I6GN6CD0BCN6I0DK607ABDK0JI34C0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@7ABDK0JI34C0
26FO6IGET0
        7 7ABDK0JI34C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60
L4C04G0N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
        7 K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0JAI04CH0L4C0964I0AC0O6K4LJ0AJ0407ABDK0JI34C026FO6I04CH0
4FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K07ABDK0JI34C026FO6I0NBIC50
GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ0
3I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ07ABDK0JI340JAI0DK60O6C6JD0AJ0GB3K026FO6I0
        79 5C0DK606Q6CD0407ABDK0JI34C026FO6IWG0G6IQ360G0D6IF C4D6N0JAI04CH0I64GAC0GB3K0
26FO6IWG0IF0ACDIOBDACG033ABCD06XB4L0C0Q4LB60DA0DK6026FO6IWG076Q6I4C360FABCD04CN0
 J04RRL34OL604CH0L64QC50CN6FCDH0AI0ADK6I0D6IF C4DAC0R4HF6CDG0DA0MK3K0GB3K026FO6I0F4H0
O606CDDL6N0BCN6I04RRL34OL60RIAQGACG0AJ07ABDK0JI34C0L4M0SAI0DK606CDI60IF0ACDIOBDACG0
33ABCD0J0DG0Q4LB60G0L6GG0DK4C0DK6076Q6I4C360FABCD0L64QC50CN6FCDH04CNbAI0D6IF C4DAC0
R4HF6CDGT0GK4LL0O60R4N0DA0GB3K026FO6I0AI0KG036C6J34IH0SAI0DA0DK60IF0DA0DK606UD6CD0DK60IF0
K4G04LI64NH0R4N0DK6076Q6I4C360FABCD0L64QC50CN6FCDH04CNbAI0D6IF C4DAC0R4HF6CDG0DA0GB3K0
26FO6I0AI0KG036C6J34IHT00A0DK606UD6CD0DK4D04CH0RAIDAC0AJ0GB3K026FO6IWG0IF0
ACDIOBDACG033ABCD0I6F4CG04JD6I0GB3K0R4HF6CDG0GB3K0RAIDAC0DA56DK6I0MDK026FO6IWG0
JD6I4U0ACDIOBDACG033ABCD0J04CH0GK4LL0O60R4N0C0433AIN4C360MDK0DK604RRL34OL60

                                         ;0
0
RIAQGACG0AJ0DK60L4C0
        7; RAC0MIDD6C0CAD360DA0DK60NF CGDI4DQ60AFF DD660407ABDK0JI34C026FO6I0
GK4LL0O606CDDL6N0DA0MDKNI4M04G034GK04CN0DI4CGJ6I0DA040I6DI6F6CD0RL4C0F4CD4C6N0OH0DK60IF04CN0
4RRIAQ6N0BCN6I0DK60L4MG0AJ07ABDK0JI3404G0AJ0DK60L4GD0N4H0AJ0DK60FACDK0C6UD0GB3366NC50I636RD0
OH0DK60NF CGDI4DQ60AFF DD660AJ0GB3K0CAD360BR0DA04C04FABCD06XB4L0DA0DK60Q4LB60AJ0KG0IF0
ACDIOBDACG033ABCD04G0AJ0GB3K0N4D60MK3K0G04DDIOBD4OL60DA0IF0ACDIOBDACG00DA0DK60L4C0AC0
KG0O6K4LJ04D0L64GD0DMA0H64IG0RIAI0DA0DK60N4D60AJ0GB3K0MDKNI4M4L0BCL6GG0GB3K026FO6I0K4G0
3AFRL6D6N0;0H64IG0AJ0G6IQ360
        7< @76Q6I4C360FABCDE0JAI0RBIRAG6G0AJ0DKG0ID3L60GK4LL0F64C04CH04FABCDG0DA0
MK3K0DK607ABDK0JI34C026FO6I0G06CDDL6N0BCN6I0DK60IFWG076Q6I4C360L4C0C07ABDK0JI340
MK3K0RIAQN6G0BRAC0I6DI6F6CD04D0L64GD0AC60O6C6JD0GBOGD4CD4LLH0GF L4I0DA0DK60O6C6JD0RIAQN6N0
 C0DK60L4C0
        7= LL0ADK6I0RIAQGACG0AJ0DK60L4C0GK4LL0O606XB4LLH04RRL34OL60DA07ABDK0JI34C0
26FO6IG06U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0DKG0ID3L60




                                          <0
0
                               5808007?57702823870
       8 CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L6080GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C07MD]6IL4CN04CN0ST0GBOZ63D0DA0D4U4DAC04G0407MGG0I6GN6CD0
BCN6I0DK607MGG0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@7MGG026FO6IGET0
       8 7MGG026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC0DA0DK60L4C04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
       8 K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0JAI04CH0L4C0964I0AC0O6K4LJ0AJ0407MGG026FO6I04CH04FABCD0R4N0
NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K07MGG026FO6I0NBIC50GB3K0L4C0964I0BCN6I0
4CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0AI0
F4CN4D6N0OH0DK60L4MG0AJ07MD]6IL4CN0JAI0DK60O6C6JD0AJ0GB3K026FO6I0
       89 LL0ADK6I0RIAQGACG0AJ0DK60L4C0GK4LL0O606XB4LLH04RRL34OL60DA07MGG026FO6IG0
6U36RD0DA0DK606UD6CD03L64ILH0C3ACGGD6CD0MDK0DKG0ID3L60
0




                                        =0
0
                         58000865602823870
0
         CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L600GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C0I56CDC404CN0ST0GBOZ63D0DA0D4U4DAC04G04C0I56CDC40
I6GN6CD0BCN6I0DK60I56CDC40C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@I56CDC4026FO6IGET000
         I56CDC4026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
         K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0JAI04CH0L4C0964I0AC0O6K4LJ0AJ04C0I56CDC4026FO6I04CH04FABCD0
R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K0I56CDC4026FO6I0NBIC50GB3K0L4C0
964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0
BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ0I56CDC40JAI0DK60O6C6JD0AJ0GB3K026FO6I0
        9 5C0DK606Q6CD040I56CDC4026FO6IWG0G6IQ360G0D6IF C4D6N0JAI04CH0I64GAC0DK60Q4LB60
AJ0GB3K026FO6IWG0IF0ACDIOBDACG033ABCD06XB4L0C0Q4LB60DA0DK6026FO6IWG076Q6I4C360
FABCD04CN0J04RRL34OL604CH0L64QC50CN6FCDH0AI0ADK6I0D6IF C4DAC0R4HF6CDG0DA0MK3K0GB3K0
26FO6I0F4H0O606CDDL6N0BCN6I04RRL34OL60RIAQGACG0AJ0I56CDC40L4M0SAI0KG06CDI60IF0
ACDIOBDACG033ABCD0J0DG0Q4LB60G0L6GG0DK4C0DK6076Q6I4C360FABCD0L64QC50CN6FCDH04CNbAI0
D6IF C4DAC0R4HF6CDGT0GK4LL0O60R4N0DA0GB3K026FO6I0AI0KG036C6J34IH0SAI0DA0DK60IF0DA0DK60
6UD6CD0DK60IF0K4G04LI64NH0R4N0DK6076Q6I4C360FABCD0L64QC50CN6FCDH04CNbAI0D6IF C4DAC0
R4HF6CDG0DA0GB3K026FO6I0AI0KG036C6J34IHT0A0DK606UD6CD0DK4D04CH0RAIDAC0AJ0GB3K026FO6IWG0
IF0ACDIOBDACG033ABCD0I6F4CG04JD6I0GB3K0R4HF6CDG0GB3K0RAIDAC0DA56DK6I0MDK0GB3K0
26FO6IWG0JD6I4U0ACDIOBDACG033ABCD0J04CH0GK4LL0O60R4N0C0433AIN4C360MDK0DK60
4RRL34OL60RIAQGACG0AJ0DK60L4C0
                                         70
0
        ; @76Q6I4C360FABCDE0JAI0RBIRAG6G0AJ0DKG0ID3L60GK4LL0F64C0DK604FABCD0DA0MK3K0
DK60I56CDC4026FO6I0G06CDDL6N0BCN6I0DK60IFWG076Q6I4C360L4C0C0I56CDC40J04CH04CN0
MK3K0RIAQN6G0BRAC0I6DI6F6CD0AI0D6IF C4DAC04D0L64GD0AC60O6C6JD0GBOGD4CD4LLH0GF L4I0DA0DK60
O6C6JD0RIAQN6N0C0DK60L4C000
        < 763DACG004CN00AJ0DK60L4C0GK4LL0CAD04RRLH0DA0I56CDC4026FO6IG00LL0ADK6I0
RIAQGACG0AJ0DK60L4C0GK4LL0O606XB4LLH04RRL34OL60DA0I56CDC4026FO6IG06U36RD0DA0DK606UD6CD0
3L64ILH0C3ACGGD6CD0MDK0DKG0ID3L60
0




                                          80
0
                        5800080502823870
0
         CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L600GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C0B6IDA03A04CN0ST0GBOZ63D0DA0D4U4DAC04G040B6IDA03A0
I6GN6CD0BCN6I0DK60B6IDA03A0C3AF60D4U0L4MG0SK6I6C4JD6I0I6J6II6N0DA04G0@B6IDA03A0
26FO6IGET000
         B6IDA03A026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC04G0
N6D6IF C6N0643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
         K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0JAI04CH0L4C0964I0AC0O6K4LJ0AJ040B6IDA03A026FO6I04CH0
4FABCD0R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K0B6IDA03A026FO6I0NBIC50
GB3K0L4C0964I0BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ0
3I64D6N0BCN6I0AI0F4CN4D6N0OH0DK60L4MG0AJ0B6IDA03A0JAI0DK60O6C6JD0AJ0GB3K026FO6I0
        9 763DAC004CN00AJ0DK60L4C0GK4LL0CAD04RRLH0DA0B6IDA03A026FO6IG00LL0ADK6I0
RIAQGACG0AJ0DK60L4C0GK4LL0O606XB4LLH04RRL34OL60DA0B6IDA03A026FO6IG06U36RD0DA0DK606UD6CD0
3L64ILH0C3ACGGD6CD0MDK0DKG0ID3L60
0




                                          0
0
                      580008085602823870
0
         CHDKC50C0DKG0L4C0DA0DK603ACDI4IH0CADMDKGD4CNC50DK60RIAQGACG0AJ0DKG0
ID3L600GK4LL04RRLH0DA0643K026FO6I0AJ0DK60L4C0ST04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0
DK60IF0C04C0AJJ360AJ0DK60IF0C0403ABCDIH0LGD6N0AC0RR6CNU004DD43K6N0K6I6DA04CN0ST0
GBOZ63D0DA0D4U4DAC04G040I6GN6CD0BCN6I0DK60C3AF60D4U0L4MG0AJ0GB3K03ABCDIH0SK6I6C4JD6I0I6J6II6N0
DA04G0@AI65C026FO6IGET000
         AI65C026FO6IG0MLL0O606L5OL60DA0I636Q604C04CCB4L03ACDIOBDAC04G0N6D6IF C6N0
643K0H64I0OH0DK603A4IN0AJ0I63DAIG0
         K6I60GK4LL0O60N6NB3D6N0JIAF0DK604FABCD0AJ04CH03ACDIOBDAC0MK3K0MABLN0
ADK6IMG60O60F4N60OH0DK60IF0JAI04CH0L4C0964I0AC0O6K4LJ0AJ040AI65C026FO6I04CH04FABCD0
R4N0NI63DLH0AI0CNI63DLH0OH0DK60IF0AC0O6K4LJ0AJ0GB3K0AI65C026FO6I0NBIC50GB3K0L4C0964I0
BCN6I04CH0RIAJDGK4IC50I6DI6F6CD0AI0R6CGAC0RL4C0AI04CH03AFOC4DAC0DK6I6AJ03I64D6N0BCN6I0
AI0F4CN4D6N0OH0DK60L4MG0AJ0DK604RRL34OL603ABCDIH0AJ0I6GN6C360AJ0GB3K0AI65C026FO6I0JAI0DK60
O6C6JD0AJ0GB3K026FO6I0
        9 5C0DK606Q6CD040AI65C026FO6IWG0G6IQ360G0D6IF C4D6N0JAI04CH0I64GAC0DK60Q4LB60AJ0
GB3K026FO6IWG0IF0ACDIOBDACG033ABCD06XB4L0C0Q4LB60DA0DK6026FO6IWG076Q6I4C360FABCD0
4CN0J04RRL34OL604CH0L64QC50CN6FCDH0AI0ADK6I0D6IF C4DAC0R4HF6CDG0DA0MK3K0GB3K026FO6I0
F4H0O606CDDL6N0BCN6I04RRL34OL60RIAQGACG0AJ0DK60L4MG0AJ0DK604RRL34OL603ABCDIH0AJ0I6GN6C360AJ0
GB3K0AI65C026FO6I0SAI0KG06CDI60IF0ACDIOBDACG033ABCD0J0DG0Q4LB60G0L6GG0DK4C0DK60
76Q6I4C360FABCD0L64QC50CN6FCDH04CNbAI0D6IF C4DAC0R4HF6CDGT0GK4LL0O60R4N0DA0GB3K0
26FO6I0AI0KG036C6J34IH0SAI0DA0DK60IF0DA0DK606UD6CD0DK60IF0K4G04LI64NH0R4N0DK6076Q6I4C360
FABCD0L64QC50CN6FCDH04CNbAI0D6IF C4DAC0R4HF6CDG0DA0GB3K026FO6I0AI0KG036C6J34IHT00
A0DK606UD6CD0DK4D04CH0RAIDAC0AJ0GB3K026FO6IWG0IF0ACDIOBDACG033ABCD0I6F4CG04JD6I0GB3K0
                                          0
0
R4HF6CDG0GB3K0RAIDAC0DA56DK6I0MDK0GB3K026FO6IWG0JD6I4U0ACDIOBDACG033ABCD0J04CH0
GK4LL0O60R4N0C0433AIN4C360MDK0DK604RRL34OL60RIAQGACG0AJ0DK60L4C0
        ; @76Q6I4C360FABCDE0JAI0RBIRAG6G0AJ0DKG0ID3L60GK4LL0F64C0DK604FABCD0DA0MK3K0
DK60AI65C026FO6I0G06CDDL6N0BCN6I0DK60IFWG076Q6I4C360L4C0C0DK604RRL34OL603ABCDIH0C0
MK3K0GB3K026FO6I0G06FRLAH6N0J04CH04CN0MK3K0RIAQN6G0BRAC0I6DI6F6CD0AI0D6IF C4DAC04D0
L64GD0AC60O6C6JD0GBOGD4CD4LLH0GF L4I0DA0DK60O6C6JD0RIAQN6N0C0DK60L4C000
        < 763DACG004CN00AJ0DK60L4C0GK4LL0CAD04RRLH0DA0AI65C026FO6IG00LL0ADK6I0
RIAQGACG0AJ0DK60L4C0GK4LL0O606XB4LLH04RRL34OL60DA0AI65C026FO6IG06U36RD0DA0DK606UD6CD0
3L64ILH0C3ACGGD6CD0MDK0DKG0ID3L60
        = 6ADMDKGD4CNC504CHDKC50K6I6C0DA0DK603ACDI4IH06JJ63DQ604G0AJ04CB4IH008040
AI65C026FO6I0MKA0G04GG5C6N0DA04CN0RIC3R4LLH06FRLAH6N0OH0DK60IF0C04C0AJJ360AJ0DK60
IF0C0BGDI404CN0MKA0G0N6G5C4D6N04G0406LLAM05CD6IC0AI07BFF6I0GGA34D60GK4LL0CAD0O60
6L5OL60JAI04CH03ACDIOBDACG0JIAF0DK60IF0BCN6I0763DACG004CN00AJ0DK60L4C0




                                         0
                             McKINSEY & COMPANY, INC.

                             Unanimous V/ritten Consent of the
                     Administrative Committee of the Board of Directors

         The undersigned, being all the members of the Administrative Committee of the
Board of Directors of McKinsey &, Company, Inc,, a New York corporation (the
"Corporation"), acting pursuant to Section 708 of the Business Corporation Law of the State
of New York and the By-Laws of the Corporation, do hereby consent to the adoption of and
hereby adopt the following resolutions without the formality of convening a meeting and
direct that this consent be filed with the minutes of the proceedings of the Board of Directors:

       RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan, as
amended and restated as of January 7, 2013 be, and hereby is, amended, effective as of
October 7,2013, as set forth in Annex A, attached hereto and made apart hereof; and

        FURTHER RESOLVED, that the offrcers of the Corporation be, and each of them is,
hereby authorized, empowered and directed to take such actions and execute and deliver such
documents as may be necessary or appropriate to effectuate the intent and purposes of the
fore going resolutions.

        This consent may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and such counterparts shall together
constitute one and the same instrument.

       The undersigned hereby consent to the foregoing resolutions

       Dated as of October 4,2073.




                                                     Vikram             Director



                                                     Elizabeth Lempres, Director




                                                     Christian Casal, Director
                                    Annex A
                             Amendment No. 1 to the
               McKinsey & Company, Inc. Profit-Sharing Retirement Plan


The McKinsey & Company, Inc. Profit Sharing Retirement Plan, as amended and
restated as of January 1, 2013 (the “Plan”), is amended, effective as of October 1, 2013
(or such other date specified below), as follows:


1. The first paragraph of Section 3.1 is deleted in its entirety and replaced with the following
two paragraphs:

Except as provided below, each Plan Year the Board of Directors shall designate with
respect to Members who were Employees on December 1 in such Plan Year as Firm
Contributions, a percentage of the Compensation of each such Member to be contributed
to the Plan for the credit of the Member. For each Plan Year commencing on and after
January 1, 2010, such percentage is not required to be equal for all such Members.
Notwithstanding the foregoing, effective for Compensation earned on and after October
1, 2013, by a Member while employed in a Firm office in Great Britain (“Eligible British
Compensation”) the Firm Contributions with respect to such Eligible British
Compensation shall be 12%, and a Member who earns such Eligible British
Compensation for a Plan Year (“Eligible British Member”) shall not be required to be an
Employee on December 1 of such Plan Year to receive an allocation of Firm
Contributions with respect to his Eligible British Compensation, as provided in Section
5.1. Any Firm Contributions made with respect to an Eligible British Member for
periods other than those that he is employed in a Firm office in Great Britain shall be
subject to the general rules of this Section 3.1 and shall disregard his Eligible British
Compensation for the same Plan Year.


2. Section 5.1 is restated in its entirety to read as follows:

Except as provided below, as of the last day of each Plan Year, each Member’s Firm
Contributions Account shall be credited with the Firm Contributions made on behalf of
the Member pursuant to Section 3.1. Notwithstanding the foregoing, Firm Contributions
made with respect to Eligible British Compensation (as defined in Section 3.1) for the
Plan Year that an Eligible British Member (as defined in Section 3.1) incurs a separation
from Service or transfers to a Firm office outside of Great Britain, shall be credited to his
Firm Contributions Account as soon as practicable following such separation from
Service or transfer.
3. Section 32.7 is amended to add the following sentence at the end thereof:

Notwithstanding anything herein to the contrary, effective as of January 1, 2013, a
Foreign Member who is assigned to, and principally employed by, the Firm in an office
of the Firm in Mexico and who is designated as an Intern shall not be eligible for any
contributions from the Firm under Sections 3.1 and 32.2 of the Plan.




                                          ~ 2 ~ 
                                           McKINSEY & COMPANY' INC.

                                             OFFICER'S CERTIFICATE

            I, Yuliya        Levin, the duly elected and acting Assistant Secretary   of
                                                                                  McKinsey &
Company, Inc. (the "Corporation"), a corporation organized and existing under the laws of the
State of New York, United States of America, do HEREBY CERTIFY that the following is a
true and correct copy of certain resolutions duly adopted at the Annual Meeting of the Board of
Directors held on December 13,2013 at 55 East 52nd Street, New York, New York, and that such
resolutions are in full force and effect and have not been amended, modified or rescinded as of
the date hereof:

       RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan
(the "PSRP") is hereby amended as set forth in Annex A attached hereto and made apatt
hereof; and

      FURTHER RESOLVED, that the officers and employees of the Corporation be
empowered to adopt and execute such documents, agreements and/or text of amendments
as may be required to give effect to the above actions.

             IN WITNESS WHEREOF, the undersigned has executed this certificate this        17th day   of
December,2013.




STATEOFNEWYORK                    )
                                  J ss.:
coLrNTY OF NEW YORK )

Sworn to and subscribed before me

this   l Tth day   of December, 2013.
                                           Annex A
                                  Amendment No. 2 to the
               McKint.y & Co-put y. Ittt. Ptoftt-Shurirs Rrtitr-ettt Plutt


The McKinsey      &  Company, Inc. pront'straring netl            Plan, as amended and
restated as of January 1,2013 (the "Plan"), is amended as follows:


       l.   Effective as of September 16,2013, Section 10.15 is amended to read      as
follows:



       The provisions of the Plan shall be construed, administered and governed in
accordance with the provisions of ERISA, the Code, and other applicable federal law,
and, to the extent not inconsistent therewith, if any determination is to be made with
respect to the Plan under applicable state law, the laws of the State of New York shall
apply. For the avoidance of doubt, the terms "spouse," "married" or oomarriage" as used
herein shall refer to a marriage to a spouse, as defined under applicable law.



       2.   Effective as   of   January   l,   2014, Appendix   A is amended by adding
Kazakhstan, Pakistan, Kenya and Ethiopia to the countries listed therein.
                                McKINSEY & COMPANY, INC.

                                  OFFICER'S CERTIFICATE

       I, Yuliya Levin, the duly elected and acting Assistant       Secretary of McKinsey &
Company, Inc. (the "Corporation"), a corporation organized and existing under the laws of the
State of New York, United States of America, do HEREBY CERTIFY that the following is a
true and correct copy of certain resolutions duly adopted at the Annual Meeting of the Board of
Directors held on Decemb er 11,2014 at Maximilianstrasse 17, Munich, 80539, Germany, and
that such resolutions are in full force and effect and have not been amended, modified or
rescinded as of the date hereof:

       RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan
is hereby amended as set forth in Annex A attached hereto and made a part hereof; and

      FURTHER RESOLVED, that the officers and employees of the Corporation be
empowered to adopt and execute such documents, agreements and/or text of amendments
as may be required to give effect to the above actions.

       IN WITNESS WHEREOF, the undersigned has executed this certificate this 20s day of
January, 2015.




STATE OF NEW YORK     )
                      .) ss.:
COUNTY OF NEW YORK )
                                              Annex A

                                      Amendment No. 3 to the

                    McKinsey & Comoanv. Inc. Profit-Sharing Retirement Plan

The McKinsey & Company, Inc. Profit Sharing Retirement Plan, as amended and restated as of
January 1,2013 (the "Plan"), is amended, effective as ofthe dates specified below, as follows:


1. Effectiveof January 1,2014,the second paragraph of Section 3.1 (as added to the Plan by
               as
Amendment No. I to the Plan) is amended in its entirety to read as follows:



Notwithstanding the foregoing, effective for Compensation eamed on and after January l, 2014,
by a Member while employed in a Firm office in Great Britain ("Eligible British
Compensation"), the Firm Contributions for such Member (an "Eligible British Manber") for a
Plan Year with respect to such Eligible British Compensation shall be:
    (D      12Yo for any EligSble British Compensation eamed by an Eligible British Member
           who (a) is not a Principal or Director of the Firm or (b) is a Principal or Director of
           the Firm who incurs a separation from Service prior to Septernber 1,2014; and
    (it    19% for any Eligible British Compensation eamed by an Eligible British Mernber
           who is a Principal or Director ofthe Firm to whom (i)(b) above does not apply.
An Eligible British Member who eams such Eligible British Compensation for a Plan Year shall
not be required to be an Employee on December 1 ofsuch Plan Year to receive an allocation of
Firm Contributions with respect to his Eligible British Compensation, as provided in Section 5.1 .
Any Firm Contributions made with respect to an Eligible British Mernber for periods other than
those that he is ernployed in a Firm office in Great Britain shall be subject to the general rules of
this Section 3.1 and shall disregard his Eligible British Compensation for the same Plan Year.


2. Effective as ofJune 1, 2013, the first sentence ofSection 3.13 is amended in its entirety to
read as follows:
Effective as of June 1, 2013, a Member may irrevocably elect to make a Roth Conversion
Contribution of all or any portion of the Member's vested Account (other than from his
Designated Roth Subaccount) to the Member's Roth Conversion Account.
                                        Annex A
                                 Amendment No. 5 to the
                   McKinsey & Company, Inc. Profit-Sharing Retirement Plan


The McKinsey & Company, Inc. Profit-Sharing Retirement Plan, as amended and restated as of
January 1, 2013 (the “Plan”), is amended as follows:

1. Section 3.5 is deleted in its entirety and replaced with the following new Section 3.5, effective
as of December 1, 2014:

       If a Member is a member of any other employee benefit plan maintained by the Firm and

such Member (or the surviving spouse of such Member) elects, pursuant to the terms of such

other plan, to have the benefits to which the Member (or surviving spouse) is entitled under that

plan transferred to the Plan in a lump sum, the Trustee shall, under such terms and such rules as

the Administrative Committee shall determine under rules of uniform application, accept such

transfer. For the avoidance of doubt, the McKinsey & Company, Inc. Supplemental Retirement

Plan annuity contract through Principal Life Insurance Company is considered an employee

benefit plan maintained by the Firm for the purposes of this Section 3.5. Any transfer accepted

under this Section 3.5 shall not be treated as an After-Tax Contribution for purposes of Sections

3.3 and 3.4 of the Plan.



2. Section 3.9 is amended to delete all references therein to a “Member” or “Members” and

replace them with “Employee” or “Employees,” as applicable.
                                    McKINSEY & COMPANY, INC.

                                      OFFICER'S CERTIFICATE

        I, Yuliya Levin, the duly elected and acting Assistant Secretary of McKinsey &
Company, Inc., a corporation organized and existing under the laws of the State of New York,
United States of America (the "Corporation"), do HEREBY CERTIFY that the following is a
true and correct copy of certain resolutions duly adopted at the Annual Meeting of the Board of
Directors held on Decernber 10, 2015 at 55 East 52no Street, New York, New York, and that such
resolutions are in fuIl force and effect and have not been amended, modified or rescinded as of
the date hereof:

      RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan (the
"PSRP") is hereby amended as set forth in Annex A attached hereto and made a part hereof; and

        FURTHER RESOLVED, that the officers and employees                     of the Corporation     be
ernpowered to adopt and execute such documents, agreements and/or text of amendments as may
be required to give effect to the above actions.

         IN WITNESS WHEREOF, the undersigned has executed this certificate this l6th day of
December. 2015.




                                                                                         [Corporate Seal]

STATEOFNEWYORK )
                           ) ss.:
COUNTYOF NEW YORK )
                                               JOSEPH J. McFADDEN
Swom to and subscribed before me           ilohry Public, Stete of New yofi
                                                  t{o. (}2M@2262s
                                            Ouafiied in O.ano€ Countv
                                          CdrtrfibEio.t Eeire-Ap,it 6, iotg
                                              Annex A

                                      Amendment No. 6 to the

                    McKinsev & Companv. Inc. Profit-Sharins Retirement Plan



The McKinsey & Company, Inc. Profit-Sharing Retirernent Plan, as amended and restated as          of
January l, 2013 (the "Plan"), is amended, effective as of the dates provided below, as follows:

                                                     paragraphs of Section 3.1 (as last
    1. Effective January 1, 2016, the second and third
        amended by Amendment No. 3 to the Plan) are amended in their entirety to read as
        follows:

        Notwithstanding the foregoing, effective for Compensation eamed on and after January 1
        l, 2016, by a Mernber while ernployed in a Firm office in Great Britain ("Eligible British
        Compensation"), the Firm Contributions with respect to such Mernber (an "Eligible
        British Member") for a Plan Year with respect to such Eligible British Compensation
        shall be the lesser ofthe equivalent in U.S. dollars of 10,000 GBP, and:

           (l)   12% for any Eligible British Compensation eamed by an Eligible British Mernber
                 who is not a Principal, Director or Entity Partner of the Firm; and

           (ii) 19% for any Eligible British Compansation      earned by an Eligible British Mernber
                 who is a Principal, Director or Entity Partner of the Firm.

        An Eligible British Member who eams such Eligible British Compensation for a Plan
        Year shall not be required to be an Employee on December 1 of such Plan Year to
        receive an allocation of Firm Contributions with respect to his Eligible British
        Compensation, as provided in Section 5.1. Any Firm Contributions made with respect to
        an Eligible British Member for periods other than those that he is ernployed in a Firm
        office in Great Britain shall be subject to the general rules of this Section 3.1 and shall
        disregard his Eligible British Compensation for the same Plan Year.

   2.   Effective January 1, 2016, Section 3.2 is amended to add the following two paragraphs
        after the second paragraph ofthe Section:

        Effective January 1, 2016, the Plan Administrator will implement an automatic
        contribution arrangement for Mernbers whose primary residence is in the United States
        (the "ACA"). The ACA shall apply to the following Mernbers unless they make an
        affirmative election with respect to the amount of their Salary Reduction Contributions
        prior to their automatic enrollment date: (i) any Mernber hired or rehired as an Employee
        of the Firm, or transferred to the United States, on or after January 1,2016, with such
        Mernber being automatically enrolled on the first of the month following 30 days of
        ernployment, reemployment or transfer, and (ii) any Mernber who as of January 4,2016,
        is not making Salary Reduction Contributions to the Plan, with such Member being
        automatically enrolled commencing as of the beginning of the payroll period ending
        February 28,2016 (each Member subject to the ACA being referred to as an "Affected
     Member'). Each Affected Mernber will be deemed to have elected Salary Reduction
     Contributions in the amount of 5o/o of Compensation for each payroll period, and such
     amount will be deducted automatically from the Member's Comporsation and
     contributed to his or her Account. In addition, as of each January 1" following the date
     an Affected Member is automatically enrolled in the Plan, such Affected Mernber's
     automatic enrollment percentage shall be increased by 1%, subject to a maximum
     automatic emollment percentage of 10% and any other applicable limits described in
     Article 3. Notwithstanding the foregoing, the automatic emollment percentage of an
     Affected Member hired, rehired or transferred in the last calendar quarter of a year will
     not be increased until the second January 1"' following the Affected Membsr's date of
     hire, rehire or transfer. No Salary Reduction Contributions made under the ACA shall be
     deerned Designated Roth Contributions.

     Prior to an Affected Member being automatically enrolled in the Plan and prior to the
     beginning of every subsequent Plan Year, the Administrative Committee will distribute a
     notice of each such Member's rights and obligations under the ACA. The Administrative
     Committee may adopt rules and procedures to implanent the ACA.

J.   Section 14.4(a) is amended in its entirety to read as follows:

     The Firm    will  designate British Members who are eligible to receive an annual
     contribution to the Plan from the Firm as determined and paid in accordance with Rule
     3.1. Notwithstanding the foregoing, for Plan Years starting on or after January l, 2015,
     any Mernber who is also a Principal, Director or Entity Parher of the Firm and who is in
     pensionable service as a member of the McKinsey Additional Plan or any other pension
     plan sponsored by McKinsey & Company, Inc. United Kingdom at any time during a
     calendar year, will not be eligible to receive any contribution to the Plan.

     Appendix A is amended, effective January 1,2016, by adding Azerbaijan to the countries
     listed therein.
                                      McKINSEY & COMPANY, INC.

                                        OFFICER'S CERTIFICATE

       I, Stephen Lee, Assistant Treasurer of McKinsey & Company, Inc., a
corporation duly organized and existing under the laws of the State of New York,
United States of America (the "Corporatioe), DO HEREBY CERTIFY that the
following is a true and correct copy of the resolutions duly adopted by Unanimous
Written Consent of the Administrative Committee of the Board of Directors of the
Corporation, dated as of June 9, 2016; and that such resolutions are in full force
and effect and have not been amended, modified or rescinded as of the date
hereof:

      RESOLVED, that the McKinsey & Cornpany, Inc. Profit-Sharing
Retirement Plan, as amended and restated as of January 1, 2013, be, and hereby is,
amended, effective as of July 1, 2016, as set forth in Annex A, attached hereto and
made a part hereof; and

       FURTHER RESOLVED, that the McKinsey & Company, Inc. Money
Purchase Pension Plan, as amended and restated as of January 1, 2013, be, and
hereby is, amended, effective as of July 1, 2016, as set forth in Annex B, attached
hereto and made a part hereof; and

       FURTHER RESOLVED, that the officers of the Corporation be, and each
of them is, hereby authorized, empowered and directed to take such actions and
execute and deliver such documents as may be necessary or appropriate to
effectuate the intent and purposes of the foregoing resolutions.

       IN WITNESS WHEREOF, the undersigned has executed this certificate
this 15' day of June, 2016.



                                                      Assistant Treasurer
                                                                                   [Corporate Seal]

STATE OF NEW YORK
                               1 SS
COUNTY OF NEW YORK                               MICHAEL. A. SCHERBAN
                                              Notary Public, State of New York
Sworn to and subscribed before me                    No. 02SC6317084
this 15th day ofJune, 2016.                    Qualified In New York Coug
             a 14eie----
                                           Commission Expires December 2-9, 2018
ìkt1ef
      NOTARY PUBLIC
                                   Annex A
                            Amendment No. 7 to the
              McKinsey & Company, Inc. Profit-Sharing Retirement Plan


The McKinsey & Company, Inc. Profit Sharing Retirement Plan, as amended and restated as of
January 1, 2013 (the "Plae), is amended, effective as of July 1, 2016, by adding the following
sentence to the end of Section 1.8 of the Plan to provide as follows:

   In addition, except with respect to Firm Contributions under Section 3.1, Compensation shall
   also include any cash amounts paid to Members by the Firm and designated as "discretionary
   payments" being made as a result of the transition out of the Firm's retiree medical benefit.
                                   Annex B
                           Amendment No. 3 to the
              McKinsey & Company, Inc. Money Purchase Pension Plan


The McKinsey & Company, Inc. Money Purchase Pension Plan, as amended and restated as of
January 1, 2013 (the "PlaW'), is amended, effective as of July 1, 2016, by adding the following
sentence to the end of Section 1.7 of the Plan to provide as follows:

   In addition, Compensation shall not include any cash amounts paid by the Firm and
   designated as "discretionary payments" being made as a result of the transition out of the
   Firm's retiree medical benefit.
                             McKINSEY & COMPANY, INC.

                             Unanimous V/ritten Consent of the
                     Administrative Committee of the Board of Directors

         The undersigned, being all the members of the Administrative Committee of the
Board of Directors of McKinsey &, Company, Inc,, a New York corporation (the
"Corporation"), acting pursuant to Section 708 of the Business Corporation Law of the State
of New York and the By-Laws of the Corporation, do hereby consent to the adoption of and
hereby adopt the following resolutions without the formality of convening a meeting and
direct that this consent be filed with the minutes of the proceedings of the Board of Directors:

       RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan, as
amended and restated as of January 7, 2013 be, and hereby is, amended, effective as of
October 7,2013, as set forth in Annex A, attached hereto and made apart hereof; and

        FURTHER RESOLVED, that the offrcers of the Corporation be, and each of them is,
hereby authorized, empowered and directed to take such actions and execute and deliver such
documents as may be necessary or appropriate to effectuate the intent and purposes of the
fore going resolutions.

        This consent may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and such counterparts shall together
constitute one and the same instrument.

       The undersigned hereby consent to the foregoing resolutions

       Dated as of October 4,2073.




                                                     Vikram             Director



                                                     Elizabeth Lempres, Director




                                                     Christian Casal, Director
                                    Annex A
                             Amendment No. 1 to the
               McKinsey & Company, Inc. Profit-Sharing Retirement Plan


The McKinsey & Company, Inc. Profit Sharing Retirement Plan, as amended and
restated as of January 1, 2013 (the “Plan”), is amended, effective as of October 1, 2013
(or such other date specified below), as follows:


1. The first paragraph of Section 3.1 is deleted in its entirety and replaced with the following
two paragraphs:

Except as provided below, each Plan Year the Board of Directors shall designate with
respect to Members who were Employees on December 1 in such Plan Year as Firm
Contributions, a percentage of the Compensation of each such Member to be contributed
to the Plan for the credit of the Member. For each Plan Year commencing on and after
January 1, 2010, such percentage is not required to be equal for all such Members.
Notwithstanding the foregoing, effective for Compensation earned on and after October
1, 2013, by a Member while employed in a Firm office in Great Britain (“Eligible British
Compensation”) the Firm Contributions with respect to such Eligible British
Compensation shall be 12%, and a Member who earns such Eligible British
Compensation for a Plan Year (“Eligible British Member”) shall not be required to be an
Employee on December 1 of such Plan Year to receive an allocation of Firm
Contributions with respect to his Eligible British Compensation, as provided in Section
5.1. Any Firm Contributions made with respect to an Eligible British Member for
periods other than those that he is employed in a Firm office in Great Britain shall be
subject to the general rules of this Section 3.1 and shall disregard his Eligible British
Compensation for the same Plan Year.


2. Section 5.1 is restated in its entirety to read as follows:

Except as provided below, as of the last day of each Plan Year, each Member’s Firm
Contributions Account shall be credited with the Firm Contributions made on behalf of
the Member pursuant to Section 3.1. Notwithstanding the foregoing, Firm Contributions
made with respect to Eligible British Compensation (as defined in Section 3.1) for the
Plan Year that an Eligible British Member (as defined in Section 3.1) incurs a separation
from Service or transfers to a Firm office outside of Great Britain, shall be credited to his
Firm Contributions Account as soon as practicable following such separation from
Service or transfer.
3. Section 32.7 is amended to add the following sentence at the end thereof:

Notwithstanding anything herein to the contrary, effective as of January 1, 2013, a
Foreign Member who is assigned to, and principally employed by, the Firm in an office
of the Firm in Mexico and who is designated as an Intern shall not be eligible for any
contributions from the Firm under Sections 3.1 and 32.2 of the Plan.




                                          ~ 2 ~ 
                                           McKINSEY & COMPANY' INC.

                                             OFFICER'S CERTIFICATE

            I, Yuliya        Levin, the duly elected and acting Assistant Secretary   of
                                                                                  McKinsey &
Company, Inc. (the "Corporation"), a corporation organized and existing under the laws of the
State of New York, United States of America, do HEREBY CERTIFY that the following is a
true and correct copy of certain resolutions duly adopted at the Annual Meeting of the Board of
Directors held on December 13,2013 at 55 East 52nd Street, New York, New York, and that such
resolutions are in full force and effect and have not been amended, modified or rescinded as of
the date hereof:

       RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan
(the "PSRP") is hereby amended as set forth in Annex A attached hereto and made apatt
hereof; and

      FURTHER RESOLVED, that the officers and employees of the Corporation be
empowered to adopt and execute such documents, agreements and/or text of amendments
as may be required to give effect to the above actions.

             IN WITNESS WHEREOF, the undersigned has executed this certificate this        17th day   of
December,2013.




STATEOFNEWYORK                    )
                                  J ss.:
coLrNTY OF NEW YORK )

Sworn to and subscribed before me

this   l Tth day   of December, 2013.
                                           Annex A
                                  Amendment No. 2 to the
               McKint.y & Co-put y. Ittt. Ptoftt-Shurirs Rrtitr-ettt Plutt


The McKinsey      &  Company, Inc. pront'straring netl            Plan, as amended and
restated as of January 1,2013 (the "Plan"), is amended as follows:


       l.   Effective as of September 16,2013, Section 10.15 is amended to read      as
follows:



       The provisions of the Plan shall be construed, administered and governed in
accordance with the provisions of ERISA, the Code, and other applicable federal law,
and, to the extent not inconsistent therewith, if any determination is to be made with
respect to the Plan under applicable state law, the laws of the State of New York shall
apply. For the avoidance of doubt, the terms "spouse," "married" or oomarriage" as used
herein shall refer to a marriage to a spouse, as defined under applicable law.



       2.   Effective as   of   January   l,   2014, Appendix   A is amended by adding
Kazakhstan, Pakistan, Kenya and Ethiopia to the countries listed therein.
                                McKINSEY & COMPANY, INC.

                                  OFFICER'S CERTIFICATE

       I, Yuliya Levin, the duly elected and acting Assistant       Secretary of McKinsey &
Company, Inc. (the "Corporation"), a corporation organized and existing under the laws of the
State of New York, United States of America, do HEREBY CERTIFY that the following is a
true and correct copy of certain resolutions duly adopted at the Annual Meeting of the Board of
Directors held on Decemb er 11,2014 at Maximilianstrasse 17, Munich, 80539, Germany, and
that such resolutions are in full force and effect and have not been amended, modified or
rescinded as of the date hereof:

       RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan
is hereby amended as set forth in Annex A attached hereto and made a part hereof; and

      FURTHER RESOLVED, that the officers and employees of the Corporation be
empowered to adopt and execute such documents, agreements and/or text of amendments
as may be required to give effect to the above actions.

       IN WITNESS WHEREOF, the undersigned has executed this certificate this 20s day of
January, 2015.




STATE OF NEW YORK     )
                      .) ss.:
COUNTY OF NEW YORK )
                                              Annex A

                                      Amendment No. 3 to the

                    McKinsey & Comoanv. Inc. Profit-Sharing Retirement Plan

The McKinsey & Company, Inc. Profit Sharing Retirement Plan, as amended and restated as of
January 1,2013 (the "Plan"), is amended, effective as ofthe dates specified below, as follows:


1. Effectiveof January 1,2014,the second paragraph of Section 3.1 (as added to the Plan by
               as
Amendment No. I to the Plan) is amended in its entirety to read as follows:



Notwithstanding the foregoing, effective for Compensation eamed on and after January l, 2014,
by a Member while employed in a Firm office in Great Britain ("Eligible British
Compensation"), the Firm Contributions for such Member (an "Eligible British Manber") for a
Plan Year with respect to such Eligible British Compensation shall be:
    (D      12Yo for any EligSble British Compensation eamed by an Eligible British Member
           who (a) is not a Principal or Director of the Firm or (b) is a Principal or Director of
           the Firm who incurs a separation from Service prior to Septernber 1,2014; and
    (it    19% for any Eligible British Compensation eamed by an Eligible British Mernber
           who is a Principal or Director ofthe Firm to whom (i)(b) above does not apply.
An Eligible British Member who eams such Eligible British Compensation for a Plan Year shall
not be required to be an Employee on December 1 ofsuch Plan Year to receive an allocation of
Firm Contributions with respect to his Eligible British Compensation, as provided in Section 5.1 .
Any Firm Contributions made with respect to an Eligible British Mernber for periods other than
those that he is ernployed in a Firm office in Great Britain shall be subject to the general rules of
this Section 3.1 and shall disregard his Eligible British Compensation for the same Plan Year.


2. Effective as ofJune 1, 2013, the first sentence ofSection 3.13 is amended in its entirety to
read as follows:
Effective as of June 1, 2013, a Member may irrevocably elect to make a Roth Conversion
Contribution of all or any portion of the Member's vested Account (other than from his
Designated Roth Subaccount) to the Member's Roth Conversion Account.
                                        Annex A
                                 Amendment No. 5 to the
                   McKinsey & Company, Inc. Profit-Sharing Retirement Plan


The McKinsey & Company, Inc. Profit-Sharing Retirement Plan, as amended and restated as of
January 1, 2013 (the “Plan”), is amended as follows:

1. Section 3.5 is deleted in its entirety and replaced with the following new Section 3.5, effective
as of December 1, 2014:

       If a Member is a member of any other employee benefit plan maintained by the Firm and

such Member (or the surviving spouse of such Member) elects, pursuant to the terms of such

other plan, to have the benefits to which the Member (or surviving spouse) is entitled under that

plan transferred to the Plan in a lump sum, the Trustee shall, under such terms and such rules as

the Administrative Committee shall determine under rules of uniform application, accept such

transfer. For the avoidance of doubt, the McKinsey & Company, Inc. Supplemental Retirement

Plan annuity contract through Principal Life Insurance Company is considered an employee

benefit plan maintained by the Firm for the purposes of this Section 3.5. Any transfer accepted

under this Section 3.5 shall not be treated as an After-Tax Contribution for purposes of Sections

3.3 and 3.4 of the Plan.



2. Section 3.9 is amended to delete all references therein to a “Member” or “Members” and

replace them with “Employee” or “Employees,” as applicable.
                                    McKINSEY & COMPANY, INC.

                                      OFFICER'S CERTIFICATE

        I, Yuliya Levin, the duly elected and acting Assistant Secretary of McKinsey &
Company, Inc., a corporation organized and existing under the laws of the State of New York,
United States of America (the "Corporation"), do HEREBY CERTIFY that the following is a
true and correct copy of certain resolutions duly adopted at the Annual Meeting of the Board of
Directors held on Decernber 10, 2015 at 55 East 52no Street, New York, New York, and that such
resolutions are in fuIl force and effect and have not been amended, modified or rescinded as of
the date hereof:

      RESOLVED, that the McKinsey & Company, Inc. Profit-Sharing Retirement Plan (the
"PSRP") is hereby amended as set forth in Annex A attached hereto and made a part hereof; and

        FURTHER RESOLVED, that the officers and employees                     of the Corporation     be
ernpowered to adopt and execute such documents, agreements and/or text of amendments as may
be required to give effect to the above actions.

         IN WITNESS WHEREOF, the undersigned has executed this certificate this l6th day of
December. 2015.




                                                                                         [Corporate Seal]

STATEOFNEWYORK )
                           ) ss.:
COUNTYOF NEW YORK )
                                               JOSEPH J. McFADDEN
Swom to and subscribed before me           ilohry Public, Stete of New yofi
                                                  t{o. (}2M@2262s
                                            Ouafiied in O.ano€ Countv
                                          CdrtrfibEio.t Eeire-Ap,it 6, iotg
                                              Annex A

                                      Amendment No. 6 to the

                    McKinsev & Companv. Inc. Profit-Sharins Retirement Plan



The McKinsey & Company, Inc. Profit-Sharing Retirernent Plan, as amended and restated as          of
January l, 2013 (the "Plan"), is amended, effective as of the dates provided below, as follows:

                                                     paragraphs of Section 3.1 (as last
    1. Effective January 1, 2016, the second and third
        amended by Amendment No. 3 to the Plan) are amended in their entirety to read as
        follows:

        Notwithstanding the foregoing, effective for Compensation eamed on and after January 1
        l, 2016, by a Mernber while ernployed in a Firm office in Great Britain ("Eligible British
        Compensation"), the Firm Contributions with respect to such Mernber (an "Eligible
        British Member") for a Plan Year with respect to such Eligible British Compensation
        shall be the lesser ofthe equivalent in U.S. dollars of 10,000 GBP, and:

           (l)   12% for any Eligible British Compensation eamed by an Eligible British Mernber
                 who is not a Principal, Director or Entity Partner of the Firm; and

           (ii) 19% for any Eligible British Compansation      earned by an Eligible British Mernber
                 who is a Principal, Director or Entity Partner of the Firm.

        An Eligible British Member who eams such Eligible British Compensation for a Plan
        Year shall not be required to be an Employee on December 1 of such Plan Year to
        receive an allocation of Firm Contributions with respect to his Eligible British
        Compensation, as provided in Section 5.1. Any Firm Contributions made with respect to
        an Eligible British Member for periods other than those that he is ernployed in a Firm
        office in Great Britain shall be subject to the general rules of this Section 3.1 and shall
        disregard his Eligible British Compensation for the same Plan Year.

   2.   Effective January 1, 2016, Section 3.2 is amended to add the following two paragraphs
        after the second paragraph ofthe Section:

        Effective January 1, 2016, the Plan Administrator will implement an automatic
        contribution arrangement for Mernbers whose primary residence is in the United States
        (the "ACA"). The ACA shall apply to the following Mernbers unless they make an
        affirmative election with respect to the amount of their Salary Reduction Contributions
        prior to their automatic enrollment date: (i) any Mernber hired or rehired as an Employee
        of the Firm, or transferred to the United States, on or after January 1,2016, with such
        Mernber being automatically enrolled on the first of the month following 30 days of
        ernployment, reemployment or transfer, and (ii) any Mernber who as of January 4,2016,
        is not making Salary Reduction Contributions to the Plan, with such Member being
        automatically enrolled commencing as of the beginning of the payroll period ending
        February 28,2016 (each Member subject to the ACA being referred to as an "Affected
     Member'). Each Affected Mernber will be deemed to have elected Salary Reduction
     Contributions in the amount of 5o/o of Compensation for each payroll period, and such
     amount will be deducted automatically from the Member's Comporsation and
     contributed to his or her Account. In addition, as of each January 1" following the date
     an Affected Member is automatically enrolled in the Plan, such Affected Mernber's
     automatic enrollment percentage shall be increased by 1%, subject to a maximum
     automatic emollment percentage of 10% and any other applicable limits described in
     Article 3. Notwithstanding the foregoing, the automatic emollment percentage of an
     Affected Member hired, rehired or transferred in the last calendar quarter of a year will
     not be increased until the second January 1"' following the Affected Membsr's date of
     hire, rehire or transfer. No Salary Reduction Contributions made under the ACA shall be
     deerned Designated Roth Contributions.

     Prior to an Affected Member being automatically enrolled in the Plan and prior to the
     beginning of every subsequent Plan Year, the Administrative Committee will distribute a
     notice of each such Member's rights and obligations under the ACA. The Administrative
     Committee may adopt rules and procedures to implanent the ACA.

J.   Section 14.4(a) is amended in its entirety to read as follows:

     The Firm    will  designate British Members who are eligible to receive an annual
     contribution to the Plan from the Firm as determined and paid in accordance with Rule
     3.1. Notwithstanding the foregoing, for Plan Years starting on or after January l, 2015,
     any Mernber who is also a Principal, Director or Entity Parher of the Firm and who is in
     pensionable service as a member of the McKinsey Additional Plan or any other pension
     plan sponsored by McKinsey & Company, Inc. United Kingdom at any time during a
     calendar year, will not be eligible to receive any contribution to the Plan.

     Appendix A is amended, effective January 1,2016, by adding Azerbaijan to the countries
     listed therein.
                                      McKINSEY & COMPANY, INC.

                                        OFFICER'S CERTIFICATE

       I, Stephen Lee, Assistant Treasurer of McKinsey & Company, Inc., a
corporation duly organized and existing under the laws of the State of New York,
United States of America (the "Corporatioe), DO HEREBY CERTIFY that the
following is a true and correct copy of the resolutions duly adopted by Unanimous
Written Consent of the Administrative Committee of the Board of Directors of the
Corporation, dated as of June 9, 2016; and that such resolutions are in full force
and effect and have not been amended, modified or rescinded as of the date
hereof:

      RESOLVED, that the McKinsey & Cornpany, Inc. Profit-Sharing
Retirement Plan, as amended and restated as of January 1, 2013, be, and hereby is,
amended, effective as of July 1, 2016, as set forth in Annex A, attached hereto and
made a part hereof; and

       FURTHER RESOLVED, that the McKinsey & Company, Inc. Money
Purchase Pension Plan, as amended and restated as of January 1, 2013, be, and
hereby is, amended, effective as of July 1, 2016, as set forth in Annex B, attached
hereto and made a part hereof; and

       FURTHER RESOLVED, that the officers of the Corporation be, and each
of them is, hereby authorized, empowered and directed to take such actions and
execute and deliver such documents as may be necessary or appropriate to
effectuate the intent and purposes of the foregoing resolutions.

       IN WITNESS WHEREOF, the undersigned has executed this certificate
this 15' day of June, 2016.



                                                      Assistant Treasurer
                                                                                   [Corporate Seal]

STATE OF NEW YORK
                               1 SS
COUNTY OF NEW YORK                               MICHAEL. A. SCHERBAN
                                              Notary Public, State of New York
Sworn to and subscribed before me                    No. 02SC6317084
this 15th day ofJune, 2016.                    Qualified In New York Coug
             a 14eie----
                                           Commission Expires December 2-9, 2018
ìkt1ef
      NOTARY PUBLIC
                                   Annex A
                            Amendment No. 7 to the
              McKinsey & Company, Inc. Profit-Sharing Retirement Plan


The McKinsey & Company, Inc. Profit Sharing Retirement Plan, as amended and restated as of
January 1, 2013 (the "Plae), is amended, effective as of July 1, 2016, by adding the following
sentence to the end of Section 1.8 of the Plan to provide as follows:

   In addition, except with respect to Firm Contributions under Section 3.1, Compensation shall
   also include any cash amounts paid to Members by the Firm and designated as "discretionary
   payments" being made as a result of the transition out of the Firm's retiree medical benefit.
                                   Annex B
                           Amendment No. 3 to the
              McKinsey & Company, Inc. Money Purchase Pension Plan


The McKinsey & Company, Inc. Money Purchase Pension Plan, as amended and restated as of
January 1, 2013 (the "PlaW'), is amended, effective as of July 1, 2016, by adding the following
sentence to the end of Section 1.7 of the Plan to provide as follows:

   In addition, Compensation shall not include any cash amounts paid by the Firm and
   designated as "discretionary payments" being made as a result of the transition out of the
   Firm's retiree medical benefit.
